Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 1 of 259 PageID #: 416
                                                                                                    30/

         COMMONWEALTH OF MASSACHUSETTS
         COUNTY OFVWORCESTER                                                                AFFIDAVIT OF SERVICE

                L   NO fm       Ci n”)       BYOdCUf                        ,   being ﬁrst duly sworn on oath deposes and


         say:   That I   am a citiz'en of the United States over the age of 21 years; that I have no

         interest whatsoever in the                  within entitles matter; that       I   am a regularly appointed Deputy

         Sheriff of Worcester            County, Massachusetts, and as such have the power to serve                                   civil



         process within the said County.




                                         n
                                             ‘-
                                                   Worcester County             Sheriff’s   Ofﬁce
                                              ”I

                                                   P.O.   Box 1066 Worcester, MA 01613
                                                    (508) 752-1 1 00
                                                    2/10/2021

                                   I   hereby       certify   and   return that on 2/9/2021 at 10: 11   AM      I


                                   sewed a true and aﬂested copy of the TEMPORARY




                                                                W
                                                                                  IN FORMA
                                   RESTRAINING ORDER, SUMMONS, ORDER-MOTION
                                                                              foliowlng manner:
                                   PAUPERIS, COMPLAINT In this action in the
                                   To wit, by delivering in hand to AIDAN T KEARNEY
                                                                                     at 111

                                   MASON ROAD JEFFERSON, MA 01522.



                                “14W
                                   Norman Brodeur
                                   Deputy Sheriff




         Date:              l          2           2.!                  WW
                                                                       Donna M. Belanger/ Notary
                                                                       My Commission Expires October 30 2026
                                                                                                                Public




                                                                                                      \i
                                                                                                           HM) m          {>1‘iufi'xL'3-Uizl‘



                                                                                                        EDntc   i,(9_gl_f                        ll




                                                                                                        LN          "‘
                                                                                                                         M-   K   Eveéilic_ls____é




                                                                     Page 1
Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 2 of 259 PageID #: 417




                          >‘5\       *   ~



                                                     STATE 0F RHODE ISLAND
                    lumuiiéuitp‘_ hgllnnur
                               Id:




                        \¢
                        \6'005 ‘safe/
                                                       -
                                                              SUPERIOR COURT


    Plaintiff                                                                    Civil Action File Number
                                                                        '




    Ashley SaintAngeloPPA Anthony                    St.   Angelo                PC-202 l -00224




   ‘ijiéiii'iﬁdibiﬁ     camplex
    Providence/Bristol County
    250 Beneﬁt Street
    Providence RI 02903
   1101) 222-3250

                                              TEMPORARY RESTRAINING ORDER
        In the above-entitled cause          it is    ordered that the       same be     set   down   for hearing
                                                                                                                    0nd)
                                                                                                                           the prayer(s) for a
 preliminary injtmction contained            m the Complaint on 02/1 9/2021 at 2pm (Courtroom 16, 4m Floor); and that, m
  the   meantime and until     further order of the court


        1.    The Plaintiff’s prayer for a Temporary Restraining Order‘rs                       GRANTED
        '2.
              The Defendant, Aidan Kearney,  is hereby restrained from interfering with, molesting, harassing,

              threateningannoying or contacting the Plaintiff in any manner, directly or indirectly.

        3.    This restraining order shall expire on 2/19/21.

        4.    OTIER:

   A COPY OF THIS ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
 DEFENDANT, AIDAN IGARNBY, FORTHWITH.

   Entered as an Order of the court on                          BY ORDER 0F:
    1/25/2021.                                                  ls/ Marybeth         Rachiele
                -




                                                                    Clerk
                                                                ENTER:
                                                                ls/ Melissa     E. Dan'gan
                                                                Associate Justice




 sc—CMs—ls          (revisedxuly 2020)

                                                                                                                                    101'   suparior   Com
                                                                                                                                            ‘I|Cb& EnSto‘
                                                                                                                                      Ii' II:

                                                                                                                                       {11,     1c island




                                                                                                                                                            log;

                                                                            Page 2
Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 3 of 259 PageID #: 418




                                                  STATE OF RI-IODE ISLAND
                                                     SUPERIOR COURT
                                                        SUMMONS
                                                                                                Civil Action File Number
        .
                                                                                                PC-2021~00224
                                                                                                                                                                             '




  Plaintiﬂ"                                                                                     Attorney for the Plaintiff or the Plaintiff
  Ashley Saint Angelo ppa Anthony SL Angelo                                                     Ashley Saint Anglo
  v.                                                                                            Address of the Plaintiffs Attorney or the Plaintiff
  Aidan KeameyJuh'arme Kearney
  Defendant

  Licht Judicial   Complex                        :
                                                      ‘



                                                                                        5
                                                                                                Address         o_f   the Defendant
                                                                                                        Mason RD
                                          ‘
                                                                                                                                 ‘
                                                                                    "
  Providence/Bristol County                               i

                                                                      :jj                       1-1 1                        .            ;..
                                                                                                                                                    v




                                                                      "

  250 Beneﬁt Street                   .
                                                                            '
                                                                                    f"-
                                                                                                JeffeISOn        MA       01522
  ProvidenceRI 02903                                                                        ~                                               .




  cum 222‘3250




                              I   ~
                                                               1
                                                                     ¢me ownership! mam“                              '
                                                                                                                          nanceA'pctauon or control of a motor
                                          'e‘d                                                                                                          "a
 vehicle, or unless otherwise pro‘vi
                                              ~
                                                              1n. Rulé 13(a),                    your answ                 ust state as                      counterclaim any related
 claim which   you may have   agmm        the                      lalnnff or .you wxlljhereaﬁcr be barred from                                                 making such claim 1n
 any other action.                                                              .       .
                                                                                                                                     :.         .




                                                                          "
 This   Summons was   generated on 1/12/2021                                    -:.--,-;:-.             /s/.   Henry Km'ch
                                                                                                        Clerk



                                  Witness the seal/watermazk of the Supeliot Court




                                                                                                                                                                                                   ‘



 sc—CMS~1_ (xeyisedluly 2020)                                                                                                                                               T????Q'?’
                                                                                                                  .
                                                                                                                                                                                 \A      I



                                                                                                                                                                                       nf Superior Cour!
                                                                                                                                                                   Ofﬁa.ﬂ: of Cicrk
                                                                                                                                                                          tin .m’.
                                                                                                                                                                                   “Providence 6'9 Bristol
                                                                                                                                                                   (   um                      lslnn
                                                                                                                                                                        \‘mvitlvncc,   Rhoda




                                                                                                  Page 3
Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 4 of 259 PageID #: 419




                                               STATE OF RHODE ISLAND
              jmﬂnéﬂ ”ﬁlm“      ‘




                                     .
                                                       SUPERIOR comnt-                    ~




  Plaintiff                                                                                   Civil Action File‘Numbgr
  Ashley Saint Angelo ppa Anthony            St.   Angelo                                     PC—2021-00224
                    .



  v.

  Aidan KearneyJulianﬁe Kearney
  Defendant



                                                       PROOF OF SERVICE
       lhereby   certify that       on the date below Iscrve. a copyof .thls Summons, complamt, Language Assistance
                                                            ‘




 Notice,   and all other required documents’recj                ed herethh upon   the   Defendant Aidan Kearney, by delivering




          as noted below.




       D With a'guardian or cohservator offhé Défendép
         Name    ofperson and designation

    D By delivgﬁng said papers to the atiomcy general or an assistant attorney general if serving the state.
    U Upon apuinc corporation, body, or authon'ty by delivering said papers to any ofﬁcer, director, or
         manager.
          Name    ofperson and designation




                                                                 Page   1   ofz


                                                                                                                         Tme Copy Attesi
 sc-CMs-l     (revised July 2020)
                                                                                                                           51M )ﬂ     ¢-

                                                                                                                     0f Ciel!   of Superior COB“
                                                                                                             ofﬁce
                                                                                                                                  d. eNthistol
                                                                                                             Cou\-.t.. .ofProvII’
                                                                                                                     I

                                                                                                                                  (mic Island
                                                                                                                  ProviJcn cc.




                                                                     Page 4
Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 5 of 259 PageID #: 420




                                                         STATE OF RHODE ISLAND
                                                                       SUPERIOR COURT.                                    ~~




         'Upon a private coxporatipn, domestic or foreign
            U By delivering said papers to an ofﬁcer or a managing or general agent.
                'Name ofperson and designation
            D By leaving said papers at the oﬁce ofthe corporation with a person employed therein.
                Name     of person and dwignation
            D By delivering said papers to an agent authon'zed by appointment or by law to receive service ofprocess.
                Name of authorized agent
                Ifthe agent‘1s one designated        by statute                to recexve servxce further notice as required by statute                              was g’ven
                as noted below.


                                                "
          D Iwas unable to make segy"


    SERVICE. DATE:
                               Month?- Day                        ,5
                                                                                                  '




    Signature       fSHBRIFF or DEPUTY SHERIFF                                     '1
                                                                                        CONSTABLE




    State   of
    County of

                                                     ‘

                                                                                             3:
          Onthis                    day of               .v                                              before me, thc undersigned notary public, personally
_

                                                 "                     “
    appeaxed
                                                     ‘    ’
                                                              ‘            "       ‘

                                                                                        5                                       .D    personally   known          to the notary
                                                                                                                 V




    or      D    'proved       to     the    notary           through                   satisfactory                 ev1dence    of     identiﬁcation,            which            was
    _
                     I
                                                                                                        to   be the person who signed above in                my presence,
    and   who swore      or afﬁrmed to the notary that the contents ofthe document are h'uthful to the best of his or her                                                                  V




    knowledge.
                                                                                            NOW Public:
                                                                                            MY commission expires;
                                                                                            Notary identiﬁcation number;
                                                                                        Page 2 of2




                                                                                                                                                             Tm: Copy Attesl
    SC-CMS—l       (revised July 2020)
                                                                               »

                                                                                                                                                                   3“”?   f:   M
                                                                                                                                                            ol'   Ciclk of Superior
                                                                                                                                                                                    Court
                                                                                                                                                   C-fﬁcc
                           .
                                                                                                                                                                                          Bristol
                                                                                                                                                          mus: mf Pto/idmce
                                                                                                                                                                                    3'.
                                                                                                                                                   (‘0-
                                                                                                                                                                            Inland
                                                                                                                                                          Pluvi Ecncz: bode
                                                                                                                                                                      i'




                                                                                                      Page 5
              Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 6 of 259 PageID #: 421


                                                                                                           .   n.       4...    u. "r            .n.   I   .   oo-   .   Jw-   - u   um)   ‘   {\u— pa nu        v
                          ...   .   ..
                                                                 '
             '-.....-.-c~»—-
f
.
    '

         .
               :u-ulu "f:                w «m.- $ .Ja “Fm! pm“
                                     .....                           A2351:                          ..—:<9."":.”‘1'..-
                                                                                                                    4i
                                                                                                                               32:th :3          t_JL.._:. ~P- 4-
                                                                                                                                                  4—.I_ .... .... .      -—    oo'    E&Li‘r
                                                                                                                                                                                      ..-_.n_.....-.
                                                                                                                                                                                                     r‘.‘   saw
                                                                                                                                                                                                            -1
                                                                                                                                                                                                                        ---:_ss.'.v.
                                                                                                                                                                                                                        _.....——'
                                                          -
                .:‘_.-—-—                -——--—-——-*-
                                                                                            H




                                                                                                                                   ”PROVIDENCE PLANTATIONS

                                                                                        I




                                                                                       i



                                                                                       I




                              rWeaﬂa                                                   t'


                              35mm m 9mm                             é RI"? a4;                       a Sr-Mﬁ/t’                        ?&Ngbgp 2533.4
                          “m                 ﬂow    mum; mt Am {m9 ﬂ? 07m                                                                                                                                                                   .




                                                                                                                                                                                                                                            .u.




                       Jnﬁjw                        qsggzgmc         Mfr»)? v
                                               g                                                     :29?ng                                                                                                                                 u—




                              ”IMAM                Z!)        Idérém                   £54m                                                                                                                                    izays



                                                                                                                                                                                                                                P‘H




                   W.
                                    '
    ,‘
                                                                ORISERIlMOTIonFomrA’umRIs                                                                                .
                                                                                                                                                                                                                 mum.
                                                                                                                                                                                                                                    £2
                      \
                                                         Eishm‘byordm’edﬁmtmc                                         eﬁﬁmerﬂbafmdmﬂkxpondmtmayﬁle                                                               Lu      >‘
                                                                                                                                                                                                                 °             (mu
                                ﬂieconmla'mtpcﬁﬁomorapycd'witbom                                                entﬂtheﬁlingfccandfhnthedulyanﬁomnd
                                                                                                                    '

                                    oﬁcarinacmrdanmwith'l‘iﬁe‘ﬁ Chmter5(                                                  ,             ns,andpioaess)ofﬂleRhodeIsIand                                                         ”21
                                    Generallmshzllmvcwifhn                                  charge   m the                     Wcﬁﬁonm U DefrmdanﬁRmpundmt my
                          ~

                                    andall mminnnswﬁomplaintshrpeﬁtiongmoh§urdms and all oﬂler quuimd. dnanméntx 5n                     ,-



                                ﬂﬁsmtbrmontcharge.                                 [i
                                                                                                          ‘




                                                                                   I



                      U             GRANTED: ItishaebymdmlfdtbatﬂlcﬂmainﬁWPeﬁﬁunerDDcﬁudmﬂRspundmmaymdn
                                Wmautclmge.
                                ﬁansaipts                                      l.




                      U DENIED                                                 ll




                                                                               U



                              ‘mcccdvasaﬁmlmufmcom
                                                   P
                                                                               l
                                                                                                        HT] @{MIﬁ/L,
                                                                                                        Isl

                                                                       L                                Clef;
                                                                                                                An                           _




                                                                                                                                                                                                 .
                                                                           l
                                                         ..


                                                                                                        Isl                    Lyh’dsz                         2kg
                                                                           i
                                                                                                        Judidalemm
                                                                           i




                                                                       i


                                                                                                         Tme Cupy Atlas!
                                                                       i
                                                                                                                    1-1621.
                                                                       l
                                                                                                Oiﬁceo         Clerk ofSupcrior Conn
                                                                       5                        Cctmties       omevidcnce 8: Bristol
                                                                                                     Provldcnco. kl. a. .c Island
                                                                       i




                                                                                                                                                                                                     "Hue COPY
                                                                                                                                                                                                                      Meg

                                                                                                                                                                                                       x;
                                                                                                                                                                                                                 M
                                                                                                                                                                                                          Jterl of Supcﬁor
                                                                                                                                                                                                                                    Court
                                                                                                                                                                                           0mm       of   C
                                                                                                                                                                                                                          lmsLBerI
                                                                                                                                                                                                       '10
                                                                                                                                                                                           (jg, ~_‘.u(\
                                                                                                                                                                                                   A-r‘JnLul‘d'v‘31-“




                                                                                                                 Page 6
Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 7 of 259 PageID #: 422




         COMMONWEALTH OF MASSACHUSETTS
         COUNTY 0F WORCESTER                                                          AFFIDAVIT 0F SERVICE

                I,   Norman Brod eur                             4      being ﬁrst duly sworn on oath deposes and


         say:   ThatI    am a citizen of the United          States over the age of 21 years; that I      have no


         interest     whatsoever in the within entitles matter; that I               am a regularly appointed Deputy

         Sheriff of Worcester       County, Massachusetts, and as such have thepower to serve                                     civil



         process within the said County.




                                          P.0.   Box 1066 Worcester, MA_01613
                                          (508) 752-1 1 00                        '211 0/2021



                                I   hereby   certify   and   return that aﬂer attempting personal

                                service   on 2/9/2021 at 10:11          AM   I   servéd a true'and attested

                                Copy of the TEMPORARY ResrRAINING ORDER, SUMMONs,
                                ORDER-MOTION IN FORMA PAUPERIS, COMPLAINT in this
                                action in the following manner: To wit, by leaving at _the last
                                and usual place of abode of JULIANNE KEARNEY, by.delivering
                                in hand to AIDAN KEARNEY, at 111 MASON ROAD JEFFERSON,

                                MA 01522      and by mailing      15‘   class to   JULIANNE KEARNEY at
                                the above address on 2/10/2021.




                                Norman Brodeur
                                Deputy Sheriff




         Date:        Feb. lo 202.!
                     _——_—1——
                                                               Donna M. Belangerl Notary
                                                               My Commission
                                                                                                  WO7mPublic
                                                                                        Expires October               30,_
                                                                                                                          '




                                                                                                                              2026
                                                                                                                  1       l
                                                                                                                      l           "I
                                                                                                                                       I   E   r:
                                                                                                                                                    2 F c C— 7

                                                                                                              ‘Qlw-A/\
                                                                                                              I


                                                                                                              K

                                                                                                              \




                                                                                                                  l
                                                                                                                      mk      *        M   K. Rﬁdiir‘l?          E
                                                                                                                  1




                                                              Page 7
Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 8 of 259 PageID #: 423




                                                         v


                                                             STATE OF-RHODE ISLAND
                                                                   SUPERIOR COURT


                  Plaintiff                                                               Civii   Action File Numbe'r
                  Ashley Saint Angelo     PPA Anthony St Angelo            v

                                                                                          PC-202 1-00224
                        v.

                  ygfeudant_\
r       '


                 'ZTulianneKeam'e‘)?
‘4          --
                 :Licht Judicial'Compl'ei’

             _
                 Providence/Bristol     Comty
                 250 Beneﬁt Street
                 Providence RI 02903
                 (401) 222-3250


                                                      TEMPORARY RESTRAINDTG ORDER
                   In   the.   above-enﬁtled cause   it is   ordered that the same be set            down   for hearing   on the prayer(s) for a
         preliminary injunction contained in the‘Complaint                     on   02/1 9/2021 at   2pm   (Courtroom   16,4 th Floor); and that,
    .
            in the      meantime and until further order of the court

                   l.    The Plaintiffs prayer for a Temporary Restraining Order is                   GRANTED.

                   2.    The Defendant, Julianne Kearney,             is       hereby restrained horn interfering with, molesting,
                         harassing, threatening, annoying or contacting the Plaintiff in         any manner, directly or indirectly.

                   3.    This restraining prder shall expire 2/19/21.


                   4.    OTHER:

          A COPY OF THIS ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
        DEFENDANT, JULIANNB KEARNEY, FORTHWITH.

                 Entered‘as an Order of the court on                 BY ORDER 0F:
                 1/25/2021.                                          ls/       Marybeth Rachiele
                                                                     Clerk
                                                                     ENTER:
                                                                     /s/ Melissa E.        Darigan
                                                                     Associate Justice




                                                                                                                                  True Copy must

                                                                                                                                        1.   £44 4-
    SC—CMS—I 8                 (revised July 2020)                                                                        0m   ce ofCleHc' of Superior Court
                                                                                                                          Counties of‘ Prov!dcnce.& Bristol
                                                                                                                              Providence, thdc island




                                                                                                                                                               c?   AA   9‘
                                                                                 Page 8
Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 9 of 259 PageID #: 424


                                                                                                                                                                           .._




                                                                                                                                                                           ._




                                                       STATE OF RHODE ISLAND
                            -   -



                    M
              .lusriL
                                       —1I\

                                    ‘-‘/'7    .
                                                          SIJPERIOR COURT                                                                                            ......——-.__—.




                                                                               SUMMONS'
                                                                                            Civil Action File   Number
                                                                                        '




                                                                                            PC-2021-00224
  Plaintiff                                                                                 Attorney for the Plaintiff or the Plaintiff
 Ashley Saint Angelo ppa Anthony St. Angelo                                                 Ashley Saint Angelo
  v.                                                                                        Address 'of the Plaintiff’s Attorney or the Plaintiff
  Aidan Kearney,Julianne Keamey                                                             129 Roger Williams AVE
 Defendant
                                                                                '




 Licht Judicial         Complex                                                     u
                                                                                            Addr   s   of the Defendant
 ProvidencelBristol County                                                                                  ~




 250 Beneﬁt Street
 ProvidencevRI 029 03
 (401) 222—3250


 To THE DEFENDAN'f




     As provided 1n Rule 13(a) of 'thc Slips?                      .
                                                                           ’
                                                                                                                  U

                                                                   'o          'OWncrshi ‘zmamtenance operatlon or control
 the complaint'ls for damagefansmg'o       o              ~
                                                                                                                                         of a motor



 any other action.

 This   Summons was generated on                    1/28/‘2b21..       >




                                                  Witness the seallwatermark of the Supen‘or Couﬂ




                                                                                                                                         Tnu: Copy Auca-t


                        I
                                                                                                                                               MM-
 SGCMS - 1 (rewsed July 2020)                                                                                                     Ofﬁce ofCletk ofSupcrior Court
                                                                                                                                  Counties of Pravldcnce & Bristol
                                                                                                                                     vaidcncc, Rhoda    Island




                                                                                             Page 9
Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 10 of 259 PageID #: 425




                                                       STATE OF RHODE ISLAND
                                                             SUPERIOR COURT
  Plaintiff                                                                                       Civil Action File Numb er
  Ashley Saint Angelo ppa Anthony                  St.   Angelo.                                  PC-2021-00224
  V.

  Aidan Kcamchuﬁanne Kearney
  Defendant



                                                             PROOF 0F SERVICE




                                              '    '




       Name ofauthorizeci‘é        z
                                       ‘n't


                                                                                        ”1'1
        Ifthe agent   1s   one design“            d by sta         miﬁ'icisélrﬁc               erné-ticevéasje‘duired   by statute was given
                                                                                                             A
                                                                                                   .-   z.



        asnoted below.



    U With a guardian or conservatér ofthe D'eféndan                          v
                                                                                    _



       Name   ofperson and designation

    D By delivering said papers to the attorney general or an assistant attorney general if sewing the state.
    D Upon a public corporation, body, or authority by delivering said papers to any oﬁcer, director, or
       manager.
        Nanie ofperson and desigatiOn



                                                                   Page   I   of2


                                                                                                                               True Copy   lattes:
                                                                                                                                                     _




                  .
                                                                                                                               '%I./¥»A¢
  C‘CMS‘J- (Iewsed     3313’   2020)                                                                                Ofﬁce ct Clerk ofSupcrior Court
                                                                                                                        Counties ofl’mvidcncc 6'4 Gusto!
                                                                                                                            Plovidcncc. Rhoda Isl. mu‘




                                                                       Page 10
Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 11 of 259 PageID #: 426




                 Juuic () lmlnu-         1dcmqu     Hrmor
                                                                STATE 0F RHODE ISLAND
                               —   u     -   v
                                                                  SUPERIOR COURT
        Upon a private             coiporation, domestic or foreig:
         D By delivering said papers to an ofﬁcer or a managing or general agent.
             Name    ofperson and designation
         D By leaving said papers at the ofﬁce of the coxporation with a petson employed therein.
             Name    ofperson and dmignation
         D By delivering said papers to an agent authorized by appointment or by law to receive service of process.
             Name of authorized agent
             Ifthe agent           1s   one designed by statute. to recelve      semce            ffn'ther      notice as required    by statute was given
             as noted below.



        D I was unable to make sqﬂiﬁej'a’ﬁérgthé £0116??ng"(éas§ﬁaﬁlé"aft¢mpis


  SERVICE DATE:




                                                                                                          3th   "undersxglcd notary public, personally
  appeared
                                                            '

                                                                                                                   D     personally   known     to the notary

  or     D     proved              to        the      nomfy‘ through                   ‘
                                                                                              ~

                                                                                                  .
                                                                                                                    of     identiﬁcation,       which      was    .




                                                                               :"t'o       be the person who signed above 1n                   my    presence,
 vand   who swore         or   aﬁrmed              to the notary that the contents   of the document are                 truthﬁJl to the   best of his or her
  Imowledge.
                                                                           Notary Public:
                                                                           My commission expires.
                                                                          Notary identiﬁcation number.
                                                                         Page 2 of 2




                                                                                                                                               Tmc Copy Ants:

                      .
                                                                                                                                                    1.   M   i.
                                                                                                                                      Ofﬁce o Clerk ofSunerior Court
  SC-CMS-l (rewsedquly 2020)                                                                          ‘
                                                                                                                                      Counties of Providence 8: Banal
                                                                                                                                           Providence. Rhoda lslm. d




                                                                             Page 11
Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 12 of 259 PageID #: 427

                                                                                              "
             .—.   v—        -—,.          a   P.

             J     ...   .    .     .ra.   t .x.              '.¢‘..:--—                      l[--——-——               —                 ~--I   -    u.       --   .--.       ulna.-   ...-.'       .       1x... ...n..         .




  ”A-. '22.;13"                                                                                        '5 aW’LﬂWﬂ-‘i’                                              J"
                                                        A_-Jagwh“
                         :.££_-'-,.\m~._r               HIM}.                                                                            “.23       -"‘"-"-"”...:.-r"  .-..u            5m"       'xfp-r            aver;           ---fn.1..w.
 :T-  ..l

      ~ L_mn“                                       .
                                                             Fﬁb                                            I.—.—$.———.                              .-....‘_..._..——_———_               _:_‘_y..__._,              ...r                ..__'..
                                                                                                                                                                                                                                                                  I




                                                                                          H                                                                                                                                                                       .




                                                                                          II.

                                                                                          41                                       .




            szAIBanHODBISIANDmlD
                                                                                          I    .
                                                                                                   _




                                                                                                       WELL) WW;                               mmmmmmmus


     away 952» 3+.          #ngm               Aw                4:
                                                                                                           fl        Sv-Mfé’a                  Cﬁ‘éy‘g’i’x‘mm

     JJ 20m -.w‘zl.'Arz! mt ﬂuM-{m ﬂ}? 07(1'
                                                                                                                                                                                  _
                                                                                                                                                                                                                            r.
      19% a §?Wnc Kamlney .0 ngﬁefg/                                                                                                                                                           i                                        '
                                                                                                                                                                                                                                        d_     m
                                                                                                                                                                                                                                               4-.
      ”(mum              ﬂ                 {1M4                                      km            0155761
                                                                                                                          ‘




                                                                                                                                                         .
                                                                                                                                                         ’
                                                                                                                                                                                                                            g
                                                                                                                                                                                                                            O 0 5:
                                                                                                                                                                                                                            I
                                                                                                                                                                                                                               z "“
                                                                                                                                                                                                                                        —.
                                                                                                                                                                                                                                        z'
                                                                                                                                                                                                                                               N
                                                                                                                                                                                                                                              '—
                                                        omiERI'iMO'JIONmBomm rwmzm
                                                                                                             .



                                                                                                                                                                         .
                                                                                                                                                                                                                            gig;
                                                                                                                                                                                                       .                    9-            '
                                                                                                                                                                                                                                              '2".

          GRAN'IED‘Iﬁshmhyordm’edmatﬁ:
                                                                                                                           '   '
                                                                                                                                        eﬁﬁonerUDcfmdanﬂRmpondmnmayﬁle                                                      5k:                   53‘:
          mwmplahgpeuﬁm, orapwlwimmm                                                                                           ofmemingfmmmatthedmymhoﬁmd                                                                   ?_5     E         "1'
          omcummrammmmq‘g, Chapmsc                                                                                                                   mdpmcess)ofﬁmnhodcxs1and
                                                                                                                                                                                                                            “v”
                                                                                                                                                                                                                                        :35'  '



          GmeralLawsshaIlme                                                            lkchargcmthc                                                eﬁtiorxm'ﬂDefmdant/Rmpoudmtany
                                                                                                                                                                                                                                    '
          anﬂall suminnnsm,                         whims brpcﬁﬁunx, Inch                                                              nrdm, andall oﬁnrmqtﬁredducuménts in
          mmmmmmme.                                                                  Ii                          .
                                                                                                                                                                              .




     :1     GRANTED:                  Itishaebyammédmmenmmmeuﬁmumwmmmmymm
                                            -"                                                                                                                                                                                                                '

            ﬁanscﬁptswiﬁoutchmge.                                                                                      _                                                                                      ..
                                                                                                                                                                                                                                '




                                                                                 -!I                                                                                                                                                                      '




     u DENIED                                                                        H




      chasTOHIIemfﬁmcomtT
                                                                                                            ls,       WKQc/mdbf
                                                                                 l


                                                                                 l
                                                                                                            WW {MAL
                                                                                                            Judiciaem

                                                                                 i



                                                                                                                 1m: Copy Anm
                                                                                 l




                                                                             l
                                                                                                                     ¢£ lad]
                                                                                                       Ofﬁce o Clerk ofSupcrior Conn
                                                                                                                                        //.



                                                                            i
                                                                                                       Commas otpmidcnceez Bristol
                                                                                                          Providcuco.          ktw: Island
                                                                            E


                                                                           h
                                                                                                                                                                                                                           Tm}: Copy Atlest
                                                                          I
                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                  O

                                                                        ﬂ                                                                                                                                   Ofﬁce ofClerk of Superior (Tour!
                                                                                                                                                                                                            Counties ofProvideno:                     & m‘ixtol
                                                                                                                                                                                                               -
                                                                                                                                                                                                                   Providence. Rhoda Island

                                                              Il      ~_“£=.-'




                                                          I




                                                                                                                      Page 12
      Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 13 of 259 PageID #: 428


                                                        STATE OF RHODE ISLAND
                                                             SUPERIOR COURT


  Plaintiff                                                                        Civil Action File   Number
  Ashley Saint Angelo               PPA Anthony St.       Angelo                   PC-2021-00224
           V.

  Defendant
  Julianne Kearney
  Licht Judicial          Complex
  Providence/Bristol County
  250 Beneﬁt            Street
  Providence RI 02903
  (401) 222-3250


                                               TEMPORARY RESTRAINING ORDER
      In the above-entitled cause             it   is   ordered that the same be set         down    for hearing   0n the prayer(s) for a
                                                                                                                    4th
preliminary injunction contained in the Complaint on 03/03/2021                         at   2pm (Courtroom   16,       Floor); and that, in
the   meantime and until            further order 0f the court


      1.        The   Plaintiff’s   prayer for a Temporary Restraining Order                  is   GRANTED.

      2.        The Defendant, Julianne Kearney,          hereby restrained from interfering with, molesting,
                                                                   is

                harassing, threatening, annoying 0r contacting the Plaintiff in any manner, directly 0r indirectly.


      3.        This restraining order shall expire on 3/3/21.

      4.        OTHER:

  A COPY OF THIS ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
DEFENDANT, JULIANNE KEARNEY, FORTHWITH.

  Entered as an Order of the court on                              BY ORDER OF:
  2/ 17/2021.                                                      /s/   Marybeth Rachiele
                                                                   Clerk
                                                                   ENTER:
                                                                   /s/   Melissa E. Darigan
                                                                   Associate Justice




SC-CMS-18             (revised July 2020)



                                                                         Page 13
      Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 14 of 259 PageID #: 429

                          WA
                          ul-       '
                                                        STATE OF RHODE ISLAND
                           p’9       e°                         SUPERIOR COURT
                              ODE n59



  Plaintiff                                                                        Civil Action File   Number
  Ashley Saint Angelo               PPA Anthony St.       Angelo                   PC-2021-00224
           V.

  Defendant
  Aidan Kearney
  Licht Judicial          Complex
  Providence/Bristol County
  250 Beneﬁt            Street
  Providence RI 02903
  (401) 222-3250


                                               TEMPORARY RESTRAINING ORDER
      In the above-entitled cause             it   is   ordered that the same be set         down    for hearing   0n the prayer(s) for a
                                                                                                                    4th
preliminary injunction contained in the Complaint on 03/03/2021                         at   2pm (Courtroom   16,       Floor); and that, in
the   meantime and until            further order 0f the court


      1.        The   Plaintiff’s   prayer for a Temporary Restraining Order                  is   GRANTED.

      2.        The Defendant, Aidan Kearney,      hereby restrained from interfering with, molesting, harassing,
                                                           is

                threatening, annoying 0r contacting the Plaintiff in any manner, directly 0r indirectly.


      3.        This restraining order shall expire on 3/3/21.

      4.        OTHER:

  A COPY OF THIS ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
DEFENDANT, AIDAN KEARNEY, FORTHWITH.

  Entered as an Order of the court on                              BY ORDER OF:
  2/ 17/2021.                                                      /s/   Marybeth Rachiele
                                                                   Clerk
                                                                   ENTER:
                                                                   /s/   Melissa E. Darigan
                                                                   Associate Justice




SC-CMS-18             (revised July 2020)



                                                                         Page 14
     Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 15 of 259 PageID #: 430



                    /   WA   I   ﬂ
                                               STATE OF RHODE ISLAND
                                                  SUPERIOR COURT
                        ””4005 .5959                 SUMMONS
                                                                   Civil Action File       Number
                                                                   PC-202 1 -00224
Plaintiff                                                          Attorney for the Plaintiff 0r the Plaintiff
Ashley Saint Angelo ppa Anthony               St.   Angelo         Ashley Saint Angelo
V.                                                                 Address 0f the Plaintiff’s Attorney 0r the Plaintiff
Aidan Kearney,Julianne Kearney                                     129 Roger Williams AVE
Defendant                                                          Rumford RI 029 1 6

Licht Judicial     Complex                                         Address of the Defendant
Providence/Bristol County                                          111   Mason RD
250 Beneﬁt       Street                                            Jefferson        MA   01522
Providence RI 02903
(401) 222-3250


TO THE DEFENDANT, Julianne Kearney:
     The above-named             Plaintiff has brought       an action against you in said Superior Court in the county
indicated above.          You    are hereby   summoned and         required t0 serve        upon   the Plaintiff’s attorney,   Whose
address    is listed     above, an answer to the complaint which               is   herewith served upon you within twenty (20)
days   after service      of this    Summons upon you,       exclusive 0f the day 0f service.

     If   you    do so, judgment by default will be taken against you for the
                fail t0                                                                                    relief   demanded   in the
complaint. Your answer must also be ﬁled With the court.

     As provided    Rule 13(a) 0f the Superior Court Rules 0f Civil Procedure, unless the relief demanded in
                        in
the complaint is for damage arising out of your ownership, maintenance, operation, or control of a motor
vehicle, 0r unless otherwise provided in Rule 13(a), your answer must state as a counterclaim any related
claim which you may have against the Plaintiff, or you will thereafter be barred from making such claim in
any other   action.


This   Summons was           generated on 1/28/202 1.                    /s/   Henry Kinch
                                                                         Clerk



                                          Witness the seal/watermark of the Superior Court




SC-CMS-l        (revised July 2020)




                                                                   Page 15
     Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 16 of 259 PageID #: 431

                WA
               ”ME  /
                          "'


                        $4005
                                '




                                Ewe
                                    Q
                                            STATE 0F RHODE ISLAND
                                                    SUPERIOR COURT
Plaintiff                                                                           Civil Action File     Number
Ashley Saint Angelo ppa Anthony           St.   Angelo                              PC—2021-00224
V.

Aidan Kearney,Julianne Kearney
Defendant



                                                     PROOF OF SERVICE
     I   hereby certify that 0n the date below       I   served a copy 0f this   Summons,   complaint, Language Assistance
Notice, and       all    other required documents received herewith           upon the Defendant, Julianne Kearney, by
delivering 0r leaving said papers in the following manner:


     U With the Defendant personally.
     D    At the Defendant’s dwelling house or usual place of abode with a person of             suitable age     and discretion
          then residing therein.
          Name



                 —of person of suitable age and discretion
           Address of dwelling house or usual place of abode


           Age
           Relationship t0 the Defendant


     D With an agent authorized by appointment or by law to receive service of process.
          Name    of authorized agent
           If the agent is   one designated by   statute to receive service, further notice as required   by   statute   was given
           as noted below.




     U With a guardian 0r conservator of the Defendant.
          Name    0f person and designation

     D By delivering said papers to the attorney general or an assistant attorney general if serving the state.
     U Upon a public corporation, body, or authority by delivering said papers t0 any ofﬁcer, director, 0r
           manager.
           Name    of person and designation




                                                             Page   1   of2




SC-CMS-l         (revised July 2020)




                                                               Page 16
     Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 17 of 259 PageID #: 432



                  i.“ I‘    '
                                                   STATE OF RHODE ISLAND
                                                       SUPERIOR COURT
     Upon   a private corporation, domestic or foreign:
      U By delivering said papers to an ofﬁcer or a managing 0r general agent.
        Name 0f person and designation
      U By leaving said papers at the ofﬁce 0f the corporation with a person employed therein.
        Name of person and designation
      U By delivering said papers to an agent authorized by appointment or by law to receive service                            of process.
       Name 0f authorized agent
        If the agent is   one designated by         statute to receive service,          fuﬁher notice as required by statute was given
        as noted below.



     U Iwas unable to make service after the following reasonable attempts:


SERVICE DATE:                         /        /                                       SERVICE FEE   $
                    Month Day      Year
Signature   of SHERIFF or DEPUTY SHERIFF                    or       CONSTABLE

SIGNATURE OF PERSON OTHER THAN A SHERIFF                                          0r   DEPUTY SHERIFF       0r   CONSTABLE MUST BE
NOTARIZED.

Signature


State 0f

County of

     On this                day of                               ,
                                                                     20       ,
                                                                                  before me, the undersigned notary public, personally
appeared                                                                                            U     personally   known   to the notary

0r    U     proved     to       the       notary    through          satisfactory        evidence    of     identiﬁcation,     Which     was
                                                                          ,
                                                                              to   be the person    Who    signed above in     my   presence,
and Who swore 0r afﬁrmed              to the notary that the contents             0f the document are truthful to the best 0f his or her
knowledge.
                                                                      Notary Public:
                                                                      My commission expires:
                                                                      Notary identiﬁcation number:
                                                                     Page 2 of 2




SC-CMS-l       (revised July 2020)




                                                                      Page 17
    Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 18 of 259 PageID #: 433


                                                     STATE 0F RHODE ISLAND
                    MI.)
                         g
                          4         <9                    SUPERIOR COURT
                             ODE ‘59



  Plaintiff                                                                   Civil Action File   Number
  Ashley Saint Angelo             PPA Anthony St Angelo                       PC-2021-00224
         V.

  Defendant
  Julianne Kearney
  Licht Judicial        Complex
  Providence/Bristol County
  250 Beneﬁt          Street
  Providence RI 02903
  (401) 222-3250


                                            TEMPORARY RESTRAINING ORDER
    In the above-entitled cause            it   is   ordered that the same be set     down   for hearing   0n the prayer(s) for a
preliminary injunction contained in the Complaint on 02/19/2021 at                    2pm   (Courtroom   16, 4 th Floor); and that,
in the   meantime and until         further order 0f the court


    1.        The   Plaintiff’s   prayer for a Temporary Restraining Order            is   GRANTED.

    2.        The Defendant, Julianne Kearney,          hereby restrained from interfering with, molesting,
                                                              is

              harassing, threatening, annoying 0r contacting the Plaintiff in any manner, directly 0r indirectly.


    3.        This restraining order shall expire 2/19/21.

    4.        OTHER:

  A COPY OF THIS ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
DEFENDANT, JULIANNE KEARNEY, FORTHWITH.

  Entered as an Order of the court on                         BY ORDER OF:
   1/25/2021.                                                 /s/   Marybeth Rachiele
                                                              Clerk
                                                              ENTER:
                                                              /s/   Melissa E. Darigan
                                                              Associate Justice




SC-CMS-18           (revised July 2020)



                                                                    Page 18
      Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 19 of 259 PageID #: 434



                          ul-
                           p’9
                                 i

                              ODE ‘59
                                     '




                                     e°
                                                         STATE 0F RHODE ISLAND
                                                                     SUPERIOR COURT


  Plaintiff                                                                             Civil Action File   Number
  Ashley Saint AngeloPPA Anthony                         St.   Angelo                   PC-202 1 -00224
           V.

  Defendant
  Aidan Kearney
  Licht Judicial          Complex
  Providence/Bristol County
  250 Beneﬁt            Street
  Providence RI 02903
  (401) 222-3250


                                                TEMPORARY RESTRAINING ORDER
      In the above-entitled cause              it   is    ordered that the same be set            down    for hearing   0n the prayer(s) for a
                                                                                                                         4th
preliminary injunction contained in the Complaint on 02/19/2021                              at   2pm (Courtroom   16,       Floor); and that, in
the   meantime and until             further order 0f the court


      1.        The   Plaintiff’s    prayer for a Temporary Restraining Order                      is   GRANTED.

      2.        The Defendant, Aidan Kearney,      hereby restrained from interfering with, molesting, harassing,
                                                                is

                threatening, annoying 0r contacting the Plaintiff in any manner, directly 0r indirectly.


      3.        This restraining order shall expire on 2/19/21.

      4.        OTHER:

  A COPY OF THIS ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
DEFENDANT, AIDAN KEARNEY, FORTHWITH.

  Entered as an Order of the court on                                   BY ORDER OF:
      1/25/2021.                                                        /s/   Marybeth Rachiele
                                                                        Clerk
                                                                        ENTER:
                                                                        /s/   Melissa E. Darigan
                                                                        Associate Justice




SC-CMS-18             (revised July 2020)



                                                                              Page 19
          Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 20 of 259 PageID #: 435

                                                                                                I




                                                                               STATE 0F RHODE ISLAND
                                                                                                I
                                                                                                    SUPERIOR COURT__'_'_""
                                                                                                                                                                                   "           —'   fmnm       _—
                                                                                                              SUMNIONS

                                                                                                                                      Civil Action File                      Number
                                                                                            l
                                                                                                                                      hr‘ nnn1 nrvvsn
                                                                                                |
                                                                                                                                      f k/‘AUA 1 'UULL‘f
     Plaintiff                                                                                                                        Attorney for the Plaintiff or the Plaintiff
     Ashley Saint      Angelo ppa Anthony                                St.        Angelo                                            Ashley Saint Angelo
     v.                .
                                                                                                                                      Address of the Plaintiff’s Attorney or the Plaintiff
     Aidan Keamey,1111ianne Keamey                                                          ‘




     Defendant                                                                              1
                                                                                                          .   .       ,
                                                                                                                                  2




     Licht Judicial        Complex                                                                  5E
                                                                                                                                      Address of t_he Defendant
                                                                                            I




     Providence/Bristol County                                                 ,5
                                                                                    -


                                                                                            g
                                                                                                         _,
                                                                                                                                      '1_11     MasonRD
     250 Beneﬁt Street                                ‘
                                                                                            [
                                                                                                                       _1,
                                                                                                                                  I
                                                                                                                                      Jefferson                 MA   01522
     ProvidenceRI 02903                                             1m:
                                                  u           “            -




     (401222- 3250                                                ,4_~‘:
                                                                                _V‘—.._.Z:-




     TO THE DEFENDANT, Turtle Boy Sports
         The above—named Plamnff has brought an actlon agamst you in said Supenor Court 1n the county
     indicated above You are hereby summoned énd requlred .tQ serVe Upon the Plamtlft’s attorney, whose.
                                                                                                                                                                                                                                   I




     address 1s lisfed above, an answer t_o me complamt whjCh ls herewuh served upon you w1th1n twenty (20)}?
                                                                                                                                                                                                                               V




     days aﬁer serv1ce of this Summons upon yQu,= excluswe thh'e day of serv1ce

          If   you   fall to
                                 do so, Judgment by- default wﬂl be taken agamst you                                                                                              for.   the rehef      demanded   in   the_;,_f

     complaint.      Your answer must       also be ﬁled wlth the court                                                                                                                    ,        ,




          As prov1ded 1n Rule      of the Supenor Coult Rules ‘of C1y11 Procedure unless the relief demanded 1n
                                         13(a)_
     the complaint         ls         damage
                                  arising 0u_t 0f yOur oWnérshjp, mamtenance operatlon 0r control of a motor
                                for
-‘

     vehicle, or unless otherwise prov1ded 1n Rule 13(a),. your_ an_sWer must state a‘s
                                                                                        a counterclaim any related
     claim Which you            may have agamst                            the Plamtlff or                                        you           will- thereafter             be barred from making such claim 1n
     any other action.                                    -          »                                                                                 >
                                                                                                                                                            -   v    -   -




                                                                                                                              ‘




     This   Summons was           generated on 1/1 2/2021                                                         f
                                                                                                                      :1".-

                                                                                                                                      f5:

                                                                                                                                        '
                                                                                                                                            ‘


                                                                                                                                                 /s/       Henry     chh
                                                                                        |
                                                                                                                                            -'-';Clerk



                                                                                        |




                                                          Witness the seal/watermark of the Superior Court




     SC—CMS—l        (revised July 2020)




                                                                                                                                      Page 20
              Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 21 of 259 PageID #: 436


                                                                         SETATE                                              0F RHODE ISLAND
                                                                                                                                                                                                                                                  '   '   '—


                                                        —"—_—_PSUJPERi—6ﬁ—COTITRT"                                                                                                                                                .         .




Plaintiff                                                                                                                                                                                     Civil Action File Number
                                                                                              I




Ashley Saint Angelo ppa Anthony                                 St.           Angelo                                                                                                          PC-2021—00224
                         ‘



v.                                                                                            i




Aidan Keamey,Julianne Kearney                                                                 |




Defendant                                                                                 I




                                                                                          |




                                                                                                                    PROOF OF SERVICE
                                                                                          i




          I       hereby certify that on the date below                                                             I   served a copy. of this                             Summons, complaint, Language Assistance
Notice, and                    all   other required documents recelved herew1th                                                                                           upon the Defendant Julianne Kearney, by
                                                                                                                                                          ‘   '




                                                                                                  followmg manner:
                                                                                                                                                                                              '




delivering or leaving said papers in the
                                                                                                                                                                            '




              D With the Defendant personally
              D       At the Defendant     s   dwellmg house                                                   or usual place of                      abode Wlth a person of su1table age and discretion
                                                                                                                                        ‘g
                                                                                                                ~
                      then residing therem.             .
                                                                          “I
                                                                                                  .
                                                                                                          \
                                                                                                                                                                      -                                           *   ‘       '




      I
                  '




                  a
                      Name of person 0f Suitable                age and d1scret10n
 r»

              r
                      Address of dwelling house or usual place of abode



                                                                                                                        ”
          L

              =‘~:='Relat‘ionshjﬁ’to.‘the      Defendaht                 ,-
                                                                                                               :.




              D Wlth an agent allthOTlZed by appomtment or by law to receive service of process
                                                                 '




                      Name    of authorized    a'geht       -
                                                                                                                                    ‘                                           V   ._




                      If the agent is   one designated by                                         statute                   _to   receive service, further notlce as requlred by statute                                              was given
                                                                                                                                                                  ‘




                      asnotedbelow.                                  -




                                                                                      i
                                                                                                              .{-
                                                                                                                        t5                            ,                             .             .   ‘
                                                                                                                                                                                                          .
                                                                                                                                                                                                              ‘
                                                                                                                                                                                                                          ,




                                                                                                                                                                                         (I


              U With a guardian or conservator o‘f the Defendant                                                                                  V
                                                                                                                                                                          3.)}:
                                                                                                      '




                      Name    of person and     designatior|1


          D By delivering said papers to the {attorney general or an assistant attorney general if serving the state.
          D Upon a public corporation, body, 0r authority by delivering said papers to any ofﬁcer, director, or
                      manager.                                                    l

                                                                                  v




                       Name     of person and designation




                                                                              i

                                                                                                                                   Page      1   of2




SC—CMS-l                     (revised July 2020)




                                                                                                                                        Page 21
      Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 22 of 259 PageID #: 437


                                                              STATE OF RHODE ISLAND
                                                                                                                                                                           '




                                                       ----——+—3SUPER10R                                                                         COURT
     Upon      a private corporation, domestiic 0r foreign:
      U By delivering said papers to an éfﬁcer or a managing or general agent.
             Name of person and designatiop
      D      By leaving said papers at the ofﬁce of the                                                                  corporation with a person employed therein.

             Name 0f person and designation
      U By delivering said papers to an agent authorized by appointment or by law t0 receive service of process.
             Name of authorized agent                                                                                            ‘




             If the agent is   one designated                by- statute to recelve servjcé,                                                                       fuﬁher notice as required by statute was given
                                                                              I
                                                                                            ‘           '    ‘   '
                                                                                                                             '
                                                                                                                                         '                     '     '




             as noted below.



     D   I   was unable   to   make       sefvyicé          éﬁér theVfollQWinﬂg'i’rca‘sbnzabl‘e                                                                    aft‘éniipt‘s‘;
                                                                                                                                                                                     '




                                                       H'



SERVICE DATE-                            ~/   =    »



                                                             /                                      ~                                        .
                                                                                                                                                          SERVICE FEE$
                                                            ‘7'
                                                                                                                         '

                                                                                                                                     "
                               Month              Day                                 Year                                                                                                  r




slgnature of SHERIFF. or                 DEPUTY SHERIFF or‘CONSTABLE

SIGNATURE OF PERSON OTHER THAN A SHERIFF                                                                                                         or       DEPUTY SHERIFF or CONSTABLE MUST BE
NOTARIZED
                                     ‘




Signature


State of

County of
                                                                                                ¥



                                                                                  ’




      On this                   day of                                                 .,
                                                                                                                             ,20                 before             me    the under51gned notary public, personally
                                                                                                                         ‘
                                                                                                                     '


                                                                                                “                                                                          '
                                                                                                                                                                               "
appeared
                                                                      ‘




                                                                          I
                                                                                      -*
                                                                                                            ,~                                        ‘
                                                                                                                                                           '




                                                                                                                                                                                    U     personally   known   to the notary

or       D      proved     to    V
                                     the          notary                              through                                    satlsfactory                  V‘eVideriCe           of     identiﬁcation,     which     was
                                                                      I

                                                                                                                                             {to'   be the person                   who    signed above in     my   presence,
and   who swore        or afﬁrmed to the notary that the contents of the                                                                                           document         are truthﬁll t0 the best of his or her

knowledge.                                                            !




                                                                                                                                     Notary Public:
                                                                      I




                                                                                                                                     My commission expires:
                                                                      i
                                                                                                                                     Notary identiﬁcation number:
                                                                                                                                 Page 2 of 2




SC—CMS—l          (revised July 2020)
                                                                  l




                                                                                                                                     Page 22
                                                                                       ll




     Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 23 of 259 PageID #: 438
                                                                                      l




                                                                                      .|




                                                   sniaTE                                             0F RHODE ISLAM)
                                                                                                                                                                                            _                               "
                                                    '71LLSUPERIQRCOUBT'“                                                                                                           __

                                                                                                      SUNIMONS
                                                                                  l




                                                                                  |



                                                                                                                                    C'rvil                 Action File            Number
                                                                                  |
                                                                                                                                    nn  nnfn nnnn A
                                                                                                                                    fL/‘AUA l-UULA‘f
                                                                                  |




Plaintiff                                                                                                                           Attorney for the Plaintiff 0r the Plaintiff
Ashley Saint Angelo ppa Anthony                   St. A‘lngelo                                                                      Ashley Saint Angelo
V.                                                                                                                                  Address of the Plaintiff’s Attorney or the Plaintiff
                                                                              |




Aidan Kearney,J111ianne Kearney
                                                                           I




Defendant                                                                 l
                                                                                                           .                z
                                                                                                               ‘




Licht Judicial        Complex                                             |
                                                                                            ’
                                                                                                                                    Address                   'of       the Defendant
Providence/Bristol County                                                                                          .'               1-1 1              Mason RD
                                                                                                                                         '             '

                                                                                                                                                                         "
250 Beneﬁt Street                                                         1
                                                                                            .V~




Providence RI 02903
(401) 222— 3250
                                                                                                                        V       I    ‘




To THE DEFENDANT,- Turtle Boy Sports
    The above-named Plamtlﬁf has brought an actlon agalnst yo'u in. saJd Supenor Court in the county
1ndlcated above You ape hereby summoned and requlred to .serve upon the Plamtlﬁ’s attorney, whose                                                                                                                                          3.


address 1s Ilsf" d-ab0ve an answer .to the complamt whlch ls herew1th served upon you Wlthm twenty (20)};
                                                                                                       "i
days after serV1ce ofthls Summons upon y'Qu, excluswe ofthe day O_f serwce                                                                                                                  -
                                                                                                                                                                                                    'i->~
                                                                                                                                                                                                            ‘
                                                                                                                                                                                                                s   .   V




     If   you    do SQ Judgment by default W111 be taken
                faJl t0                                                                                                                                                  amst you for the rehef demanded                        Ii   the
complaint. YOU: answer must also be ﬁled w1th t_he court.

     As provided    Rule 13(a) o'f the Supenor Court Rules of iyill Procedure unless the relief demanded 1n
                       1n
the complaint ls for damage ansing O_ut Of .yOur ownershlp, malntenance operatlon or control of a motor
vehicle, or unless otherwise pr0v1ded 1_n Rule 13(a), your answer must "state as a counterclaim any related
claim which you may have agamst the Plamtlff or you will thereafter b_e barred fro'm making such claim 1n
                                                                                                      ‘~
any other action.                         ~
                                                                      I
                                                                                                  =                                                                 -        --         r       I




                                              ~
                                                    ray
This   Summons was          generated on I/l 2/2021
                                                                                                                                             "
                                                                                                                                                 I-j

                                                                                                                                                       /s/   Henry           chh
                                                                                                                                                  "Clerk



                                       Witness; the seal/waterrnark of the Superior Court
                                                                  I




                                                                  |




                                                                  |




                                                                  |




                                                              I




                                                              l




                                                              |




                                                          |




                                                          l




                                                          l




                                                      |




                  ~

                                                      |




SC—CMS—l        (revised July 2020)
                                                      l




                                                      l




                                                                                                                                    Page 23
            Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 24 of 259 PageID #: 439


                                                           STATE OF RHODE ISLAND
_
                                     ‘
                                                   4—SUPER10R COURT
                                                                        '




Plaintiff                                                                                                                                           Civil Action File   Number
Ashley Saint Angelo ppa Anthony                         St.     Angelo                                                                              PC—2021-00224
v.

Aidan KeameyJulianne Kearney                                        I




Defendant                                                           g




                                                                    |




                                                                                            PROOF OF SERVICE
        I    hereby certify that on the date below                                          I   served a copy of                th1_s   Summons, complaint, Language Assistance
                                                                                                                                                ‘


Notice, and              all   other required documents recelved herew1th up.“                                                              3       theDefendant, Julianne Kearney, by
                                                                                                                                        L
delivering or leaving said papers m_thelfollowmg                                                        manner     7?   =   ‘




            D With the Defendant personally
            D    At the Defendant’ s dwellmg house or usual place Qf abode Wlth a person 0f                                                                    sultable age   and discretion
                                                                                                    ~                                                            -
                 then residing therein   '_;   ‘

                                                   z;
                                                                                .
                                                                                        A                          ~




    I
        ,


             t
                 Name prerson of suitable               agfg’       md dlscretlon
                 Address 0f dwellmg house orusual place of abode




                 as noted below.




            D With a guardian or conservator of the Defendant                                                                           '


                                                                            '               ”   L




                 Name    ofperson and designation                                   ~




            D By delivering said papers to the ?ﬂomey general or an assistant attorney general if serving the state.
            D Upon a public corporation, body, 0r authority by delivering said papers to any ofﬁcer, director, or
                 manager.
                  Name    of person and designation




                                                                {
                                                                                                        Page   1   of2




SC—CMS—l              (revised July 2020)




                                                                                                          Page 24
      Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 25 of 259 PageID #: 440  i




                                                                                           y




             ‘



                                                             STATE 0F RHODE ISLAND
                         Ean                          ——~— SUPERIOR COURT;—                                                                           --




     Upon          a pn'vate corporation, domestil: or foreign:
      D By delivering said papers to an olfﬁcer or a managing or general agent.
                 Name of person and designation
      D          By leaving said papers at the office of the                                                          corporation with a person employed thereih.

                 Name of person and designatioh
      D By deliven'ng said papers to an zilgent authorized by appoinhnent or by law t0 receive service of process.
          Name         of authorized agent
             If the agent      is     one designated         by! statute to recelve                                           servme further notice as required by                              statute   was given
             as noted below.                                  t
                                                                                      _|            C~~_:;_
                                                                                                              a
                                                         _




     D   I       was unable      to   make     servweaftelrthe followmgreasonableattempts                                                                           1-   ;
                                                                                                                                                                              .'
                                                                                                                                                                                   ».




SERVICE DATE:                                                                                                     I

                                                                                                                                        }_.'1sBRYICE       FEE$              ."


                                    Month          Dax                                     Year                                               ”            ~   ‘




slgnature of SHERIFF or                       DEPUTY SHERIFF oi CONSTABLE                                                                         V




                                                              2)


SIGNATURE 0F PERSON OTHER "HAN A SHERIFF                                                                                           or       DEPUTY SHERIFF or CONS ABLE MUST BE
                                                                                                                               ‘




NOTARIZED
                                                                                                                                                                                                                ‘




                               _,




Signature


State of

County of

      On this                            day of                                                                                    before me, the under31gned notary public personally
appeared
                                                                                  I
                                                                                                                                    '
                                                                                                                                        '
                                                                                                                                              "
                                                                                                                                                                   D         personally      known   to the notary

or       D          proved          to   .
                                             the   notary                                       through                satlsfactory
                                                                                                                         '
                                                                                                                                              év1dence              of              identiﬁcation,   which      was
                                                                              I



                                                                                                                             ;“to       be the person              who            signed above 1n    my    presence,
and   who swore           or afﬁrmed t0 the notary that the contents 0f the document are truthful to the best of his or her
knowledge.                                                                    i




                                                                                                                        Notary Public:
                                                                          l




                                                                                                                        My commission expires:
                                                                          I
                                                                                                                        Notary identiﬁcation number:

                                                                          !
                                                                                                                       Page 2 of 2

                                                                      i




                                                                      |




                           ~
                                                                  l                            A.



SC—CMS-l              (revised July 2020)
                                                                  I




                                                                  |
                                                                                                                         Page 25
Plaintiff
             W
     Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 26 of 259 PageID #: 441



                    /   WA   .
                          OD E




Ashley Saint Angelo ppa Anthony
                                    ﬂ




                                  ‘S\,V
                                                   STATE OF RHODE ISLAND




                                                  St.
                                                      SUPERIOR COURT
                                                         SUMMONS



                                                        Angelo
                                                                       Civil Action File
                                                                       PC-202 1 -00224

                                                                       Ashley Saint Angelo
                                                                                               Number

                                                                       Attorney for the Plaintiff 0r the Plaintiff

V.                                                                     Address 0f the Plaintiff’s Attorney 0r the Plaintiff
Aidan Kearney,Julianne Kearney
Defendant

Licht Judicial     Complex                                             Address 0f the Defendant
Providence/Bristol County                                              111   Mason       RD
250 Beneﬁt       Street                                                Jefferson        MA   01522
Providence RI 02903
(401) 222-3250


TO THE DEFENDANT, Aidan Kearney:
     The above—named                Plaintiff has brought        an action against you in said Superior Court in the county
indicated above.          You       are hereby    summoned and        required to serve         upon   the Plaintiff’s attorney,   whose
address    is listed    above, an answer to the complaint Which                    is   herewith served upon you within twenty (20)
days after service of this                Summons upon    you, exclusive of the day of service.

     If   you   fail to      do    so,    judgment by default will be taken against you                for the relief   demanded   in the
complaint.      Your answer must              also be ﬁled with the court.

     As provided    Rule 13(a) of the Superior Court Rules of Civil Procedure, unless the relief demanded in
                        in
the complaint is for damage arising out 0f your ownership, maintenance, operation, 0r control of a motor
vehicle, or unless otherwise provided in Rule 13(a), your answer must state as a counterclaim any related
claim which you may have against the Plaintiff, or you will thereafter be barred from making such claim in
any other   action.


This   Summons was            generated on 1/12/2021.                        /s/   Henry Kinch
                                                                             Clerk



                                              Witness the seal/watermark of the Superior Court




SC-CMS-l        (revised July 2020)




                                                                      Page 26
     Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 27 of 259 PageID #: 442



               m.)      ﬂ      Q
                       ?ODE wus‘
                                            S TATE         0 FRH 0 DEI S LAND
                                                    SUPERIOR COURT
Plaintiff                                                                            Civil Action File    Number
Ashley Saint Angelo ppa Anthony           St.   Angelo                               PC—2021-00224
V.

Aidan Kearney,Julianne Kearney
Defendant



                                                     PROOF OF SERVICE
     I   hereby certify that 0n the date below       I   served a copy 0f this   Summons,   complaint, Language Assistance
Notice, and      all   other required documents received herewith         upon the Defendant, Aidan Kearney, by delivering
0r leaving said papers in the following manner:


     U With the Defendant personally.
     D    At the Defendant’s dwelling house or usual place of abode with a person of             suitable age     and discretion
          then residing therein.
          Name



                 —of person of suitable age and discretion
          Address of dwelling house or usual place of abode


           Age
           Relationship t0 the Defendant


     D With an agent authorized by appointment or by law to receive service of process.
          Name    of authorized agent
           If the agent is   one designated by   statute to receive service, further notice as required   by   statute   was given
           as noted below.




     U With a guardian 0r conservator of the Defendant.
          Name    0f person and designation

     D By delivering said papers to the attorney general or an assistant attorney general if serving the state.
     U Upon a public corporation, body, or authority by delivering said papers t0 any ofﬁcer, director, 0r
           manager.
           Name    of person and designation




                                                             Page   1   of2




SC-CMS-l         (revised July 2020)




                                                               Page 27
     Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 28 of 259 PageID #: 443



                  i.“ I‘    '
                                                   STATE OF RHODE ISLAND
                                                       SUPERIOR COURT
     Upon   a private corporation, domestic or foreign:
      U By delivering said papers to an ofﬁcer or a managing 0r general agent.
        Name 0f person and designation
      U By leaving said papers at the ofﬁce 0f the corporation with a person employed therein.
        Name of person and designation
      U By delivering said papers to an agent authorized by appointment or by law to receive service                            of process.
       Name 0f authorized agent
        If the agent is   one designated by         statute to receive service,          fuﬁher notice as required by statute was given
        as noted below.



     U Iwas unable to make service after the following reasonable attempts:


SERVICE DATE:                         /        /                                       SERVICE FEE   $
                    Month Day      Year
Signature   of SHERIFF or DEPUTY SHERIFF                    or       CONSTABLE

SIGNATURE OF PERSON OTHER THAN A SHERIFF                                          0r   DEPUTY SHERIFF       0r   CONSTABLE MUST BE
NOTARIZED.

Signature


State 0f

County of

     On this                day of                               ,
                                                                     20       ,
                                                                                  before me, the undersigned notary public, personally
appeared                                                                                            U     personally   known   to the notary

0r    U     proved     to       the       notary    through          satisfactory        evidence    of     identiﬁcation,     Which     was
                                                                          ,
                                                                              to   be the person    Who    signed above in     my   presence,
and Who swore 0r afﬁrmed              to the notary that the contents             0f the document are truthful to the best 0f his or her
knowledge.
                                                                      Notary Public:
                                                                      My commission expires:
                                                                      Notary identiﬁcation number:
                                                                     Page 2 of 2




SC-CMS-l       (revised July 2020)




                                                                      Page 28
Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 29 of 259 PageID #: 444
                                      I   --.   Arr.
                                                   ..
                                                      - -
                                                            ..
                                                                 -   .-. -..'r -.-. - -.-.- --.—
                                                                                                         .   .
                                          r




       STATE OF RHODE ISLAND AND                                                                   I




                                                                                           i:
                                                                                           l




                                                                                           Ii

                                                                                               I




                                                                                                         SUPERIOR COURT
                                                                                           :l  I




    PlainﬁElPeﬁﬁoner                                                                                                                            e Number
                                                                                                                      ﬂ Sr-Mﬂ/o
    HSMM W       iv:                  Maw               £ MEho/{Y                                                                              L-ao'aqbb’aaﬂ
    'Ia?    2ij             MUM! mt                                                        (Zum-Im)                       ﬂ? am
    Dejgndangkwgrll‘dﬁtll’tm                                                                                      v
                                                            “Nagy                                                      Wﬁééjf?                                                                       JR

     1/!   MM M                       M&réoa                                           w                 Q55);                                                                       comm
                                                                                                                                                                                                              izzAgs


                                                                                                                                                                                                     KINCH.


                                                                                                                                                                                                              PH
                                              ORDER" MOTIONINﬁ
                                                                                       I




                                                            FORIMA PA’UPERIS
\    / GRANTED:              It ls

      the complamt, petition or
                                      hmcby            ordcr'ed that ﬂae                                                     ﬁﬁE/Peﬁﬁoner          D DcfcndanﬂRxpondcnt may ﬁle E
                                                                                                                                                                                F’
                                                                                                                                                                                     'RIQR
                                                                                                                                                                                             FILED

                                                                                                                                                                                                     s. I2
                                                                                                                                                                                                              gm;
                                                        appc'zlll                                      wrthoutp              ent of the ﬁling fee and fhatthe duly     amhonzcd      U               HENRY

       oﬁcer   m accordance With Tiﬂei9, Chaptcrp 5W1}                                                                                      and process)      of the Rhoda Island
                                                                                                                                                                                     L5
                                                                                                                                                                                                              ”21
       General Laws          shall serve Witholut charge to the                                                          Wins,     amﬁE/Peﬁﬁoner E1 DefendanﬂRcsPondcnt any
       and all summonsme, complainisl'or petitions moﬁo                                                                               chs and all other required documéms        m
       This matter Wiﬂaoui charge.                                                    lj




D
                                                                                  |




       GRANTED:              It Is    hereby ordered that The                                                         D lenﬁElPeﬁﬁoner E1 Defendant/prondent may order
       tanscn'pts Without charge.                                                                                                                                  '



                                                                                                                                                                             .
                                                                                  |‘|=




1:!   DENIED                                                                      II


                        .




                                                                              H




     Entm'ed as
                l
                    c
                        lnl
                            Order ofﬂle court 0n

                            IV   |\
                                      ﬂnA
                                      W   “H
                                                  l
                                                                                  l
                                                                                                   '
                                                                                                                       BY
                                                                                                                       IS/
                                                                                                                               36mQC     \
                                                                                                                                                     /f)!   é/L/
                                                                              i
                                                                                                                       Clerk         -




                                                                          I
                                                                              I
                                                                                                                        g
                                                                                                                       ls/    \l
                                                                                                                       Judicial
                                                                                                                                   WM
                                                                                                                                   Gﬂcer
                                                                                                                                             [4.CLAN
                                                                          I




                                                                          f



                                                                                                                        True Copy Attcst
                                                                      I




                                                                                                                        ¢MM/i.
                                                                                                                 Ofﬁce ofClerk of Superior Court
                                                                      I




                                                                                                                 Counties of Providence 8: Bristol
                                                                     -'
                                                                                                                     Providence,   mum  Mzmd




                                                                                                                         Page 29
    Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 30 of 259 PageID #: 445


                                                     STATE 0F RHODE ISLAND
                    MI.)
                         g
                          4         <9                    SUPERIOR COURT
                             ODE ‘59



  Plaintiff                                                                     Civil Action File   Number
  Ashley Saint Angelo             PPA Anthony St.      Angelo                   PC-2021-00224
         V.

  Defendant
  Julianne Kearney
  Licht Judicial        Complex
  Providence/Bristol County
  250 Beneﬁt          Street
  Providence RI 02903
  (401) 222-3250


                                            TEMPORARY RESTRAINING ORDER
    In the above-entitled cause            it   is   ordered that the same be set       down   for hearing   0n the prayer(s) for a
                                                                                                                4th
preliminary injunction contained in the Complaint on 01/25/2021 at 2:00pm (Courtroom 16,                            Floor); and that,
in the   meantime and until         further order 0f the court


    1.        The   Plaintiff’s   prayer for a Temporary Restraining Order              is   GRANTED.

    2.        The Defendant, Julianne Kearney,          hereby restrained from interfering with, molesting,
                                                                is

              harassing, threatening, annoying 0r contacting the Plaintiff in any manner, directly 0r indirectly.


    3.        This restraining order shall expire on 1/25/21.

    4.        OTHER:

  A COPY OF THIS ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
DEFENDANT, AIDAN KEARNEY, FORTHWITH.

  Entered as an Order of the court on                           BY ORDER OF:
   1/ 12/2021.                                                  /s/   Marybeth Rachiele
                                                                Clerk
                                                                ENTER:
                                                                /s/   Melissa E. Darigan
                                                                Associate Justice




SC-CMS-18           (revised July 2020)



                                                                      Page 30
   Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 31 of 259 PageID #: 446


                                                    STATE OF RHODE ISLAND
                                                            SUPERIOR COURT


  Plaintiff                                                                    Civil Action File   Number
  Ashley Saint Angelo             PPA Anthony St.     Angelo                   PC-2021-00224
         V.

  Defendant
  Aidan Kearney
  Licht Judicial        Complex
  Providence/Bristol County
  250 Beneﬁt          Street
  Providence RI 02903
  (401) 222-3250


                                           TEMPORARY RESTRAINING ORDER
   In the above-entitled cause            it   is   ordered that the same be set       down   for hearing   0n the prayer(s) for a
preliminary injunction contained in the Complaint on 01/25/2021 at 2:00pm; and                                 meantime and until
                                                                                                    that, in the

further order of the court


    1.        The   Plaintiff’s   prayer for a Temporary Restraining Order             is   GRANTED.

   2.         The Defendant, Aidan Kearney,      hereby restrained from interfering with, molesting, harassing,
                                                       is

              threatening, annoying 0r contacting the Plaintiff in any manner, directly 0r indirectly.


   3.         This restraining order shall expire on 01/25/21.

   4.         OTHER:

  A COPY OF THIS ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
DEFENDANT, AIDAN KEARNEY, FORTHWITH.

  Entered as an Order of the court on                          BY ORDER OF:
   1/ 12/2021.                                                 /s/   Marybeth Rachiele
                                                               Clerk
                                                               ENTER:
                                                               /s/   Melissa E. Darigan
                                                               Presiding Justice/Associate Justice/Magistrate




SC-CMS-18           (revised July 2020)



                                                                     Page 31
    Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 32 of 259 PageID #: 447


                           /
                                                                  STATE OF RHODE ISLAND
                                                    Honor
                                            «Inn»



                         p
                         J9             9°                                SUPERIOR COURT
                               ODE   \sU“




  Plaintiff                                                                                 Civil Action File   Number
  Ashley Saint Angelo                                                                       PC-202 1 -00224
         V.

  Defendant
  Aidan Kearney
  Licht Judicial        Complex
  Providence/Bristol County
  250 Beneﬁt          Street
  Providence RI 02903
  (401) 222-3250


                                                            TEMPORARY RESTRAINING ORDER
    In the above-entitled cause                         it   is   ordered that the same be set        down    for hearing   0n the prayer(s) for a
                                                                                                                                 4th
preliminary injunction contained in the Complaint on 01/25/2021                                  at   2:00pm (Couttroom      16,     Floor) and that,
in the   meantime and until             further order 0f the court


    1.        The   Plaintiff’s      prayer for a Temporary Restraining Order                          is   GRANTED.

    2.        The Defendant, Aidan Kearney,      hereby restrained from interfering with, molesting, harassing,
                                                                     is

              threatening, annoying 0r contacting the Plaintiff in any manner, directly 0r indirectly.


    3.        This restraining order shall expire 01/25/21.

    4.



  A COPY OF THIS ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
DEFENDANT, AIDAN KEARNEY, FORTHWITH.

  Entered as an Order of the court on                                       BY ORDER OF:
   1/ 12/2021.                                                              /s/   Marybeth Rachiele
                                                                            Clerk
                                                                            ENTER:
                                                                            /s/   Melissa E. Darigan
                                                                            Associate Justice




SC-CMS-18           (revised July 2020)



                                                                                  Page 32
         Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 33 of 259 PageID #: 448




                                                                                          ““3“                     ‘7'“
     '


          S'EAIB OP REODEISLAMDAND                                                                         :‘r-v

                                                                                                               I
                                                                                                                          YROVDHJCEPIANTAIIONS



                                                                                       [summon COURT

                  U PLAINTIFFIPETII'IONER‘S U DEFHQDANI‘IRESPONDENT’S MOTION
                                 TO PROCEED) m FORMA PAWHIS
                                                                                      I
                                                                                                                           Ma: M
     PlainﬁE/ze                              f
                maze: 9< ﬂ’Uc/dlf ”5767;”5/5 C5321]
                                                  ~§oaboozzxf
         ﬁSA/éy
                                                                                                                                                                                      m
              W‘Kwi/IIMLOUC ﬂvmw/A £7 m?W6
                                                                                                                                     '                        --
                                                                                                                                                                                              us
         ’5“!

                                                                                                     Turr/cbw/ 3wr7’5
                                                                                                                                                                   COURT                      I2:
         gifﬁwagznnﬁc                        KeArnm/                                                                                                                                  mac”.

                                                                                                                                                                                              PH
         Ill      MHSOVL         Lt)        Acﬂerlsan                                                MA            0:522                                                      FILED
                                                                                                                                                                                      s.      12

         UMmmeﬁcialComphX                                                         I                    D     Noel Judicial Complex
                                                                                                                                                                   SUPERIOR




                                                                                                                                                                                              4m
                Newport Comiy
                                                                                  i




                                                                                                              Km: County                                                              HENRY




                45 Washington Square                                                                          m                                                                               21
                                                                              l
                                                                                                                  QuakcrLam:
                NEWPOIﬁ Rhodc Island.       02840—2913                                                        Warwick, Rhodc Isl'and 028 86—0107
                (401) 84-1—8330                                                                                (401) 822—6900
         U Mchaﬂl Judicial Complax                                        :



                                                                                                       U      Licht Judicial Camgglax
                Washington Comlty                                      J

                                                                                                               ProvidcnocﬂBﬁstol County
                4800 Tower E311 Rnad                                                                           250 Beneﬁt Sﬁect
                Wakeﬁeld; Rhoda     mam 02379—1239                                               .
                                                                                                               Providence, Rhoda Island 02903—2719
                 (401) 7824121                                        l
                                                                                                               (401)453—3230


           NOW comes ﬁne         El PlainﬁﬁPcﬁﬁmilcr                                       D Defendaut/Rcspondcﬁt and plays that ﬁis coiIrt WaiVC           the:

    .Eing       fees, service   of pmccss fox, and ﬁanscu'pt                        PhinﬁﬁPeﬁﬁonCI    costs on the grounds that the E]
    D Dcfcndani/Rmpondcptis prescnﬂy indigent and as such, has no ﬁmds With Which to pay ﬂmsc costs.

           An Aﬁdavit in         SuPport ofMoﬁOIJL to                                       Pmccui in Fonna Pameﬁs             is   submitted in sugport of this
    moﬁon.                                                        I




                                                                  |




                                                                  J


                                                                  |




                                                                  |                                                 I




                                                              .
                                                                                                                                         Rh   dam dB 8r
         Isl    ﬂux             M            4&4?)                                                                                       Nébman
          ATIBImveTyﬁor The     U Plamgaﬁﬂﬁﬁén-Er U Defendant/Rmpondmt
          01:   ﬁle   U PlainﬁﬁPcﬁﬁoucr D Dcfcddanf/Rcspondcnt
                                                          ;
                                                                                                                                         ????MM-
                                        '


          Tclﬂhonc ngbcr.                                 l




                                                       i




                                                      Z




'                                                                                 '


     Smcdor—B             (reviscdjannzry 2019)
                                                  }
                                                                                                           Page 33
Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 34 of 259 PageID #: 449




          .




                                                                                     I
                                                                                         |




                                                                                             —.,
                                                                                                p\.  i'-
                                                                                                            |.;.5-",-:.-   -




        STATE 0F RHODE ISLAND AND                                                            mlsélfwhﬁ -3451                   PROVEENCE PLANTAIIONS
                                                                                     I




                                                                                 l




                                                                                 I




                                                                                 |




                                                                             1




                                                                             j
                                                                                             SUPERIOR COURT

Zigzag              #0126;            mam       i   mg”?! ﬂ
                                                            ST-mf‘m                                                              EF¥§V D’ABH
tlaﬁ            QOJarvwiLl/W;              ma       gumqmz) ﬂ; 07g
,gﬁffgamg?3ﬁdﬁtne                               Keml‘noy v «mm wz/                                                                                   .
                                                                                                                                                                                a         Ln
                                                                                                           ya f7}                                                               "
                                                         m ow;                                                                                                                            41‘     '




 m Mun                M @Mmm
                .
                                                                                                      .                                                              CT.

                                                                                                                                                                     z          :L        c'x‘s

                                                                                                                                  -


                                                .                                                                                                                    ,3         e:        7;;
                                                                                                                                                                                          ‘°‘
                                         ORDERLMOTIONmFom PAUI’ERIS                                                                                                  mgi N
U
    .




        W:
        the
        oﬁcer in accordance
                              It is

               complaint pcﬁﬁon, or
                                      hereby ordereld thai
                                                                         i




                                                                                              ﬂm U PlainﬁEPeﬁﬁoner
                                                  payment of the ﬁling fee and ’rhatfhe duly authon'zcd
                                                appezil'withoui
                                                                                                                                  E1 Dcfcndant/Rmpondent   may ﬁle
                                                                                                                                                                     o __
                                                                                                                                                                     E:

                                                                                                                                                                     3‘5
                                                                                                                                                                     'h
                                                                                                                                                                           LL


                                                                                                                                                                                g
                                                                                                                                                                                 -




                                                                                                                                                                                >-
                                                                                                                                                                                          g
                                                                                                                                                                                          "'5         ‘


                                                                                                                                                                                                      (



                             With" Tiﬂef9, Chapter 5 (writs, summons, and process) of The Rhoda Island                                                                          §    *.   g;
        General Laws shall serve Withmlxt charge to the D PlainﬁﬂPetiﬁoner U DefendanI/prondsni any
        and all smn'monsm, complaints b: peﬁﬁons, motions, orders, and all other required documents in
        This   matter Without charge.                                l




                                                                     I




D       GRANTED:
                          ‘




                              It is   hereby   orderéléd that the                                  D Plainﬁﬁ/Peﬁﬁoner D DefendanI/Rmpondcnt may order
        transcripts Without charge.                                                                                                                           .




U       gm            ~
                                                             i




                                                             l
                                                                 I




    Entered as an Order ofﬂm court én                                                               BY ORDER OF:
                                                         i


                                                                                         .          /s/
                                                         i
                                                                                                    C1613:



                                                                                                    IS/
                                                     i




                                                    l'                                              Judicial       Oﬁcer




                                                                                                           Page 34
     Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 35 of 259 PageID #: 450




                                                                                                                   'ah“
                                                                                                                         3,?      PRQVDENCE                 Wm
                                                                                          SHEERIOR COURT

           EPWIBEEIIONER S UDEE‘ENDARTIRESPOI‘DDE‘IT’S AFBEAVIIIN
                  SUPPORT OF MD’HON 0 PRO CEED 1N FORM ?A‘UPERIS                                   '1'
                                                                                                                                                                                                            JR       .145

                                                                                                                                  AMIZO                                                   COURT                      :2:


    gﬁﬁmﬁm54 mm                                                       I                            @753”?         ﬂ 9”                  ,‘zlfmbe‘aoal-          3a»;                                 I'M
                                                                                                                                                                                                            KIHCH.

                                                                                                                                                                                                                     PH

    1M ﬂow mum;                                                       ﬂvz                                 ﬂawfw                        3'    apiw                                                    I‘ll
                                                                                                                                                                                                            S.       I2

     ﬁe.   Bml‘m
               IMM                                KCAMMI                                                  ’me‘l 5PM“                                                                      SUPERIOR




                                                                                                                                                                                                            HENRY
                                                                                                                                                                                                                     mg
     ﬂ      Mann         M                    ﬁﬁfoqoa                                                    x414     02544                                                                                              21

PERSONAL        MOMON
mﬂé/‘kw                       M               ”ﬁnned?                                                                       Aa-
ADDRESS: /2‘}            ﬂw/r IAMZﬂ/U IWC
                                  Kf
                                                                                                                     '

                                                                                                                            mm:        Z


                                                                                                                            NUMBEKOEmmmm
                                                                                                                                                        miuéﬂnuw

    mm
    QIY: 241m    (ova)
                 .




                 40i’352’798/
                                                        0079/;
                                                                                              i
                                                                                               l




                                                                                                                                   7
                                                                                                                                            '           5   _
                                                                                                                                                                   .




                                                                                                                                                                i /®              ~
                                                                                                                                                                                      g




    mommommm
                                                                                           I




                                                                                          g




    mom:             BY       yam              WSW“;


.
    WEEK-
    ADDRESS;
    INCOME: $             -
                              '



                              -
                                              -
                                                        permim
                                                                                     3
                                                                                      :




                                                                                                                                mmmm
                                                                                                                            Howmmsc

                                                                                                                                MCOME-s
                                                                                                                                                I




                                                                                                                                                    .
                                                                                                                                                                       EIY
                                                                                                                                                                       1)::th
                                                                                                                                                                             UN
                                                                                 I




.
    0m mcom (GOWBBW‘, CEED                                                                               SUPPOR'LALDJONY, PMDN, BIC)

    mcoMEPERMONIB‘; 4                 l   f                                 [I                                                  SOURCE(S):   5 S DZ

    mmmm                                                                             -



                                                                                                                                mmms
                                                                          ll


_



    IEOWNHOWVALUE
    IERENI:Mom:aLY$
                                  SQ                                  j




                                                                      i
                                                                                                                                                                  502 ()0
                                                                                                                       h




       WDHWHomsm
    EBOARD                                                        '




                                                                                                                                mmmmmmmormzs                                 ‘ZOO. 00'
    mmommﬂ                                ,2      (20                                                                      ._

                                                                                                                                  mx.
      $____~_ mm:s ISO
       Gass-    (5 0              ,




    300D (MONEY): $               QSA/I‘W                     ﬂy
    (Iomemomms
    CHILD   SUPPORIPAJD MONEY): :&
    om(SPEaH).—$                               Q              g




                                                              l
                                                                                                         Page I   on
                                                          I                                                         Page 35
      Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 36 of 259 PageID #: 451




                                                                                                                                                     I.




       sum OB RHODEISIANBAND.                                                                                                                    1




    ASSEIS                                             VAIDEI                                                                                             UABTrmFS                               AMOUNT                             1.     |                          1&5

    momma];                             $       7m—                             [le‘o                                                                     wmcemomxvm                             s         3                        000R.




    m
    Tm“: 92am ‘ch
          goob
                                  -
                                      82am                     .




                                                                                                                                I
                                                                                                                                     ,




                                                                                                                                    l’




                                                                                                                                         -
                                                                                                                                                     .    COURIOBLIGAJIQN’smom,
                                                                                                                                                               FMEESHIUHOM
                                                                                                                                                          mmmmmmmmsm
                                                                                                                                                                                                  3       é
                                                                                                                                                                                                              g
                                                                                                                                                                                                                  ’




                                                                                                                                                                                                                                    :au'PERsOR
                                                                                                                                                                                                                                                     FILED
                                                                                                                                                                                                                                                             KIHLH.




                                                                                                                                                                                                                                                             S.

                                                                                                                                                                                                                                                             Y gm
                                                                                                                                                                                                                                                                      sz'


                                                                                                                                                                                                                                                                      l2

    mmAI,mUcL                                                                                                                  i'
                                                                                                                                                          MEDICALBJILS:          ..       ,          s   Q
                                                                                                                                                                                                                      '




                                                                                                                                                                                                                                                             HEHR

    MDIORCYCLE                          s                                                                                  I
                                                                                                                                                     ~
                                                                                                                                                          15333:                                                                                                      2}
                                                                                        _
                                                                                                                           IL
                                                                                                                                                          ommmmcamm,
    BAMAQCOUNTBALANCES
                                                 '


                                                                                                                       I
                                                                                                                                             ’

                                                                                                                                                                   EDUCAJIOLLEIQ):                   3.223. 00              M047“
    CHECKING:                            $           [2‘           lZ.‘                                                                                                                                           T gawk“—
    SAVINGS:                             s                     d?                                                  i




    REALrBDPEKTY:                           $                  C)
                                                                                                                  .'




    0mm             (33331333,                                                                                I




       STOCKS,BONDS,EIQ)                    s                          Q:
                                                                                                          |




        I   jglﬂ/W        w     J¥a4llf                                                 7|
                                                                                                                                                 aﬁmtﬂmtmcicﬁbnnaﬁonpmvidcdistrmhﬁicompktemi




                                                                                                                                                                                                         M
     mmthcbstofmylmoﬂedgc.Iamawmcﬂzatmyﬁlscsmmmtorrqmmhmkmwmglymadc
    shaﬂcamcmetob: subjectto chargs ofﬁmhmﬂmwﬁhﬁckwsofﬁcsmﬁkhodckhndmd
    vaidmcePIanmﬁons-                                                                                ll




                                                                                            I
                                                                                                I'




                                                                                                          -
                                                                                                                                                          '




                                                                                                                                                                       SmM
                                                                                                                                                                       Wofﬁm
                                                                                                                                                                                          Jt/   2M
                                                                                                                                                                                          PWBUiODEE orﬁgc
                                                                                                                                                                                                                                         u"




                                                                                                                                                                       Deﬁnﬂanﬂﬁmpondmt
                                                                                                                                                                                                                                         _~...:4..




                                                                                        i




                                                                                        I
                                                                                                                                                                                                                                              ,
                                                           '
     smirof                                                                         i

                                                                                                                                                                                                                                          nu»...—




     Couﬁyof           .                                                            l




        Onﬁﬁs                   dayof                                           l
                                                                                                                                                               ,
                                                                                                                                                                   bcﬁn'c ms, ﬂlcundcm'gnaimiarypubﬁg pcsonzlly                              .4.-




.
     39PM       .
                                                                                l

                                                                                                                                                                                      D
                                                                                                                                                                                     pcmcnally hmwn to me or U-
                                                                                                                                                                                                                                              .—




     pmved
                                                                                                                                                                                                                                             n...




                to         mo         ﬁmougl                                   éaﬁsﬁcmW                                                                        evidcncc   of   idmﬁﬁwﬁun,                Which        wag

     Who swan: DI aﬁmedﬁ) me ﬁxatﬂlc comm ofﬂlc docummt arcimihﬁxlm ﬂabbmtofhis orhcrknowledgz;
                                                                                                                                                              ,inbcthcpcrsonwho siglcdabow:      111me                                        .n.




                                                                           l!
                                                                                                                                                     Nmﬂnbﬁ:
                                                                                                                           .                         My commission axyim:
                                                                                                                                                     Nam idmﬁﬁcaﬁuu numbcr.
                                                                           I




                                                                       I




                                                                       I




                                                                   J
                                                                                                                                                                    Page 36
                Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 37 of 259 PageID #: 452




                                                                        .




                                                                 I




 _
       31
                  TATE 0:: 330133 ELANDANDPROVIDENCE PLANTAIIONS
                                   SUPERIOR COURT
                                         .




     ‘ﬁ ?Ravmmcmmsrm                                        n5       KENT u WASENGI‘ON u NEWPORT

 410/69




 A‘JWI
            I
                  $ ﬂnTAa/w




                  é
                             /




                            VS

                        J_‘uﬁ/m/Ic
                                   ﬂ     grfﬂmw
                                            V.




                                             KeA/n@%!-
                                                              i'




                                                                            77,[7/<Iboy
                                                                                               CASE


                                                                                                  ﬁrg’
                                                                                                         #W                                       a3“
                                                                                                                                                         .




                                                                                                                                                             COURT
                                                                                                                                                                                  JP.      us

                                                                                                                                                                                           ﬁrm:
                                                                                                                                                                                  KIHCH.


                        ‘



                                                                      c__o____mmrs                                                                                        FILED
                                                                                                                                                                                  S;       1'2
 77¢             dtm’eff         O?    7“)"7/méu            ?%I‘TC                ﬂLcH’“      ﬂ     S’VLﬂ/MC           ”Qf/Mé/                               PERIOR




j/m/c              Pays)           M56         MMMM;                           0! Mose              1am»)!            m           //     gm         a         m
                                                                                                                                                                                  HENRY    21m}


     D/Jughm                 Ana        (9M      70         25}.       m          arc               421$ 01W;                            ozi      0:145

 mi               8f-    MM;                  Soc/‘AL        Lé’ocun 76L             ﬂum‘ﬂmf‘           f“
                                                                                                             ﬂﬂ-mﬂoc               7         ﬂm wmj
 ﬂu/Sc                mains ﬂ                 EMM’          Wm                ALL bguj/ITCM                   bx’jSﬁzﬂcawmcue
 ﬁnd             Qewzum J/Arrqsdm                           w:              by weﬁﬂr- 0x0     WM; m                                          007’
 Cor
_1/;0lxﬂa—
                MM Trapsmbeh /ﬁ4e or
                  ‘fdw’MJS
                                                                                    @7743? “Aer Mg
                                                                                                                       @071
                                                                                                                                       m 7w
                                                  ”71/               S'e/wp       4");         (WW4:
                                                                                           7476/         go!)

                 ﬂ 0M $0M 75ml                                               £95m Qx/K/ /6mck/<
 4,”)

 m)
 P/KL
                 $9
                      11’
                            m»           M7u
                                 &n'r/)476)
                                                  Pooh
                                                      ‘ﬂaem
                                                                         1mg
                                                                        numw 4m; cam
                                                                              7/!        Eedm/zé/
                                                                                                  EM<

                                                                                                                7’0
                                                                                                                      Elam  D/g         Moat
TR"               pz/SC           CUM“;            40$                 “TM/           Khmer)                 #J/       é’mr’r                 72
j/l             [wafﬂe                 ”/24qu               23m              03’7                 0x4        WJﬂwc)                      (MM)
7W7!              Muzr’               Ppaml     ,1“      bee)                 ﬂ       Sgnd          rm                763     Gef             mm
Paw;
ﬁLSPo/JSC
                      ON
                            Thv‘r’
                                  w
                                        756g
                                              7/17/qu
                                                  Mauls!              7"”‘06
                                                                            14/);     W
                                                                                     "77%:
                                                                                                  ﬁfsfméd
                                                                                                  WoJ   0F
                                                                                                                            ,‘4


                                                                                                                                  F}
                                                                                                                                       ,4,    4M4,“
                                                                                                                                             //   Veer       0M       i




 Sareﬂmﬂg                    é»         ﬁdf           over              MI/u’                 071        [2/94               7’       ?em”
 771W                   #noT/Q/               Mmﬂg                      Mum, H.?Arl/I 3’15 J                                       C’WZJ 56M
 ‘Vhw/I               EMU?              Becééﬁefv                    (glhce Mb OTSr 5/47/22                                        oil        Q/Z
TM              mama row»?                        J“:                1M My 5m 4W 5mm)                                                   40/9 o:              worsg
                                                        g

                                                                                    Page 37
            Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 38 of 259 PageID #: 453




                   WWW                                     ~




                                                                i’




                                                                                                                                                 ..




    ._    Whaf'     am“; I                             ﬂip                Am)3,25%er MW ?”Wma
         "73M;      w'T/Ioor               p     Dm/Bcr'                  ﬂer grwq 02/795 194/55; M)
                                                                     m                                                              w
                                                                                                                                                 .._.._-....._-......-...




    372494          «Wm»              WT 9W1                               EPJWAJJA  77W £41143
         'A/IDs ~29!ka                    Tﬂ           7'                4700M        40         M 7mm                    §4od
         "Aha“          who)?!        7        QZﬂliec)Mg “4w                                            6’21)            92/46     ﬂap
                                                                                                                                               .mu—uu—u...




          parka)                          ,7      64an    PW               19%)                  5r?)         fa»         mm
          fa       {‘ng 7r                       0mm Mt                                    ﬂ)      ﬁzz.            jz-L'Mmcf;
                                                                                                                                               ‘




                                                                                                                                                                                              95
          .ﬂna     ﬂea
                          [m     50,9.           éot M me ﬁ/mu,                                               L7”         awe}      M                                                JR

                                                                                                                                                                                              12:

          [ooI/{IVL'Q                      HLQD            '.|)4/L3         -édﬂJ             -Qﬂ        -
                                                                                                              @ﬂéﬂf             QVOOYOQQ                                             FENCH.
                                                                                                                                                                                              PH
    3H         Hﬁlp        md'
                         W'f’ev/   Drew;                                                   who                    '5.     éar   “a   5M;                                    FS"...



                                                                                                                                                                                     Y_
                                                                                                                                                                                              12

           imam   H0190)    Pﬁ/rce   QMQ/ {#333
                                                                             '



                                                                                                                   @xﬂwa            ﬂP     quom



          anm MAW
                                                                                                                                                                                              21JAN


                          Mét- gar -/+AM §< Sm //                                                            M      2/)    M’jc/L             .
                                                                                                                                                                                     ‘HENR



g


                        ﬂﬂf               bu?“                 ﬁﬂai'cnféx/            “MUM!                  4c    $40M M9}                   —-




         _;        4047/4ch               Mz’é             Mm   ﬂ/n) To; ﬂ“                          ML                 (?vr/W’cj    #5       .—.\-.-—-.




                           g“                              057’  47L 171mm»; Wu:
    ﬂﬁelzedd                     7i       wﬁs                                                                           kmrm/z                n.




          Bar           ﬂbw                    J7me 77                    jwwéezdj        ﬂ/r                           ﬂ ﬂrxmmag
                                                                                                                                              u».




         :OQQP/F
           beﬂv’k
                                  5e}
                         “(”Nﬂr/M L7”
                         ﬁro/M anzzlc
                                                                Q4444

                                                                     M
                                                                            ﬂees)
                                                                            Turﬂé 1104/1
                                                                                           r/-

                                                                                       IT\ gefaueq
                                                                                                    3&4ij
                                                                                                                             w
                                                                                                                             4m)     5:1

          774/     {aﬂa          3‘0           ‘77:!                 ﬂéTZefg-ﬁ/Lb                  014        M/xcg 7/4/41
          ﬂamng             I/w {m                     .
                                                                Ma
                                                               r4      ﬂow myfqy (gm
                                                                         ﬂymwg         'ziq

          ﬂ/Ij/J   [Mug     $42; V0373:           rfﬂkeo. bow». g Wdﬂjée,      Dawn                                     ‘ﬂfke/I

                                                 'j-SWM/L/J/m
                                               "-l
     '


          Snbsuibaimxisﬁommbcﬁmmmﬁcd

          of   PW.                    .            gmbcsmomwahd‘
          @of SADU‘AN                                                    309-!
                                                  'i




                                                                     ,




                                                                                 Page 38
         Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 39 of 259 PageID #: 454




                    RHODEISLWDEIPARTMENT OFPUBLICSAPFTY
                                                 Bivigriart                            efomriffs'
                                                 670N237_Lmzdmzsznug Cranstan, RI 02920
                                              Telephona' (40.l) 275-2900— Fm: (401) 275-2914


ZnhndIquMmmi
M,anmmtanuhEcSzfdy
’mﬂmmmmnnﬁ SthnEm                                              l
                                                                                                                            WMDWaim
                                                                                                                            magrshmmmm
              RHODE ISLAND STATE SEIERIEF GIVE UNIT MORMAI‘ION SHEET
                           ALL MOMHONPROVIDED                                                     mums comm
                                     g 4:377/7                         ..,_.                       IL:-




                                                                                                                                                                   15                    “5
                                                                                                                                                                   ..




                                                                                                      --
                                                                                                           .DAJEOFBHUE'
                                                                                                                                    /       ?-                           Ir‘u


                                                                                                                                                                                ni'HW'
                                                                                                                                                                                         PW
                                                                                                                                                              Ev

      ADDRESst      ﬂi                      @046:              M                 /[    AIM WHOOR/APM                                                                    r‘L-
                                                                                                                                                                                b.       \2

                                                                                                                                                                                          J53
                                                                                           5mm:             Zr“           ZIP.-     0979M                sUPL-R‘

                                                                                                                                                                                HENRY

                                                                                                                                        t
                                                                                                                                                                                          2'1

  _CELL# L/Dl~(o/2$’J~                        QfX/i                             OTHEM

19%??4 €55??? 314,                                                              K&Arnfw                        DAJEOFBMEEE—         V       K
                                                  mat:                                        I

 _ADDRESS- IN             M&Son                 6L)
                                                                                   l
                                                                                                           FLOOR/Arré

                                                                                                                                  0 599
                                                      .




      CITY.   \TiicerSon
                                        r
                                                               ‘

                                                                                                  SIAM.-     mﬂ         ZIP.-
                                                                                                                                             ‘
                                                                                                                                                 I




      CELL#    U   //’(                                        i
                                                                                 02mm
      VMCLEMAKE-                                  MODE}                                           COLOR-           PLAJEMSIAJE

      mom To HAVEW‘I-                                     IES/No                       U   /V\

 PERSONBEJNG SERVED-                         Place   OLMpIownent

      COMMNM:                  ‘7/r 7/6               Do l/                            3%P7g                        $HOME_-

      ADDRESS:       l”        MﬁSon
                                                          '.

                                                                   {N                             cm:-      dVI/crm”              '21P.-    ,o/Jq
                                                                                                                                                     I


                                                               ~


  -

      WORKDAH:            //   /K                                                             WORKHOURS’:         (4f
 PERSONBEZNGSERVED:_                          DasariptiorL

                                    ‘
                                                                          U
      HEIGHT.-                              WEIGBI             1
                                                                                              AGE               HAIR-               RACE.-


      BEARD ya/ré MUSMCHE-                           yag/zés)                  G_L_A§__SE&-   yes/qu         OJEERMARHNGX

                                                          ADDHIOML HVFORMAHON:
                                                                   i




  1                                                                \




                                                                                               Page 39
     Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 40 of 259 PageID #: 455           l




                                                                                                   |




                                                                                                   I




                                                    31:4“:                                                  0F RHODE ISLAND
                                                                                  J                    SUPERIORCOURT                                                   _         _


                                                                                           l
                                                                                               |




                                                                                                            SUMMONS
                                                                                           l




                                                                                                                                  Civil Action File                 Number
                                                                                           |




                                                                                                                                  rp-ZOZl-UUZAZ}
            '




Plaintiff                                                                                                                         Attorney for the Plaintiff 0r the Plaintiff
                                                                                       |

                .                                                                                                                                 .


Ashley Samt Angelo ppa Anthony                  St.   Angelo                                                                      Ashley Samt Angelo
v.
                                                                                      |
                                                                                                                                  Address 0f the Plaintiff’s Attorney 0r the Plaintiff
Aidan Kearney,Julianne Kearney                                                     I




Defendant                                                                         |




Licht Judicial        Complex                                                     l
                                                                                                                ;   5i
                                                                                                                                  Address of the Defendant
Providence/Bristol County                                                         I
                                                                                                            “
                                                                                                                         _.        111 Mason          RD
250 Beneﬁt Street                                                             l
                                                                                                                                  Jefferson   MA            01522
Providence RI 02903                                                           I




(401) 222—3250
                                                                              |




                                                                              i




TO THE DEFENDANT, Julxame Kearney‘                                                                                            ,




    The above-named Plamuff has brought an acnon agalnst you 1n saldv Supenof Court in the county
                                                '
                                                                                                                                                                                                                      "

indicated above. You are hereb'     ummonedand‘ requlred t0 serve upon the Plalntlffs attorney, whose
address ls hsted above ari anéwer tQ the complamt wh1ch ls herethh served upon you w1th1n twenty (20)
days after'serv1ce of’thls Summons upon you excluswe ofthe da_y of serv1ce.           u                                                                                         ~-
                                                                                                                                                                                     .   -

                                                                                                                                                                                             .
                                                                                                                                                                                                 ‘   I   .
                                                                                                                                                                                                                  .




                                                                                                                                                                                Y.


                                     V0":
                      Judgment y!- ”lefault Wlllibe takenagamstly
                          .;    ..                                                                                                                                         f0        erehefdemandedmthe
                                                                                                                                             "3
complamt Your ansWer must also be ﬁled w1th th court                                                                                                            V




     Asprovided 1n Rule 13(a) of the Supenor Court Rules of C1V11 Procedure Zunless the relief demanded 1n
the complaint ls for damage ansmg out of yOuI ownershlp, mamtenance operatlon :or control of a motor
vehicle, or unless otherwise prov1ded 1n Riﬂe 13(a) your answer muSt state as a __coimterclaim any related
claim which you          may have agamst            the‘Plalntlff                                               O'r
                                                                                                                                  you   will thereafter             be barred fr_om making such claim        1n
anyotheraction.                             -
                                                                                                       =«           -v-                               --    «   4
                                                                                                                                                                           '




This     Summons was           generated on 1/12/l2021




                                            Wimesé the seal/watermark of the                                                                               Superior Court
                                                                          I




                                                                          |




                                                                      |




                                                                      |




                                                                      |




                                                                  |




                                                                  |




                                                                  |




                                                              i




                                                              I




                                                          |




                                                          |


     _




SC—CMS-l            (revised July 2020)                   |




                                                      |




                                                      |




                                                      |
                                                                                                                                  Page 40
           Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 41 of 259 PageID #: 456

                                                                                    |




                                                               STATE OF RHODE ISLAND
                                                       -                        l
                                                                                                                      ___   __._.__                  .._
                                                                                                                                                                                                                                         w     __   .




                                                 ——T—SUPER10R COURT                                                                                                         -———-———-           -




Plaintiff
                                                                                I




                                                                                                                                                                                     Civil Action File                             Number
Ashley Saint Angelo ppa Anthony                        St.          Aingelo                                                                                                  _
                                                                                                                                                                                     PC-2021—00224


:idan Kearney,Julianne Kearney                                                  I




Defendant                                                                       |




                                                                                |




                                                                                                        PROOF 0F SERVICE
                                                                                i




      I     hereby certify that on the date bel'ow                                                  I.        served a copy Of thls                                        Summons, complaint, Language Assistance
Notice, and              all   oth‘er required    documents recelved herew1th upon the Defendant, Julianne Kearney, by
delivering or leaving said papers in                   t_he             followmg manner

       D With the Defendant personally                             ;;




       D         At the Defendant’s dwellmg house or usual place of abode Wlth a person                                                                                                                     ofl'suitable            age and discretion
                                                   '
                                                           "                                                                                                                         ’-'                             '




                 then residing therem
                                                                                                    '
                                                                                                              '                                            -


                                                                        -.              ,                               .




                                             _




  a          >
                 Name   ofperson of sultable age and dlscretlon
                                                                                                4




           “H‘liAddress of dwellmg          house or usual                                              lace of. abode




      ‘5

                 Relatlonshlp to the Defendan

                                                                                                                                                                                                                               i




       U With an agent authonzed by appomtment or by law to recewe serv1ce of process
                 Name of authorized agent                      ¢
                                                                                            .
                                                                                                                  '
                                                                                                                            '   "                '




                                                                                                                                                               .
                                                                                                                                                                   "
                                                                                                                                                                                                    z   .
                                                                                                                                                                                                                 '


                                                                                                                                                                                                                         .'_




                 Ifthe agent    is   one demgnated by                               statute to receive Service, further                                                              nonce as requlred by                            statute   was given
                                        ‘



                                                                                        *                                                “   '                         '
                                                                                                                                                                            "    '         *’                »



                 asnoted below.


                                                                                                                                    “I




           U With a guardian or conservator 01 the Defendan"
                                                                            l

                                                                                        "       -
                                                                                                         ,.




                 Name    ofperson and       designationl'


           D By delivering said papers to the attorney general or an assistant attorney general if serving the state.
           D Upon a public corporation, body,lor authority by delivering said papers to any ofﬁcer, director, 0r
                 manager.                                                   |




                  Name    of person and designation
                                                                            |




                                                                        l




                                                                        l


                                                                                                                      Page               1   of 2
                                                                        I




                                                                        I




                                                                        l




                                                                        I




SC—CMS-l              (revised July 2020)                               I




                                                                        |




                                                                        \




                                                                                                                            Page 41
      Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 42 of 259 PageID #: 457




     Upon a private      corporation, domestic 0r foreign:

      D By delivering said papers to an ofﬁcer or a managing or general agent.
           N ame   OI person and designatlon

      D By leaving said papers at the ofﬁce of the corporation with a person employed therein.
           Name    of person and designation
      D By delivering said papers to an agent authorized by appointment or by law to receive service of process.
        Name of authorized agent                                          I




        Ifthe agent      is   one designated by                           statute to recelve    servwe further notice as required by                                   statute         was given
        as noted    below
                                                           >


                                                               21“..»[7’




     U Iwas unable to make servic'c aftel                                     the followmg reasonable attempts



                                                                                                                                                             H

SERVICE DATE:                                                                                                        SERVICE FEE $                        <~ii
                                                                                   ‘-




                              MOnﬂi        Day                            Year                                         I
                                                                                                                               '   '




slgnamre of SHERIFF or            DEPUTY SHERIFF pr CONSTABLE

SIGNATURE OF PERSON OTHER lTHAN A'SHERIFF                                                                   or       DEPUTY SHERIFF                        0_r   CONSTABLE MUST BE
NOTARIZED                              ~
                                                                               ~                                                   _
                                                                                                                                          .
                                                                                                                                              _                              .    ,,          .




Signature


State of

County of
                                           I
                                                                                            ‘




      On this                  day of
                                               ‘


                                                       r
                                                                                                5
                                                                                                        ”before                m       ithe   under31gned notary public, personally
                                                                 "                                      '




appeared
                                                   ‘




                                                                     :r
                                                                                                    ’


                                                                                                                 -
                                                                                                                           '




                                                                                                                                                  D     personally   known       to the notary

or     D     proved       to     the       notary                    l
                                                                              through   satlsfactory                   ewdence                     of     identiﬁcation,         which       was
                                                                     |
                                                                                                ,to be the person                                 who    signed above in         my     presence,
and   who swore     0r   afﬁrmed       t0 the notary that the contents                                      of the document are                         truthful to the best     of hjs or her
knowledge.                                                           |




                                                                                         Notary Public:
                                                                                         My commission expires:
                                                                                         Notary identiﬁcation number:
                                                                                        Page 2 of 2




SC-CMS-l        (revised July 2020)




                                                                                          Page 42
Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 43 of 259 PageID #: 458




                  State of    Rhode          Island Appeals                   Cover Sheet
                                              Volume: 1 of       1

                           Trial   Court Case Number: PC-2021-00224

  AppeaHndex
   Date:           Document        Description               Page Number              Volume

   02/19/2021      Summons     Proof of Service              1   -
                                                                     6                1

                   Filed


   02/19/2021      Summons     Proof of Service              7   -   12               1

                   Filed


   02/17/2021      SC-CMS-18 Temporary                       14      -
                                                                         14           1

                   Restraining Order     —
                                             Granted


   02/17/2021      SC—ChﬂS—18'Ten1porary                     13-—13                   1
                                         -
                   Restraining Order         Granted

   01/28/2021      Summons                                   15      -   17           1


                                                                     -
   01/25/2021      Restraining Order Issued                  19          19           1


                                                                     -
   01/25/2021      Restraining Order Issued                  18          18           1


   01/12/2021      Sunwnons                                  40-42                    1


   01/12/2021      Summons                                   20      -   22           1


   01/12/2021      Summons                                   23      -
                                                                         25           1


   01/12/2021      Summons                                   26      -
                                                                         28           1


   01/12/2021      Order Motion to Proceed           In      29      -
                                                                         29           1

                   Forma Pauperis

   01/12/2021      Restraining Order Issued                  32      -
                                                                         32           1


   01/12/2021      Restraining Order Issued                  31      -
                                                                         31           1


   01/12/2021      Restraining Order Issued                  3O      -
                                                                         30           1


   01/12/2021      Motion to Proceed         in   Forma      33      —
                                                                         33           1

                   Paupeﬂs




                                                   Page 43
Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 44 of 259 PageID #: 459




  01/12/2021          Proposed Order (Judge               34   -
                                                                   34
                      Melissa   E.   Darigan)

                                                               —
  01/12/2021          Affidavit Filed                     35       36

                                                               -
                                                               —
  01/12/2021          Complaint      Filed                39       39

                                                               -
                                                               —
  01/12/2021          Complaint      Filed                37       38



  Total   Number of pages




                                                Page 44
Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 45 of 259 PageID #: 460




                      State of   Rhode          Island Appeals                   Cover Sheet
                                                Volume: 1 of        1

                              Trial   Court Case Number: PC-2021-00224

  Appeal Index
   Date:               Document       Description               Page Number              Volume

   05/21/2021          Motion to Dismiss                        204         -
                                                                                238      1


   05/21/2021          Motion to Dismiss                        168         -
                                                                                203      1


   04/22/2021          Motion to Appear Pro Hac                 7   -   74               1

                       Vice


   04/22/2021          Motion to Appear Pro Hac                 75      -
                                                                            167          1

                       Vice


   04/22/2021          Restraining Order Issued                 6   -
                                                                        6                1


   04/22/2021          Entry of Appearance                      5   —
                                                                        5                1


   04/07/2021          SC—CMS—18 Temporary                      3   —
                                                                        3                1

                       Restraining Order    —
                                                Granted


   04/07/2021          Restraining Order Issued                 4   —
                                                                        4                1


   03/02/2021          Restraining Order Issued                 1   —
                                                                        1                1


                                                                    -
   03/02/2021          Restraining Order Issued                 2       2                1




  Total    Number of pages                                238




                                                    Page 45
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
Submitted: 6/16/2021 10:30 AM
                                                                                                                      Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 46 of 259 PageID #: 461
Envelope: 3148394
Reviewer: Jaiden H.




                                                                 ST TE OF RHODE ISLAND                                                                                                        SUPERIOR COURT
                                                                 PR iVIDENCE, SC.                                                            .
                                                                                                                                                                      '
                                                                                                                                                                                                    '




                                                                 As LEY ST. ANGELO, PPA
                                                                              a




                                                                 AN HONY ST. ANGELO,
                                                                                                                                  '-




                                                                                                  Pzaim'ﬂ:                                                    :                            CASE N0. P02021412“
                                                                                       V.


                                                                 A1       I       AN KEARNEY AND JULIANNE
                                                                 KE RNEY,     -




                                                                                                 Defeﬂdantﬁ.




                                                                  N JTICE OF FILING NOTICE'OF REMOVAL FROM THE SUPERIOR COURT AT
                                                                                  PROVIDENCE,                   SC,    STATE 0F RHODE ISLAND, TO THE UNITED STATES
                                                                                        I




                                                                                               DISTRICT COURT FOR THE DISTRICT 0F RHODE ISLAND                                                                                        '




                                                                                      Defendants Aidan Keamey and Julianne Kearney (“Defendants”) hereby give notice of and

                                                            ﬁle       t           eir   Notice of Filing Notice of Removal from the Superior Court                                                          at   Providence, SC, State 0f

                                                            Rho:              -

                                                                                      Island, t0 the United étates District Court for the District                                                      0f Rhoda Island.       As   set forth

                                                                                                                                                                                                                                                 '-


                                                            herei                 ,
                                                                                      {his   matter hés been removed to the District Court;                                           it   has been assigned Case N0. 1:21-rcv-

                                                            0026                  .   A bopy of the Notice ofRemoval as filed in the United States District Court fbr the District                                                                J




                                                            0f R                      de Island   is       attachad hereto as Exhibit At

                                                                                      Defendants request that the Clerk of                                                                       Ior
                                                                                                                                                          this            Court certify                 attest   copies 0f   all   records or

                                                    _
                                                            proc                  dings ﬁled in this Court and                         all       docket entries therein, with the same to be ﬁled with                                    'the


                                                            Unit              I       States. District        Court for the Districf 0f Rhoda Island Within 14 days.
                                                                                                       I




                                                            ﬂ

                                                            ﬂ

                                                            //



                                                            X/
                                                        I




                                                            //




                                                                                                                                                            Page 46
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
Submitted: 6/16/2021 10:30 AM
                                                                           Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 47 of 259 PageID #: 462
Envelope: 3148394
Reviewer: Jaiden H.




                                                                                                                          Respectfully submitted,
                                                                                                                 I




                                                                                                                          Defendants Aidan                   & Julianne Kearney,
                                                                                                                          By their attorneys,




                                                                                                                      '




                                                                                                                          Sean M. McAteer, 4118
                                                                                                                          203 South Main Street
                                                                                                                          ’vaidence, R1 02903
                                                                                                                          (401) 946—9200
                                                                                                                          smnmen‘omance@verizon.net

                                                                                                                          Marc    Randazza
                                                                                                                                  J.

                                                                                                                          (pro lmc vice Pending)                    _




                                                                                                                          Randazza Legal Group,                   PLLC
                                                                                                                          30 Western Avenue
                                                                                                                          Gloucester,         MA
                                                                                                                                           01776
                                                                                                                          (978) 801—1776
                                                                                                                          Fax: (305) 437w7662
                                                                                                                          ecf@randazza.com

                                                    Lted: June IQ ,,2021




                                                                                                                     Page 47
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
Submitted: 6/16/2021 10:30 AM
                                                                                           Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 48 of 259 PageID #: 463
Envelope: 3148394
Reviewer: Jaiden H.




                                                                                                    CERTIFICATE OF SERVICE

                                                           I,   Sean McAteer, hereby                certify that           a true and comect copy 0f the foregoing document was


                                                    sen?   upon     all   attorneys 0f record in the above-captianed matter                                                      by   electronic mail   and   First-

                                                                .                  .

                                                    Clas M2111, postage prepmd, this
                                                                                                .
                                                                                                    '




                                                                                                        I6
                                                                                                          M      day of June 2021, as follows:

                                                           Edward Manning
                                                           2377 Pawtucket Avenue
                                                           East Providence, Rhoda Island 029 l4
                                                           <emanning@surﬁngthelaw.com?
                                                                                   .   .




                                                                                                                                                         %% r
                                                                                                                                                                        '




                                                                                                                                                                     Sean McAteer
                                                                                                                                                                                  /
                                                                                                                                                                                        :




                                                                                                                                                                                                    -
                                                                                                                                                                                                                  "




                                                                                                                                 Page 48
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
Submitted: 6/16/2021 10:30 AM
                                                    Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 49 of 259 PageID #: 464
Envelope: 3148394
Reviewer: Jaiden H.




                                                    EXHIBIT A
                                                         Notice 0f Removal




                                                                                          Page 49
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
Submitted: 6/16/2021 10:30 AM
                                                                                                 Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 50 of 259 PageID #: 465
Envelope: 3148394
Reviewer: Jaiden H.



                                                           -



                                                                   Case 1:21—cv~00261                  Document                   1    Filed 06/15/21                       Page 1      of   4 PagelD    #: 1




                                                                                                 UNITED- STATES DISTRICT                                                COURT
                                                                                                       DISTRICT OF RHODE ISLAND

                                                     As LEY ST. ANGELO, PPA                                            _
                                                                                                                                        :


                                                     AN HONY ST. ANGELO,                                                               '-




                                                                                  Pzainaw;                                              :                      CASE N0.
                                                                                                                                                                    I
                                                                                                        i




                                                                         V.


                                                     AI        I
                                                                   1
                                                                            KEARNEY AND JULIANNE
                                                     KE. RNEY,

                                                                                  Deﬁm dams.


                                                                                                               NOTICE OF REMOVAL
                                                    T0                 E CLERK 0F THE ABOVE-ENTITLED COURT:

                                                                       PLEASE TAKE NOTICE                          that,        pursuant to 28 U.S.C‘ §§ 1332(21), 1441(3), and 1446,

                                                    Defe dants Aidan Kearney and Julianne Kearney hereby remove                                                              to this   Court the   civil action     from   I




                                                    the S perior Court, Providence, S.C.,                                  Rhode      Island (the “State Calm”): described                            below and       in
                                                                                                                                                                                                                I


                                                                                                                                                           I




                                                    supp           rt state     as __follows:


                                                                       1.        On January     12,    202 1 PlaintiffAsh].ey
                                                                                                                   ,                                St.    Angelo ﬁled an action against Defendants

                                                    in th          State Court, entitled        Sr.    Angelo          v.   Kearney,             CA. Nu.          PC—2021w00224.

                                                                       2.        0n February     9,,   202    l.
                                                                                                                   ,
                                                                                                                       Defendants Wera served                           With.    a copy 0f Plaintiff’s Complaint

                                                    and        ‘
                                                                         mans.    A copy 0f the Complaint and Summons served upon Defendants in the State Cnurt
                                                    ﬁe     a a_ched hereto as Exhibit 1.


                                                                       3.        The oneupage pro-se Complaint ﬁled by Plaintiff did not specify a cause 0f action,

                                                    but r 2-1163th a restraining order requiring Dafendants to remove unspeciﬁed statements from the

                                                    Inte       1   61.      Due to the   lack of speciﬁcity,               it   was not apparent at the time that the case was remavable.

                                                                       4.        011 June 2, 2021, Plaintiff ﬁled                           and served an Amended Complaint                           (the   “FAC”).

                                                    The            AC         again does not allege any causes of action, but Speciﬁes the allegedly actionable

                                                    state          ants       and conduct and asks          for.       signiﬁcantly broader injunctiire relief than requested in the

                                                    initia         Complaint, namely an injunction requiring Defendant Aidan Kearney “t0 cease and desist



                                                                                                                                       -1-




                                                                                                                                       Page 50
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
Submitted: 6/16/2021 10:30 AM
                                                                                                                      Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 51 of 259 PageID #: 466
Envelope: 3148394
Reviewer: Jaiden H.




                                                                       Case            1:21-cv-00261                        Document l                      Filed 06115521                        Page 2           0f    4 Page”)        #:   2




                                                    from                        iting or hosting            on any of his                  social        media platforms                           hate speech that incites Vinlence

                                                    agai                   t   the Plaintiff or transgender individuals ofthe same or like kind as cifed abo ve.” (See                                                                            FAC,

                                                    attac              ed as Exhibit             2, at      1}   20) (emphasis added.)
                                                     I




                                                                               5.        011 informatian and belief, Plaintiff is a citizen and resident                                                                othode Island. (PAC
                                                    M11                )


                                                                               6.        Defendants are citizens and residents 0f the Commonwealth of Massachusetts.

                                                    (FA!                 aim 2-3.)
                                                                               7.        Plaintiff’s         FAC            prays for injunctive                        "relief that, if            granted,           would be of a vaiue              in
                                                                                                                                                                                                                                                                 '




                                                    exec           ~..
                                                                               0f $75,000.

                                                                               8.        Pursuant t0 28 U.S.C.                           § 1446(d), copies                    0f this Notice have been served 0n counsel

                                                    for
                                                           _
                                                                       aintiff         and ﬁled with the Clerk 0f the Superior Cqurt, Providﬁnce,                                                                         S.C.,    Rhoda      Island.

                                                    AN         I
                                                                   '




                                                                       ice          of Filing   this   Notice of Removal was also ﬁled with the said Clerk.                                                                111   addition, a      cow
                                                                                                                                                                                                            I




                                                    of a] Ileadings ﬁled in the State Court action are ﬁled herewith.

                                                                               9.        The    action           is    removable pursuant to the provisions of 28 U.S.C. §§ 1332(a) and

                                                    1441               a) because: there is                 complete diversity of citizenﬁhip between the                                                       parties. Plaintiff is a       Rhoda

                                                    1513.11                citizen.      Defendants are Massachusetts                                      citizens.


                                                                               10.       Plaintiff does not seek                             an award 0f damages in the FAC, but does sack broad

                                                    injun tive relief.                     “[W]hen the reliefsought is declaratory 0r injunctive,                                                                ‘the   amount in controversy

                                                    is   msured                        by ﬂneivalue of the object 0f the                                     litigation.”’               Hernandez                v.    US Bank, NA,          3   1.8   F.
                                                                                                                                                                                                                                                             I




                                                    Supp 3d 558, 559                            (D.R.I. 2018) (quuting                              Hum          1).   Wash. State Appie Advert;                           Comm ’n,       432 U.S.

                                                    333,               47       (I   977)). Courts in this Circuit                          may use the defendant's valuation ofthe object 0f litigation
                                                    t0 dc                rmine whether the amount in controversy                                                is     satisﬁed. Grotzke                    v.   Kurz, 887        F.   Supp. 53, 57

                                                    (D.R.              .       1995).

                                                                               11.       Defendant Aidan Kearney derives signiﬁcant revenue from the Operation of his

                                                    webs               es       ﬁnd    social   media accmmts identiﬁed                                     in the       FAG. The scope of the requested                                 injuﬁctive

                                                    relie              is       so broad that          it   could easily encompass nearly any statement about anyﬂne, requiring




                                                                                                                                                            Page 51
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
Submitted: 6/16/2021 10:30 AM
                                                                                              Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 52 of 259 PageID #: 467
Envelope: 3148394
Reviewer: Jaiden H.




                                                                    else   1:21-cv—00261          Document                 1       Filed 05/15/21                       Page 3         or   4 PageID   #:   3




                                                    Kea        .




                                                                   y   essentially to shutter these s_ources of revamle entirely to                                                 comply with any injunction

                                                    grant d         by a   court.   The value Ofthe object 0f this                            litigation is thus in                 excess 0f $75,000.

                                                                    12.      Defendants have requested that the Clerk 0f the Superior Court for Prmfidence,

                                                               '
                                                    S.C.,              ode Island   certify or attest copies             0f all recnrds               01'   proceedings filed in the State Coﬁrt and

                                                    all   d        ket entries therein, with the          same        to    be ﬁled with                this     Court        within. 14 days.


                                                                   WHEREFORE, Defendant's                    in the        above actinn,                now pending in                 the State Court, pray that


                                                    such ction be removed t0                this Court.




                                                                                                                                        Respectfully submitted,


                                                                                                                                        Defendants Aidan 3L Julianne Kearney,
                                                                                                                                        By their attorneys,

                                                                                                                                        fs/Saan M. McAteer
                                                                                                                                        Scan M. McAteer, 41 1 8
                                                                                                                                        203 South Main Street
                                                                                                                                        Providence, RI 02903
                                                                                                                                        (401) 946—9200
                                                                                                                                        summerromance@verizon.net

                                                                                                                                         Marc        J.   Randazza
                                                                                                                                         (pro haa- w‘cefbrthcoming)
                                                                                                                                        Randazza Legal Group,                          PLLC
                                                                                                                                        ~30 Western Avenue

                                                                                                                                        Gloucaster,     01776     MA
                                                                                                                                         (978)        8014776
                                                                                                                                         Fax: (305) 437-7662
                                                                                                                                         ecf@randazza.com

                                                              Ited: June       15,   202]




                                                                                                                                    Page 52
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
Submitted: 6/16/2021 10:30 AM
                                                                                           Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 53 of 259 PageID #: 468
Envelope: 3148394
Reviewer: Jaiden H.




                                                           .   Case 1:21—cvw00261               Document                 1       Filed 06/15/21                       Page 4     of   4 PagelD   #_:   4




                                                                                                   CERTIFICATE 0F SERVICE
                                                                1,   Sean McAteer, hereby certify that a true and correct cepy of the foregoing document was

                                                    sew: upon all attorneys ofrecord in-the                           State Court case                   bf     electronic mail       and 'First-Class Mail,

                                                    post       e prepaid: this   1611‘
                                                                                         day 0f June          2021:. as follows;



                                                                Edward Manning
                                                               2377 Pawtucket Avenue
                                                                East Providence,     Rhoda        Island 02914”
                                                                €61nanning@surﬁngthelaw.comb


                                                                                                                                                    M. McAteer
                                                                                                                                             Js/ Saran

                                                                                                                                             Sean McAtear




                                                                                                                                 Page 53
                                                                            ,                                         .




Case 1:21-cv-00261-JJM-LDA  Document 6-3COUNTY
                         PRovaNCE/BRISTOL FiledSUPERIOR
                                                07/02/21   Page 54 of 259 PageID #: 469
                                                        COURT
                                                                                                                                                    I




                                                                                                                                                    l




                                                               SC DOCKET SHEET                                                                      g



                                                                  "CASE N0. PC-2021-00224                                                           ?


                                                                                                                                                    I




  Ashley Saint Angelo ppa Anthony                  St.   Angelo                                                                                         Providence/Bristol County
  .v
                                              .                                                                             Locaiion:
                                                                                                                                                        Superibr Court
                                                                                                                                                    ;
                                                                                                    WWW)”



 Aidan Kearney,Julianne Kearney                                                                                             Filed on:                   01/12/2021

                                                                                                                                                    2




                                                                                 CASE INFORMATION                                               j




                                                                                                                                                l




Statistical   Closures                                                                                                    Case T'ype:                   Injunctive Relief
                                                                                                                                                    '




06/16/2021           Closed~Non Trial-Unassigned-Removed                        t0 Federal         Court
                                                                                                                                                                                    "
                                                                                                                                @353
                                                                                                                                                        06/16/2021         Closed
                                                                                                                              Status:




        DATE                                                                      CASE ASSIGNMENT                                                                                                             {r




                          Current Case Assignment                                                                                                                                       ,




                          Case Number                                  PC-2021-00224
                                                                                                                                            ;


                          Court                                    ,   Providence/Bristol County Superior Court                                 .




                                                                                                                                            '



                          .Date Assigned                               o 1/1 2/2021
                                                                                                                                            I




                                                                                                                                            E




                                                                                PARTY INFORMATION                                           t




                                                                                                                                            i
                                                                                                                                                                      'Lead Attorneys
Plaintiff                    Saint Angelo, Ashley
                                                                                                                                            ;
                                                                                                                                                        MANNING, EDWARD P., Jr.
                                                                        .
                                                                                                                                                                                        Retained
                                                                                                                                                                              4014570202(W)
                                                                                                                                        i




Defendant             '


                             Kearney, Aidan                                                                                                 ‘



                                                                                                                                                                       MCATEER, SEAN M
                                                                                                                                                         .‘
                                                                                                                                                                                        Retained
                                                                                                                                                         ’

                                                                                                                                        I!
                                                                                                                                                                              40 1 9469200(W)

                             Kearney, Julianne                                                                                          3


                                                                                                                                                                       MCATEER, SEAN M
                                                                                                                                        g                                               Retained
                                                                                                                                                                              4019469200(W)

                             Turtle   Boy Sports                                                                                        I




        DATE                                                      EVENTS          & ORDERS OF THE COURT
                                                                                                                                    i




                            EVENTS
       06/16/2021           Closed-Non Trial-Unassigncd-Removed                          to   Federal Court

       06/1 6/2021           a    Notice of Removal
                               Notice ofRemoval

       05/07/2021                 Miscellaneous Case Notes                                                        ‘



                               Amended Complaint requires a motion                            to   beﬁled                       ‘




       06/04/2021                 Certiﬁcation Filed
                                                                                                                                    :




                               Client Certiﬁcationfor         Pro Hac Vice

       06/04/2021                 Certiﬁcation Filed
                               Client   Pro Hac Vice        Certification                                                       ,
                                                                                                                                                                  :
                                                                                                                                                                                                   "


                                                                                                                                I




       06/02/2021            a Amended            Complaint Filed                                                               I




                              Amended         Complaint                                                                         l




       06/02/2021            @    Entry of Appearance
                               Entry aprpearanqe                                                                                ;




                             E
                                                                                                                                I




       05/24/2021                 Motion Not Scheduled                                                                          I




                               Motion    to   Terminate—No hearing date selected—no omnibusform wasﬁle'd tofacilitate the schedulingprocess

                                                                                                                                                                  I
                                                                                                                                i



                                                                                                                                9
                                                                                     '




                                                                                         pAGE         1     ops                                                   l


                                                                                                                                                                           Prinzedan 06/16/2021at2.-29   PM
                                                                                                                                                              V




                                                                                         Page 54
Case 1:21-cv-00261-JJM-LDA   Document 6-3 Filed 07/02/21 Page 55 of 259 PageID #: 470
                         PROVIDENCE/BRISTOL COUNTY SUPERIOR COURT

                                                             SC DOCKET SHEET
                                                                 CASE N0. PC-2021-00224                                        l




      05/24/2021          Miscellaneous Case Notes
                       Motion   to   Dismiss    -   n0 omnibusfarm wasﬁled tofacilitate                   the schedulin'gprocess.


      05/21/2021    a     Motion   to   Dismiss                                                                                .




                                                                                                                               '




                       Julianne Kearney’s Motion t0 Dismiss

      05/2 1/2021   E     Motion   to   Vacate
                                                         '




                                                                                                                               I




                                                                                                                               '


                       Motion   ta   Vacate Restraining Order

      05/21/2021          Motion   to   Dismiss
                       Aidan Kearnéy’s Motion                    t0   Dismiss                                                  l




      04/22/2021     a    Motion   to   Appea: Pro Hac Vice
                       Pro hac vice Petition

      04/22/202 l         Restraining Order Issued (Judicial Ofﬁcer: Darigan, Associate Justice                           IIIVIeIissa   E.   )



      04/22/2021          Entry 0f Appearance
                                                                                                                           !




                       Entry oprpearance

      04/07/2021    'aRestraining Order Issued                        (Judicial Offlcer: Darigan, Associate Justice Melissa             E    )

                       Mutual restraining order
  I


                                                                                                                          i



      03/02/2021    Letter Filed                                                                                           I




                       copies   ofTROs mailed t0 Plfand Def 0n                        3/2/21
                                                                                                                           !
                                                                                                                                   \‘       -\



                     Q
                                                             .
                                                                                                                          I


      03/02/2021          Restraining Order Issued (Judicial Ofﬁcer: Darigan, Associate Justice Melissa E.                                   )



      02/1 9/2021   a Summons           Proof of Service Filed
                      for Aidan Kearney

      02/1 9/2021         Summons Proof of Service                      Filed
                                                                                                                          'l




                       Julianne Kearney                                                                                                                  .
                                                                                                                                                             .



      02/1 7/2021   Letter Filed                                                                                          '




                       a copy ofthe continued restraining orders were mailed to the plfand defy.

      01/28/2021    Q Summons
      01/25/2021     a    Restraining Order Issued (Judicial Ofﬁcer: Darigan, Associate Justice lMelissa E.                                  )
                                                                                                                                                     i




      01/12/2021    E Summons
      01/12/2021          Summons

      01/12/2021    E Summons
      01/12/2021    a     Order Motion     t0   Proceed In Forma Paupcris

      01/12/2021     a    Restraining Order Issued (Judicial Ofﬁcer: Darigan, Associate Justice Melissa E.                                   )



      01/12/2021    E     Motion   to   Proceed     in   Forma Pauperis
                       Pany: Plaintiff Saint Angelo, Ashley                                                           g
                                                                                                                                                 ’

                                                                                                                                                                 é




      01/12/2021     Q    Afﬁdavit Filed                                                                              ;




                                                                                                                                                 '
                                                                                                                                                     '




                       Party: Plaintiff     SaintAngelo,Ashley

      01/12/2021     EH   Complaint Filed
                       Party: Plaintiff Saint Angelo,                    Ashley                                       ;




                                                                                                                                                 I




                    HEARINGS                                                                                          !




                                                                                                                                                 :




                    CANCELED      Conference (4: 00 PM)                         (Judicial Ofﬁcer:   Darigan Associathustice Meliséa
      08/0212021
                    E. ;Location: Licht Courtroom l6)
                       web ex                                                                                         ‘



                                                                                                            '




                       Passed




                                                                                   PAGE 2 OF 3                                                                       Printed on 06/] 6/2021 at 2:29   PM

                                                                                   Page 55
Case 1:21-cv-00261-JJM-LDA  Document 6-3COUNTY
                         PRovaNCE/BRISTOL FiledSUPERIOR
                                                07/02/21   Page 56 of 259 PageID #: 471
                                                        COURT                                                        I




                                                  SC DOCKET SHEET
                                                   CASE N0. PC-2021-00224
                 Hearing on Motion        to   Appear Pro Hac Vice      (9: 30   AM)      (Judicial Ofﬁcer. Darigan, Associate Justice Melissa
   06/03/2021
                 E.,)   Location: Licht Courtroom 16)
                                                                                                                 i




                        and conference--web ex                                                                   I




                                                                                                                 '


                        Granted
                 CANCELED           Preliminary Injunction   (2: 00   PM)      (Judicial Ofﬁcer: Darigan, Associate Justice Melissa
   05/1 2/2021
                 E, ;Location: Licht     Courtroom 16)                                                           I




                        Passed                                                                                   2




                         04/29/2021            Reset by Court      to   05/12/2021
   04/29/2021    CANCELED Remote Hearing (11: 00 AM)                  (Judicial Ofﬁcer: Darigan, Associate Justice: Melissa      E)
                        Other                                                                                L




                 Preliminary Injunction (2: 00 PM) (Judicial Ofﬁcer: Darigan, Associate Justice Melissa
   04/07/202 1
                 E.,) Location. Licht Courtroom 16)
                                                                                                             l



                        continuedfrom 3/3/21
                         02/19/2021            Reset by Court      to   03/03/2021
                         03/03/2021            Reset by Courf      to   04/07/2021
                                                                                                             i




                        Heard and Continued                                                                  I




                 Preliminary Injunction (2: 00 PM) (Judicial Ofﬁcer: Darigan, Associate Justice Melissa
   01/25/2021
                 E.,) Location: Licht Courtroom 16)
                                                                                     \_
                        Continued

                 Hearing on Motion        to   Proceed In Forma Pauperis         (2: 00   PM)   (Judicial Ofﬁcer: Darigan, Associate Justice
   01/12/2021
                 Melissa    E.,)   Location: Licht Courtroom 16)
                        Granted
                                                                                                             I



                 Hearing on Motion for Restraining Order              (2: 00   PM)   (Judicial Ofﬁcer: Darigan, Associate Justice Melissa
   01/12/2021
                 E.,) Location. Licht Courtroom 16)

                     Granted




                                                               PAGE 3 OF 3                               '




                                                                                                                              Primed on   06/1 6/2021 at 2:29   PM

                                                               Page 56
Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 57 of 259 PageID #: 472




                                                  STATE OF RHODE ISLAND
                                                                                                                      __




                                                                                                                      __




                                               AND PROVIDENCE PLANTATIONS                                             _




                      CLERK’S CERTIFICATE AND TRANSMITTAL OF THE RECO                                                 _§_




                                                                                            -'
                                                                Case Information                      ”Ii




         Case   Caption:
                            Ashley St Angelo                              VS.
                                                                                Aidan Kearney                         l




         Federal Court     Case No.      1   :21   —cv-00261             State Court      Case No.
                                                                                                     PQ-2021 -od224

                                                           ‘Record Information              '




         Conﬁdential:                   YesD               No             Description:


         Sealed documents:              YesD               No             Description:



                                                                  Certiﬁcation        ‘




    I,
          Steve Burke                                  .
                                                           Clerk ofthe     Rhode    Island Superior Court for the    Cfunty of

    ,
         PrOVidence                                        do   certify that   the attached documents are   all   the dacuments

    included     in   the record   in   the above referenced case.




                                                                                           Clerk:


     Date:   Jun/16/2021                                                                   xs/SteVe Burke


                                                                                           Prepared by;

                                                                                           ,S,Brlan    Thompso        ____:____




                                                                                                                      ____




                                                                                                                      _




                                                                     Page 57
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                     PM
Submitted: 6/4/2021 1:54
                                            Document 6-3 Filed 07/02/21 Page 58 of 259 PageID #: 473
Envelope: 3131439
Reviewer: Jaiden H.




                       STATE OF RHODE ISLAND                                             SUPERIOR COURT
                       PROVIDENCE, SC.


                      ASHLEY ST. ANGELO, PPA
                      ANTHONY ST. ANGELO,
                                          PlaintiffS,                   :          CASE NO. PC-2021-0224
                                 V.


                      AIDAN KEARNEY AND JULIANNE
                      KEARNEY,

                                          Defendants.



                                                        ORDER ADMITTING TO PRACTICE
                                 MARC J. RANDAZZA, ESQ., having ﬁled his Attorney Certiﬁcation for Admission Pro
                     Hac      Vice,   and Miscellaneous Petition for Admission Pro Hac   Vice; said application   having been

                     noticed, and the Court being fully apprised in the premises, and    good cause appearing,     it is   hereby

                     ORDERED, that said application is hereby granted, and MARC J. RANDAZZA, ESQ. is hereby
                     admitted t0 practice in the above-entitled Court for the purposed 0f the above-entitled matter only.




                                                                                    Dated   this   _   day of June, 2021




                                                                                    Melissa Darigan
                                                                                    Associate Justice
                           Submitted by:

                           /s/Sean M. McAteer
                           Sean M. McAteer, 41 1 8
                           203 South Main Street
                           Providence, RI 02903
                           (401) 946-9200
                           summerromance@verizon.net




                                                                     Page 58
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                     PM
Submitted: 6/4/2021 1:54
                                            Document 6-3 Filed 07/02/21 Page 59 of 259 PageID #: 474
Envelope: 3131439
Reviewer: Jaiden H.




                                                           CERTIFICATE OF SERVICE

                              I,   Sean McAteer, hereby    certify that a true   and correct copy 0f the foregoing document was

                     served upon      all   attorneys 0f record in the above-captioned matter       by   First Class Mail, postage


                     prepaid, this           day 0f June 2021, as follows:


                              Edward Manning
                              2377 Pawtucket Avenue
                              East Providence,     Rhode   Island 02914
                              <emanning@surﬁngthelaw.com>


                                                                                   _/s/   Sean McAteer, 41 1 8
                                                                                                Sean McAteer




                                                                         Page 59
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
                Case 1:21-cv-00261-JJM-LDA
Submitted: 6/4/2021 1:54 PM
                                                                   Document 6-3 Filed 07/02/21 Page 60 of 259 PageID #: 475
Envelope: 3131439
Reviewer: Jaiden H.



                     ST l ~ Of l{lf01>t-: l.'I..\                    D                             SUP      IOA
                   PROVmE Cc I BRl · 1



                        •,hi         I, i\m~ch)      Amho y 'L An •clf'l
                                       ,.                                                                   C.i\~     io. p(: ..2(12H)O...

                       Aid.in K.       llfl   ·r   Juli   I I L:   Kcn.m :


                                                                          .UE     [R 1 ICATrO

                           1. Aidan K arn

                           1. I      tl1 • pl.1i11iff,fd•flo'rii11111 t • n r111lhori1cd
                                                                                      rcpn: ·11t.11i,<:
                                                                                                     or   c rpci ..i1c or hu.,mt"!.~
                       cnlity ,..,,hj
                                   hi!: dr I I inli Yd·lcnd~)l m IJ1j.,· · •:

                           2. 1 .n, 1 re~,         Hom ,, Marc J. Randazza                                is l        m~mbcrof Lhe
                                                                     ·-
                       RlrtkL· Psi nd bar, nut tJ 11t r!•,h• h. s, pplied for ~m11 ·1;iM lo 1111·.1 in tlu:. ~
                                                                                                                 .1
                                                                                                                 •    11111   l"th:llr;

                            1 1 • m. lso. \,:ire th 1, 1 All ·rt • • Marc J Randazza            ___                     ts rami11 · I
                       t•.>11.J'~-:rllllhi I..J.'-t.'.lv.ill· ~. uiredtocn   g   o-coun•.d.iodp:yfnrthc                   l"\1 ~    or.
                       lo,"')er v. l i~ a ml·mbcr of ti, • R ode rs 1tndbar;

                          4. I :un ulw 1\\ 11 • 1i l the IUio<k1"'1.  ,,d In\ )1:r~O&J 'l.J mu,; he ull)' J'\:I m;J hl ~11:
                      c mp ~le re" rhibili(y for lh' ··1 • t rt y lln c~ JnJ rn:.&flx; r · um:d l cond11e1the trial/
                                                                  r(or on behalf of 11:: <:or .It: or bu.-iim.-~"cntil •).
                      lreM1ng/up1• ,I in th 1st st" on rn)' b..:11.il

                               I fl\ ina ~ ..ti iso1 (If Im m.111'r.> 1 t;,nh ubovc. l upporl LI, • lll~ uf Alt• , l".)
                       MarcJ a                           ___ _              tu     rennin ·J tn r111~•• in 11,i c.1...c <"'Im.
                      hchrrlf (or on bt!l 1lf or the c-0rpo •~· .-1 hr ir•e· · ~nlil ), in ~1~ rdt i\\:~ \\itl1 1t1.:rul ·s I thi:.
                      o,ur,:ind of tJ·• . 11pn: ,c (;ourt f dt .. (:lie orl{hodcf wld.




                       llJH • , ••      ~c,i~u Mllfth 201 )



                                                                                Page 60
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
                Case 1:21-cv-00261-JJM-LDA
Submitted: 6/4/2021 3:39 AM
                                                         Document 6-3 Filed 07/02/21 Page 61 of 259 PageID #: 476
Envelope: 3130145
Reviewer: Jaiden H.


                   ~TAT£ OF R1100£ l           \NU                                                       SUPERIOR                  0     I{
                'P O II E •1:/l.31tl . I l , . T



                    A:Jtl.:)   l. • ngclo     ,\nil-on    • t. An •do
                                 ,.                                                                                           . rc.:-221--0022~


                                                                                 ERTlflC ATIO



                                    , 111 · rlnintiffid..:f\!'nd    arm:H1thcinzl-dr p -~nt.1t1\·c              , · r1)0 le    r    u in .
                    t!'lilit • "Iii has the pl31.nUff' ·[1;1\d:nt in tJi




                                              LI l. i( Alto
                    lo ,                 ·• ,,,llolsobe     pi,edtoe
                    In            is· rne ·r ol th( RJ·od· Tsl!Uldoor.

                        •L I um ·11     3\'     ·   ULc th Rhode l~llllld tu,,        •er en       m    l he full) pn:'                   .11lk
                    c tnpf _.e      n...,b,ht) Ji r •he        ~    al       n e, .i.nd
                                                                             1   •                     roq1.1kc:dto c              ti .. tn U
                    he:111 !appeal in this         n my              f (or n bch I of                  n. le   or ihusm            •)~

                        5. 11.1,inp been               ·d of lhe n illltr            fo h abo ~. I ~up       th,. rcq c I nf t\Uomcy
                    ~arc J...FIn zz...~---                   _____                   to bl:      i Ucd to JPf'CJf in   i ·      n m>
                     • 1 f or oo beh:tll of di·                             ~c i       cvtit ). in cordunc:c ~ith the: , (;:'(, i Ms
                    C ut1u.nd of th • uprl me C                          1.1t of RhoJc I   I·




                                                                                       Pnnt '   ID\;




                                                                                       0.tl~
                                                                                               f3]~'---

                   , upn:-me- ( ·, 1 :d ':irch 201 )




                                                                            Page 61
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                     PM
Submitted: 6/2/2021 5:38
                                            Document 6-3 Filed 07/02/21 Page 62 of 259 PageID #: 477
Envelope: 3127672
Reviewer: Carol M.




                     STATE OF RHODE ISLAND                                                       SUPERIOR COURT
                     PROVIDENCE, SC.

                     ASHLEY ST. ANGELO, PPA
                     ANTHONY ST. ANGELO,
                                   Plaintiff,



                                   V.                                            VVVVVVVVV
                                                                                                         C.A.   NO. PC-2021-00224

                     AIDAN KEARNEY, JULIANNE
                     KEARNEY,
                                   Defendants,




                                                                      AMENDED COMPLAINT
                                                               PARTIES AND JURISDICTIONS


                              1.     Plaintiff Ashley St.   Angelo       (hereinafter referred to as “P1aintiff”)   is   a citizen and
                                     resident of the   Town of East Providence, Rhode          Island 02914.


                              2.     Defendant, Aiden Kearney. (Hereinafter referred to as “Defendant”)                   is   a resident of the
                                     Commonwealth 0f Massachusetts.


                              3.     Defendant, Julianne Kearney. (Hereinafter referred to as “Ms. Kearney”)                    is   a resident
                                     of the Commonwealth 0f Massachusetts.


                              4.     Defendant was      at all    times material herein the principal owner and operator of “two
                                     blogging websites: www.tmﬂebovsports.com and www.TBDailynews.com”.


                              5.     Defendant, Aiden Kearney, presented himself and submitted himself t0 the courts
                                     jurisdiction   on April     7,   2021 Where Defendant argued 0n the merits and consented to a
                                     Court Order and did not contest personal jurisdiction.


                              6.     Defendant, Aiden Kearney            DBA Turtleboy, to the best of knowledge routinely provides
                                     merchandise and accepts donations to and from Rhode Island residents on his websites
                                     www.turtlebovsports.com and www.TBDailvnews.com and other Turtleboy enterprises.




                                                                                 Page 62
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                     PM
Submitted: 6/2/2021 5:38
                                            Document 6-3 Filed 07/02/21 Page 63 of 259 PageID #: 478
Envelope: 3127672
Reviewer: Carol M.




                                                                            FACTUAL ALLEGATIONS


                              7.    On or about September 1, 2020 Defendant published a blog on
                                    www.turtleboysports.c0m named “BLT-123 Dad Accused OfAbusing Missing East
                                    Providence Teenage Daughter In Facebook Post She Wrote, Has Been Cashing In 0n
                                                                                                        ”
                                    Fundraiser And Has Several Other Allegations Bv Familv Members wherein the
                                    following quotes from the comment section illustrate potential and possible acts of
                                    violence:
                                                                                                                                                         7

                                        a)   “There’s never a good sniper around                 when you really need one               .   .   .
                                                                                                                                                    .’




                              8.    On or about February   2021 Defendant published a blog 0n
                                                                           10,
                                    www.turtlebovsports.com named “Transgender East Providence                              Dad Whose Daughter
                                    Alleged He Abused Her Got A                   R0 Placed 0n Him In Leominster District Court Today
                                                                                                                        ”
                                    For Harassing MV Family And Using The Courts T0 Abuse Us wherein the following
                                    quotes from the comment section illustrate potential and possible acts of Violence:
                                                 “I wouldn’t mind seeing get Tony clipped
                                             a)                                            by some friends of ours from
                                                         Providence”
                                                  b)     “Transgenderism is a mental disease. They should be killed by stoning.”
                                                  c)     “Trans people should do all 0f humanity a favor and. ...”           .




                              9.    On or about April            7,   2021 Defendant published a blog on www.turtleboysports.com
                                    named “Providence Judge Made Me Spend 3 Hours In A Courtroom With Our
                                    Psychotic BLT-123 Abuser And Wants                    Me T0   Take   Down The B1025 About Him S0 He
                                    Can Cover Up Child Abuse” wherein                    the following quotes       from the comment section
                                    illustrate potential         and possible acts of Violence:
                                             “I could’ve          found a permanent solution.”
                                        a)
                                        b)   “A       tranny bringing your kids into the picture          is   grounds for       street justice.             Man
                                             up and put          that faggot in a Wheelchair”
                                             “.       .or just   put a fucking bullet in his head and be over with               it.”
                                        c)        .




                                        d)   “WTF?          This      is   a tapped post. This guy should be be knee capped 0r planted                        6’

                                             under.”


                              10.   On or about April     2021 Defendant published a blog on www.turtleboysports.com
                                                                 7,
                                    named “Ashley St Angelo Got Arrested B12 East Providence Police And His House Was
                                                                                                                        ”
                                    Condemned Today After DA ’s Office Made The Warrant Against Him Extraditable
                                    wherein the following quotes from the comment section illustrate potential and possible
                                    acts 0f Violence:

                                         a) “AshTony is an innocent political prisoner. We are holding a “peaceful” protest
                                             for its immediate release. Rioting starts at dusk.”
                                         b) “May you rot in prison and get your ass beat in the yard you disgusting pig of a
                                             parent”
                                        c)   “Great job Unc,                 now hopefully someone jams        a Shiv in this disgusting
                                             abominations neck while they are waiting in the holding                        cell.”




                                                                                       Page 63
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                     PM
Submitted: 6/2/2021 5:38
                                            Document 6-3 Filed 07/02/21 Page 64 of 259 PageID #: 479
Envelope: 3127672
Reviewer: Carol M.




                              11.   On 0r about April    2021 Defendant published a blog on www.turtleboysports.com
                                                             7,
                                    named “Ashlev St Angelo Was Arraigned In Fitchburg District Court For Stalking Me
                                    And His Daughters Are Coming 0n The Live Show Tonight” wherein the following
                                    quotes from the comment section illustrate potential and possible acts of Violence:
                                        a) “The second he decided to involve your children, you should have sought him
                                           out and settled it like men (make that f"**** eat a curb)”
                                       b) “Trannies are psychotic evil perverts and they should all be thrown off the roof”


                              12. Plaintiff asserts that the         Defendant’s above referenced publications 0n their face are a
                                    conduit for hate speech directed at the Plaintiff and/or his identiﬁcation with no
                                    apparent restrictions 0r ﬁlters set in place to remove hate speech towards her or
                                    transgender individuals.


                              13.   Defendant      is   acting as a facilitator, host   and agent    for subscribers     who   gather and   is

                                    offering a voice and a platform for hateful speech foreseeably calculated t0 cause
                                    Violence 0n the Plaintiff.


                              14. Plaintiff asserts claims that these statements precipitated violence                   and death   threats
                                    against her and her son          by unknown     third parties.


                              15. Plaintiff asserts that          Defendant’s publications incited lawless conduct.


                              16.   Upon    information and belief, Plaintiff believes that since the date legal action was
                                    taken against Defendant, that Defendant has altered his                  YouTube publications      in order
                                    to   remove some 0f the language            that incited said acts    of Violence.


                              17. Plaintiff asserts these publications are            of such a nature as t0 create imminent fear 0f
                                    serious bodily       harm     that they Will bring about the possibility  0f violence against
                                    Plaintiff.


                              18.   Defendant’s social media platforms are in fact creating the news as the commentators
                                    actually type       and submit    their   speech 0n to his website.


                              19.   Defendant, t0 the best of knowledge 0f the               Plaintiff,   published the address 0f the
                                    Plaintiff on his social
                                                          media platforms Which is calculated to incite individuals seek out
                                    and foreseeably injury Ms. St. Angelo in the manner described in the publications cited
                                    above.


                              20. Plaintiff is in       imminent fear of serious bodily injury and 0r death With the continued
                                    publications of the nature referenced above.


                                             Wherefore, Plaintiff prays this Honorable Court Order Defendant t0 cease
                                             and   desist   from writing or hosting on any of his           social   media platforms
                                             including but not limited to www.turtlebovsports.com,
                                             www.tbdailynews.com and WWW.YouTube.com, hate speech                          that incites




                                                                                   Page 64
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                     PM
Submitted: 6/2/2021 5:38
                                            Document 6-3 Filed 07/02/21 Page 65 of 259 PageID #: 480
Envelope: 3127672
Reviewer: Carol M.




                                     Violence against the Plaintiff 0r transgender individuals 0f the same or like
                                     kind as cited above.


                                                                                                     Ashley   St.   Angelo,
                                                                                           By and through her attorney


                                                                                                   /s/ Edward   Manning
                                                                                                Edward Manning, Esq.
                                                                                              2377 Pawtucket Avenue
                                                                                            East Providence, RI 02914
                                                                                               Phone: (401) 457-0202
                                                                                                  Fax: (401) 457 0203
                                                                                         lawofﬁce@surﬁngthelaw.com




                                                            CERTIFICATION

                     Ihereby certify that a copy of the within Plaintiff’s Amended Complaint was served on      all

                     parties of record Via the Court’s e-ﬁling system 0n.


                                                                                                   /s/Matthew Connole




                                                                  Page 65
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                     PM
Submitted: 6/2/2021 5:35
                                            Document 6-3 Filed 07/02/21 Page 66 of 259 PageID #: 481
Envelope: 3127669
Reviewer: Carol M.




                     STATE OF RHODE ISLAND                                          SUPERIOR COURT
                     PROVIDENCE, SC.

                     ASHLEY ST. ANGELO, PPA
                     ANTHONY ST. ANGELO,
                              Plaintzﬂ",



                              V.                                   VVVVVVVVV
                                                                                            C.A.    NO. PC-2021-00224

                     AIDAN KEARNEY, JULIANNE
                     KEARNEY,
                              Defendants,




                                                        ENTRY OF APPEARANCE

                              The undersigned hereby   enters his appearance   0n behalf 0f the   Plaintiff,   Ashley   St.

                     Angelo.



                                                                                                          Ashley    St.   Angelo,
                                                                                              By and through her attorney


                                                                                                         /s/ Edward Manning
                                                                                            Edward Manning, Esq. (4065)
                                                                                                 2377 Pawtucket Avenue
                                                                                                  East Providence, RI 02914
                                                                                                      Phone: (401) 457-0202
                                                                                                    Fax: (401) 457 0203
                                                                                            lawofﬁce@surﬁngthelaw.com




                                                             CERTIFICATION

                     Ihereby              copy of the Within document was served on
                               certify that a                                              all parties   0f record Via the
                     Court’s e-ﬁling system on.


                                                                                                         /s/Matthew Connole




                                                                   Page 66
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 67 of 259 PageID #: 482
Envelope: 31 12599
Reviewer: Victoria H




                       STATE OF RHODE ISLAND                                                     SUPERIOR COURT
                       PROVIDENCE, SC.


                      ASHLEY ST. ANGELO, PPA
                      ANTHONY ST. ANGELO,
                                            Plaintifﬁ                         :             CASE NO. PC-2021-0224
                                 V.


                      AIDAN KEARNEY AND JULIANNE
                      KEARNEY,

                                            Defendants.



                              DEFENDANT JULIANNE KEARNEY’S MOTION TO DISMISS FOR LACK OF
                              PERSONAL JURISDICTION AND FAILURE TO STATE A CLAIM FOR RELIEF
                                Pursuant t0 Rhode Island Superior Court Rules of Civil Procedure 12(b)(2) and 12(b)(6),

                     Defendant, Julianne Kearney, moves this Court t0 dismiss this action because Plaintiff failed t0

                     establish personal jurisdiction over     Defendant and has failed       t0 state a claim for relief.


                                This case concerns a series 0f news articles written by Defendant Aidan Kearney, Mrs.

                     Kearney’s husband, after he became aware 0f a matter of public concern pertaining to                       Plaintiff.


                     Mrs. Kearney has had no part in any of the events in controversy and there are n0 facts that support

                     this court exercising jurisdiction     over   her.


                                The   fact that this case exists, at all, is Constitutionally misplaced.          If such a case      can

                     proceed, then if the Boston Globe writes a story about Whitey Bulger, and Mr. Bulger prefers t0

                     have his misdeeds hidden from the public, he can bring               this   kind 0f harassing action not only

                     against the author 0f the Globe piece, but against the author’s spouse.


                                Ms.   St.   Angelo’s Complaint does not seek relief under Rhode Island’s            civil     harassment

                     statute,   and thus, charitably construed, she       asserts a claim for defamation.    But Ms.   St.   Angelo does

                     not identify any allegedly defamatory statements and                fails to   make    a single non-conclusory

                     allegation regarding the elements 0f a defamation claim.            Even    if her   Complaint can be construed

                     as seeking relief under the civil harassment statute, a claim that journalism can subject the author




                                                                            Page 67
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 68 of 259 PageID #: 483
Envelope: 31 12599
Reviewer: Victoria H




                     to a restraining order should        ﬁnd n0 oxygen                  at all.      T0 leap from    that t0   imposing the same order

                     on the author’s spouse simply shocks the conscience.

                                   This motion should not be necessary.                       The Court has already found              that      Ms.     St.   Angelo

                     fails to state      a claim for relief in her Complaint. (See excerpts oftranscript                          oprril         7,   2021 hearing

                     [“Apr. 7 Trans.”], attached as Exhibit                     1, at   6:15-24 (Court telling Ms.              St.   Angelo “I’m going             t0


                     need you t0 provide an amended complaint that                             details exactly       and clearly what your claims are

                     against these defendants             including as exhibits to the complaints the material that                                   you contend

                     are harassment, defamatory, whatever the theories of the case are going to be”);                                           id. at   18121-192

                     (Court stating that “the complaint as                 it   currently stands         now   is   just insufﬁcient for            me    t0 address


                     anything on a substantive level”);               id. at     23:6-8 (Court stating that “I need an amended complaint

                     that clearly sets forth       What your claims              are, against          Who and what        the basis       is   for the claim”).)


                     This     is   why   the Court said “[w]e’re going to hit the reset button                        0n   this case as         0f today”       (id. at


                     19:22-24), and ordered Ms.          St.   Angelo       t0 ﬁle      an amended complaint by May                   7,   202 1.     (id. at   21 :24-

                     22211.) Despite explicitly ﬁnding that                     Ms.     St.   Angelo’s complaint        is fatally     defective and that            it



                     could         make n0   substantive ﬁndings based                    0n    its    threadbare allegations, the Court has                      now

                     apparently revived this pleading and                  is   even Willing          t0 enter a preliminary injunction                  based 0n   it.




                     This     is   not permissible, and Ms.         St.   Angelo’s claims should be dismissed.

                                                                          STANDARD OF LAW
                                   1.      Every defense,      in   law 0r      fact, t0      a claim for relief in any pleading, whether a claim,

                     counterclaim, crossclaim, or third-party claim, shall be asserted in the responsive pleading thereto

                     if   one   is   required, except that, inter alia, lack ofjurisdiction over the person                            and      failure to state a


                     claim upon which relief can be granted may be raised by motion. R.I. Sup. Ct. R. CiV. Pro. 12(b)(2)

                     &    12(b)(6).


                                                      PERSONAL JURISDICTION STANDARDS
                                   2.      “As   interpreted   by    this Court, [R.I.             Gen. Laws] §9-5-33(a) permits the exercise 0f

                     jurisdiction over nonresident defendants to the fullest extent allowed                                           by    the United States




                                                                                        Page 68
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
                Case 1:21-cv-00261-JJM-LDA
Submitted: 5/21/2021 5:05 PM
                                                    Document 6-3 Filed 07/02/21 Page 69 of 259 PageID #: 484
Envelope: 3112599
Reviewer: Victoria H




                Constitution.” Rose v. Firstar Bank, 819 A.2d 1247, 1250 (R.I. 2003) (citing McKenney v. Kenyon

                Piece Dye Works, Inc., 582 A.2d 107, 108 (R.I. 1990)).

                         3.      “To ensure constitutional due process to a nonresident defendant, certain minimum

                contacts with the forum state are required ‘such that the maintenance of the suit does not offend

                “traditional notions of fair play and substantial justice.”’ Kalooski v. Albert-Frankenthal AG, 770

                A.2d 831, 832-33 (R.I. 2001) (quoting International Shoe Co. v. Washington, 326 U.S. 310, 316

                (1945)).

                         4.      To establish minimum contacts, a “defendant’s conduct and connection with the

                forum state must be… such that he should reasonably anticipate being hauled into court…” in that

                state. World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980). This requires “That

                there be some act by which the defendant purposefully avails itself of the privilege of conducting

                activities within the forum state, thus invoking the benefits and protections of its laws.” Id.

                         5.      Jurisdiction in this forum over a nonresident defendant requires both that the

                complainant allege facts sufficient to satisfy the requirements of Rhode Island's “long-arm” statute,

                and that the court's exercise of personal jurisdiction comports with the requirements of

                constitutional due process. McKenney v. Kenyon Piece Dye Works, Inc., 582 A.2d 107, 108 (R.I.

                1990).

                    A.        General Jurisdiction
                         6.      When its contacts with a state are continuous, purposeful, and systematic, a

                nonresident defendant will subject itself to the general jurisdiction of that forum's courts with

                respect to all claims, regardless of whether they relate to or arise out of the nonresident's contacts

                with the forum. International Shoe Co., 326 U.S. at 318.

                    B.        Specific Jurisdiction

                         7.      To sustain such specific jurisdiction, “all that need be shown is a ‘relationship

                among the defendant, the forum, and the litigation.’” Ben's Marine Sales v. Sleek Craft Boats, 502

                A.2d 808, 812 (R.I. 1985) (quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S.

                408, 414 (1984)).


                                                                -3-

                                                              Page 69
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 70 of 259 PageID #: 485
Envelope: 31 12599
Reviewer: Victoria H




                                8.       There must be “some act by Which the defendant purposefully avails                                     itself   0f the

                     privilege 0f conducting activities within the               forum     state,   thus invoking the beneﬁts and protections

                     0f its laws.” Maryland Central Collection Unit v. Board ofRegentsfor Education offhe University

                     othode Island,           529 A.2d 144, 151        (R.I.     1987) (quoting Hanson                v.   Denckla, 357 U.S. 235, 253

                     (1958)).

                                9.       T0 ensure       constitutional   due process        to a nonresident defendant, certain                  minimum

                     contacts with the forum state are required 'such that the maintenance 0f the suit does not offend

                     “traditional notions of fair play            and substantial justice.” Kalooski                  v.   Albert—ankenthal AG, 770

                     A.2d 831, 832-33           (R.I.    2001).     In determining whether litigation in the forum state offends

                     traditional notions        of   fair   play and substantial justice, courts 100k to the “so-called ‘[G]estalt

                     factors’ t0 determine           Whether the exercise 0f personal jurisdiction                          is   reasonable[.]” Cerberus


                     Partners, L.P.      v.   Gadsby, 836 A.2d 1113, 1121              (R.I.   2003). However, the Gestalt factors should

                     only be considered after the defendant has purposefully established minimum contacts in the forum

                     state. Id.


                                                     FAILURE TO STATE A CLAIM STANDARDS
                                10.      A complaint must give            fair   and adequate notice of the                  plaintiff’s claim,    but need

                     not contain a “high degree of factual speciﬁcity.” Hyatt v. Village House Convalescent Home, Inc.                                        ,




                     880 A.2d 821, 824         (R.I.    2005).    The complaint here does not d0                so.


                                                                               ANALYSIS
                          A.          General Personal Jurisdiction

                                11.      Plaintiff does not appear t0 claim that general jurisdiction exists.                            Plaintiff has not


                     established that Defendant has had sufﬁcient continuous and systematic forum-based contacts t0

                     permit a ﬁnding of general jurisdiction.                  See   St.   Onge     v.   USAA   Fed. Sav. Bank, 219 A.3d 1278,

                     1284     (R.I.   2019) (holding that defendant—bank was not “at home” in the forum                                 state   because the

                     bank did not have sufﬁcient              afﬁliations with       Rhode     Island to purposefully avail itself of                Rhode

                     Island law).




                                                                                  Page 70
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 71 of 259 PageID #: 486
Envelope: 31 12599
Reviewer: Victoria H




                                      12.       Defendant has rarely been                      to the state   of Rhode Island, and even then, only

                     occasionally, Visiting beaches and tourist attractions, and she does not conduct business in the state


                     0f Rhode Island. (Declaration 0f Julianne Kearney [“Julianne Decl.”], attached as Exhibit                                                        2, at


                     1T   4-)


                                      13.       Defendant           is   a resident of the     Commonwealth 0f Massachusetts.                    (Id. at   11   6.)


                                      14.       Defendant’s husband maintains a website, Which can be assessed from anywhere in

                     the world, but Mr.                  Kearney does not conduct any advertising targeted                  directly at          Rhode     Island, nor


                     does Defendant maintain any role in her husband’s business                                 affairs.    (Id. at   11   7.)


                                      15.       Mrs. Keamey’s only connection t0                       this case is   her status as Mr. Kearney’s Wife.

                     (Id. at     1]   8.)


                            B.              Speciﬁc Personal Jurisdiction

                                      16.       Defendant never purposely availed herself of the forum of Rhode Island.                                           (Id. at


                     1]   10.)


                                      17.       Plaintiff’s alleged injuries arise out               of postings by Mr. Kearney on websites that are

                     headquartered in Massachusetts.

                                      18.       This        is   not the ﬁrst time a censorship-minded plaintiff has sued the Turtleboy

                     publications in                Rhode        Island.   Narcisi   v.   Turtleboy Dig. Mktg.,       LLC, No. 1:19-CV—00329-MSM-

                     PAS, 2020 U.S.                 Dist.   LEXIS 160630 (D.R.I.               Sep. 3, 2020). In Narcisi, the District            othode Island

                     correctly analyzed an almost identical situation and found that there                                  was no jurisdiction over                   the


                     publication 0r the author, Mr. Kearney. However, in that case, even Narcisi                                           was not      so brazenly

                     abusing the court system as t0 also sue Mr. Kearney’s wife. The Narcisi analysis clearly applies

                     to   Mr. Kearney.              It   should be obvious that           it   mandates dismissal 0f Mrs. Kearney from                     this action,


                     With prejudice.

                                      19.       Defendant does not maintain a role                   in the operations     0f either website and has only

                     been       listed as a party t0 this lawsuit to harass the                     Kearney    family. See     Almeida           v.   Radovsky, 506

                     A.2d 1373              (R.I.   1986) (holding that out-of-state doctors were entitled t0 dismissal of suit alleging

                     negligence because the doctors lacked sufﬁcient                               minimum contacts        With Rhode Island to exercise



                                                                                                 -5-


                                                                                               Page 71
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
                Case 1:21-cv-00261-JJM-LDA
Submitted: 5/21/2021 5:05 PM
                                                    Document 6-3 Filed 07/02/21 Page 72 of 259 PageID #: 487
Envelope: 3112599
Reviewer: Victoria H




                personal jurisdiction); and Cassidy v. Lonquist Management Co., LLC, 920 A.2d 228, 232 (R.I.

                2007) (holding that the defendant’s contacts with the forum state, which involved driving a truck

                to deliver goods a few times a year, were on behalf of his employer and were not sufficient to

                establish personal jurisdiction).

                          20.   During the hearing on April 7, 2021, Ms. St. Angelo admitted that she did not allege,

                and had no facts to support an allegation that, Mrs. Kearney authored any statements or engaged

                in any conduct at issue, and that she had only named Mrs. Kearney as a defendant because she is

                allegedly a “part owner” of Mr. Kearney’s websites. (Apr. 7 Trans. at 7:2-8) (Ms. St. Angelo

                stating that Mrs. Kearney “is part owner of the website, so I included both. So I’m not sure who

                is typing, what information is being brought by either party. So as being co-owner of the website,

                that is why I brought the claim against her as well.”)

                          21.   “Jurisdiction over individual officers and employees of a corporation may not be

                predicated on the court’s jurisdiction over the corporation itself, unless the individuals are engaged

                in activities within their jurisdiction that would subject them to the coverage of the state’s long-

                arm statute.” Bapic v. Johnson Matthey Pub. Ltd., 1985 R.I. Super. LEXIS 11, *26-27 (Super. Ct.

                June 10, 1985) (citing Escude Cruz v. Ortho Pharmaceutical Corp., 619 F.2d 902, 906 (1st Cir.

                1980)).

                          22.   Ms. St. Angelo makes no allegation that Mrs. Kearney performed any wrongful
                acts, instead only mentioning her alleged existence as “part owner” of Mr. Kearney’s websites.

                Assuming, arguendo, Turtleboy Sports is a legal entity capable of being sued, Ms. St. Angelo does

                not allege facts that can support the exercise of personal jurisdiction over Mrs. Kearney.

                          23.   In Broadvoice, Inc. v. TP Innovations LLC, 733 F. Supp. 2d 219 (D. Mass. 2010),

                the court found personal jurisdiction did not exist over a nonresident defendant who had created a

                website that attacked a business and its officers. The court found the website did not establish

                purposeful availment for the personal jurisdiction test, noting that the “defamatory website was

                aimed at Massachusetts only in the sense that it could be accessed by Massachusetts residents

                (along with the rest of the world). [Defendant] did nothing to incite residents of Massachusetts –


                                                                -6-

                                                              Page 72
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 73 of 259 PageID #: 488
Envelope: 31 12599
Reviewer: Victoria H




                     as    opposed     to the    world       at large   —   to take   up arms against Broadvoice. Nor do                      [plaintiffs]   even

                     allege that [defendants] intended that ‘the brunt 0f the harm’ be felt in Massachusetts.” Id. at                                         226

                     (quoting Calder        v.   Jones, 465 U.S. 783 at 789-90 (1984).

                                24.       Defendant’s only connection t0 Rhode Island                           is   that her husband’s websites are just


                     as accessible in      Rhode       Island as they are in any other place in the world. Neither the complained-

                     of statements nor Defendant’s husband’s use 0f the internet t0 publish them were focused 0n Rhode

                     Island.


                                                                      FAILURE TO STATE A CLAIM
                                25.       A complaint must              give fair and adequate notice 0f the plaintiff’s claim, but need

                     not contain a “high degree of factual speciﬁcity.” Hyatt v. Vzllage House Convalescent Home, Inc.                                           ,




                     880 A.2d 821, 824           (R.I.       2005).

                                26.       Ms.    St.   Angelo’s complaint             fails t0 state       a claim for relief.      It   does not identify any

                     causes 0f action, does not identify any kind damages resulting from Defendant’s alleged actions,

                     and does not seek any             relief other than a restraining order.


                                27.       Interpreted charitably,              Ms.    St.    Angelo appears           t0 assert a claim for defamation,


                     based on the allegation that Defendants made “false claims of using                                   my eX-Wife’s        social security


                     number      [and] claiming          I   am using       false   means        t0   proﬁt from   my daughter’s         disappearance.” Ms.

                     St.   Angelo also     stated during the January 12,                   2021 hearing in         this action that “[a]11 their     words are

                     defamatory, okay              all their      information         is   defamatory.” (Excerpts of transcript of January 12,

                     2021 hearing        [“Jan. 12 Trans.”], attached as                   Exhibit      3, at 428-11   and 4:23-5:10.)

                                28.       An     action for defamation requires a showing 0f “(1) the utterance 0f a false and


                     defamatory statement concerning another; (2) an unprivileged communication t0 a third party;                                              (3)


                     fault    amounting     t0 at least negligence;                 and    (4)   damages     ....”   Cullen   v.   Auclair, 809    A.2d 1107,

                     1110     (R.I.   2002). Statements ofpure opinion cannot be defamatory, nor can conclusions based 0n

                     disclosed, non-defamatory facts,                   n0 matter how objectionable 0r unreasonable. Beattie                           v.    Fleet

                     Nat’l Bank, 746 A.2d 717, 721-23 (R.I. 2000).




                                                                                           Page 73
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 74 of 259 PageID #: 489
Envelope: 31 12599
Reviewer: Victoria H




                                   29.        Though Ms.             St.   Angelo does not         identify the allegedly defamatory statements 0r


                     provide the context 0f their surrounding publication, her complaint admits that Defendants’ alleged

                     statements were              made        in reliance    0n representations from Ms.            St.   Angelo’s daughter about Ms.             St.


                     Angelo, which are not alleged t0 be false or defamatory.

                                   30.        Ms.       St.   Angelo       also provides conclusory statements t0 the effect that Defendant


                     harassed her by “calling                   me   out for being transgender,” and “incited Violence towards                           my self and
                     my son both online and in person,” potentially claiming incitement t0 Violence or harassment, but
                     does not provide a single fact in support 0f these claims or identify even the                                        gist   0f these alleged

                     statements.            Ms.   St.   Angelo       refers t0 “rocks, bricks, eggs,           and so on,” but does not claim Defendant

                     did anything with such obj ects.

                                   3   1.     Ms.       St.   Angelo    alleges Defendant published her              phone number           as well as an email


                     she sent t0 Defendants, which sounds like an attempt t0 allege an invasion 0f privacy claim. But

                     there    is   no allegation              that   Ms.   St.   Angelo suffered any damages from                  this    conduct or that       this


                     information was non-public.

                                   32.        The Court has already found                   that   Ms.   St.   Angelo     fails t0 state   a claim for relief in

                     her Complaint and instructed Ms.                        St.   Angelo   t0 ﬁle   an amended complaint curing                  its   defects. (See


                     Exhibit           1 at 6:15-24, 18:21-19:2, 23:6-8,               and 21:24-22:11.)




                     //




                     //




                     //




                     //




                                                                                            Page 74
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 75 of 259 PageID #: 490
Envelope: 31 12599
Reviewer: Victoria H




                                                             CONCLUSION
                              33.      WHEREFORE Defendant requests that this Court GRANT Defendant’s Motion t0
                     Dismiss for Lack 0f Personal Jurisdiction and for Failure t0 State a Claim in   its   entirety   and With

                     prejudice.

                                                                     Respectfully submitted,


                                                                     Defendant Julianne Kearney,
                                                                     By their attorneys,

                                                                     /s/Sean M. McAteer
                                                                     Sean M. McAteer, 41 1 8
                                                                     203 South Main Street
                                                                     Providence, RI 02903
                                                                     (401) 946-9200
                                                                      summerromance@verizon.net

                                                                     Marc  J. Randazza

                                                                     (pro hac  vice pending)
                                                                     Randazza Legal Group,     PLLC
                                                                     30 Western Avenue
                                                                     Gloucester, MA    01776
                                                                     (978) 801-1776
                                                                     Fax: (305) 437-7662
                                                                      ecf@randazza.com

                              Dated:   May 21,   2021.




                                                                 Page 75
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 76 of 259 PageID #: 491
Envelope: 31 12599
Reviewer: Victoria H




                                                          CERTIFICATE OF SERVICE

                              I,   Sean McAteer, hereby   certify that a true   and correct copy 0f the foregoing document was

                     served upon the Plaintiffs in the above-captioned matter by First Class Mail, postage prepaid, this


                     21“ day of May 2021, as follows:


                              Ashley St. Angelo & Anthony       St.   Angelo
                              129 Roger Williams Avenue
                              Rumford, RI 029 1 6

                              A courtesy copy 0f the foregoing document was served Via electronic mail and First Class
                     Mail, postage prepaid, as follows:


                              Edward Manning
                              2377 Pawtucket Avenue
                              East Providence,   Rhode    Island 02914
                              <emanning@surﬁngthelaw.com>



                                                                                  /s/Sean M. McAteer
                                                                                  Sean McAteer




                                                                         -10-


                                                                        Page 76
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 77 of 259 PageID #: 492
Envelope: 31 12599
Reviewer: Victoria H




                                              Exhibit 1

                                    Transcript 0f April 7, 2021


                                        St.   Angelo     v.     Kearney
                                    Providence Superior Court




                                                      Page 77
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 78 of 259 PageID #: 493
Envelope: 31 12599
Reviewer: Victoria H




                                                        STATE OF RHODE ISLAND

                               PROVIDENCE, SC       .                                SUPERIOR COURT




                               ASHLEY   &   ANTHONY R. ST.            )

                               ANGELO                                 )


                                                                      )
                                                                          PC-2021-00224
                                             vs.                      )




                               AIDAN & JULIANNE KEARNEY,              g

                               TURTLE BOY SPORTS                      )




                         lO

                         ll
                                                               I-EARD     BEFORE
                         12
                                             TI-E   HWORABLE JUSTIE DELISSA DARIGAN
                         l3
                                                             ONAPRIL       7, 2021
                         l4

                         l5

                         l6

                         l7

                         l8
                               APPEARANCES:
                         l9
                               ASHLEY ST. ANGELO .............. PRO SE
                         20    AIDAN KEARNEY .................. PRO SE

                         21

                         22

                         23

                         24                                 ELLEN MCNAMARA, RPR
                                                               COURT REPORTER
                         25




                                                            Page 78
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 79 of 259 PageID #: 494
Envelope: 31 12599
Reviewer: Victoria H




                                                   CERTIFICATION


                                     I,   ELLEN   MOMMA,   hereby certify that the

                               succeeding pages 1 through 70, inclusive, are a true and

                               accurate transcript of my stenographic notes.




                                                           WW
                                                      ELLEN McNAMARA, RPR
                                                      Court Reporter




                                                      Page 79
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 80 of 259 PageID #: 495
Envelope: 31 12599
Reviewer: Victoria H
                                                                                                             5




                              l   further about confidential communications that you have

                              2   had with attorneys.

                              3        MS. ST. ANGELO:        If you'd like the attorney's

                              4   information, I'm_more than happy to give it to you.                    You

                              5   can verify he asked, as well as              I am,   for an extension.

                              6   It's not to prolong this situation, Your Honor.                 It's

                              7   just to protect myself.

                              8        THE COURT:        Well, again, it would.have been more

                              9   helpful to have this information or to have this request

                         lO       more than 24 hours in advance of the hearing so that

                         ll       Mr. Kearney didn't have to drive down here today.

                         12            MS. ST. ANGELO:        I   agree, Your Honor, but I did not

                         l3       hear from the attorney until this afternoon.                 And had       I

                         l4       known prior to,    I    absolutely would.have made the Court

                         l5       aware more than 24 hours' notice.               I'm.not the type of

                         l6       person to disrespect Mr. Kearney, his time, you know, his

                         l7       gas and everything else.           I   am.not type of the person to

                         l8       disrespect that.        Because    I   haven't heard from.the

                         l9       attorney until yesterday when            I   sent the e—mail, and      I

                         20       did hear from.him.this morning.

                         21            THE COURT:        You can take a sit for right now.

                         22            MS. ST. ANGELO:        Sure.       Thank you.

                         23            THE COURT:        So this is what I had hoped to

                         24       accomplish today.        So Ms. St. Angelo came to this Court

                         25       in early January on a complaint against Aidan and




                                                           Page 80
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 81 of 259 PageID #: 496
Envelope: 31 12599
Reviewer: Victoria H




                               Julianne Kearney, as well as something called Turtleboy

                               Sports.

                                     The complaint generally alleges harassment, but as               I

                               understand the complaint, most if not all of the alleged

                               harassment is taking place online.

                                     MS. ST. ANGELO:     Correct.

                                     THE COURT:    Because the allegation relates to words

                               spoken or words written, material published, this is a

                               little more complicated.than what       I   would call the usual

                         lO    neighbor dispute or interpersonal issues of people not

                         ll    being able to get along with each other.          I   am.happy to

                         12    hear that you have an attorney in the wings and           I   really

                         l3    hope that an attorney does step in, because one of the

                         l4    things that   I   really need to happen in this case is         I

                         l5    need —— not   I   need, the plaintiff, you need to keep this

                         l6    case alive and going forward.        You are going to —— I'm

                         l7    going to need you to provide an amended complaint that

                         l8    details exactly and clearly what your claims are against

                         l9    these defendants ——

                         20          MS. ST. ANGELO:     Sure.

                         21          THE COURT:     —— including as exhibits to the

                         22    complaints the material that you contend are harassment,

                         23    defamatory, whatever the theories of the case are going

                         24    to be.

                         25          Perhaps we can clear up one thing right now, and




                                                       Page 81
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 82 of 259 PageID #: 497
Envelope: 31 12599
Reviewer: Victoria H
                                                                                                 7




                              l   that has to do with Julianne Kearney.

                              2          Do you have a claim.against her specifically as to

                              3   conduct that you allege she has committed or done?

                              4          MS. ST. ANGELO:     She —— she is part owner of the

                              5   website, so    I   included_both.    So I'm.not sure who is

                              6   typing, what information is being brought by either

                              7   party.     So as being co—owner of the website, that is why

                              8   I   brought the claim.against her as well.

                              9          THE COURT:    And as you're standing here right now,

                         lO       it would.be your intention to pursue a claim.against her.

                         ll              MS. ST. ANGELO:     Yes.

                         12              THE COURT:    Ms. St. Angelo, has there been any

                         l3       interpersonal interaction between you and Mr. Kearney or

                         l4       Mrs. Kearney ——

                         l5              MS. ST. ANGELO:     Yes.

                         l6              THE COURT:     —— in terms of texts, phone calls,

                         l7       e—mails?

                         l8              MS. ST. ANGELO:     Yes.

                         l9              THE COURT:     There have been.

                         20              MS. ST. ANGELO:     Yes.

                         21              THE COURT:    What's the nature of those interactions?

                         22              MS. ST. ANGELO:     I   don't have them.with me, Your

                         23       Honor, I apologize, because I'm.waiting for the attorney.

                         24       He's got the documents.

                         25              If you want, I can look them.up right now.




                                                           Page 82
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 83 of 259 PageID #: 498
Envelope: 31 12599
Reviewer: Victoria H
                                                                                                                  8




                              l          THE COURT:     No.     Hang on.

                              2          MR4 KEARNEY:        Your Honor,        I       have the entire e—mail

                              3   history, if you'd like it.

                              4          THE COURT:     Hang on a moment.

                              5          MS. ST. ANGELO:        For the most part, Your Honor, it's

                              6   generally me begging this person to take this stuff down.

                              7   They said send.me proof.              I    sent proof and some

                              8   documentation and here is all the proof                      I had,   and they

                              9   still refused to take it down.                    I    did get an e—mail from

                         lO       Mr. Kearney saying that if I dropped.this case he would

                         ll       take everything down.           He took everything down, but               I

                         12       didn't drop the case and          I       believe it's put all back up

                         l3       already.    So he asked_me to drop this case and he'll take

                         l4       everything about me down, which he did do, but currently

                         l5       I   believe it's all back up.

                         l6              And that was against the restraining order as well,

                         l7       Your Honor, that he has posted.videos since he's been

                         l8       served, about me and this case, which I believe is a

                         l9       direct violation of the restraining order.

                         20              THE COURT:     Are you alleging, Ms. St. Angelo, any

                         21       threat to your person?

                         22              MS. ST. ANGELO:        We have gotten threats.                 We have

                         23       had violent action towards us, not by him, but because

                         24       and through himd       I    have a long history of over 50 texts.

                         25       I've had the police at the house, rocks, eggs, bricks, BB




                                                              Page 83
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 84 of 259 PageID #: 499
Envelope: 31 12599
Reviewer: Victoria H
                                                                                                                   17



                              l   an active restraining against order himJ                      There's a

                              2   warrant out for his arrest.               And    I   am.forced to drive

                              3   across state lines during a pandemic because                      I   am a

                              4   defendant in this case, as if               I   have done anything wrong.

                              5   Especially my wife, who is completely innocent in this

                              6   case, and is lOO percent a victimJ                     It is morally

                              7   reprehensible what is happening now and just absolutely

                              8   awful.

                              9             And there's so much more to this, what this person

                         lO       has done, that         I   have barely even scratched the surface,

                         ll       but   I    think you get the point.

                         12                 THE COURT:       I   get the point, and        I   also get the

                         l3       point that Ms. St. Angelo has many, many of the same

                         l4       concerns and statements about you, all of which are going

                         l5       to be sorted out.

                         l6                 So you did have some options, Mr. Kearney.                    You

                         l7       could.have hired a lawyer.                You could have filed a motion

                         l8       to dismiss.       There's a lot of things that you could.have

                         l9       done.       You didn't do them ——

                         20                 MR4 KEARNEY:         I   can't afford a lawyer.

                         21                 THE COURT:       —— that's fine.           This is what we're

                         22       going to do now, because there is a whole lot to both

                         23       sides of the story.                A.whole lot, a whole lot that             I

                         24       don't understand, and a whole lot that I'm.going to need

                         25       to understand, but it's the plaintiff's case, so the




                                                                 Page 84
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 85 of 259 PageID #: 500
Envelope: 31 12599
Reviewer: Victoria H
                                                                                                               18



                              l   plaintiff is going to start first by getting this case in

                              2   order.

                              3           MS. ST. ANGELO:               If I may, Your Honor.      If I may?

                              4           First of all, everything he stated is inaccurate,

                              5   but he also stated.he didn't post my name, address or

                              6   phone number.         I       do have a video showing that he has.

                              7   Okay.       I   have been accused of all this through the police

                              8   department when           I    went to go serve a restraining order to

                              9   him.they refused to serve.                    There's a lot more to this

                         lO       case.

                         ll               I've been —— I've got verifiable information that

                         12       when things don't go his way he posts fake blogs to cover

                         l3       and.protect himself.                  I've got evidence of that.      JUst

                         l4       the same of what he's accusing me, I've got evidence that

                         l5       he has done that to people in the past.

                         l6               This has already gone far and.beyond.without my

                         l7       attorney present.               JUst the same,      I   can verify everything

                         l8       that    I   have stated is true.               I'm.getting a lawyer to

                         l9       represent me to make sure that information that's not

                         20       relevant to this case is not provided.

                         21               THE COURT:            .All   right.    This is what we're going to

                         22       do, we're going to —— basically, we're going to start

                         23       this case over ——

                         24               Ms. ST. ANGELO:               Okay.

                         25               THE COURT:            —— because the complaint as it currently




                                                                   Page 85
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 86 of 259 PageID #: 501
Envelope: 31 12599
Reviewer: Victoria H
                                                                                                          l9



                              l   stands now is just insufficient for me to address

                              2   anything on a substantive level.

                              3        MS. ST. ANGELO:      Okay.

                              4        THE COURT:     So I'm.going to give the plaintiff ——

                              5        MS. ST. ANGELO:      And       I   may also want to add, Your

                              6   Honor, he knew about the court date that he was supposed

                              7   to appear for.     Prior to being served, I've got a video

                              8   of that, that was a date that he went to Leominster

                              9   courthouse to get his restraining order versus showing up

                         lO       here that he knew was a hearing date to arrive for.

                         ll            So he filed a revenge restraining order, lied to the

                         12       JUdge.   I   can't proof that at this point, and that's

                         l3       another case that doesn't belong here, and he got his

                         l4       restraining order.      But he maliciously did that on the

                         l5       day that he was supposed.to be here.

                         l6            THE COURT:     I   know that there are some questions

                         l7       about service on Mr. and.Mrs. Kearney, how service was

                         l8       made, when it was made.         I       know that service was made

                         l9       eventually and finally through the Rhode Island Sheriff's

                         20       Department with their corresponding unit in

                         21       Massachusetts.     I'm.not going to look back as to all of

                         22       the travel from the start.              We're going to hit the reset

                         23       button on this case as of today.              And that is what we're

                         24       going to do.

                         25            MR4 KEARNEY:       Your Honor, if         I   could add just one




                                                          Page 86
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 87 of 259 PageID #: 502
Envelope: 31 12599
Reviewer: Victoria H
                                                                                                                    20



                              l   more thing.         In the police report, the Holden police

                              2   report, which I did submit as evidence, they specifically

                              3   say in here, Ashley, when he applied for the —— on his

                              4   affidavit that he provided to this Court, he says that

                              5   the Holden police instructed.him.to attempt to get a

                              6   restraining order.            The Holden police saw this, and

                              7   specifically in their report say that that is a bold—face

                              8   lie.       That they never ever told him.to do that.                      He made

                              9   that up.       So he lied on the police report.                 In Court,

                         lO       when   I   got my restraining order against him, his argument

                         ll       to the JUdge was that the Holden police are also a lie.

                         12       So everybody is lying here except for Ashley St. Angelo.

                         l3              THE COURT:       Maybe everybody is lying.               Maybe nobody

                         l4       is lying.       I   don't know.         What   I   do know is   I,   myself

                         l5       called the Holden Police Department three times to find

                         l6       out about service in this case and not once did                       I    have

                         l7       the courtesy of a return phone call.                    So I don't think

                         l8       all that highly of the police department, when they don't

                         l9       return a phone call of a JUstice of another court

                         20       corresponding ——

                         21              MR4 KEARNEY:       I    would like to speak to the police

                         22       about that.

                         23              THE COURT:       No.     Done.      Like three months ago.            And

                         24       that's why service went through the Rhode Island

                         25       Sheriff's Department because the Holden Police Department




                                                                Page 87
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 88 of 259 PageID #: 503
Envelope: 31 12599
Reviewer: Victoria H
                                                                                                      21



                              l   failed to respond.to me.            Three phone calls.

                              2        MR4 KEARNEY:       Okay.       The Holden police, when   I   spoke

                              3   to them, they said that they did contact the Court about

                              4   specifically the fact that they did not instruct.Ashley

                              5   to come down here, and that they had called, but it

                              6   didn't matter.

                              7        THE COURT:     They didn't talk to this Court.           I   don't

                              8   know what Court they were talking to.            It wasn't me.

                              9        So in any event ——

                         lO            MR4 KEARNEY:       Could   I   have them.contact you?

                         ll            THE COURT:     No.      I'm_done with the Holden Police

                         12       Department.   The Holden Police Department has absolutely

                         l3       nothing to do with this case at this point.

                         l4            MR4 KEARNEY:       They do.

                         l5            THE COURT:     Not with this case, they don't.

                         l6            MR4 KEARNEY:       I   mean, this —— specifically about

                         l7       this case, this police report is ——

                         l8            THE COURT:     The Holden Police Department does not

                         l9       have a role in this case at this time.            If they end up

                         20       being a witness for you at the time of the hearing, we'll

                         21       deal with that when that happens.

                         22            All right.     Ms. St. Angelo.

                         23            MS. ST. ANGELO:         Yes, Your Honor.

                         24            THE COURT:     I   am.going to order you to file an

                         25       amended affidavit in this case ——




                                                            Page 88
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 89 of 259 PageID #: 504
Envelope: 31 12599
Reviewer: Victoria H
                                                                                                           22



                              l           MS. ST. ANGELO:     Correct.

                              2           THE COURT:     —— that details all of your allegations

                              3   and claims against these defendants, whether it's

                              4   Mr. Kearney, Mrs. Kearney or some business entity that he

                              5   or they run ——

                              6           MS. ST. ANGELO:     Okay.

                              7           THE COURT:     —— by May 7th.

                              8           MS. ST. ANGELO:     Okay.      I   don't have a pen.         I

                              9   apologize.     I   have one.     I   apologize.      I   have one.

                         lO               THE COURT:     So May 7th for the plaintiff to file an

                         ll       amended complaint.

                         12               THE CLERK:     I'll give you more paper.

                         l3               MR4 KEARNEY:     Do you want me to submit any of this

                         l4       as evidence?

                         l5               THE COURT:     Hang on, Mr. Kearney.

                         l6               When the amended complaint is served on the

                         l7       defendant ——

                         l8               THE CLERK:     Ms. St. Angelo, the JUdge is speaking to

                         l9       you.

                         20               MS. ST. ANGELO:     I   apologize, Your Honor.          What was

                         21       that?

                         22               THE COURT:     So the amended complaint must be filed

                         23       by May 7th.

                         24               MS. ST. ANGELO:     Yes.     May    I ask,   Your Honor, just

                         25       what specifically did you say you wanted_me to write on




                                                            Page 89
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 90 of 259 PageID #: 505
Envelope: 31 12599
Reviewer: Victoria H
                                                                                                       23



                              l   the amended complaint or how you wanted it written,

                              2   please?

                              3        THE COURT:    You have an attorney.             Your attorney

                              4   will know what to do.

                              5        MS. ST. ANGELO:         Okay.

                              6        THE COURT:    But   I       need an amended complaint that

                              7   clearly sets forth what your claims are, against who and

                              8   what the basis is for the claimJ               Again, if you have an

                              9   attorney and that attorney actually enters an appearance

                         lO       in this case, then that attorney will know what to do.

                         ll            This deadline of May 7th applies whether you have an

                         12       attorney or not.

                         l3            MS. ST. ANGELO:         Okay.

                         l4            THE COURT:    And if the attorney that you're talking

                         l5       with, if that falls through, then the burden is going to

                         l6       be on you to figure out an amended complaint.

                         l7            MS. ST. ANGELO:         Sure.

                         l8            THE COURT:    That amended complaint is going to need

                         l9       to be served on all of the defendants.

                         20            MS. ST. ANGELO:         Okay.

                         21            THE COURT:    So I'm.going to have ——

                         22            MS. ST. ANGELO:         I    apologize.

                         23            THE COURT:    I'm.going to allow you to serve them.by

                         24       regular mail and certified_mail, return receipt

                         25       requested.




                                                         Page 90
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 91 of 259 PageID #: 506
Envelope: 31 12599
Reviewer: Victoria H
                                                                                                      24



                              l          MS. ST. ANGELO:       Okay.

                              2          THE COURT:      Again, if you have an attorney, the

                              3   attorney will know exactly what you have to do.           If you

                              4   don't have an attorney and you're going to remain

                              5   self—represented, you are going to have to figure that

                              6   out.    But   I   am.going to permit service to be made by

                              7   regular and certified_mail, in accordance with Rule             4   of

                              8   the Rules of Civil Procedure, since the defendants live

                              9   in Massachusetts.

                         lO              Under our rule the defendants have 20 days to

                         ll       respond to that complaint.

                         12              MR4 KEARNEY:      What did you mean by that, "respond"?

                         l3       Like ——

                         l4              THE COURT:      You can either answer the complaint ——

                         l5              MR4 KEARNEY:      In writing?

                         l6              THE COURT:      In writing or you can file a motion to

                         l7       dismiss.      I   would encourage you, sir, to seek out counsel

                         l8       on this case.

                         l9              MR. KEARNEY:      I ——

                         20              THE COURT:      It is not going to be an easy case for

                         21       someone without legal training to handle.

                         22              MR4 KEARNEY:      I   can't afford counsel, so.   I've been

                         23       through a dozen of these restraining hearings so ——

                         24              THE COURT:      Hang on.      Don't interrupt.

                         25              MR4 KEARNEY:      I'm_going to represent myself.     I




                                                           Page 91
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 92 of 259 PageID #: 507
Envelope: 31 12599
Reviewer: Victoria H




                                              Exhibit 2

                                Declaration 0f Julianne Kearney




                                                      Page 92
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 93 of 259 PageID #: 508
Envelope: 31 12599
Reviewer: Victoria H

              DocuSign Envelope    ID:   AEQBCC1 D-SC7F-4B80-8FCB-FCEF91A444CE




                                  STATE OF RHODE ISLAND                                                          SUPERIOR COURT
                                  PROVIDENCE, SC.


                                  ASHLEY ST. ANGELO, PPA
                                  ANTHONY ST. ANGELO,
                                                        Plaintiff,                              :              CASE NO. PC-2021-0224
                                           V.


                                  AIDAN KEARNEY AND JULIANNE
                                  KEARNEY,

                                                        Defendants.



                                                                    DECLARATION OF JULIANNE KEARNEY
                                          I,   Julianne Kearney, declare:

                                          1.        I   am    over the 18 years 0f age and have never been convicted of a crime involving

                              fraud 0r dishonesty.             I   have ﬁrst—hand knowledge 0f the           facts set forth herein,   and   if called as   a

                              Witness could and would testify competently thereto.

                                          2.        I    am   a defendant in the above-captioned action, along With               my    husband Aidan

                              Kearney.

                                          3.        I   make       this   Declaration in support of my Motion to Dismiss for Lack of Personal

                              Jurisdiction       and Failure        t0 State a   Claim   for Relief, ﬁled herewith.


                                          4.        I   have rarely been         to the state   of Rhode Island, and even then, only occasionally,

                              Visiting     beaches and tourist attractions.

                                          5.        I   do not conduct business          in the state   0f Rhode Island.

                                          6.        I   am a resident of the Commonwealth of Massachusetts.

                                          7.        My      husband maintains a website, Which can be assessed from anywhere                        in the


                              world, but Mr. Kearney does not conduct any advertising targeted directly at                      Rhode    Island, nor   am

                              I   a “part owner” of any of my husband’s websites or maintain any role in                      my husband’s business
                              affairs.


                              //




                                                                                            Page 93
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page -—--------
                                                                             94 of 259 PageID #: 509       '       '   '        -




Envelope: 31 12599
Reviewer: Victoria H
                 DOWSign Envelope   ID:   AEQBCC1 D-5C7 F-4BEﬂ-BFC3-FCEF91A4440E




                                           8.       My only connection to this case is my status as Mr. Kearney’s wife.
                                           9.       I   have nothing to d0 with   my   husband’s websites. Those are his separate property

                      'I
                              and separate endeavors.

                                           10.      I   never purposely availed myself of the forum of Rhoda Island.

                                           I   declare under penalty of perjury under the law 0f Rhoda Island that the foregoing    is   true


                              and carrect.



                                               .
                                                          S/EKZGZJ.                                            Jefferson MA
                                           Signed on




                                                                                       mW
                                                                                          ,   at



                                                                                          Damsuml m:

                                                                                       [mm
                                                                                       Julianne Kearney




                                                                                       Page 94
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 95 of 259 PageID #: 510
Envelope: 31 12599
Reviewer: Victoria H




                                              Exhibit 3

                                 Transcript 0f January 12, 2021


                                        St.   Angelo     v.     Kearney
                                    Providence Superior Court




                                                      Page 95
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 96 of 259 PageID #: 511
Envelope: 31 12599
Reviewer: Victoria H




        A.                                                    STATE OF RHODE ISLAND

                              PROVIDENCE   ,   SC   .                                           SUPERIOR COURT




                                                                                 ORIGINAL
                              Asmm    ST. ANGELO                         )




                                                                         )




                                          vs.                            )   CIVIL ACTION No: Pc/2o21—00224

                                                                         )




                              AIDAN KEARNEY,            E1“   AL         )




                                 I‘EARD BEFORE ASSOCIATE                 JUSTIw   MISSA       E. DARIGAN 0N:

                                                         TUEEAY, JANUARY           12, 2021




        n.                    APPEARANCES :

                              ASHLEY ST. ANGELO, PRO SE



                               ROSEMARY A. PATALANO, RPR; OFFICIAL STATE COURT REPORTER

                                                                   Page 96
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 97 of 259 PageID #: 512
Envelope: 31 12599
Reviewer: Victoria H




       VAN
                                              CERTIFICATION


                                    I,   Rosemary A. Patalano, hereby certify that the

                              succeeding pages, 1 through 15, inclusive, are a true and

                              accurate transcript of my stenographic notes.




       A




                                                      Page 97
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 98 of 259 PageID #: 513
Envelope: 31 12599
Reviewer: Victoria H




                                    MS. ST. ANGELO:       Sure.

                                    THE COURT:    —— revieW'this.


                                     (Pause)

                                    THE COURT:    So, Ms. St. Angelo, your complaint

                              involves an awful lot.        Have you ——

                                    This is something you'might want to seek out an

                              attorney.

                                    MS. ST. ANGELO:       I would, honest to God,     I can't

                              even afford'my own expenses.

                        lO          THE COURT:    I   know that.      But I'm.going to give you

                        ll    a phone number for the Rhode Island Bar Association.

                        12          MS. ST. ANGELO:       I did speak to them before coming

                        l3    here today.

                        l4          THE COURT:    You did?

                        15          MS. ST. ANGELO:       Yes.

                        l6          THE COURT:    They do have an LGBTQ committee.         Did

                        l7    anyone mention that to you?

                        l8          MS. ST. ANGELO:       Nb.

                        l9          THE COURT:    ‘When   you called the bar association,

                        20    what happened?

                        21          MS. ST. ANGELO:       They said that they‘re going to

                        22    refer me to several pro bono lawyers, but they don't

                        23    handle cases like this.

                        24          THE COURT:    Exactly.        They don't.   But a pro bono

                        25    lawyer means a free lawyer.




                                                       Page 98
Case Number: PC-2021-00224
                      County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                            Document 6-3 Filed 07/02/21 Page 99 of 259 PageID #: 514
Envelope: 31 12599
Reviewer: Victoria H




                                      MS. ST. ANGELO:           Correct.

                                      THE COURT:        So,   did you get any names from them?

                                      MS. ST. ANGELO:           I called several different ones

                              that they gave me, but none of them handle a case like

                              this.

                                      This is my problem.               I was told   by the police
                              officer in Massachusetts to highly recommend coming to

                              get a restraining order against them.                    They keep calling

                              me and trying to get me to go on their live show, which I

                        lO    am expecting if I had done that, they would destroy me

                        ll    even more.        All their words are defamatory, okay?                 One

                        12    moment   .




                        13            'IHE   COURT:     So, you're looking for             a restraining

                        l4    order?         See, I was not aware that you were looking for a

                        15    restraining order today.                  I thought   you were just looking

                        l6    for the ability to file —- to file.                    So,    let me just get

                        l7    up to speed.

                        18            MS. ST. ANGELO:          No,      I   am looking for a restraining

                        l9    order.

                        2O            THE COURT:        So,   you'd like a restraining order

                        21    against Aidan and Julianne Kearney to prevent them from

                        22    what?        To stop them from what?

                        23            MS. ST. ANGELO:          Having these people calling me.

                        24    The violence.           The posts that they put, basically says

                        25    that I starve my daughter, I abuse my wife and daughter,




                                                              Page 99
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                           Document 6-3 Filed 07/02/21 Page 100 of 259 PageID #: 515
Envelope: 31 12599
Reviewer: Victoria H




                              my son, abuse my wife and daughter.                I'm getting

                              threatening phone calls.              I   would change the number

                              except the whole world knows the number.

                                   My son is getting harassed online because of these

                              people.          They're calling me crushed turtles.         That's what

                              they'keep calling us, crushed turtles.                 I don't knOW'what

                              that expression'means, but it's all related to their

                              Turtleboy website, that we will get crushed.by their

                              wébsite.

                        lO         And all their information is defamatory.                 Freedom of

                        ll    speec       -—


                        12            THE COURT:          All right.

                        l3            MS. ST. ANGELO:          I will go to ——

                        l4            THE COURT:          Ms. St. Angelo, I am.going to stop you

                        15    because I am.aware, I am aware of the fighting words.

                        16    And I am aware         —-


                        l7            MS. ST. ANGELO:          That's what I was going to ——

                        18            THE COURT:          I am aware of that.

                        l9            I   am going to grant a limited restraining order

                        20    today.

                        21            MS. ST. ANGELO:          Okay.

                        22            THE COURT:          All right?     Because this requires -—

                        23    this requires a lot more time.

                        24            MS. ST. ANGELO:          I apologize.     I   never give you an

                        25    easy case.




                                                             Page 100
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:05
                                           Document 6-3 Filed 07/02/21 Page 101 of 259 PageID #: 516
Envelope: 31 12599
Reviewer: Victoria H




                                   THE COURT:     And it requires an Opportunity for the

                              defendant to appear.

                                   Ms. ST. ANGELO:        Right.

                                   Also, a lot of evidence that I would have to bring

                              in to you.

                                   THE COURT:     YES, there's a lot here.

                                   Ms. ST. ANGELO:        0h, yeah.

                                   My‘main goal for today, Your Honor, is that they

                              don't call me.     Those come down for the ten days.       The

                        lO    YeuTUbe video and their —— and.their four posts come down

                        ll    for the ten days.     And if you agree that they were in the

                        l2    right, they can.place them.back up, and I will seek

                        l3    further measures thereon after.

                        l4         But I amtlooking for, until the case is heard, for

                        15    this to come down.        Because these are the reasons we are

                        l6    getting these harassing phone calls.         People on blogs

                        l7    are reading their blog, they're calling us.          I have

                        18    gotten calls from Canada, Texas, California, with

                        l9    threats.     I've got Facebook threats left and.right that

                        20    they're going to come to my'house and shoot me because of

                        21    stuff like this.     And it's all ——

                        22          It's all a lie.       I proved to the gentleman it's all

                        23    a lie.     And he told.me if I don't go on a live broadcast,

                        24    he ain't taking it down, tough.

                        25          THE COURT:    So,    I have almost   no evidence in front




                                                        Page 101
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 102 of 259 PageID #: 517
Envelope: 31 12592
Reviewer: Jaiden H.




                       STATE OF RHODE ISLAND                                                                         SUPERIOR COURT
                       PROVIDENCE, SC.


                      ASHLEY ST. ANGELO, PPA
                      ANTHONY ST. ANGELO,
                                                    Plaintifﬁ                                    :                 CASE NO. PC-2021-0224
                                        V.


                      AIDAN KEARNEY AND JULIANNE
                      KEARNEY,

                                                    Defendants.




                                              MOTION TO TERMINATE AND VACATE RESTRAINING ORDER
                                        Defendant Aidan Kearneyl               is    a journalist and political pundit.     He wrote an           article   about a

                     matter of public concern pertaining to Plaintiff Ashley                                 St.   Angelo. Ms.     St.   Angelo     retaliated    by

                     truly harassing Mr.                    Kearney and         his family           and abusing the restraining order process.                   N0
                     restraining order should                  have been entered, even preliminarily. The Order should be vacated.

                                        After publishing his report of Ms.                 St.   Angelo’s fundraising fraud, Ms.            St.   Angelo began

                     harassing Kearney and his family.                          Mr. Kearney obtained a harassment prevention order against

                     Ms.          St.   Angelo pursuant         t0   Mass. Gen. Laws, ch. 258E. See Kearney                   v.   St.   Angelo, Docket N0.

                     2161R00021 (Leominster                          Dist. Ct.,      Mass. Jan. 25, 2021); Kearney           v.    St.   Angelo, Docket No.

                     2161R00021 (Leominster                          Dist.   CL, Mass. Feb. 10, 2021). See Exhibit                  1    and Exhibit        2.   That

                     order bars Ms.                 St.   Angelo, inter      alia,   from contacting Mr. Kearney (which, under Massachusetts

                     law, includes communications) except to serve papers relative to the Massachusetts case.


                                        Ms.   St.   Angelo     retaliated for this         Order by        (1) Violating the order         by contacting Mr.

                     Kearney through email and leaving a voicemail message                                    at   Mrs. Kearney’s employer threatening



                              1
                                        Defendant Julianne Kearney has n0 relevance                       to this matter, except that      Ms.    St.   Angelo has
                     brought her in t0                this action in order t0 retaliate against              Mr. Kearney. This motion             is    ﬁled 0n her
                     behalf as well. In addition t0 the reasons n0 injunction should issue against Mr. Kearney, none
                     should issue as t0 Mrs. Kearney due t0 her non-existent role in the complained-of actions.


                                                                                                 -1-


                                                                                            Page 102
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 103 of 259 PageID #: 518
Envelope: 31 12592
Reviewer: Jaiden H.




                     to appear at the place ofbusiness            and t0 protest that they employed a sexual deviant and 2) seeking

                     an order of her          own   in this Court.     See Order 0f Jan. 25, 2021.               Ms.    St.   Angelo was charged

                     criminally 0n April 13, 2021 for Violating the Order. See State                  othode Island v. Ashley St. Angelo,
                     Case N0. 62-2021-03459 (6th Div.               Dist. Ct.).2


                                 This Court’s order has been continued and remains in                  effect.    See Orders oprril           7,   2021

                     and April 22, 2021. That order must be terminated and vacated as Ms.                          St.   Angelo’s petition failed

                     to   meet the elements required under            law.   As    the Court   is   aware, “in deciding whether to issue a

                     preliminary injunction, the hearing justice should determine Whether the moving party (1) has a

                     reasonable likelihood 0f success 0n the merits, (2) will suffer irreparable                                    harm Without    the


                     requested injunctive         relief, (3)   has the balance 0f the equities, including the possible hardships t0

                     each party and to the public             interest, tip in its favor,     and    (4) has    shown     that the issuance        0f a

                     preliminary injunction will preserve the status quo.” Iggyfs Doughboys, Inc.                              v.   Giroux, 729 A.2d

                     701, 705 (R.I. 1999).            A11 0f the conduct she complained 0f                was    First    Amendment         protected

                     commentary 0n a public            event.   The entry 0f the order violates Mr. Kearney’s                 rights   under the   First


                     Amendment, and the             entry 0f the order further impacts his other rights and              must be dissolved, nunc

                     pro      tunc.


                     1.0         Factual Allegations

                                 The Complaint        alleges that Mr.   Kearney     is   an owner 0f Turtleboy Sports. See Complaints

                     of January       12,   202 1. Mr. Kearney operates “two blogging websites: www.turtleboysports.com and

                     www.TBDailynews.com.” Narcisi v. Turtleboy Dig. Mktg., LLC, No. 1:19-CV—00329-MSM-PAS,

                     2020 U.S.        Dist.   LEXIS    160630,    at *1 (D.R.I. Sep. 3,     2020) (ﬁnding        this    defendant not subject t0

                     personal jurisdiction in         Rhode     Island). Turtleboy is “a     media    outlet that isn’t afraid t0 cover hard-


                     hitting stories that the         mainstream media shies away from.                By   thoroughly investigating local,

                     statewide, and even national stories, Turtleboy has established                      its   reputation as the only            media

                     outlet that consistently gives readers the story              behind the   story.”   See Exhibit          3.3



                           2
                                 That matter was dismissed under Rule 48(a).
                           3
                                 TURTLEBOY SPORTS, https://turtleb0ysp0rts.com/about/                   (last Visited     May        13, 2021).



                                                                                   -2-


                                                                              Page 103
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 104 of 259 PageID #: 519
Envelope: 31 12592
Reviewer: Jaiden H.




                                  Plaintiff claims Mr.        Kearney published an         article discussing the         following facts: Plaintiff

                     abused her daughter and wife; Plaintiff misused her Wife’s Social Security Number; and Plaintiff

                     sought t0 proﬁt from her daughter’s alleged disappearance.4 Plaintiff denies that these facts are

                     true. Plaintiff also         makes     the strange claim that Mr.      Kearney sexually harassed her by identifying

                     Plaintiff as transgender          and published her telephone number.                   Plaintiff also alleges that   Defendant

                     posted an e-mail she sent t0 him, and                 mocked   the email’s contents. Other “harassing” conduct                 is



                     that       Defendant expressed the opinion that he found                 St.   Angelo’s daughter more credible than he

                     found        Plaintiff.     Plaintiff claims that these statements precipitated Violence                    and death    threats


                     against her and her son           by unknown         third parties.   Plaintiff alleges that she        spoke With Turtleboy

                     representatives,          Who   invited her     0n Defendant’s show t0         tell   her side 0f the story, but she declined.

                     Mr. Kearney then, allegedly, contacted the Holden Police department, asserting that Plaintiff had

                     been harassing him, and                Plaintiff   became   distressed   by    the tone 0f the ofﬁcer’s voice.          Plaintiff


                     sought an order that Mr. Kearney’s articles and YouTube Videos about her be taken                                     down — an

                     unconstitutional prior restraint.

                                  There are n0 allegations that Mr. Kearney made any                        threats, incited lawless   conduct    (let


                     alone imminent), or did anything but write or talk about Plaintiff in the context of a public

                     controversy, a controversy              St.   Angelo was involved     in before Mr.         Kearney heard 0f her. Turtleboy

                     published an article 0n September                    1,   2020 regarding       Plaintiff’s      claim that her daughter was

                     missing.        The     issue   came   to Defendant’s attention       once     it   had already become a matter of public

                     concern, due to Plaintiff’s public fundraising efforts.                    The        article   and news report discussed the

                     fundraising claims, the conﬂicting information (including the “missing” daughter’s public

                     statements) Plaintiff’s prior involvement in the judicial system, and the claims the Plaintiff’s other




                            4
                                  Her daughter did not         disappear. Plaintiff’s daughter publicly published that she ran                  away
                     from       Plaintiff.     See Exhibit    4.




                                                                                  Page 104
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 105 of 259 PageID #: 520
Envelope: 31 12592
Reviewer: Jaiden H.




                     family has            made   against her. See Exhibit 45 and Exhibit 5.6        On   September    5,   2020, Mr. Kearney

                     interviewed Plaintiff’s other daughter,               who    clariﬁed that her sister   was not missing and provided

                     multiple reports contradicting Plaintiff’s denials 0f abuse. See Exhibit 6.7 Furthermore, despite

                     Plaintiff’s perjurious claims to the contrary, the               Holden Police never advised       Plaintiff to obtain a


                     restraining           order—in    fact,   they explicitly attest t0 the contrary. See Exhibit     7.8


                     2.0            Analysis

                                    A11 of the allegations against Mr. Kearney are based on his First Amendment-protected

                     speech. Further, the restraining order constitutes a prior restraint on speech. Thus, the restraining

                     order     is   unconstitutional and         must be dissolved.

                                    Plaintiff cannot     meet the necessary requirements       for a restraining order. Iggy    19   Doughboys,

                     supra      at 705.       Plaintiff has      n0 likelihood 0f success on her claim 0f harassment 0r any other

                     conceivable claim.               Plaintiff alleges   n0 irreparable harm. The      equities, in   Which Mr. Kearney’s

                     Constitutional rights are infringed, tip in his favor.               And the   order alters the status quo,      it   does not

                     preserve        it.




                           5
                                    Uncle Turtleboy, Missing East Providence Teen Posts 0n Facebook That She Ran Away
                     From Abusive Transgender Father Who            Is Attempting T0 Proﬁt Oﬂ OfHer Disappearance, TB
                     DAILY NEWS              (Sept.     1,   2020), https://tbdai1ynews.com/missing-east—providence-teen-posts-on-
                     facebook-that—she—ran-away-from—abusive-transgender—father—who—is-attempting—to—proﬁt-off—of—
                     her—disappearance/.
                           6
                           Uncle Turtleboy, BLT-123 Dad Accused OfAbusing Missing East Providence Teenage
                     Daughter In Facebook Post She Wrote, Has Been Cashing In 0n Fundraiser And Has Several
                     Other Allegations    By Family Members, TURTLEBOY SPORTS (Sept.             1,  2020),
                     https://turtleb0ysp0rts.com/blt-123-dad-accused-of-abusing-missing-east—providence-teenage-
                     daughter—in-facebook—post-she-Wr0te-has-been-cashing-in-on-fundraiser—and-has—several-other—
                     allegations-by-family-members/.
                           7
                                    Turtleboy Sports, Episode #246          -   TBLive: Principal Cancelled, East Providence BLT-123
                     Dad, Failure Swift Court Loss,                 YOUTUBE     (Sept. 5, 2020),   https://Www.youtube.com/watch?v=
                     hTTJNAkaEO.
                           Uncle Turtleboy, Transgender East Providence Dad Whose Daughter Alleged He Abused
                           8


                     Her Got a R0 Placed 0n Him In Leominster District Court Today For Harassing My Family And
                     Using    The   Courts    T0   Abuse    Us,   TURTLEBOY      SPORTS    (Feb.   10,  2021),
                     https://turtleboysp0rts.com/transgender—east—providence-dad-whose-daughter-alleged-he-abused-
                     her-got—a-ro-p1aced-on-him-in-leominster-district-court—today-for—harassing-my-family-and-
                     using-the-courts—to-abuse-us/.




                                                                                  Page 105
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 106 of 259 PageID #: 521
Envelope: 31 12592
Reviewer: Jaiden H.




                          2.1       The Order Infringes Defendant’s Freedom 0f Speech

                                Plaintiff alleges harassment.            Under Rhode Island          law, the term “harassing”, in general:

                                means following a knowing and                 willful course 0f conduct directed at a speciﬁc
                                person with the intent t0 seriously alarm, annoy, 0r bother the person, and which
                                serves n0 legitimate purpose. The course 0f conduct must be such as would cause
                                a reasonable person t0 suffer substantial emotional distress, 0r be in fear 0f bodily
                                injury.


                     Compare       R.I.    Gen. Laws       § 15-15-1;       accord    R.I.   Gen. Laws           §   11-59-1(2).      “Constitutionally

                     protected activity       is   not included within the meaning 0f ‘course of c0nduct.”’                              R.I.   Gen. Laws

                     §§ 11-59-1(1) and 15-15-1(1).9 To date, the                     Rhode    Island      Supreme Court has not yet addressed

                     the intersection 0f a complaint for harassment and the defendant’s constitutionally-protected right


                     to free speech.       However, Massachusetts and other                  states have.


                                In overruling a constitutional challenge t0 Massachusetts’s statute that affords the ability

                     t0 obtain a    harassment protection order against an unrelated person, Mass. Gen. Laws, ch. 258E,

                     the Massachusetts        Supreme       Judicial Court determined that the statute only                      deemed “harassment”

                     to include unprotected speech,            z'.e.   “ﬁghting words” and “true threats.”                0 ’Brien v.     Borowski, 461

                     Mass. 415, 425-26, 961 N.E.2d 547, 556-57 (2012). Otherwise, the                                  statute   would not survive     the


                     freedoms protected by the              First      Amendment       to the    United States Constitution and the                   state


                     constitution.        The same   is   necessarily true 0f the       Rhode       Island law on       Which     Plaintiff relies.


                                As observed        in O’Brien, “the ‘true threat’ doctrine applies not only t0 direct threats                           0f

                     imminent physical harm, but             t0   words 0r actions       that   —   taking into account the context in which

                     they arise    — cause    the Victim t0 fear such          harm now       0r in the future and evince intent                on the part

                     0f the speaker 0r actor t0 cause such                 fear.”    461 Mass.       at   425.       Similarly, the “ﬁghting       words”

                     exception “is limited t0 words that are likely to provoke a ﬁght: face-to-face personal insults that

                     are so personally abusive that they are plainly likely t0                       provoke a Violent reaction and cause a


                          9
                                Plaintiff has not alleged a statutory claim              of harassment. Although                  this   Court has heard
                     cases sounding in harassment, the                 Supreme Court 0f Rhode Island has not yet outlined the contours
                     0f a common law cause 0f action for harassment 0r asserted that the criminal prohibition 0f
                     harassment contains a private right 0f action. However, the statutory analogs must be relied upon
                     for purposes     0f this motion.




                                                                                    Page 106
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 107 of 259 PageID #: 522
Envelope: 31 12592
Reviewer: Jaiden H.




                     breach of the peace.”               Id. at 423.             Such provocation must be immediate. See Byrnes                    v.    City 0f

                     Manchester, 848              F.   Supp. 2d 146, 157 (D.N.H. 2012) citing Chaplinsky                         v.   New   Hampshire, 315

                     U.S. 568, 573, 62             S. Ct.   766, 86 L. Ed. 1031 (1942).

                                   Blog posts and a YouTube Video, without implication ofphysical                               contact,    d0 not constitute

                     ﬁghting words.                The only thing                that these First      Amendment         protected publications could

                     reasonably “threaten” would be t0 expose the truth about the Plaintiff’s fraudulent fundraising

                     efforts.      That    is   the kind of speech that             is at   the core 0f First      Amendment protections.

                                   “T0    characterize speech as actionable ‘ﬁghting words,’ the [plaintiff]                          must prove   that there


                     exist ‘a likelihood that the                    person addressed would make an immediate Violent response.”

                     (emphasis added) United States                         v.   Poocha, 259 F.3d 1077, 1080-81 (9th                   Cir.   2001) quoting

                     Gooding        v.    Wilson, 405 U.S. 518, 528 (1972). Accordingly, in order to invoke this exception t0

                     the First       Amendment,             Plaintiff      would need         t0 allege    and show      that   Mr. Kearney was Within

                     physical striking distance of Plaintiff, and Plaintiff would be then unable t0 control her temper to

                     the point that she           would at        least   morally feel justiﬁed in causing him physical harm. She has                     made

                     neither this allegation nor showing. Defendant exposing a fraud one state                                   away and Plaintiffbeing

                     upset about          it   places the parties far from striking distance and at n0 risk of imminent Violence.

                     If Plaintiff’s allegations could demonstrate constitutionally unprotected ﬁghting words, perhaps


                     none 0f us would have ever heard 0f Bernie Madoff — as                                  all    he would have needed t0 d0 was to

                     lose control 0f his emotions                   when he        read Providence Journal articles about his crimes.                   Simply

                     put, there is        no plausible       allegation, let alone showing,               0f ﬁghting words.

                                   Here, Defendant           is   not alleged t0 have even addressed Plaintiff, but rather he addressed

                     third parties.            These were not face-to-face             insults   nor were they abusive —         much less     so abusive as

                     to   provoke an immediate Violent reaction 0r breach of peace. Compare Baker                                        v.   Glover, 776 F.

                     Supp. 151       1,   15 16    (MD.      Ala. 1991) (“T0 the extent that there are any true ﬁghting words                           left,   the


                     court    is   of the opinion that the phrase ‘Eat                  Shit’   does not    fall   within this category. Such words d0

                     not ‘by their very utterance inﬂict injury 0r tend t0 incite an immediate breach 0f the peace.”’)

                     quoting Chaplinsky, 315 U.S. at 572. See also Nolan                             v.   Krajcik, 384 F.Supp.2d 447, 459 (D. Mass.



                                                                                               -6-


                                                                                            Page 107
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 108 of 259 PageID #: 523
Envelope: 31 12592
Reviewer: Jaiden H.




                     2005) (“the use 0f epithets 0r otherwise profane language alone                           is   not a basis for regulating speech

                     as ﬁghting        words”); Commonwealth                v.   A   Juvenile, 368 Mass. 580, 589, 334 N.E.2d 617 (1975)


                     (noting state cannot sanction “[V]ulgar, profane, offensive 0r abusive speech” alone under First

                     Amendment).            In fact, as a matter of law, because they were not face-to-face, they cannot be

                     actionable.        Accord State v. Dugan, 2013              MT 38, 1143, 369 Mont. 39, 54, 303 P.3d 755, 767 (2013)
                     (“Words spoken over the telephone                      are not proscribable under the ‘ﬁghting words’ doctrine


                     because the person listening 0n the other end 0f the                      line is   unable to react with imminent Violence

                     against the caller.”)           Thus, none of the allegations relating to Defendant’s alleged harassment of

                     Plaintiff constituted               unprotected “ﬁghting words”;                rather,    it    all    arose     from Defendant’s

                     Constitutionally protected speech.


                                    Similarly, blog posts        and a YouTube Video d0 not constitute a                    true threat.   They were not

                     directed t0 Plaintiff—they                 were directed        t0 the public at large, just like          any other news    report.


                     “‘True threats’ encompass those statements where the speaker means t0 communicate a serious

                     expression 0f an intent to commit an act of unlawful Violence to a particular individual 0r group

                     ofindividuals.” Virginia              v.   Black, 538 U.S. 343, 359 (2003).           “A true threat [is] where a reasonable

                     person would foresee that the listener Will believe he will be subjected t0 physical Violence upon

                     his person[.]”         United States        v.   Orozco—Santillan, 903 F.2d 1262, 1265-66 (9th Cir. 1990).                     None

                     0f Defendant’s statements involve an expression, serious 0r otherwise, 0f an intent t0 commit an

                     act   0f Violence.

                                   Although       Plaintiff claims to     have received death threats and other                attacks, Plaintiff has   n0

                     evidence thereof. In             fact,   the claims that bricks and eggs were thrown at her house seems t0 be a


                     frequent, unveriﬁed,            and unveriﬁable claim the            Plaintiff uses   when trying to         increase the dramatic

                     effect        0f her outlandish statements. See Exhibit                 8.10   Plaintiff’ s    Complaint     is   similarly bereft 0f


                     any allegations as             to   who threw       these items, when, or why, except that she does not allege

                     Defendant did          so.



                              10
                                   Ashley   St.   Angelo,       FACEBOOK (Oct.         18, 2020), https://WWW.facebook.com/ashley.marie.
                     stangelo/posts/3690854407632339.




                                                                                      Page 108
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 109 of 259 PageID #: 524
Envelope: 31 12592
Reviewer: Jaiden H.




                                    Presuming       that Plaintiff is not lying about these “bricks                and eggs” attacks 0n her home,

                     there     is   no evidence       that   any of them stemmed from anything Mr. Kearney                       said.      And, even   if one


                     0r    more readers/Viewers did                 so, t0      adjudge Defendant liable for the acts 0f his readers would

                     similarly Violate his First              Amendment rights.             “Civil liability   may not be imposed merely because

                     an individual belonged to a group, some members of Which committed acts 0f Violence.                                                  For

                     liability t0          be imposed by reason 0f association alone,                 it is   necessary t0 establish that the group

                     itself possessed            unlawful goals and that the individual held a speciﬁc intent to further those                          illegal


                     aims.”         NAACP v.       Claiborne Hardware C0., 458 U.S. 886, 920 (1982). There                             is   no group. There

                     are      n0 unlawful         goals.     Mr. Kearney had n0 speciﬁc intent                 t0 further     any   illegal activity.     Mr.

                     Kearney’s First             Amendment         right t0 speak about Plaintiff cannot            be infringed merely because a

                     reader 0r Viewer did something                  wrong        in response.


                                    While not       dispositive,     it   is    worth noting     that Plaintiff’s residence            was condemned          as


                     uninhabitable            by East Providence           police.    The description 0f the premises suggests                  that   even   if


                     there     were “bricks and eggs” on 0r about the property,                      it is   unlikely that the source         was an   attack,


                     as   opposed          t0 squalor.       The   uninhabitability determination             was made,       relevantly,     when   the East


                     Providence police arrested Ms.                       St.   Angelo      for Violating the Massachusetts restraining order.


                     Moreover, within minutes of her arraignment 0n charges for doing                               so,   Ms.    St.   Angelo violated the

                     order again. (Declaration 0f Aidan Kearney [“Aidan Decl.”] attached as Exhibit 9, at                                        W 20; see
                     Exhibit         7.)


                                    Aside from not constituting harassment or                     falling into    any other exception           t0 the First


                     Amendment, Defendants’                    alleged speech          is   not defamatory.        Interpreted charitably, Plaintiff


                     appears to assert a claim for defamation, based 0n the allegation that Defendants                                          made    “false


                     claims 0f using             my   eX-Wife’s social security             number   [and] claiming       I   am    using false means to

                     proﬁt from             my   daughter’s disappearance.”                 Plaintiff also stated during the January 12,                 2021

                     hearing in this action that “[a]11 their words are defamatory, okay                                        all their    information      is


                     defamatory.” (Excerpts of transcript of January 12, 2021 hearing [“Jan. 12 Trans.”], attached as

                     Exhibit 10,            at 428-11   and 4:23-5:10.)




                                                                                       Page 109
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 110 of 259 PageID #: 525
Envelope: 31 12592
Reviewer: Jaiden H.




                                An action for defamation requires a showing 0f “(1) the utterance 0f a false and defamatory
                     statement concerning another; (2) an unprivileged communication t0 a third party; (3) fault

                     amounting      t0 at least negligence;        and        (4)   damages   ....”    Cullen    v.   Auclair, 809      A.2d 1107, 1110

                     (R.I.    2002).   Statements of pure opinion cannot be defamatory, nor can conclusions based 0n

                     disclosed, non-defamatory facts,              n0 matter how objectionable 0r unreasonable. Beattie                           v.   Fleet

                     Nat’l Bank, 746 A.2d 717, 721-23 (R.I. 2000).

                                Though   Plaintiff does not identify the allegedly                      defamatory statements 0r provide the

                     context of their surrounding publication, the exhibits t0 this motion provide these statements in

                     their full context.   These statements provide Defendant’s opinions based 0n disclosed facts, namely

                     Defendant’s investigation into              Plaintiff” s fraudulent fundraising efforts                       and the statements 0f

                     Plaintiff’s family    members.           Plaintiff does not allege           any 0f these underlying               facts are false or


                     defamatory and does not even allege                 it   was negligent     for   Defendant       t0 rely   0n witnesses with       ﬁrst-


                     hand knowledge of the fraudulent nature 0f Plaintiff’s                       activities.         There   is   thus n0 probability 0f

                     Plaintiff prevailing       0n a defamation claim,              either.


                          2.2      The Order         is   Unconstitutionally Vague

                                The Court’s order prohibits Defendant from “annoy[ing]”                          Plaintiff.        What does   that   mean?

                     How can Mr. Kearney have knowledge 0f What “annoys” Plaintiff?                                    Further, Plaintiff did not even


                     complain about being “annoyed,” but rather “harassed.”

                                Under the Constitutions 0f the United                  States, orders are      “void for vagueness,” in Violation

                     0f due process,     if they     d0 not “give the person 0f ordinary intelligence a reasonable opportunity to

                     know What is prohibited,             s0 that he   may act accordingly.”           See Grayned v. Rocljord, 408 U.S. 104,

                     108-109, 33 L. Ed. 2d 222, 92              S. Ct.   2294 (1972). The U.S. Supreme Court has already held                            that


                     the term “annoy”      is   unconstitutionally vague. See Coates                   v.   City ofCincz'nnati,       402 U.S. 611, 614,

                     91 S. Ct. 1686, 29 L. Ed. 2d 214 (1971) (“Conduct that annoys                            some people does not annoy              others.


                     Thus, the ordinance        is   vague ***    in the sense that       n0 standard of conduct           is   speciﬁed ***.”). Thus,

                     the Order    must be dissolved          as unconstitutionally vague.




                                                                                     Page 110
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 5/21/2021 5:01 PM
                                                    Document 6-3 Filed 07/02/21 Page 111 of 259 PageID #: 526
Envelope: 3112592
Reviewer: Jaiden H.




                     2.3      The Order is an Unconstitutional Prior Restraint

                           To the extent the prohibition on annoying or contacting includes any discussion of Plaintiff,

                the Court’s order is an invalid prior restraint on speech. In almost all defamation cases, a

                preliminary injunction is categorically unavailable; “the maxim that equity will not enjoin a libel

                has enjoyed nearly two centuries of widespread acceptance at common law.”                   Kramer v.

                Thompson, 947 F.2d 666, 677 (3d Cir. 1991); see also Kinney v. Barnes, 443 S.W.3d 87, 95 (Tex.

                2014). Even regarding speech that has already been found defamatory, an injunction is very rarely

                constitutionally permissible. See Sindi v. El-Moslimany, 896 F.3d 1, 32-34 (1st Cir. 2018)

                (discussing constitutional problems with injunctions on speech due to near-impossibility of

                fashioning meaningful relief that is not overbroad). “Temporary restraining orders and permanent

                injunctions – i.e., court orders that actually forbid speech activities – are classic examples of prior

                restraints.” Alexander v. United States, 509 U.S. 544, 550 (1993). “[P]rior restraints ‘require an

                unusually heavy justification under the First Amendment.’” Commonwealth v. Barnes, 461 Mass.

                644, 652, 963 N.E.2d 1156, 1164-65 (2012) quoting New York Times Co. v. United States, 403

                U.S. 713, 733 (1971) (Pentagon Papers) (White, J., concurring). “A prior restraint … has an

                immediate and irreversible sanction. If it can be said that a threat of criminal or civil sanctions

                after publication ‘chills’ speech, prior restraint ‘freezes’ it at least for the time.” Nebraska Press

                Ass’n v. Stuart, 427 U.S. 539, 559 (1974). Also, “prior restraint on speech and publication are the
                most serious and the least tolerable infringement on First Amendment rights.” Id. at 559. See also

                Tory v. Cochran, 544 U.S. 734 (2005). Further, “damage can be particularly great when the prior

                restraint falls upon the communication of news and commentary on current events. Truthful

                reports of public judicial proceedings have been afforded special protection against subsequent

                punishment.” Nebraska Press, 427 U.S. at 559. See also Cox Broadcasting Corp. v. Cohn, 420

                U.S. 469, 492-93 (1975). As the First Circuit observed, “[t]he Supreme Court has declared: ‘Any

                prior restraint on expression comes to this Court with a ‘heavy presumption’ against its

                constitutional validity.’” In re Providence Journal Co., 820 F.2d 1342, 1348 (1st Cir. 1986)

                quoting Organization for a Better Austin v. Keefe, 402 U.S. 415, 419 (1971).


                                                                  - 10 -

                                                                Page 111
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 112 of 259 PageID #: 527
Envelope: 31 12592
Reviewer: Jaiden H.




                                   As    the   Supreme Court 0f Rhode Island has                    stated, “[t]0   Withstand constitutional scrutiny,

                     a court’s restrictive order ‘must ﬁt Within one 0f the narrowly                          deﬁned exceptions         t0 the prohibition


                     against prior restraints.”’             State        v.   Lead   Indus. Ass’n, 951       A.2d 428, 465          (R.I.   2008) quoting

                     Southeastern Promotions, Ltd.                  v.    Conrad, 420 U.S. 546, 559 (1975). Plaintiff identiﬁes n0 narrow

                     exception that would justify restraining Mr. Kearney’s speech.                                    See Cmty. for Creative Non-

                     Violence       v.   Watt,   703 F.2d 586, 614 n.41 (D.C.             Cir.      1983) (identifying exceptions). And, the prior-

                     restraint order           must be the   "least-restrictive-alternative.”              Ward v. Rock Against Racism, 491               U.S.

                     781, 798 n.6 (1989); accord George W. Prescott Pub]. C0.                                 v.    Stoughton Div. 0f the Dist. Court

                     Dep’t 0f the Trial Court, 428 Mass. 309, 31                         1,   701 N.E.2d 307 (1998) (“[A]ny order seeking t0

                     enj oin   speech must be based 0n detailed ﬁndings 0f fact that                          (a) identify   a compelling interest that

                     the restraint will serve          and    (b)    demonstrate that n0 reasonable, less restrictive alternative t0 the

                     order    is   available”); Carroll       v.    President       ofComm ’rs        ofPrincess Anne, 393 U.S. 175, 183 (1968)

                     (stating that a prior restraint          “must be couched            in the narrowest terms that will           accomplish the pin-

                     pointed obj ective permitted by constitutional mandate and the essential needs 0fthe public order”).

                     Furthermore, any restrain 0n speech must “have been accomplished with procedural safeguards

                     that reduce the            danger 0f suppressing constitutionally protected speech.” Se Promotions, Ltd.                               v.



                     Conrad, 420 U.S. 546, 559 (1975).

                                   Simply put, assuming, arguendo, any prior restraint could lawfully be issued by                                this Court,


                     it   must be       as   narrow as possible and issued only               after   concluding that n0 protected speech           is   being

                     suppressed.             A wholesale ban on discussing Plaintiff does not ﬁt this Constitutional requirement.
                     The only way              t0 ensure that protected            speech     is   not being suppressed      is   for the Court t0       make

                     detailed factual ﬁndings            0n a developed             factual record.      However,      Plaintiff has    still   not provided

                     a single piece of evidence supporting her claims, 0r even identiﬁed the speciﬁc statements at issue.

                     This Court has already observed that 0n such a non-existent factual record and 0n such non-

                     speciﬁc, threadbare allegations,                    it   cannot enjoin Defendant’s speech. (See excerpts of transcript

                     0f April       7,       2021 hearing [“Apr. 7 Trans.”], attached as Exhibit 11,                         at 6:   15-24 (Court telling

                     Plaintiff “I’m going t0           need you          t0 provide    an amended complaint that details exactly and clearly



                                                                                          -11-


                                                                                       Page 112
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 113 of 259 PageID #: 528
Envelope: 31 12592
Reviewer: Jaiden H.




                     what your claims are against these defendants                         including as exhibits t0 the complaints the

                     material that     you contend       are harassment, defamatory, Whatever the theories of the case are going


                     t0 be”); id. at 18:21-19z2 (Court stating that “the                   complaint as    it    currently stands        now   is   just


                     insufﬁcient for      me     to address anything      0n a substantive        level”); id. at 2326-8 (Court stating that

                     “I   need an amended complaint           that clearly sets forth      What your claims           are, against     Who and What

                     the basis   is   for the claim”).)


                     3.0      Conclusion

                              This Court’s vague, unconstitutional prior restraint must be vacated.                                      Defendants

                     committed n0         acts   0f harassment—Mr. Kearney solely engaged in constitutionally-protected

                     speech and n0 restraining order can issue on account 0f his free speech, no matter                                   how much

                     Plaintiff dislikes    What Mr. Kearney       says.    It   was not ﬁghting words.          It   was not a true threat.    It   was

                     not defamation.        Ms.    St.   Angelo has no likelihood 0f success             in this case.           The   equities favor


                     Defendants, Where a prior restraint             is   sought.      There are n0 grounds                at   law authorizing the

                     restraining order      and    it   preserves n0 status quo—all          it   seeks t0 d0        is   punish Mr. Kearney for

                     exercising his freedom 0f speech.           The order cannot          stand.


                                                                                     Respectfully submitted,

                                                                                     Defendants Aiden       & Julianne Kearney,
                                                                                     By their attorneys,
                                                                                     /s/Sean M. MCAteer
                                                                                     Sean M. McAteer, 41 1 8
                                                                                     203 South Main Street
                                                                                     Providence, RI 02903
                                                                                     (401) 946-9200
                                                                                     summerromance@verizon.net

                                                                                     Marc    Randazza
                                                                                             J.

                                                                                     (pro hac vice Pending)
                                                                                     Randazza Legal Group,                PLLC
                                                                                     30 Western Avenue
                                                                                     Gloucester,     MA
                                                                                                      01776
                                                                                     (978) 801-1776
                                                                                     Fax: (305) 437-7662
                                                                                     ecf@randazza.com
                     Dated:   May 21,      2021.




                                                                                  -12-


                                                                                Page 113
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 114 of 259 PageID #: 529
Envelope: 31 12592
Reviewer: Jaiden H.




                                                          CERTIFICATE OF SERVICE

                              I,   Sean McAteer, hereby   certify that a true   and correct copy 0f the foregoing document was

                     served upon the Plaintiffs in the above-captioned matter by First Class Mail, postage prepaid, this


                     21“ day of May 2021, as follows:


                              Ashley St. Angelo & Anthony       St.   Angelo
                              129 Roger Williams Avenue
                              Rumford, RI 029 1 6

                              A courtesy copy 0f the foregoing document was served Via electronic mail and First Class
                     Mail, postage prepaid, as follows:


                              Edward Manning
                              2377 Pawtucket Avenue
                              East Providence,   Rhode    Island 02914
                              <emanning@surﬁngthelaw.com>



                                                                                  /s/Sean M. McAteer
                                                                                  Sean McAteer




                                                                         -13-


                                                                        Page 114
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 115 of 259 PageID #: 530
Envelope: 31 12592
Reviewer: Jaiden H.




                                          EXHIBIT                    1

                                       Kearney v. St. Angelo,
                                      Docket N0. 2 1 6 1 ROOO21
                                         (Leominster Dist. CL,
                                         Mass. Jan. 25, 2021)




                                                     Page 115
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 5/21/2021 5:01 PM
                                                                                                                                                                  Document 6-3 Filed 07/02/21 Page 116 of 259 PageID #: 531
Envelope: 3112592
Reviewer: Jaiden H.
     ~       r:               ..                  ~      m                                              «x:                               4..                              @3152.                                                         ”7%           E        L33,


                              HARASSMENT PREVENTION ORDER                                                                                                                                        DOCKET N0
                                                                                                                                                                                                                                                                         0—
                                                                                                                                                                                             '                                                                                                                                                                                ‘




                                                                                                                                                                                                                                                                                                                                                                                      f:


                                                                                                                                                                                                                                                                                                                                                                                      1"?
                                                                                                                                                                                                                                                                                                                                                                                            ‘
                                                      G.L.         c.     258E (Page                                         1    of 3)                                                          2161R90021_                                        _                                                                           n
                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                             .                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    rt
                                              '

                                                              E                                                                                                                                                                                                                                                                         COURT NAME AND ADDRESS
             Aida? Kea’fel“                                                                                                                                                                                                                                                                                                             LeominSter D‘Strict                                                00“”
                                    ___                                       .        _       .                                          ..........__                                   .       ...._.__._ VVVVVVVVVVVVVVVVVVVVVVVVVVVVVVVVVVVVVVVVVVVVVV                                                                          :


                                                                                                                                                                                                                                                                                                                                        25 SChOO' Street
             DEFENDANT'S NAME AND ADDRESS                                                                                                                   ALIAS               :F   ANY
                                                                                                                                                r                                                                                                                                                                                   ,   Leominster,                                         MA      01453
             Ashley St. Angelo                                                                                                                                                                                                                                           w...


             129 Roger William Avenue
                                                                                                                                                ,




                                                                                                                                                ~
                                                                                                                                                            DATE                F B IRTH                                                   '


                                                                                                                                                                                                                                                    SEX                  E      gale
                                                                                                                                                                                                                                                                                      emae          I



             Rumford, RI 02916                                                                                                                  :                           _    _
                                                                                                                                                                                                                                                                                                                                        978 _ 537 _ 3722
                                                                                                                                                                            ER,S                 MA                                                                             ST
                                                                                           I

                                                                                                                                                                          VVVVV
             E                          ADDRESS                                                                                                              E        N                                                                             LAST POEM"
                                                                                                                                                    ‘

                                                                                                                                                                                                                                                                                                                                                                                                "
             _glxah_99@g_mgil.ponl                                                                                    ____                                  400152-9981                                                   __                    i
                                                                                                                                                                                                                                                    XXX-XX-                                                 :
                                                                                                                                                                                                                                                                                                                                                                          .............                    ........................................................




                                                                  VI6LATi6N 0F THIs ORDER Is A CRIMINAL OFFENSE punishable by imprisonment or ﬁne or both.
             A.               THE COURT                         HAS ISSUED THE FOLLOWING ORDERS TO THE DEFENDANT: (only those items checked shall apply)
                                                                                                                                                   n - n -
                                                                                                                                                                                                                                                                                                                    '                   ’                         '



                                                                                                                                                            n n ~- . uanger of hara
                                                                                                                                                                                                                                                                                              '     '
                          '
                                                                                                                                                                                                                                                                                                            -                                                         -
             3E?                   This  Orderwas issued without advance notice becausethe Court determined thatthere is a subs                                                                                                                                                  .,       u             t


                                   'This Order was communicated by telephone from the Judge named below to: Police Department
             q
                                                                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                      .




                                                                                                                                                                                                                                                                                                                                                                                                                                                '



             m                      1. YOU ARE ORDERED NOT TO ABUSE THE PLAINTIFF by harming, threatening, or attempting to
                                                                                                                                            harm the P alntiff physica y or by placing t e Plainti In fear of
                                   imminent serious physical harm. YOU ARE ALSO ORDERED NOT TO HARASS THE PLAINTIFF (1) by any willful and malicious conduct aimed at the
                                                                                                                                                                                                  Plaintiff and

                                                                                                                                                            Plaintiff engage in sexual relations unwillingly. or
                                    intended to cause fear. intimidation. abuse or damage to property, or (2) by using force, threat or duress to make the
         ’




                                                                                                                                               with intentto rape (G.L. c. 255, §§ 133, 13F, 13H. 22, 22A. 23. 24,
                                   (3) by committing any ofthe following: indecent assault and battery, rape, statutory rape, assault
                                                                                                                                            for sexual intercourse (G.L. c. 272. §3).
                                   24B), enticing a child (§ 260), criminal stalking (§43), criminal harassment (§43A), or drugging
                                                                                                                                                 e1ectronically, or otherwise, either direcﬂy or through someone else.

             F
             ’5                    2. YOU ARE ORDERED NOT To CONTACT THE PLAINTIFF in person. by teiephone. in writing,

                                   and to stay at             least-yards    from the  Plaintiff even  if the Plaintiff seems to allow or request contact. The only exception to this Order is that you may send the

                                   Plaintiff. by mail. by sheriff, or by other authoriz    ofﬁ    r, copies of papers ﬁled with the court
                                                                                                                                           when that ls required b statute or court rule.
                                                                                                 YARDS FROM THE PLAINTIFF'S RESIDENCE. located atl 1 "11 Mason Road Jefferson,                                                                                                                                                                                                                                                           MA
             w                     3.  YOU ARE ORDERED To STAY AT LEAST
                                   or wherever else you                           may have reason                                to   knowt e                   aintiff         may              reside.
                                                                                                                                                                                                                                                                                                                                        '                ‘




                                                                                                                                                                                                                                                                                                                                                                                                                                wtﬁch the                   Plaintiffs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          3


                                                                                                                                                                                                                                          from the entire apartment building or other multiple famiiy dwelling




                                   u
                                                        if   this       box       is   checked, the Court also                                  ORDERS you to remain                                                  away                                                                                                                                                                                                 in

                                                        residence                 is   located.
                                   4.    YOU ARE ORDERED TQSTAY AT LEASTWYARDS FROM THE PLAINTIFF'S WORKPLACE located atl                                                                                                                                                                                                                       11   1            Mason Road,                               Jefferson,                        MA                         _al

                                   or wherever else you may have reason to knowt e                                                                           Plaintiff           may             work.
                                   5.    THE COURT ORDERS that the following address(es) not be iisted                                                                                                    on the                      order:                            Plaintiffs                Residence                             U        PIaintiﬂ’sWorkplace




                                   W0 W
                                                                                                   $I                                                                                                                                                            losses suffered as a direct result of the abuse, to be paid                                                                                             in full        on or before
             m                     6.    YOU ARE ORDERED TO COMPENSATE THE FLMNTIFF for                                                                                                                               >>>>>>>>>
                                                                                                                                                                                                                                                            in


                                                                                      ﬂ                by mailing directlytothe                                Plaintiff                               'rbug                                   e        érk’s      OfﬁceofthisCourt.


             w                                                            N’G
                                                                                  ORDERED
                                                                                                                                      e)    r                  \‘hcszh                                            ?gs                          ?—       c r COMQAW‘ES
                                                                                                                                                                                                                                                                                                                        o

                                                                                                                                                                                                                                                                                                                                            rec?
                                                                                                                                                                                                                                                                                                                                                                      g rd                      v   ~j                ?(QN‘I                          I       R-

                                          _       H   ___ _.,                          ___...                   ._                                                        1s    QM m‘                                                                   .
                                                                                                                                                                                                                                                        'r
                                                                                                                                                                                                                                                          4v*—\s§*~s a!“                                                                mm-                                       ‘
                                                                                                                                                                                                                                                                                                                                                                                            g;         <
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      J
             B.               N'T                                   ‘

                                                                                                                                                                  ‘        e                                                          k
                                                                                                                                                        upon the Defendant                                            grannﬁa‘tgpy d¥ the Complaint Form and a certiﬁed copy of                                                                                                                 this   Order (and Summons) and
              1.An appropriate law enforcement ofﬁcer                                                                        shall serve                                                                 in

              make return of service to this Court.                                                                                   .                               .              .                    A
                                                                                                                                                                                                                                                                                 .                                          .
                                                                                                                                                                                                                                                                                                                                                             .‘




                                                                                  .

                                                              ..                                   a        _                                           5
                                                                        . .   >                .        I




                                    3.    Police reports are on                                file     at the
                                                                                                                                                                                                                                                                                                                                                                                                                                a(docketfts)
              E                     4.   OUTSTANDING WARRANTS FOR THE DEF                                                                                                                                         ‘




                                                                                                                                                                                                                                  >




                                    I                                                                                                                                                                  imam)
                                                                                                                                                                                                                                                                                                                                                                              Police Department(s) by:
              ﬂ                     5.   An imminentthreat of bodily                                                 injury exists to the Plaintiff.                             Notice issued to                                                                                                                   V
                                                                                                                                                                                                                                                                                                                                            p




                                   E    OF             DER                                                                                                                                          EXPIRATION DATE O
                                                                                                                                                            ’2‘            AM
                                                  I/W/ar                                                                                                    w              PM                                 9JK7 [$8                                                  at4P.M.
                  ,,,,,




                  NEXT HE R NG DATE                                                                                                                                                                                                                         ‘




                                                                                                                                                                  ERM.
                                         3             “Q           m                              At
                                                                                                                                 __
                                                                                                                                                        -.M.                                     Court:
                                                                                                                                                                                                              3
                                                                                                                                                                                                                      Leominstg                                                       ‘
                                                                                                                                                                                                                                                                                                                t




                  E                     BY TELEPHONE CONFERENCE:                          Call«in Number: |

                                                                                                                             or the Order,  contact
                                                                                                                                                   _j
                                                                                                                                                       Password:

                                                                                                                                                      tho Court by telephone at the courthouse phone number
                                                                                                                                                                                                                                                                                                                                        F
                  If          either the Plaintlff                       or the Defendant has  questions about  the hearing
                                                                         OF THE HEARING. If you cannot      reach the Court, please  call the Trial Court  Help Line at 1-833-91 COURT (1-833-912-6878).
                  BEFORE THE DATE
                  WITNESS — FIRST 0R CHIEF JUSTICE                                                                                                                                                                                                      A true copy,             attest (Asst) Clerk—Magistrate




                                                                                                                                                                                                                                                                                                                                                                                                Order                   be held on the date and
                  The above Order and any subsequent Orders have been Issued by a judge. A hearing an whether to continue
                                                                                                                                       and/or modify the                                                                                                                                                                                                                                                     will
                                                                                                                                                                                if one is
                                                                                                                  listed. calI the caI1-in number above and use the password
                  time indicated on the Order. The hearing will be held through a telephone conference call. If
                                                                                                number                  the courthouse    phone   number   at 9AM. THE DEFENDANT      MAY
                  provided on EXACTLY the date and time listed for your hearing. lf no  call-in        is listed.  call

                  PARTICIPATE. WITH OR WITHOUT AN ATTORNEY, TO OPPOSE ANY EXTENSION OR MODIFICATION
                                                                                                                                     OF THE ORDER. IF THE DEFENDANT DOES NOT
                                                                                                                                     the Plaintiff or the Defendant may request that the
                  PARTICIPATE. THE ORDER MAY BE EXTENDED OR MODIFIED BY THE JUDGE. For good cause, either
                                            before the scheduled expiration date by contacting the Court by telephone at the
                                                                                                                                  courthouse phone number. NOTICE TO DEFENDANT: If
                  Conn modify the Order
                                                                 or you are the parent  of a child of the Plaintiff, or you cohabit or have cohabited with the Plaintiff, the purchase and/or
                  the Plaintiff is your spouse or former spouse,
                                                                                           a federal  crime, subject  to certain exceptions. 18 U.S.C. §§ 922(g)(8) and 925.
                  possession of a gun and/or ammunition while this orderis in    effect is




              04/15/2020

                                                                                                                                                                                                                            Page 116
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 117 of 259 PageID #: 532
Envelope: 31 12592
Reviewer: Jaiden H.




                                          EXHIBIT                    2

                                       Kearney v. St. Angelo,
                                      Docket N0. 2 1 6 1 ROOO21
                                         (Leominster Dist. CL,
                                         Mass. Feb.        10,   2021)




                                                     Page 117
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 5/21/2021 5:01 PM
                                                                        Document 6-3 Filed 07/02/21 Page 118 of 259 PageID #: 533
Envelope: 3112592
Reviewer: Jaiden H.

              HARASSMENT PREVENTION ORDER
                          G.L.   c.   258E (Page 2        of 3)




       NEXT HEARING DATE
      l—QjU-I At—EAM. DRM.                                                        Court:   L

              BYTELEPHJME CONFERENCE:                  oau-in Number:    E                                                 :I   Password:         |                                       J

       If   either the Plaintiff or the Defendant has questions about the hearing or the Order, contact the Court by telephdne at the courthouse                                   phone number
       BEFORE THE DATE OF THE HEARING.                   If   you cannot reach the Court, please        call   the Trlal Court Help Line at 1-833-91COURT (1-833-91 2-6878).


      E       D.   MODIFICATIONSIEXTENSIONS
                                                                  l
              This order was issued aﬂer a hearing at which the Plaintiff gparticipated             mdid
              The Court    ORDERED that the prior order        issuedbe                                    not participate and the Defendant ﬂparlicipated

                                                                                                            MODIFIED            as follows:
                                                                                                                                                                            .did   not participate




             E      The   expiration date ofthis order has     been   EXTENDED    (See Below)      g   OTHER MODIFICATIOMS)                           (See Above)

                                                                                                               =
                                                                                                                   ORDER          SIGNATURE 0F JUDGE
                                                                                                                                                 0F IUDGF
                                                                             AM                                 at4 RM.
                                                                             PM                                                                                                                      El



       NEXT HEARING DATE—
     Il—                              _
                                          QAtI     .
                                                              IDAM.    .PM        Court:   Leoinswr                                 j   Courthouse Phone Number:       .
                                                                                                                                                                           alglﬁgi-gzzz       _



       Q      BY TELEPHONE CONFERENCE:                 Cau-in Number:    I                                                 a    Password:         l                                      1

        either the Plaintiff or the Defendant has questions about the hearing or the Order, contact the Court by telephone at the courthouse phone number
       If

       BEFORE THE DATE OF THE HEARING. If you cannot reach the Court, please call the Trlal Court Help Line at 1-833-91 COURT (1-833-912-6878).

      IE     E.    PRIOR COURT ORDER TERMINATED
                                  is terminated. Law enforcement agencies
             This Court's prior Order                                                              shall destroy     all   records of such Order.

            TERMINATED AT PLAINTIFF'S REQUEST
       DATE 0F MODIFICATION                                                                                                                       SIGNATURE 0F JUDGE

                                                                                                                                  AM          I                                                      1|
                                                                                                                                  PM

       WITNESS        FIRST OR CHIEF JUSTICE                                        A true copy.   attest (Asst. ) CIerk-Magistrate




      04/1 5/2020

                                                                                            Page 118
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 119 of 259 PageID #: 534
Envelope: 31 12592
Reviewer: Jaiden H.




                                          EXHIBIT 3
                                            Turtleboy Sports
                                https://turtleb0ysports.com/about/




                                                     Page 119
Case Number: PC-2021-00224
                   ce/Bristol County Superior Court
Filed in
                  Case    1:21-cv-00261-JJM-LDA
Submittgezgg gag 312021 5:01  PM                    Document 6-3 Filed  07/02/21 Page 120 of 259 PageID #: 535
                                                                 Ab‘mt ‘TumebOy

Envelope: 31 12592
Reviewer: Jai    H.




                                JOIN THE REVOLUTION




           WTF          HOODRAT HEROES             SOCIAL JUSTICEWARRIORS                      PODCASTS           ALL CATEGORIES               TURTLE CLUB


           SHOP           MY ACCOUNT




           About


                                      173 Votes

           Turtleboy Sports              was founded by     a small group of bloggers                 in   December     of 201 3.   It   was   initially


           supposed          to be about sports, but quickly transformed into                    much more. We found                out that what the

           people have been yearning for              is   a media outlet that         isn't   afraid to cover hard-hitting stories that the

           mainstream media shies away from. By thoroughly investigating                                     local,   statewide, and even national

           stories, Turtleboy             has established   its   reputation as the only media outlet that consistently gives readers

           the story behind the story.



           As    a result our readership continues to grow.               In   September of 2014 we averaged                     less than 1,000 views

           per day, and had only 700 followers on Facebook.                       In   March of 201 6 we averaged 65,000 views per day
           and have over 26,000 followers on Facebook. The brand                               will   only continue to        grow as Turtleboy            is


           providing a service for that communities everywhere have been looking                                       for.




           Turtleboy Sports has always been and always                     will   be a free website for our readers. However,                        we would
           not be able to function and provide this valuable service to the                                community without ﬁnancial support.

           https://turtleboysports .com/about/                                                                                                                  1/3 8

                                                                               Page 120
Case Number: PC- 2021-00224
                   ce/Bristol County Superior Court
Filed In
Submittgcggggg?
                  Case
              ?2021
                          1:21-cv-00261-JJM-LDA
                           01 PM
                           5:
                                                    Document 6-3 Filed 07/02/21 Page 121 of 259 PageID #: 536
                                                                 Ab‘mt Tummy

Envelo
Rewe WPTSQ $34?            do have advertisers, and we strongly urge you to support them Without them none of                                            this Is

           possible. Another              way to show your support                          for   what we are doing   at Turtleboy   Is   to   buy your favorite
           things from the Turtleboy store linked below.




                                                 DUN'T. PﬂKE.   'I'HE. 'l'llll'l'hE.




             Click    on the image          to    view all products                in the   Turtleboy Store. Shirt are also available at the Union Tavern and

                                                                                        The Buzz Barber Shop.



           We     love to hear feedback                 from our readers, both good and bad, because                       we want to make           sure that this

           site is    something you want to go to on a                                 daily basis.   We thrive off of constructive criticism        and want to

           make your experience                     at Turtleboy a positive one.




           https://turtleboysports .com/about/                                                                                                                     2/3 8

                                                                                                  Page 121
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 122 of 259 PageID #: 537
Envelope: 31 12592
Reviewer: Jaiden H.




                                          EXHIBIT                    4

                              Uncle Turtleboy, Missing East Pravidence Teen
                               Posts 0n Facebook That She Ran Away From
                              Abusive Transgender Father Who IS Attempting
                                    T0 Proﬁt Oﬂ OfHer Disappearance

                                             TB    Daily     News
                                              (Sept.    1,   2020)




                                                     Page 122
Case Number: PC- 2021 -00224
Filed'
   In Providence/Bristol County Superior Court
            Case 1:21-cv-00261-JJM-LDA
Submng/ﬁqyzdﬁqwmeen              Posts 0n Facebook That SheDocument
                                                            Ran Away F. o 6-3   FiledTo07/02/21
                                                                           Attempting
                                                                            Is                         Page
                                                                                       Profit Off Of Her       123 of TB
                                                                                                         Disappearance— 259   PageID
                                                                                                                          Daily News #: 53810258
                                                                                                                                     5/14/21,                  AM
Envelope: 31 12592
Reviewer: Jaiden H.




                        ﬁLiked                                                                I




                                ‘17                  Emma;             +     4nygu                          .




                                   TB   Investigates




                                  Missing East
                                  Providence Teen Posts
                                  On Facebook That She
                                  Ran Away From
                                  Abusive Transgender
                                  Father                       Who ls
                                  Attempting To                                                Profit
                                  Off Of Her
                                  Disappearance
     https://tbdai|ynews.com/missing—east—providence—teen—posts—on—facebo...gender—father—who—is—attempting—to—profit—off—of—her—disappearance/   Page1   of   23




                                                                             Page 123
Case Number: PC-2021 -00224
                              County Superior Court
       Case 1:21-cv-00261-JJM-LDA
Submpg/quzdﬁqwmeen  Posts 0n Facebook That SheDocument
Filed in Providence/Brlstol
                                               Ran Away 6-3   FiledTo07/02/21
                                                         Attempting                  Page
                                                                     Profit Off Of Her       124 of TB
                                                                                       Disappearance
                                                                                             F...o Is259   PageID
                                                                                                       Dally
                                                                                                            .   .

                                                                                                             News #: 53910:58 AM
                                                                                                                         .


                                                                                                                  5/14/21,              —
                                                                                                                                              .




Envelope: 31 12592
Reviewer: Jaiden H.
                                      Uncle Turtleboy                     -   September        1,   2020                     I   2 minutes read


                                          Ashley StAngelo                                               m
                                  Please help        my ﬁnd my        Missing Daughter




                                  w’oumt;       r,




                                  RISP looking for missing teen from East Providence
                                  RISP looking       for   missing teen from East Providerwu


                                  .03“    20                              84 Comments 34 Shana

                                      n     .                   5—-                      n




                                      Sixteen year old Marissa                               St.    Angelo was reported missing over
                                      the weekend by the East Providence Police and was                                      last   seen on

                                      August               9.




     https://tbdai|ynews.com/missing—east—providence—teen—posts—on—facebo...gender—father—who—is—attempting—to—profit—off—of—her—disappearance/   Page 2   of   23




                                                                                                    Page 124
Case Number: PC- 2021 -00224
Filed' Providence/Bristol County Superior Court
     In
             Case 1:21-cv-00261-JJM-LDA
Submng/ﬁqﬁﬂqwmeen                 Posts 0n Facebook That SheDocument
                                                             Ran Away F. o 6-3   FiledTo07/02/21
                                                                            Attempting
                                                                           Is                           Page
                                                                                        Profit Off Of Her       125 of TB
                                                                                                          Disappearance— 259   PageID
                                                                                                                           Daily News #: 54010258 AM
                                                                                                                                      5/14/21,

Envelope: 31 12592
Reviewer: Jaiden H.


                                                                                     MISSING ALERT
                                                                                                              Missing
                                                                                                   Marissa        St.         Angelo
                                                                                                Missing:   31912020 Age Now: 16
                                                                                                            Missing From:
                                                                                          RUMFORD. RHODE ISLAND
                                                                                           Marina   wn Int Inn an Angus!                  I,   2620.   ".



                                                                                           ANVGNE HAVING INFORMATION SHOULD CONTACT
                                                                                      Last medanca Police Departmm llRlIu-do Island) 1-101-135-7600
                                                                                         m Ihe Nauonal Genie: Fur Missing AND Explohsd Children al
                                                                                                    iJmJHEiOBT (1.300443%?!)

                                                                                                                     ??u'n'ﬁ



                                                                                                                     r,   u n n
                                                                                                                              A
                                                                                                                                      r
                                                                                                                                          n’
                                                                                                                      u. manque“:-I




                                                        “TBDAILYNEws / TURTLEBOYSPORTS




    https://tbdai|ynews.com/missing—east—providence—teen—posts—on—facebo...gender—father—who—is—attempting—to—profit—off—of—her—disappearance/              Page 3   of   23




                                                                            Page 125
Case Number: PC-2021-00224
      Providence/Bristol County Superior Court
Filedin
            Case 1:21-cv-00261-JJM-LDA
Submpg/Eqﬁﬂqwmeen                Posts 0n Facebook That SheDocument
                                                            Ran Away 6-3   FiledTo07/02/21
                                                                      Attempting
                                                                      F...o Is                    Page
                                                                                  Profit Off Of Her       126 of TB
                                                                                                    Disappearance 259   PageID
                                                                                                                    Daily News
                                                                                                                          —    #: 54110258 AM
                                                                                                                               5/14/21,

Envelope: 31 12592
Reviewer: Jaiden H.



                                               RISP looking for missing teen from East                               Prov...




    https://tbdai|ynews.com/missing—east—providence—teen—posts—on—facebo...gender—father—who—is—attempting—to—profit—off—of—her—disappearance/   Page 4   of   23




                                                                             Page 126
Case Number: PC-2021 -00224
                              County Superior Court
       Case 1:21-cv-00261-JJM-LDA
Submpg/quzdﬁqwmeen  Posts On Facebook That SheDocument
Filed in Providence/Brlstol
                                               Ran Away 6-3   FiledTo07/02/21
                                                         Attempting                  Page
                                                                     Profit Off Of Her       127 of TB
                                                                                       Disappearance
                                                                                         F...o Is    259‘
                                                                                                           PageID
                                                                                                       Dally News #: 54210:58 AM
                                                                                                                     .


                                                                                                                  5/14/21,
                                                                                                                                   .
                                                                                                                                                  —
                                                                                                                                                      .




Envelope: 31 12592
Reviewer: Jaiden H.




                                                             {p},     4        ‘   ,:   «a k»;   HUI‘ICE
                                                      about 9 months ago




                                            Marissa                                St.     Angelo
                                                                                                              Missing Since:       Aug 9. 2020
                                                                                                              Missing From: Rumford,             RI

                                                                                                                           DOB: Jun      29* 200:1

                                                                                                                    Age Now:       '16


                                                                                                                            Sex:   Female
                                                                                                                           Race: White
                                                                                                                   Hair Color:     Brown
                                                                                                                   Eye Color: Brown
                                                                                                                         Height: 5'2"
                                                                                                                         Weight: 120 lbs



                                            Marissa was             fast       seen on August           9,   2020‘


                                         MISSING TEEN:                    if   you have any information about Marissa                      St.

                                         Angelo       of   Rumford, please                  call    911 or the East Providence Police at
                                         401 -435-7600. #AlwaysThere
                                         http://ow. ly/P8RBSOBCAVO




                                      But there        is   more          to this story. This                is   her father "Ashley"       St.

                                      Angelo.




     https://tbdai|ynews.com/missing—east—providence—teen—posts—on—facebo...gender—father—who—is—attempting—to—profit—off—of—her—disappearance/           Page 5   of   23




                                                                                                 Page 127
Case Number: PC-2021-00224
      Providence/Bristol County Superior Court
Filedin
            Case 1:21-cv-00261-JJM-LDA
Submpg/Eqﬁﬂqwmeen                Posts 0n Facebook That SheDocument
                                                            Ran Away 6-3   FiledTo07/02/21
                                                                      Attempting
                                                                      F...o Is                    Page
                                                                                  Profit Off Of Her       128 of TB
                                                                                                    Disappearance 259   PageID
                                                                                                                    Daily News
                                                                                                                          —    #: 54310258 AM
                                                                                                                               5/14/21,

Envelope: 31 12592
Reviewer: Jaiden H.




                                 As you can see,          he’s   somewhere on the BLT-123 spectrum.
                                 Ashley used to go by Anthony                    St.   Angelo, and owns a ”business"

                                 called Anthony’s Auto Service,                  which    is   just   him working on cars

                                 in   the backyard.




    https://tbdai|ynews.com/missing—east—providence—teen—posts—on—facebo...gender—father—who—is—attempting—to—profit—off—of—her—disappearance/   Page 6   of   23




                                                                             Page 128
Case Number: PC-2021 -00224
                              County Superior Court
       Case 1:21-cv-00261-JJM-LDA
Submpg/Eqﬁdﬁqwmeen  Posts On Facebook That SheDocument
Filed in Providence/Brlstol
                                               Ran Away 6-3   FiledTo07/02/21
                                                         Attempting                  Page
                                                                     Profit Off Of Her       129 of TB
                                                                                       Disappearance 259   PageID
                                                                                                       Dally News #: 54410258 AM
                                                                                                                  5/14/21,    F...o Is
                                                                                                                                                           ~                .                           ‘
                                                                                                                                                                                                                               —
                                                                                                                                                                                                                                                .




Envelope: 31 12592
Reviewer: Jaiden H.




                                                                       ‘_                                                                                                                        I
                                                                                                                                                                                                      ﬂ Message            ‘
                                                                                                                                                                                                                               More...



                                              AShlay St.AngBIO                                                                                                                      B                Anthony; Auto Service

                                              Disabled                                                                                                                              ﬂ                Mthow high school
                                              Rumford.Rhodelsland                                     '   ‘IID   connections            -
                                                                                                                                            Contact        info




                                              Experience



                                               E                Automotive Tedmician
                                                                Anthony; Auto Service
                                                                Jan 2003 — Present 17 yrs 9 mos
                                                                East Providence,                           Rhude
                                                                                                                 -




                                                                                                                         Island




                                               'w               IT Specialist

                                                                Comsearch
                                                                Feb 2000 - Mar 2003                                  -
                                                                                                                         3 yrs 2   mus
                                                                Warfen            RI




                                      In      2015 Anthony started an extremely shady fundraiser by using
                                      a baby.




                                          ‘




                                                               ﬂy Anthem!              St   Angela                                                                                                                  rum." rmnpnan   n..."   ‘




                                                                ‘
                                                                    F'u'.   wmu m            .'




                                                Stony     Updates                AcxmLy           .
                                                                                                           Lummumly




                                              ml grdvlddduﬁllm was burn in                  Fuhmaqr 2m 5 dud             slnLe llwn   1M a paternal   fdmlly has   um" hem [u 3m-
                                                                      MM? 0M1 HNOICQ WMH Our GOD? D5 JM‘M 0M0 lb
                                              HEI‘I [\MQ‘S ﬂ! 5f manly 0'                                                UR 3 bl [HEI Dttﬂsnﬂﬂ        MM
                                              lny nan gotten verbony wolenc where me pom ma w come and umma (hem. They med breakmg
                                              Inlo um home Miu and keep calnm the 9m: on us deparlmgnr ul‘ Lhuldrm youth an (amﬂy sewn; Wz-
                                              mnl (u mun m #241! S and (mung: d‘d uric: a 2 month Inslmnmg ardm and supemse vmlalran
                                              gym“ mu pJIeInal family for mu vin‘enw, Thu judge said wt.- nued In nun :uuudy pwwid‘ngs .md
                                              band upon me mdmc H sugared rim Ike baby i5 nbmausly in mt bcﬁ care. Wt
                                                                            1t                                                   ashlng lnr any                m
                                              Ema hem m weep Ihu hnny wit we arr nntlrymg [a Mun In: mm (rum Her farmer 5r N1 lnrruly mu
                                                   n‘l


                                              m kllp summud vmmwn um: sum rim! Inuyun lrr :Iml and Wlnr u: mlk! sur! our dwghltr        M
                                      1       hem (ustody,     Thank you         rnr   aw dmatmns,




                                                                                                                                                                                    35D          usn
                                                                                                                                                                                    mmmmumwn
                                                                                                                                                                                    w,   ,.
                                                                                                                                                                                              gunnq

                                                                                                                                                                                    Any dunaxluns           WEI $5030 MI net a sawing
                                                                                                                                                                                    baby Kﬂﬁllu l’Shm With: mrrrnl p‘nure.
                                                                                                                                                                                    All rlnnannns wII PH a mmmﬂzan Ian" nf




     https://tbdai|ynews.com/missing—east—providence—teen—posts—on—facebo...gender—father—who—is—attempting—to—profit—off—of—her—disappearance/                                                                                                     Page 7   of   23




                                                                                                                                            Page 129
Case Number: PC-2021 -00224
                              County Superior Court
       Case 1:21-cv-00261-JJM-LDA
Submpg/Eqﬁdﬁqwmeen  Posts 0n Facebook That SheDocument
Filed in Providence/Brlstol
                                               Ran Away 6-3   FiledTo07/02/21
                                                         Attempting                  Page
                                                                     Profit Off Of Her
                                                                             F...o Is        130 of TB
                                                                                       Disappearance 259.
                                                                                                           PageID
                                                                                                       Dally News #:.
                                                                                                                     54510258 AM
                                                                                                                  5/14/21,
                                                                                                                                             .
                                                                                                                                                                —
                                                                                                                                                                           .




Envelope: 31 12592
Reviewer: Jaiden H.

                                         FundRazr                                                                          l
                                                                                                                               ‘     '
                                                                                                                                                 Star!   How-tworlcs   sugnlr




                                                                                                                                   —
                                                                         wrm m‘re no: currently 4w: pm; :gnmmmn;




                                            Saving baby Kristina



                                                                                                                                   $0 mam

                                                                                                                                   D%uvsskml
                                                                                                                                   menwmm
                                                                                                                                                 "
                                                                                                                                   5yealsrummg




                                                                                        Shari‘m   VB]   PJUW‘J.




                                      That’s his granddaughter, and the daughter of his daughter                                                                who
                                      ran   away from him when she was 17 due                                      to allegations of abuse.

                                      According to her the story                is filled               with      lies   and the father
                                      inserted himself into        it   to try to profit off of an unrelated dispute

                                      between the baby’s parents. She alleges that he frequently was
                                      physically abusive to his              now        ex-wife, often uses his children to

                                      raise    money    for his   sex change, and has run up                                             bills   using his ex

                                      wife's social security       number.


                                      True to form, “Ashley"            is   once again using the “disappearance" of
                                      his daughter,       who was       not reported missing                              until           three      weeks
                                      later,   to raise   money    for himself.              And              he’s alleging that she ran

                                      away with       a sex offender without providing any evidence to                                                         back
                                      up that claim.




     https://tbdai|ynews.com/missing—east—providence—teen—posts—on—facebo...gender—father—who—is—attempting—to—profit—off—of—her—disappearance/                                 Page 8   of   23




                                                                                    Page 130
Case Number: PC-2021-00224
                              County Superior Court
       Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
submpg/éqﬁwqgmmeen                           Document
                    Posts On Facebook That She Ran Away 6-3   FiledTo07/02/21
                                                         Attempting                  Page
                                                                     Profit Off Of Her
                                                                       F...o ls
                                                                                      _

                                                                                             131 of TB
                                                                                                .

                                                                                       Disappearance 259   PageID
                                                                                                       Dally
                                                                                                              .

                                                                                                             News #: 54610:58 AM
                                                                                                                  5/14/21, —
                                                                                                                                   A




Envelope: 31 12592
Reviewer: Jaiden H.




                                          ~
                                          Please help
                                                      Ashley StAngelo
                                                      10 hrs   -
                                                                   B
                                                             my find my       Missing Daughter
                                                                                                                           ...




                                                       M ISSNG TEEN
                                                       Eﬁnmmwﬁmx




                                          YOUTUBECOM
                                          RISP looking for missing teen from East Providence
                                          RISP looking for missing teen from East Providence


                                         .038; 20                                    84 Comments 34 Shares


                                               ﬂ      Like             O Comment                          Q Share




     https://tbdai|ynews.com/missing—east—providence—teen—posts—on—facebo...gender—father—who—is—attempting—to—profit—off—of—her—disappearance/   Page 9   of   23




                                                                              Page 131
Case Number: PC-2021 -00224
                              County Superior Court
       Case 1:21-cv-00261-JJM-LDA
Submpg/Eqﬁdﬁqwmeen  Posts 0n Facebook That SheDocument
Filed in Providence/Brlstol
                                               Ran Away 6-3   FiledTo07/02/21
                                                         Attempting                  Page
                                                                     Profit Off Of Her
                                                                       F...o Is
                                                                                         .
                                                                                             132 of TB
                                                                                                 .

                                                                                       Disappearance 259   PageID
                                                                                                       Dally
                                                                                                              .

                                                                                                             News #: 54710258 AM
                                                                                                                  5/14/21, —
                                                                                                                                   .




Envelope: 31 12592
Reviewer: Jaiden H.




                                                              Ashley StAngelo                                              ...
                                           <
                                                              Aug 22    -
                                                                            e




                                          My daughter          Marissa            St.   Angelo       is   Missing

                                          $170 raised of $3,000
                                         -
                                          3 people donated.




                                               .      Angry            D Comment                             Q Share
                                          .ﬁfg         You and 14 others


                                          2 Shares


                                                       Ashley StAngelo
                                                       Please share                     .1
                                                       1w     Like      Reply




     https://tbdai|ynews.com/missing—east—providence—teen—posts—on—faceb...gender—father—who—is—attempting—to—profit—off—of—her—disappearance/   Page 10   of   23




                                                                                Page 132
Case Number: PC-2021 -00224
                              County Superior Court
       Case 1:21-cv-00261-JJM-LDA
Submpg/Eqﬁdﬁqwmeen  Posts 0n Facebook That SheDocument
Filed in Providence/Brlstol
                                               Ran Away 6-3   FiledTo07/02/21
                                                         Attempting                  Page
                                                                     Profit Off Of Her       133 of TB
                                                                                       Disappearance
                                                                                    F...o Is         259   PageID
                                                                                                           .


                                                                                                       Dally News #: 54810258 AM
                                                                                                                       .


                                                                                                                  5/14/21,
                                                                                                                                              .
                                                                                                                                                             —
                                                                                                                                                                       .




Envelope: 31 12592
Reviewer: Jaiden H.




                                         U          Ashley StAngelo
                                                    August 21         -6
                                         Please share and any Donations                        will   be   grateful       !   Am   desperate to locate
                                                                                                                                                                 "'




                                         my   daughter. Thank You


                                           This content               isn't available right                    now
                                           When  this happens, it's usually because the owner only shared                                it   with a small
                                           group of people, changed who can see it or it's been deleted.


                                         .30          11                                                                           33 Comments 3 Shares


                                                      [a       Like                       D Comment                                       Q Share


                                        U
                                        Please help
                                                    Ashley StAngelo
                                                    August 21

                                                           |
                                                                  -6
                                                               beg of you      !   My   daughter was            last   know        to   be with a known
                                                                                                                                                                 °°°




                                        sex offender per East Providence Police. Please even $1 helps


                                          This content                isn't available right                    now
                                          When  this happens,    usually because the owner only shared
                                                                       it's                                                              it   with a small
                                          group of people, changed who can see it or it's been deleted.


                                        .3      9                                                                               50 Comments 8 Shares


                                                     db    Like                           O Comment                                       Q Share

                                      What does he need money                             for exactly?               The       police are looking for

                                      her and       it   costs him            literally   nothing. Unsurprisingly he also

                                      started a fundraiser to cremate the                                      dog   in       January.




     https://tbdai|ynews.com/missing—east—providence—teen—posts—on—faceb...gender—father—who—is—attempting—to—profit—off—of—her—disappearance/                             Page   11 of   23




                                                                                           Page 133
Case Number: PC-2021 -00224
                              County Superior Court
       Case 1:21-cv-00261-JJM-LDA
Submpg/Eqﬁdﬁqwmeen  Posts 0n Facebook That SheDocument
Filed in Providence/Brlstol
                                               Ran Away 6-3   FiledTo07/02/21
                                                         Attempting                  Page
                                                                     Profit Off Of Her       134 of TB
                                                                                       Disappearance
                                                                                F...o Is             259   PageID
                                                                                                           .


                                                                                                       Dally News #: 54910258 AM
                                                                                                                  5/14/21,
                                                                                                                               .          .
                                                                                                                                                      —
                                                                                                                                                               .




Envelope: 31 12592
Reviewer: Jaiden H.




                                         8      _;
                                                     Ashley StAngelo created a fundraiser.
                                                     January 16   .
                                                                      Facebook Fundraisers             -




                                         My buddy had been battling a sickness and had done everything in my
                                                                                                               e
                                                                                                                       i
                                                                                                                                                              '"




                                         power to keep him alive Unfortunately at 12:24 this morning he has
                                                                            l




                                         passed on and is no longer suffering Gonzo is beside his buddy max in
                                                                                                   !



                                         this photo listed on his fundraiser! had spent all of our budget for the
                                                                                               |




                                         next 2 months on his care and now with his untimely unexpected death                                             |




                                         am in need of help to pay for his cremation Anything at all would be      1



                                         greatly appreciated           !




                                                          Cremation cost for                   my cat Gonzo
                                                          Fundraiser for Ashley StAngelo


                                            My buddy had been battling                  a sickness and                     i   had done everything   in

                                            my power to keep him alive              !   Unfortunately                      at... Continue Reading

                                            $280      raised of   $250                                                                               Ended



                                            2 people donated.




                                      Then yesterday Marissa posted on Facebook from the East
                                      Providence police station to                       let   people know that she                           is   OK, and
                                      that she ran        away because her                     father              abused          her.




     https://tbdai|ynews.com/missing—east—providence—teen—posts—on—faceb...gender—father—who—is—attempting—to—profit—off—of—her—disappearance/                     Page 12   of   23




                                                                                         Page 134
Case Number: PC-2021 -00224
                              County Superior Court
       Case 1:21-cv-00261-JJM-LDA
Submpg/Eqﬁdﬁqwmeen  Posts 0n Facebook That SheDocument
Filed in Providence/Brlstol
                                               Ran Away 6-3   FiledTo07/02/21
                                                         Attempting                  Page
                                                                     Profit Off Of Her       135 of TB
                                                                                       Disappearance 259   PageID
                                                                                                       Dally News
                                                                                                       F...o Is   #: 55010258 AM
                                                                                                                  5/14/21,
                                                                                                                                       .             .                     .
                                                                                                                                                                                                             —
                                                                                                                                                                                                                       .




Envelope: 31 12592
Reviewer: Jaiden H.


                                                        Marissa Lynn Stangelo                                  is   at East                 Providence Police.
                                                                                                                                                                                                                  '"
                                                       20h                   -
                                                                                 East Providence, RI      -G
                                        My name                     is           Marissa Stangelo,         |   am        a 16 year old                    runaway and my life is
                                        in   danger because                             of   my dad Ashley                    Stangelo.             I've    been dealing with
                                        mental, physical,and psychological abuse at the hands of Ashley and                                                                                                      my
                                        brother Anthony for years. I'm tired of the constant abuse,                                                                                I   refuse to go
                                        home          as long as Ashley Stangelo                                    is       running around keeping this
                                        manhunt                 for              me   going.   She has been                       telling         everyone that                |       ran   away            to
                                        be   in       a relationship with an older man,                                            I       have no idea where she came up
                                        with this               |   have been                telling   her for a long time that                             |   have no interest                             in

                                        dating,         |       don't              know how she has run with
                                                                                                 know she is                                 this   lie   so long.     |




                                        going to hurt me as soon as she gets her hands on me. She had kept me
                                        locked in my room for three months before managed to get out of the                                   |




                                        house with my mom. When we went to the police together they wouldn't
                                        even help us even though they knew we were in danger because of
                                        Ashley. think the East Providence police and any authorities involved
                                                            |




                                        are afraid of my dad because she is trans. Ashley has been lying to the
                                        law and the court in order to get what she wants and that’s why have                                                                                     |




                                        been out of that house for so long. was afraid for my life 24 hours a            |




                                        day. couldn’t live like that anymore. have tried to get in front of a
                                                  I                                                                           I




                                        judge with my mom a number of times, but Ashley had already lied to
                                        them and got what she wanted. She has full custody of me and no one in
                                        the state is listening to my voice. If Ashley gets me back, she will
                                        definitely make me pay for trying to get away from her for good. She is
                                        the abuser and she is keeping this manhunt for me going because she
                                        doesn't want anyone to know everything she has put me through. can't                                                                                             l




                                        go home to my dad am in fear for my life in that house. am not going
                                                                                         |                                                                         |




                                        to stop running from her, because am not a missing child and Ashley          |




                                        DOESN’T care about me, she wants me back in her control so can be                                                                                |




                                        the punching bag of the house between my father and brother. AM                                                                                      |




                                        SAFE AND WILL NOT GO BACK TO ASHLEY!!!!!!!
                                                                         |




                                        (If you think don’t think it’s me here's your proof. Ask Ashley how   broke                                                                                  |




                                        my hand. She's going to say the dog did it)




     https://tbdai|ynews.com/missing—east—providence—teen—posts—on—faceb...gender—father—who—is—attempting—to—profit—off—of—her—disappearance/                                                                             Page 13   of   23




                                                                                                                Page 135
Case Number: PC-2021 -00224
      Providence/Bristol County Superior Court
Filedin
            Case 1:21-cv-00261-JJM-LDA
Submpg/Eqﬁﬂqwmeen                Posts On Facebook That SheDocument
                                                            Ran Away 6-3   FiledTo07/02/21
                                                                      Attempting                  Page
                                                                                  Profit Off 0f Her       136 of TB
                                                                                                    Disappearance 259   PageID
                                                                                                                    Daily News #: 55110:58 AM
                                                                                                                               5/14/21,                                     F...o Is                                                                                                                     —


Envelope: 31 12592
Reviewer: Jaiden H.
                                                                                \xﬁawo       om; m {RC W "WW0" “w? "‘W‘W‘i
                                                                                                                             dcd-ﬁs mam".
                                                                                .L..\   AQHCJ cox “(gelal'vﬁ bg-zn                       \nu
                                                                                                                    (,kujbt.‘ O~\ V‘nu                                                                                                                                     "|y‘
                                                                            ‘




                                                                                     “WHL ”“6 \1.,x,(\\o|nc)\( ”A                          ’J‘”
                                                                                         IMC‘} .-\\-\ M‘ K‘.:\ZI>\\(\M Pam‘n'ﬂ“) Srﬂ
                                                                                                          ,,




                                                                                                                     ”\“V‘W \ Q“       ""'      9
                                                                                       ‘mk‘yd n‘\ \‘N' (‘um-‘M'W
                                                                                                                                                                                                                                                                      'x




                                                                                 “vn‘ ORR \uﬁta                                                                                      0‘»               NMVHJ (NOIKJC l0 V. (‘U‘N l"                                                          I




                                                                                W‘H‘QA KQC \‘m                                                                                                   \“HW.    m0“‘\un¥ \OK M“ fy'wi
                                                                            \m x) \uvw                                                                              WWW                                  euexjomc                k‘w~-"           3   Q0“
                                                                                                                                                                                                                                         0‘“ VOll'l‘r'y“                                         ‘


                                                                             mum k0 \Mg \ﬂ                                                                                                       Q57 Us\‘\0ﬁ'b\;\'ﬁ            U)\\\I\
                                                                                                                              0" UJ~\:“"'
                                                                                           Howe (\o \dco. umece “Joe cw“?
                                                                                          \‘tAVC \xgcﬁ \qe‘R \UK o \oma   \(UAQ *3!)
                                                                                                                                                                                                                                     w                                                           -




                                                                                                                                                                                                           m
                                                                                                                                                                                                                                                                                     r




                                                                                ‘
                                                                                         *va no \nXeve‘EuX \n Aok‘x‘T). X          3‘11                                                                                                       ‘
                                                                    ‘




                                                                            ma“                                                   \ogw g-QAQW                                                                                             (on                               \                    \




                                                                                                                                                                                                               ’
                                                                                                                                                                                                                           wok? \r:                              \S‘m
                                                                            ‘
                                                                                                      ‘



                                                                                                                                   \‘é’ 1‘“ \Oﬂa i                                   a
                                                                                                                                                                                                           ‘

                                                                                                                                                                                                                        \‘00                          O3                                     j


                                                                                                                                                                                                               3000 0% gm
                                                                                \\r\\$                                                                                                                                                    c
                                                                                                                                                                                                                                                  ‘



                                                                                                                                                                                                                                                                 h          (
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                             l“.

                                                                                                               \nm                                       ¥          (“<4 ONE)
                                                                                ’(o                                                                                                                                1'   \A n      \n,‘(\              Nun                       \m
                                                                                                                ‘I‘               x
                                                                                              1

                                                                                                                   \‘A        .

                                                                                             .u                     ~:_




                                                                                    J             .
                                                                                                               ‘.-
                                                                                     J       ..
                                                                                                                     ~                                                                                                                                       .




                                                                                                           '                                                                                                                                           f)“           DUx        1'

                                                                                                                                                                                                                                                                                                     l




                                                         '.                                                               .                   I.


                                                                                                                         ‘.               ‘




                                                                                     r-'
                                                                                                                   n‘v‘

                                                                                         ..                    ,                                   m           .


                                                                        ‘            3‘:                       m,                     ‘




                                                               u                         .                     :w‘won                                  m           U4
                                                              7‘\._>                13..
                                                                                                           W.”                                ..‘.“u,‘...
                                                    f                                                                                                                            r




                                                         w                                                 ruck                           11‘
                                                                                                                                                   wig     .
                                                                                                                                                                             nr-
                                                                    ,




                                                     Cuu "m“                                 'itcuwua ‘Av-H"                                                                 ‘
                                                                                                                                                                                             '




                                                     Lhnd                   NM                Name) boY-‘x
                                                                                                                                                                        '
                                                                                                                                                                                 ‘
                                                                                                                                                                                         -       -‘


                                         °"         4: wanks                                                                                           bat"
                                                ?OX$\m
                                   "2‘
                                                                                                                                      rm.                                                        ll:
                                          50‘                      can be.                                                    Xhz Wnﬂm"?                                                         “’5
                                         ‘1

                                                J    (xfwex éﬁ 5’0““                                                                                                             r




                                 Her allegation                                          is                         backed up by a couple witnesses. Her                                                                                                                                     sister

                                 Holly started this                                                                               Change.org petition and                                                                          is    alleging that                                                   she

                                 was          also abused.




    https://tbdai|ynews.com/missing—east—providence—teen—posts—on—faceb...gender—father—who—is—attempting—to—profit—off—of—her—disappearance/                                                                                                                                                                  Page 14   of   23




                                                                                                                                                                                                  Page 136
Case Number: PC-2021 -00224
                              County Superior Court
       Case 1:21-cv-00261-JJM-LDA
Submpg/Eqﬁdﬁqwmeen  Posts 0n Facebook That SheDocument
Filed in Providence/Brlstol
                                               Ran Away 6-3   FiledTo07/02/21
                                                         Attempting                  Page
                                                                     Profit Off Of Her
                                                                             F...o Is        137 of TB
                                                                                                .

                                                                                       Disappearance 259   PageID
                                                                                                       Dally
                                                                                                             .

                                                                                                             News #: 55210258 AM
                                                                                                                  5/14/21,
                                                                                                                               .
                                                                                                                                                —
                                                                                                                                                          .




Envelope: 31 12592
Reviewer: Jaiden H.

                                           Hi this     is   on behave of Marissa StAngelo she ran away from
                                           home because             of our abusive father as well                    I   did   when Was   |         17,

                                           I'm   her older     sister.    When     I    ran   away requesting help from the
                                           state of     Rhode       Island. its police force            and      its     DCYF system Would
                                           not help me! lm scared marissa won't get the proper help either
                                           that   is   why im   creating this petition!


                                                 Marissa and        l   have gone through abuse since                          we were
                                           toddlers from our father Anthony! Ashley St Angelo! Most of you
                                           have seen her         letters    she posted and              r   wanted to          start a petition

                                           to    keep her away from our father to show the courts                                       this Friday

                                           and any other future court date! Please sign and help me protect
                                           my    sister     and mother!      My mother and                  sister       deserve peace of
                                           mind. safety, proper love and care! Please note she                                     is   not
                                           kidnapped or missing! She                    is   a run   away from abuse                of our

                                           transgender father             who uses the              fact hes transgender as a                   way
                                           to get      away with breaking the law and abusing him                                  family!




                                      Her friend Alexis also claims that she helped Marissa escape
                                      after “Ashley” kept Marissa as a virtual prisoner                                    and deprived her
                                      of food. Additionally              she alleges that they Ashley and Marissa
                                      saw each other           in   court on August 20, which would                                mean       he’s

                                      lying     when he says he has             not seen her since August 9.




     https://tbdai|ynews.com/missing—east—providence—teen—posts—on—faceb...gender—father—who—is—attempting—to—profit—off—of—her—disappearance/                Page 15   of   23




                                                                                       Page 137
Case Number: PC-2021 -00224
                              County Superior Court
       Case 1:21-cv-00261-JJM-LDA
Submpg/Eqﬁdﬁqwmeen  Posts 0n Facebook That SheDocument
Filed in Providence/Brlstol
                                               Ran Away 6-3   FiledTo07/02/21
                                                         Attempting                  Page
                                                                     Profit Off Of Her
                                                                            F...o Is
                                                                                            .
                                                                                             138 of TB
                                                                                       Disappearance 259   PageID
                                                                                                           .


                                                                                                       Dally News #: 55310258 AM
                                                                                                                  5/14/21,
                                                                                                                          .
                                                                                                                                          —
                                                                                                                                                   .




Envelope: 31 12592
Reviewer: Jaiden H.                                   ...     _..--     v   -_,_.,




                                            .         Alexis Llonos
                                                      Yeah, the window to her bedroom                                         was
                                                      locked, and Ashley would sleep right
                                                      next to the front door tomake sure she
                                                      couldn't leave. Marissa managed to
                                                      break the window lock, and we would
                                                      have to                  food through
                                                                      slide her plates of
                                                      the window without Ashley noticing, a
                                                      few times Ashley had caught me
                                                      passing Marissa food, and Iwas
                                                      attacked by her verbally for trying to
                                                      feed her child on numerous occasions.l
                                                      had talked to marissa about sneaking
                                                      out to get away from Ashley and we
                                                      managed to get her out, and helped her
                                                      get out of the house on August 9th.
                                                      Ashley has seen Marissa after august
                                                      9th, Ashley and her wife had court on
                                                      the 20th, Marissa was there and that is
                                                      the real last time that Ashley                                  saw
                                                      Marissa. Ashley                  is   not being truthful to
                                                      anyone          in this situation.

                                                      10m       Like         Reply



                                      A||   the details here are not known, but what                            is   known    is   that

                                      Marissa claims she ran away from                      home because she was
                                      abused by her transgender                   father,   who       is       now   trying to profit off

                                      of her disappearance. This allegation                      is   backed up by more than
                                      one person which makes                 it   credible.     We will         keep you updated              if



                                      there    is   more on   this story.




     https://tbdai|ynews.com/missing—east—providence—teen—posts—on—faceb...gender—father—who—is—attempting—to—profit—off—of—her—disappearance/         Page 16   of   23




                                                                                   Page 138
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 139 of 259 PageID #: 554
Envelope: 31 12592
Reviewer: Jaiden H.




                                          EXHIBIT                    5

                                Uncle Turtleboy, BLT-I23 Dad Accused Of
                                Abusing Missing East Providence Teenage
                               Daughter In Facebook Post She Wrote, Has
                                 Been Cashing In 0n Fundraiser And Has
                              Several Other Allegations By Family Members


                                            Turtleboy Sports
                                              (Sept.    1,   2020)




                                                     Page 139
Case Number: PC-2021 -00224
                              County Superior Court
          Case 1:21-cv-00261-JJM-LDA Document 6-3
Filed in Providence/Bristol                           .



Subnﬁhgdﬂggqgoypgwg mAbusmg Mlssmg East Prowdence Teenage Da... And Has
                                                                                      Filed 07/02/21 Page 140
                                                                                                           .

                                                                                                               of 259
                                                                                                            Members
                                                                                                                       .

                                                                                      Several Other Allegatlons By FamllyPageID #:
                                                                                                                    — Turtleboy    55510:59 AM
                                                                                                                                5/14/21,

Envelope: 31 12592
Reviewer: Jaiden H.




     WTF         HOODRAT HEROES                   SOCIALJUSTICE WARRIORS                      PODCASTS             ALL CATEGORIES


     TURTLE CLUB                 SHOP        MY ACCOUNT




              TURTLEBOY INVESTIGATES
                                     Uncle Turtleboy      /   September   1,   2020   /   84 Comments



           BLT-123                     Dad Accused Of
          Abusing Missing East
          Providence Teenage
          Daughter In Facebook Post
          She Wrote, Has Been Cashing
          In On Fundraiser And Has
          Several Other Allegations By
           Family                    Members




     https://turtleboysports.com/blt—123—dad—accused—of—abusing—missing—e...—on—fundraiser—and—has—severa|—other—aIlegations—by—famin—members/   Page   1   of   47




                                                                               Page 140
Case Number: PC-2021 -00224
                                                 County Superior Court
          Case 1:21-cv-00261-JJM-LDA Document 6-3
Filed in Providence/Bristol
Subnﬁhgdﬂggqgoypgwg mAbusmg Mlssmg East Prowdence Teenage Da... And Has
                                                                                          .
                                                                                                                                    Filed 07/02/21 Page 141  of 259
                                                                                                                                                          Members
                                                                                                                                                                 .   .

                                                                                                                                    Several Other Allegatlons By FamllyPageID #:
                                                                                                                                                                  — Turtleboy    55610:59 AM
                                                                                                                                                                              5/14/21,

Envelope: 31 12592
Reviewer: aiden H.

                      Ashley StAngelo                                                    ...




                                  my hnd my
            Please he‘p

                       mam
                        ‘-'r:v*   ‘
                                      U-    ,1   >.,l
                                                          Missing Daughter

                                                                                                                                                                            Support

                                                                                                                                                                             Cause

             'u'OUTLIE‘L“   IVE‘.‘



            RISP looking for missing teen from East Providence
                                                                                                                                                                               PayPaI
            RISP 1ooking f0: rmssing Ieen trom E651 Prowdv'u ‘-
                                                                                                                                                                               Has
            OD“Q 20                                           34 c   0mm   t   S   34 Sm.)-
                                                                                                                                                                               Permanentl
                 ﬂ    Like                              D Comment              ﬁ Share
                                                                                                                                                                               Banned
                                                                                                                                                                               TB
                                                                                                                                                                               For
                                                                                                                                                                               Being
                                                             19 Votes                                                                                                          “Inconsister
                                                                                                                                                                               With
                                                                                                                                                                               Their
                                                                                                                                                                               User
           Marissa                         St.          Angelo       is   a 16 year old           girl     from East Providence
                                                                                                                                                                               Ag reement
          who's been missing since August                                                      9.
                                                                                                                                                                               And
                                                                                                                                                                               Not
                                                                                               MISSING ALERT                                                                   Creating
                                                                                                                                                                                A
                                                                                                                          Missing
                                                                                                           Marissa          St.       Angelo                                   “safe
                                                                                                        Missing:   81912020 Age Now; 16
                                                                                                                     Missing From:
                                                                                                                                                                               CO m m u n ity
                                                                                                    RUMFORD, RHODE ISLAND
                                                                                                    Marissa was    last   seen on August       9.   2020.   ".


                                                                                                   ANYONE HAVING INFORMAﬂON SHOULD CONTACT:
                                                                                               East Providence Palms Depanmanl [Rhoda {sland} 1-401-435-1600
                                                                                                  or me Nauanal Cemer For Mlssang RND Explmled Children al                      \


                                                                                                                9
                                                                                                             1-800-1'HE4_OST   (I   ~anD-M3-5678)


                                                                                                                                    urﬁ'ﬁ'cn
                                                                                                                                mama
                                                                                                                                mrrE
                                                                                                                                ( H   D I F N
                                                                                                                                       V
                                                                                                                                           t
                                                                                                                                “m..."um...




                                                                                                                                                                            FOLLOW
                                                                                                                                                                          TU RTLEBOY ON
                                                                                                                                                                           FACEBOOK


     https://turtleboysports.com/blt—123—dad—accused—of—abusing—missing—e...—on—fundraiser—and—has—severa|—other—aIlegations—by—famin—members/                                         Page 2   of   47




                                                                                                                      Page 141
Case Number: PC-2021-00224
                              County Superior Court
         Case 1:21-cv-00261-JJM-LDA
                 mAbusing Missing East ProvidenceDocument
Filed in Providence/Bristol
SUbnﬁHEﬂﬁQﬁQWymﬁ                                                6-3Has
                                                 Teenage Da... And                Filed   07/02/21
                                                                                  Several Other AllegationsPage    142
                                                                                                            By Family    of 259
                                                                                                                      Members      PageID #:
                                                                                                                              — Turtleboy    55710:59 AM
                                                                                                                                          5/14/21,

Envelope: 31 12592
             '- - - —
Reviewer:

                                         TURTLGBOY
                                           S R
                         RISP looking for missing teen from East                             Pr...




                                                                                                                                     “I   AM
                                                                                                                           TU RTLEBO "
                                                                                                                           NOW ON SALE
                                                                                                                            ON AMAZON,
                                                                                                                              BUY YOUR’S
                                                                                                                                TODAY




                                                                                                                                SHOP THE
                                                                                                                              TU RTLEBOY
                                                                                                                                 STORE




     https://turtleboysports.com/blt—123—dad—accused—of—abusing—missing—e...—on—fundraiser—and—has—severa|—other—allegations—by—famin—members/   Page 3   of   47




                                                                            Page 142
Case Number: PC-2021-00224
                                  County Superior Court
          Case 1:21-cv-00261-JJM-LDA Document 6-3
Filed in Providence/Bristol
Subnﬁhgdﬂggqgoypgwg mAbusing Missing East Providence Teenage Da... And Has
                                                                                          Filed 07/02/21 Page 143  of 259
                                                                                                                Members      PageID #:
                                                                                                                        — Turtleboy
                                                                                          Several Other Allegations By Family          55810:59 AM
                                                                                                                                    5/14/21,

Envelope: 31 12592
Reviewer:        H.
          ran                                                                                                                   LISTEN    TO UNCLE
           .lr

                                                                                                                                    TURTLEBOY’S
                                                                                                                                     LATE NIGHT
                                                                                                                                         GARAGE
                                                                                                                                       PODCAST ON
                                                                                                                                       ITUNES AND
                                                                                                                                    SOUNDCLOUD
                              -
                                   nude   .ﬁia‘ﬁd   Sims Police
                             about 9 months ago




                                                                                                                                               w
                                                                                                                                ors-       .
                      Marissa                    St.      Angelo
                                                                        Missing Since:    Aug
                                                                        Missing From: Rumford,
                                                                                                9,    2020
                                                                                                        RI
                                                                                                                                ‘




                                                                                                                                hfu-mw.‘n
                                                                                                                                                 @
                                                                                                                                                 .




                                                                                  DOB: Jun      29,   2004
                                                                            Age Now:      '16


                                                                                   Sex:   Female
                                                                                  Race: White
                                                                           Hair Color:    Brown
                                                                           Eye Color: Brown
                                                                                Height: 5'2"
                                                                                                                                        FOLLow
                                                                                Weight: 12°     ”’5
                                                                                                                                    TURTLEBOY 0N
                                                                                                                                       FACEBOOK
                      Marissa was       last   seen on August      9,   2020.


                 MISSING TEEN:              if   you have any information about Marissa               St.

                 Angelo      of    Rumford, please        call   911 or the East Providence Police
                 at   401 -435-7600. #AlwaysThere
                 http ://ow. |y/P8R6SOBCAVO




                                                                                                                                    SUBSCRIBE TO
                                                                                                                                    RECEIVE EMAIL
                                                                                                                                     NOTIFICATION
          This         is   her father "Ashley"           St.    Angelo.
                                                                                                                                    EVERY TIME WE
                                                                                                                                    PUBLISH A NEW
                                                                                                                                         BLOG


     https://turtleboysports.com/bIt—123—dad—accused—of—abusing—missing—e...—on—fundraiser—and—has—severa|—other—aIlegations—by—famin—members/   Page 4   of   47




                                                                                    Page 143
Case Number: PC-2021-00224
                              County Superior Court
          Case 1:21-cv-00261-JJM-LDA Document 6-3
Filed in Providence/Bristol
Subnﬁhgdﬂggqgoypgwg mAbusing Missing East Providence Teenage Da... And Has
                                                                                  Filed 07/02/21 Page 144  of 259
                                                                                                        Members      PageID #:
                                                                                                                — Turtleboy
                                                                                  Several Other Allegations By Family          55910:59 AM
                                                                                                                            5/14/21,

Envelope: 31 12592
Reviewer: Jaiden H.
                                                                                                                           Get updated from the
                                                                                                                          latest    posts straight to
                                                                                                                                 your mailbox!




                                                                                                                                SUBSCRIBE




                                                                                                                                 CLICK T0
                                                                                                                        DOWNLOAD THE
                                                                                                                         TU RTLEBOY APP
          As you can            see, he's    somewhere on the         BLT—1   23 spectrum.


          "Ashley" has been trying to                 make money        off his daughter's

          "disappearance" with a fundraiser that has since been

           removed, and            is   claiming that the    girl   has run away with a
           rapist.
                                                                                                                                             - mhnm...
                                                                                                                                                 hhmﬁﬂ.“




                                                                                                                         TRENDING                NOW


                                                                                                                                   RECENT
                                                                                                                              COMMENTS

     https://turtleboysports.com/bIt—123—dad—accused—of—abusing—missing—e...—on—fundraiser—and—has—severa|—other—aIlegations—by—famin—members/    Page 5   of   47




                                                                            Page 144
Case Number: PC-2021-00224
                     County Superipr Court
              Case 1:21-cv-00261-JJM-LDA
                      mAbusmg Mlssmg East PrOVIdenceDocument
Filed in Providence/Bristol
subnﬁﬁgd}2§@ﬁgd§393§g1i
                                                         .

                                                    Teenage  6-3Has Filed
                                                            And             07/02/21
                                                                    Several Other
                                                                     Da...        AllegationsPage    145
                                                                                                      _



                                                                                              By Family    of 259
                                                                                                        Members
                                                                                                                  .
                                                                                                                     PageID #:
                                                                                                                — Turtleboy    56010:59 AM
                                                                                                                            5/14/21,

Envelope: 31 12592
Reviewer:   aiden H.
                                                                                                                        Boston    Irish   on



              .
              Please help
                              Ashley StAngelo
                              1o hrs    -




                                       my
                                            e
                                            find   my   Missing Daughter
                                                                                               ...




                               MISSNéiTEEN
                               EAST‘   PROVIDENCE
                                                                                                                        MGTOW TURTLE on

                                                                   .al'lssa
                                                               St.      Angelo:
                                                                                                                        Boston    Irish   on
                                                              E;




                                                                                                                        Rte2tentrezident on
              YOUTUBE.COM
              RISP looking for missing teen from East Providence
              RISP looking for missing teen from East Providence


              .03.            20                             84 Comments 34 Shares


                       ﬂ      Like                 O Comment                   Q Share
                                                                                                                       The fupas are coming the
                                                                                                                       fupas are coming
                                                                                                                        on




     https://turtleboysports.com/blt—123—dad—accused—of—abusing—missing—e...—on—fundraiser—and—has—severa|—other—aIlegations—by—famin—members/   Page 6   of   47




                                                                             Page 145
Case Number: PC-2021 -00224
                              County Superior Court
          Case 1:21-cv-00261-JJM-LDA Document 6-3
Filed in Providence/Bristol                                .



Subnﬁhgdﬂggqgoypgwg mAbusmg Mlssmg East Prowdence Teenage Da... And Has
                                                                                   Filed 07/02/21 Page 146
                                                                                                        .

                                                                                                            of 259
                                                                                                         Members
                                                                                                                    .

                                                                                   Several Other Allegatlons By FamllyPageID #:
                                                                                                                 — Turtleboy    56110:59 AM
                                                                                                                             5/14/21,

Envelope: 31 12592
Reviewer: aiden H.




                                      Ashley StAngelo
                <
                                       Aug 22     '
                                                      e




               My daughter               Marissa          St.   Angelo   is   Missing

               $170 raised of $3,000
              -
               3 people donated.




                    .     Angry                   O Comment                      Q Share
              .f.‘      37,    You and 14 others


               2 Shares


                                Ashley StAngeIo
                                Please share                    .1
                                1w      Like      Reply




     https://turtleboysports.com/blt—123—dad—accused—of—abusing—missing—e...—on—fundraiser—and—has—severa|—other—allegations—by—famin—members/   Page   7 of   47




                                                                               Page 146
Case Number: PC-2021 -00224
                                 County Superior Court
          Case 1:21-cv-00261-JJM-LDA Document 6-3
Filed in Providence/Bristol
Subnﬁhgdﬂggqgoypgwg mAbusmg Mlssmg East Prowdence Teenage Da... And Has
                                                                        .
                                                                                                               Filed 07/02/21 Page 147
                                                                                                                                     .

                                                                                                                                        of 259
                                                                                                                                     Members
                                                                                                                                                .

                                                                                                               Several Other Allegatlons By FamllyPageID #:
                                                                                                                                             — Turtleboy    56210:59 AM
                                                                                                                                                         5/14/21,

Envelope: 31 12592
Reviewer: Jaiden H.




              ~           Ashley StAngelo
                          August 21

              Please share and any Donations
                                               -e
                                                                      will   be grateful   !   Am   desperate to locate
                                                                                                                                '”




              my   daughter. Thank You


                This content                   isn't available right              now
                When      this   happens,        because the owner only shared
                                                    it's   usually                                        it   with a small
                group of     people, changed who can see it or it's been deleted.


             .‘i o 11                                                                               33 Comments 3 Shares


                           ﬂ          Like                           D Comment                             Q Share

                                                                                                                                '“

             ~      -




             Please help
                        Ashley StAngelo
                        August 21

                                  I
                                           -
                                               e
                                      beg of you            !   My daughter was    last    know     to   be with a known
             sex offender per East Providence Police. Please even $1 helps


               This content                    isn't available right             now
               When     this     happens,       because the owner only shared
                                                   it's    usually                                        it   with a small
               group of     people, changed who can see it or it's been deleted.


             .i' 9                                                                              50 Comments 8 Shares


                          ﬂ       Like                               D Comment                             Q Share

          The      girl   wasn't reported missing                               until   three       weeks          after      she
           left,   the cops aren't saying anything about a sex offender, and
          dad turned                  mom           #2      is   trying to    make money                 off her

          disappearance. Nothing shady about that.


          What does he need money                                     for exactly?         The       police are looking

          for her         and         it   costs him              literally   nothing. Unsurprisingly this                          is

           not his ﬁrst online fundraiser




     https://turtleboysports.com/bIt—123—dad—accused—of—abusing—missing—e...—on—fundraiser—and—has—severa|—other—aIlegations—by—famin—members/                Page 8   of   47




                                                                                                     Page 147
Case Number: PC-2021 -00224
                              County Superior Court
          Case 1:21-cv-00261-JJM-LDA Document 6-3
Filed in Providence/Bristol                                  .



Subnﬁhgdﬂggqgoypgwg mAbusmg Mlssmg East Prowdence Teenage Da... And Has
                                                                                                         Filed 07/02/21 Page 148
                                                                                                                              .

                                                                                                                                  of 259
                                                                                                                               Members
                                                                                                                                          .

                                                                                                         Several Other Allegatlons By FamllyPageID #:
                                                                                                                                       — Turtleboy    56310:59 AM
                                                                                                                                                   5/14/21,

Envelope: 31 12592
Reviewer: Jaiden H.


                      ,   Ashley StAngelo created a fundraiser.                                                              '"

                I         January 16   -
                                           Facebook Fundraisers          -
                                                                             e
               My buddy had been battling a sickness and had done everything in my    i




               power to keep him alive Unfortunately at 12:24 this morning he has
                                                 I.




               passed on and is no longer suffering Gonzo is beside his buddy max in
                                                                     !




               this photo listed on his fundraiser! had spent all of our budget for the
                                                                 l




               next 2 months on his care and now with his untimely unexpected deathl
               am in need of help to pay for his cremation Anything at all would be
                                                                                  l




               greatly appreciated          !




                               Cremation cost for                my cat Gonzo
                                Fundraiser for Ashley StAngelo


                 My buddy had been battling               a sickness             and had done everything
                                                                                          i                          in

                 my power to keep him alive           !   Unfortunately                   at...   Continue Reading

                 $280     raised of    $250                                                                          Ended



                 2 people donated.




          Then yesterday               after being missing for three                                  weeks Marissa
           posted on Facebook from the East Providence police station
          to   let   people know about her grizzly 2nd mother.




     https://turtleboysports.com/blt—123—dad—accused—of—abusing—missing—e...—on—fundraiser—and—has—severa|—other—aIlegations—by—famin—members/          Page 9   of   47




                                                                                                     Page 148
Case Number: PC-2021 -00224
                                          County Superior Court
          Case 1:21-cv-00261-JJM-LDA Document 6-3
Filed in Providence/Bristol
Subnﬁhgdﬂggqgoypgwg mAbusmg Mlssmg East Prowdence Teenage Da... And Has
                                                                                            .
                                                                                                                                                Filed 07/02/21 Page 149  of 259
                                                                                                                                                                      Members
                                                                                                                                                Several Other Allegatlons By FamllyPageID #:
                                                                                                                                                                              — Turtleboy   .

                                                                                                                                                                                             56410:59 AM
                                                                                                                                                                                                .


                                                                                                                                                                                          5/14/21,

Envelope: 31 12592
Reviewer: Jaiden H.

                                                                                                                                                                                       '"
             v


                            Marissa Lynn Stangelo                                 is   at East                 Providence Police.
                            20h               r
                                                  East Providence, RI        -G
             My name   is Marissa Stangelo,  am a 16 year old runaway and my life is
                                                                              |




             indanger because of my dad Ashley Stangelo. I’ve been dealing with
             mental, physical,and psychological abuse at the hands of Ashley and my
             brother Anthony for years. I'm tired of the constant abuse, refuse to go                                                               |




             home as             long as Ashley Stangelo                               is           running around keeping this
            manhunt              for               me   going.      She has been                         telling       everyone that            I       ran   away                to
             be   in       a refationship with an older                                man,               |   have no idea where she came up
            with this            |    have been                   telling   her for a long time thatl have no interest                                                            in

            dating,          |   don't               know how she has run with
                                                                     know she is                                this     lie   so long.     |




            going to hurt me as soon as she gets her hands on me. She had kept me
            locked in my room for three months before managed to get out of the                                    I




            house with my mom. When we went to the police together they wouldn't
            even help us even though they knew we were in danger because of
            Ashley. think the East Providence police and any authorities involved
                             I




            are afraid of my dad because she is trans. Ashley has been lying to the
            law and the court                            in       order to get what she wants and that's                                                why have  I




             been out of that house for so                                   long.              I   was        afraid for       my   life   24 hours                          a
            day.       I   couldn’t                  live like      that anymore.                    |   have      tried to get in front of a
            judge withmy mom a number of times, but Ashley had already lied to
            them and got what she wanted. She has full custody of me and no one                                                                                                        in

            the state                is           listening to      my   voice.        If       Ashley gets               me     back, she               will

            definitely               make me pay                     for trying to get                        away from her          for    good. She                             is

            the abuser and she                                is   keeping this manhunt for                               me     going because she
            doesn't want anyone to know everything she has put                                                                     me through.                            |   can't
            go home      my dad am in fear for my life in that house. am not going
                                 to                           l                                                                         |




            to stop running from her, because am not a missing child and Ashley         I




            DOESN'T care about me, she wants me back in her control so can be                                                                             |




            the punching bag of the house between my father and brother. AM                                                                                   |




            SAFE AND WILL NOT GO BACK TO ASHLEY!!!!!!!
                                          I




            (If you think don't think it's me here's your proof. Ask Ashley how broke                                                                                 I




            my hand. She's going to say the dog did it)




     https://turtleboysports.com/blt—123—dad—accused—of—abusing—missing—...—on—fundraiser—and—has—severa|—other—a||egations—by—famin—members/                                                       Page 10   of   47




                                                                                                                                   Page 149
Case Number: PC-2021 -00224
                                           County Superior Court
          Case 1:21-cv-00261-JJM-LDA Document 6-3
Filed in Providence/Bristol
Subnﬁhgtﬁgggqgm§$¢ mAbusmg Mlssmg East Prowdence Teenage Da... And Has
                                                                                                                 .
                                                                                                                                                                               Filed 07/02/21 Page 150  of 259
                                                                                                                                                                                                     Members
                                                                                                                                                                               Several Other Allegatlons By FamllyPageID #:
                                                                                                                                                                                                             — Turtleboy   .

                                                                                                                                                                                                                            56510:59 AM
                                                                                                                                                                                                                               .


                                                                                                                                                                                                                         5/14/21,

Envelope: 31 12592
Reviewer: Jaiden H.                                                                                                                                                            '



                                                  \‘mawa                  gun             m             \            1
                                                                                                                                                          .

                                                  .L-J               A&‘g            "a\           M&CIOCL'V; \utmdw-Lng m:nqn
                                              V‘                                                                                     0"”1"; "A NW,                             ‘u          W
                                                               “mu, .uu\ \"QkhoW‘LL                                        LL\
                                                                                                        m\       's‘,\;.,\\f\p(           hhgwm)               Six.
                                                                                                                                                                              .7,              ,




                                                               :k,
                                                                     “Mug                 \\_\


                                                                           n'\           \\\r           (:1-4\v.\.w-\\               nhmr‘,           \       §er I'm                  .
                                                                                                                                                                                           J)
                                                                 \\\‘H\

                                                mu              ax Rxmﬂj xmu lo v7. (:UT‘II.‘
                                                                      a“            \unu)
                                                                                                                                 t           1‘
                                                                                                                                                                                                   fl,



                                                                                           Jr...
                                              ‘vcuﬁj Km'vm \IMV‘ mankunk kog (ﬁg,                                                                                                          I


                                              \“' .x) \7)4""‘ \C “\n           k‘fwx     X Qrth
                                                                     EQQSjoﬁg
                                                                                       on 014m
                                                       m \xc. \n Ram \onswq w.“         Ui’ mxna                                                                                                           K



                                                                         4N9 (

                                                                                                                                                          h
                                                                               _o('\tf
                                                                hove            (\Q         \c\eo~              WEE“).                                    .
                                                                                                                                                                                                       ,




                                                                                                                         RQK o \ON) kw‘e
                                                                                                                                                                              '*\""'\
                                                               \unlc \mc


                                                                                                                          m
                                                                                                   “~       \QL'K
                                                                                                                         ~\n   aokXOQI            X                             AOB\
                                                  ‘
                                                           "‘VL’       (\o          \“XC’CEVDX
                                             hm“                      \Ngw                swam                                             W‘s. C":                            ”ML
                                                                        \\é)              %C’                   \On?           K       \l‘ﬁuku \                    7-)
                                                                                                                                                                              xOW“)
                                              KEMP”)                                                                                              '




                                                                                                                                             0‘9.)
                                                                                                                                                              I‘,


                                                                                                                                                                    QVL   r
                                                                                                                                                                                   ,
                                                                                                                                                                                           I
                                                                                                                                                                                                   V           I"


                                                                     hU( Y-me_ 0\%
                                                           ‘
                                                                                _
                                                                                                                               ’1    (300
                                                                                                                                 \r'
                                                  Kgfl                                                               .                 \nn        \nn         (\          N\K'                 \ll‘ﬂ            ,




                       ,F‘

                  n   ‘6‘     Y‘x‘l‘   "   V‘rL       ‘Z       btuwgc     .‘.
                                                                                uN‘-‘-             -



             1
                 xbmf‘ﬁ‘          Lb‘ﬁ        ,N'm Abxmay box;                       )1
                                                                                           .
                                                                                                            ¥



                                               M&is Mt 3:”
                             5L:
                             \.   J"
                                       {90¢
                                           CR“           noun 3       m              q         _
                                                                                                         NV




          According to her "Ashley” has been abusive and this                                                                                                                                              is       why
          she hasn't returned. Her allegation                                                                                        is   backed up by a couple
          things. First                                is        her sister      who started this Change.org                                                                                                        petition

           and         is         alleging that                             she was also abused.




     https://turtleboysports.com/blt—123—dad—accused—of—abusing—missing—...—on—fundraiser—and—has—severa|—other—a||egations—by—famin—members/                                                                                      Page   11 of   47




                                                                                                                                                              Page 150
Case Number: PC-2021 -00224
                              County Superior Court
          Case 1:21-cv-00261-JJM-LDA Document 6-3
Filed in Providence/Bristol                                     .



Subnﬁhgdﬂggqgoypgwg mAbusmg Mlssmg East Prowdence Teenage Da... And Has
                                                                                                     Filed 07/02/21 Page 151.

                                                                                                                              of 259
                                                                                                                           Members
                                                                                                                                      .

                                                                                                     Several Other Allegatlons By FamllyPageID #:
                                                                                                                                   — Turtleboy    56610:59 AM
                                                                                                                                               5/14/21,

Envelope: 31 12592
Reviewer: Jaiden H.

                Hi this       is   on behave of Marissa StAngelo she ran away from
                home because            of our abusive father as well                      I   did   when was I       17,

                I'm   her older       sister.   When   I   ran       away requesting help from the
                state of       Rhode    Island, its police force              and       its    DCYF system Would
                not help me! lm scared marissa won't get the proper help either
                that    is   why im    creating this petition!



                      Marissa and        l   have gone through abuse since we were
                toddlers from our father Anthony! Ashley St Angelo! Most of you
                have seen her           letters   she posted and              l   wanted to          start a petition

                to keep her          away from our         father to         show the courts                this Friday

                and any other future court date! Please sign and help rne protect
                my     sister      and mother!     My mother and                  sister       deserve peace of
                mind, safety, proper love and care! Please note she                                    is   not
                kidnapped or missing! She                  is       a run   away from abuse              of our

                transgender father              who uses the fact hes transgender as                              a   way
                to get       away with breaking the law and abusing him                                family!




          Then        there's this      comment            left      by a friend of Marissa’s                     who
          claims she helped Marissa escape after "Ashley" kept
           Marissa as a             virtual prisoner,               and deprived her of food. She
           also claims that they                saw each              other       in   court on August 20.




     https://turtleboysports.com/blt—123—dad—accused—of—abusing—missing—...—on—fundraiser—and—has—severa|—other—a||egations—by—famin—members/      Page 12   of   47




                                                                                               Page 151
Case Number: PC-2021-00224
                              County Superior Court
          Case 1:21-cv-00261-JJM-LDA
                   mAbusing Missing East ProvidenceDocument
Filed in Providence/Bristol
Subnﬁﬁgﬁz2ﬁfﬁgm§wg                                                6-3Has
                                                   Teenage Da... And                          Filed 07/02/21 Page 152  of 259
                                                                                                                    Members      PageID #:
                                                                                                                            — Turtleboy
                                                                                              Several Other Allegations By Family          56710:59 AM
                                                                                                                                        5/14/21,

Envelope: 31 12592
Reviewer: Jaiden H.           --.     _... -            v   ._,..,




                .             Alexis Llouos
                              Yeah, the window to her bedroom was
                              locked, and Ashley would sleep right
                              next to the front door tomake sure she
                              couIdn't leave. Marissa managed to
                              break the window lock, and we would
                              have to          slide her plates of                food through
                              the    window without Ashley                             noticing, a
                              few times Ashley had caught me
                              passing Marissa food, and was                        I




                              attacked by her verbally for trying to
                              feed her child on numerous occasions.                                           l




                              had talked              about sneaking
                                                            to marissa
                              out to get away from Ashley and we
                              managed to get her out, and helped her
                              get out of the house on August 9th.
                              Ashley has seen Marissa after august
                              9th, Ashley and her wife had court on
                              the 20th, Marissa was there and that is
                              the real last time that Ashley saw
                              Marissa. Ashley is not being truthful to
                              anyone           in this situation.

                              10m        Like                Reply



           Marissa’s brother Anthony,                            who she   alleges      is   abusive,    is

           autistic.     He     is   only      1   5.




          "Ashley's" real            name          is       Anthony as   well,   and    he's a well      known
           backyard mechanic                       in       East Providence. Most of his court
          cases deal with small claims related to                                his "business,”

          Anthony's Auto Service.




     https://turtleboysports.com/blt—123—dad—accused—of—abusing—missing—...—on—fundraiser—and—has—severa|—other—a||egations—by—famin—members/   Page 13   of   47




                                                                                       Page 152
Case Number: PC-2021-00224
                                                  County Superior Court
          Case 1:21-cv-00261-JJM-LDA Document 6-3
Filed in Providence/Bristol
Subnﬁhgdﬂggqgoypgwg mAbusmg Mlssmg East Prowdence Teenage Da... And Has
                                                                                                             .
                                                                                                                                                               Filed 07/02/21 Page 153  of 259
                                                                                                                                                                                     Members
                                                                                                                                                              Several Other Allegatlons By Famlly PageID #:
                                                                                                                                                                                             — Turtleboy
                                                                                                                                                                                                       .   .
                                                                                                                                                                                                            56810:59 AM
                                                                                                                                                                                                         5/14/21,

Envelope: 31 12592
             '- - -
Reviewer:           —_




                         '.




                 AShley SLAI'IQEID
                                  m                                                                                                     m        u
                                                                                                                                                        I




                                                                                                                                                             ﬂ Message

                                                                                                                                                            Anthonys Auto Service
                                                                                                                                                                                     More—m




                 Disabled                                                                                                                        D          Mthope high school
                 Rumford,Rhodelsland                                    -
                                                                            10 connections           -
                                                                                                           Contactinfa




                 Experience



                  E           ‘
                                              Automotive Technician
                                              Anlhonys Auto Service
                                              Jan 2003 — Present
                                              East Providence,
                                                                               >




                                                                            Rhoda
                                                                                   17 yrs 9
                                                                                        Island
                                                                                              mas




                  aw                          IT Specialist
                                              Comsearch
                                              Feb 2000 - Mar 2003                   -
                                                                                        3 yrs 2 mos
                                              Warren    RI




            Oh, and                      in       201 5 Anthony started
           another extremely shady fundraiser by using a baby.



                                          By Anlhony StAngeIu                                                                                                              (mumcmpa-gn        Inn: w
                                          »
                                              .       r.p...x‘.‘     wrgrﬂnp




                      Story           undam~           Ammuyr               Cnmmunvry




                 Our yanddaughtet was born                   In   February 201 5 and slnce marl Ihe a paternal family has been here      m see
                 her A   nmes                         own (none when our ﬂoor Is aways open Ia
                                      as of :oaay of their                                                        Inem.   on )0! me a otcasmn
                 may had gamer!           wmally wnlem whale the police ban Lo came and lemwad
                                                                                         them. Yhey tried breaking
             1




                 intoour heme min and keep calling me Slate on us department of tn-Idren yomh an lamily servkcs‘ WL-
             ‘


                 went to mun on erd/ls and mejunge did nrdwa 2 month (estramlng ordel and supervise vrswtauan
                 against the paternal family tar 1h: mleme. Thojudgc said                        we need   m start custody nrueedmgs and
                 based upon the           mdznce     II Is   suggested lha‘    me bahy ls cbwousky m the best Lara. We are asklng for any
                 kind of help [u keep lhls baby sate.                 We are nu! lrymg m keep the baby [ram hlr lanher or Ills lami'y but
                 lo   keep superman ulsuaunn                 untll   such time Ihey can   an (Mb andwe warn      Io   make sure our daughter
                 keeps cusmdy. Thank you fur any donations.




                                                                                                                                                 mwmmumrsun
                                                                                                                                                 .‘mmrucn

                                                                                                                                                 Any dorunons aver   $513.00 wiu get a   saw»:
                                                                                                                                                 baby Imsnna I   9m mm a cunent picture.
                                                                                                                                                 Ml dunillnns will Eel a   Demandiud     leﬂer of




     https://turtleboysports.com/bIt—123—dad—accused—of—abusing—missing—...—on—fundraiser—and—has—severa|—other—a||egations—by—famin—members/                                                                  Page 14   of   47




                                                                                                                                                  Page 153
Case Number: PC-2021-00224
                              County Superior Court
          Case 1:21-cv-00261-JJM-LDA Document 6-3
Filed in Providence/Bristol
Subnﬁhgdﬂggqgoypgwg mAbusing Missing East Providence Teenage Da... And Has
                                                                                                                 Filed 07/02/21 Page 154  of 259
                                                                                                                                       Members      PageID #:
                                                                                                                                               — Turtleboy
                                                                                                                 Several Other Allegations By Family          56910:59 AM
                                                                                                                                                           5/14/21,

Envelope: 31 12592
Reviewer: Jaiden H.

              FundRazr                                                                                                  Stan   Howlnmrks   signu-




                                                                                                       _
                                                 Soﬂ‘y. we're not currently accepting   wmvlnuuon:                                               ;




                Saving baby Kristina



                                                                                                       $0    m
                                                                                                       0% oi 55k goal
                                                                                                       o COHHibUIO'S
                                                                                                       5 years runnmu




                 Gallem'




          That's his granddaughter, and the daughter of his daughter

          who       also ran       away from him when she was 17 due                                                      to

           allegations of abuse.               The        entire story                      was made up                    to    cash       in

          on the damage he caused, but                                  luckily             nobody donated. Just
           another         scam from        a guy        who was trying                              to raise           money for
          gender reassignment surgery.


           Obviously          |
                                  don't   know    all     the details here, but                              when              a kid

           says they ran away from                     home because they're abused and
           more than one person backs up the                                             allegation,           it      becomes
          credible. When you see that Marissa is "missing," she's
          actually OK and isn't getting molested by a sex offender. It's

          just her shady GoFundMe Dad trying to proﬁt off of the fact

          that she         escaped from           his house.




           Please consider supporting local journalism by donating to
          the Turtle fund:




     https://turtleboysports.com/bIt—123—dad—accused—of—abusing—missing—...—on—fundraiser—and—has—severa|—other—a||egations—by—famin—members/                  Page 15   of   47




                                                                                                       Page 154
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 155 of 259 PageID #: 570
Envelope: 31 12592
Reviewer: Jaiden H.




                                          EXHIBIT                    6

                                               Transcript 0f:


                                    Turtleboy Sports, Episode #246              -

                              TBLive: Principal Cancelled, East Providence
                                BLT-123 Dad, Failure            Swift Court LOSS


                                        YouTube      (Sept. 5,     2020)




                                                     Page 155
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 156 of 259 PageID #: 571
Envelope: 31 12592
Reviewer: Jaiden H.




                                              In The Matter Of:


                               Transcription from        Audio/CD 0r Other




                              St.   Angelo vs Kearney, YouTube Episode
                                                      246

                                              September     5,   2020




                                                     g)  ALLIE
                                                     'ﬁcoum               REPORTERBNC.
                                          _                        —AND
                              g                         a          VIDEO CONFERENCE CENTERS
                                                            a




                                                     Page 156
Case Number: PC-2021-00224
                      County Superior Court
Submitted:
               Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
             5/29262126m PM
                                            Document       6-3 Filed 07/02/21
                                              St.Angelo vs Kearney,Y0uTube               Page 157 of 259 PageID #: 5721 (1
                                                                           Episode 246 9-5—2020                                                                                         _
                                                                                                                                                                                            4)
Envdope:311 59
Reviewer: Jaid BnF.                                                                               Page     l                                                                          Page   3
                  l                                                                                             l   He said, our granddaughter was born February

                 2                                                                                              2   2015 and since then, the paternal family has

                 3                                                                                              3   been there to see her four times, as of today,

                 4                                                                                              4   their own choice, blah, blah.                He just goes on,

                 5                                                                                              5   and he basically, you know, it says —— talks

                  6                                                                                             6   about restraining orders, and the dad's family

                  7                             TRANSCRIPTION FROM AUDIQTAPE                                    7   is bad,    and    I   need money.     What do you need

                  8                            IN RE;       ST. ANGELO VS. KEARNEY                              8   money for?        I   don't know.     I    just need it.      I

                 9                                    YOUTUBE EPISODE 246                                       9   have a kid, here.            I'm going to use it.       I'm

                10                                                 9-5-2020                                    10   going to try to make some money off of it.                    That

                ll                                                                                             ll   is all this guy seems to be doing.                 Anyway, he
                12                                                                                             12   is —— of course, the girl is missing and after

                l3                                                                                             l3   three weeks, he shares a Goddamn fundraiser,

                l4                                                                                             l4   okay, to find his daughter.                Okay.   What the
                15                                                                                             15   fuck do you -- what do you need money for?

                l6                                                                                             16   Western Mass?
                l7                                                                                             l7                   WESTERN MASS:       No, there is nothing.

                18                                                                                             18   I   mean, once you have one go fund me, you can't

                l9                                                                                             l9   follow it up with a second one.
                20                                                                                             20                   AIDAN KEARNEY:       No.

                21                                                                                             21                   WESTERN MASS:       You're only allowed one

                22                                                                                             22   per lifetime.          After that ——
                23                                                                                             23                   AIDAN KEARNEY:       Right, right, right.

                24                                                                                             24                   WESTERN MASS:       —— you are a scammer,

                                                                                               Page        2                                                                          Page   4
                  l                            AIDAN KEARNEY:       Okie dokie.          Let's go               l   automatically.

                 2            onto the next topic, here.              So I've somebody I'm                      2                   AIDAN KEARNEY:      And like you should be
                 3            going to bring on in a minute.              So Holly,           I   know          3   able to explain what you need fund money for.

                 4            you could probably hear me, right now.                       I‘m                  4   Like, there's a thing called the police, right?

                 5            going to bring you in, in a couple of minutes.                                    5   They get —— they have money.                Our taxes go to

                  6           I   just have to introduce the story, first, so                                   6   them.     That's why we pay taxes, so they will go

                  7           this story is out of Rhode Island.                     It's out of                7   and find the kid, not so you need to raise money

                  8           East Providence.          This was kind of halfway                                8   on your own.          What the fuck do you need?           First

                 9            through the week,         I   saw this story, so there was                        9   of all, you don't have —— you have one less

                10            a missing teenager,           a 16 year old girl named                           10   mouth to feed, so what are the hell are you
                ll            Marissa St. Angelo, and she has last been seen,                                  ll   complaining about, right?
                12            reportedly, on August 9th.              This was released                        12                   WESTERN MASS:       Did nobody ask?

                l3            on,     I   want to say, August 30th, around there, so                           l3                   AIDAN KEARNEY:       No, well, he didn‘t ——

                l4            it was, like, three weeks later she gets                                         l4   it didn't last very long, because all of a

                15            reported missing, which is a lot.                     Now, this is               15   sudden, the missing girl, Marissa St. Angelo,

                16            her, quote, unquote, mom, number two, Ashley.                                    16   just appears.          And she makes some very serious
                l7            As you‘ll notice, Ashley is a dude.                       So it's her            l7   accusations that she has been suffering mental

                18            dad.        He is on the BLT 123 spectrum, somewhere.                            18   and physical and psychological abuse at the

                l9            And he owns, like, an auto service, which is not                                 l9   hands of her father, Ashley, for quite some

                20            even an auto service.            I   guess it's just him in                      20   time, constant abuse, and like, literally

                21            his backyard fixing cars, that‘s what I‘m told,                                  21   escaped.        Leaves this whole note explaining it.

                22            and he has started —— he has used his kids                                       22   The post goes viral.           Her friend comments and

                23            before to start fundraisers.              Like, he started                       23   says that she has helped her sneak out the

                24            this one in 2015, raised exactly zero dollars.                                   24   window, because         I   guess the guy wasn't giving



                                  1        A      A                        A   1'   T   Th“   AAT'rnrl-u   “ﬁhnhmhhn        TxY/ﬁ                                       /An1\r\A/ [-an
                                                                                              Page 157
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
Submitted: 5/29262126mPM                   Document     6-3 Filed
                                              Angelo vs Kearney,       07/02/21
                                                                 YouTube               Page 158 of 259 PageID #: 5732(5—8)
                                                                         Episode 246 9-5—2020
                                                                           St.

Envelope: 311 59
Reviewer: Jaid BnF.                                                                                     Page    5                                                                      Page                     7
                  l           her food and shit like that.                It sounds like                             l                   AIDAN KEARNEY:          Okay.     And your mother
                 2            fuckin' crazy, like, a dungeon.                That is ——                              2   has her head on her shoulders?

                 3            again, in fairness, this is one side of the                                            3                   HOLLY ST. ANGELO:          Yes.

                 4            story, and however, you also have the daughter‘s                                       4                   AIDAN KEARNEY:          Okay.     And you said
                 5            version of events.            You've got this one ——                                   5   that you suffered similarly with —— you had

                  6           you've got the friend's version of events, and                                         6   similar experiences, because your sister sounds

                  7           you also have the sister's version of events.                                          7   like she was, like, friggin' Rapunzel, like,

                  8           The sister's —— and we are going to bring the                                          8   held in a Goddamn dungeon or something.

                 9            sister on in one moment.             And she has started                               9                   HOLLY ST. ANGELO:          It's all true.                       I

                10            this change.org petition, and she basically says                                      10   went through the same thing at her age.
                ll            that she suffered similar circumstances to the                                        ll                   AIDAN KEARNEY:          I'm sorry to hear

                12            ones that her sister described in that Facebook                                       12   that.    Like —— and did you escape?                      Did you run

                l3            post.     So I‘m going to go ahead and bring in                                       l3   away?

                l4            Holly, right now.           Hello.    Holly, are you there?                           l4                   HOLLY ST. ANGELO:          I    did.           I    ran away,

                15            Hold on.      Hello.                                                                  15   as well.        I   got no help from the Rhode Island

                16                          HOLLY ST. ANGELO:         Hello.                                        16   DCYF.    I   got no help from its police, its news

                l7                          AIDAN KEARNEY:         Hi, Holly, how are you                           l7   channels, absolutely nothing.

                18            doing?                                                                                18                   AIDAN KEARNEY:          Were you a missing

                19                          HOLLY ST. ANGELO:         Good.           How are you?                  l9   teen, too?

                20                          AIDAN KEARNEY:         I'm good.              Thank you.                20                   HOLLY ST. ANGELO:          No, my father

                21            So thank you for coming on.             And can you hear me                           21   didn‘t end up putting a missing report, because

                22            all right?                                                                            22   I   went to my grandparent's house.

                23                          HOLLY ST. ANGELO:         I    can hear you,                            23                   AIDAN KEARNEY:          Oh, okay,          I       see.        And
                24            yes.                                                                                  24   how come —— how did your dad get custody?
                                                                                                        Page    6                                                                                        Page   8
                  l                         AIDAN KEARNEY:         Okay, cool.                 So we                 l                   HOLLY ST. ANGELO:          It's only

                 2            were just talking about your story.                         I    am sure               2   temporary.          It's not even really like custody,

                 3            you heard it back stage or whatever.                            Tell me,               3   per se, because he was lying to the courts

                 4            first question, do you know where your sister is                                       4   before my mom could even get a chance to get a

                 5            right now?                                                                             5   court hearing.

                  6                         HOLLY ST. ANGELO:         Honestly,                I   don't.            6                   AIDAN KEARNEY:          Okay, gotcha.                       Okay.

                  7                         AIDAN KEARNEY:         Okay.     Do you talk to                          7   Well, your —— I told you, your father e—mailed

                  8           her, at all?                                                                           8   me, right?

                 9                          HOLLY ST. ANGELO:         She hasn't reached                             9                   HOLLY ST. ANGELO:          Yes,       I    saw that.

                10            out to me.      I       just think she's scared.                                      10                   AIDAN KEARNEY:          Okay.     I       am just going

                ll                          AIDAN KEARNEY:         You think she's                                  ll   to read this, because             I   want to share with
                12            scared, okay.           Was that definitely her who made                              12   people what Ashley wrote to me in the e—mail, so

                l3            the Facebook post earlier in the week?                                                l3   this is what —— Ashley e—mails me and says,                                    "I

                l4                          HOLLY ST. ANGELO:         It was.                 She did               l4   am the parent of Marissa St. Angelo with who you

                15            confirm to the police -- the East Providence                                          15   mentioned in your post.                I'm writing to let you

                16            police that it was her, but she did not disclose                                      16   know Marissa and her mother left the house, not
                l7            where she is at.                                                                      l7   in any means of protection of abuse, but for my

                18                          AIDAN KEARNEY:         And how come the East                            18   wife to be allowing to continue a relationship

                l9            Providence police aren't returning her to your                                        l9   between my 16 year old missing daughter and her
                20            father?                                                                               20   49 year old,        disgusting boyfriend"; is that
                21                          HOLLY ST. ANGELO:         Because she is at                             21   true?

                22            the age of 16.           She can technically consent that                             22                   HOLLY ST. ANGELO:          Honestly,                I       have no

                23            she wants to be with her mother.                   So they are                        23   idea.    I   haven't been in that house or around

                24            just waiting to see what happens at court.                                            24   them, really.          So   I   don't know about ——                     I    don't



                                1       A         A                          A   1'   T   Th“      AAT'rnrl-u   “ﬁhnhmhhn        TxY/ﬁ                                                  /An1\r\A/ [-an
                                                                                                    Page 158
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
Submitted: 5/29262126mPM                   Document     6-3 Filed
                                              Angelo vs Kearney,       07/02/21
                                                                 YouTube               Page 159 of 259 PageID #: 574
                                                                         Episode 246 9-5—2020
                                                                                         St.
                                                                                                                  3 (9—                                                                                     12)
Envelope: 311 59
Reviewer: Jaid BnF.                                                                                                    Page   9                                                                         Page ll
                  l           —— would believe —— I don't really believe it,                                                       l   officers checked the area.          Upon arrival,            I

                 2            but     I   just can't ——                                                                            2   spoke with Anthony —— that is now Ashley St.

                 3                                 AIDAN KEARNEY:              Yes.                                                3   Angelo.     Anthony stated that just prior to our
                 4                                 HOLLY ST. ANGELO:                 —— say for sure,                              4   arrival, he was arguing with his wife.                  He

                 5            because          I   wasn't there.                                                                   5   stated that it was a verbal agreement ——

                  6                                AIDAN KEARNEY:              So yeah,                I   mean, she               6   argument only and left the house.               Subsequently,

                  7           wrote in her thing, though, like, her dad's                                                          7   after he followed her outside, and according to

                  8           making that up.                     That she is perfect —— she made                                  8   Anthony, she stated that she was going to ram my

                 9            sure she wrote, like, I'm perfectly safe.                                           I'm              9   car, and that she was suicidal," so that is ——

                10            fine.       Is your sister rebellious?                                                              10   it's so confusing, here.          Is she your dad or

                ll                                 HOLLY ST. ANGELO:                 No, not really.                              ll   your mom?
                12            She is a very good kid, has good grades in                                                          12                   HOLLY ST. ANGELO:    So around that

                l3            school.                                                                                             l3   time,   it's really —— it's where it got really

                l4                                 AIDAN KEARNEY:              Okay, so she is not                                l4   confusing.

                15            the type to have a 49 year old boyfriend?                                                           15                   AIDAN KEARNEY:    Yeah.

                l6                                 HOLLY ST. ANGELO:                 I   don't think SO.                          l6                   HOLLY ST. ANGELO:    So whenever ——              I

                l7                                 AIDAN KEARNEY:              That‘s kind of weird.                              l7   believe that they referred to "she" as my

                18            I   mean, that is —— if you are the type of l6                                                      18   mother ——
                l9            year old to be into 49 year old men, you have a                                                     19                   AIDAN KEARNEY:    Okay.

                20            lot of issues,                  so unless —— you would probably                                     20                   HOLLY ST. ANGELO:    —— and not my

                21            know if she was that type of girl.                                                                  21   father, but       I   mean, even reading that is kind of

                22                                 HOLLY ST. ANGELO:                 Yeah.                                        22   confusing.        I   was there for that day, so if you

                23                                 AIDAN KEARNEY:              Yeah, so he goes on to                             23   want me just to tell you how that day ——
                24            say in the police report,                        I    will attach,                                  24                   AIDAN KEARNEY:    Yes, tell me what

                                                                                                                   Page 10                                                               Page 12
                  l           "Marissa does not even state abuse and she                                                           l   occurred.        Yeah, tell me about it, better than

                 2            stated I'm mad at her boyfriend only and                                                             2   reading the report.

                 3            nothing.             She‘s being exploited by her mother,                                            3                   HOLLY ST. ANGELO:    So my father had

                 4            who should be in jail for this.                                 I        have never                  4   just got home from Butler Hospital, because he

                 5            had a complaint of abuse against me, nor do                                          I               5   was —— the previous week, like, claiming that he

                  6           have any kind of record, at all"; is that true?                                                      6   wanted to commit suicide.
                  7                                HOLLY ST. ANGELO:                 No, that is not                               7                   AIDAN KEARNEY:    So he was in Butler?

                  8           true, because as you seen (sic) in the messages                                                      8                   HOLLY ST. ANGELO:    So —— yes.

                 9            I   sent you,          I       sent you his —— most of his police                                    9                   AIDAN KEARNEY:    Because   I    know

                10            records, dating back to 1997, and almost all of                                                     10   somebody that stayed there once, who actually
                ll            them ——                                                                                             ll   called in.        Her name Amanda Sawyer, maybe they

                12                                 AIDAN KEARNEY:              You did.                                           12   were roommates, but go on.
                l3                                 HOLLY ST. ANGELO:                 —— were abuse                                l3                   HOLLY ST. ANGELO:    The name kind of

                l4            charges or domestics.                                                                               l4   sounds familiar.

                15                                 AIDAN KEARNEY:              Yes, let's bring some                              15                   AIDAN KEARNEY:    Yeah, yeah.

                16            of those up, actually.                       I   am going to go to                                  16                   HOLLY ST. ANGELO:    But —— and then my

                l7            them, right now.                     I   have got them queued up,                                   l7   father, also, the same day, that morning, he

                18            here.       Okay.              So you've sent me all the police                                     18   went to Memorial, because he was feeling sick,
                l9            reports, so this one is from January of 2016.                                              I        l9   so my parents had just gotten home from all of

                20            —— whatever it is,                       "Pacheco and       I       were                            20   this crazy chaos, and my father said, oh,                    I   want
                21            dispatched to this house.                            While in route, we                             21   to go kill myself.          And my mother would not let
                22            were advised that the female was operating a                                                        22   him go, so my mother's car was the silver Ford

                23            silver Ford Explorer, bearing Rhode Island                                                          23   in the front of the driveway.

                24            registration.                   I   responded to the scene as other                                 24                   AIDAN KEARNEY:    Okay.



                                  1        A             A                                    A   1'   T   Th“   AAT'rnrl-u   “ﬁhnhmhhn        TxY/ﬁ                                     /An1\r\A/ [-an
                                                                                                                 Page 159
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
Submitted: 5/29262126mPM                   Document     6-3 Filed
                                              Angelo vs Kearney,       07/02/21
                                                                 YouTube               Page 160 of 259 PageID #: 575
                                                                         Episode 246 9-5—2020
                                                                               St.
                                                                                                                  4 (1 3                                                               _
                                                                                                                                                                                           16)
Envelope: 311 59
Reviewer: Jaid BnF.                                                                      Page l3                                                                                   Page 15
                  l                                HOLLY ST. ANGELO:      So my father then                       l    filled with lies, you know, smearing your

                 2            went to get in the back —— like, in his car,                                        2    mother.    The fact that he wrote that          I   have

                 3            which was behind my mother's and he rammed her                                      3    never had any issues with the law or whatever or

                 4            car into the street pole, like, right outside                                       4    legal problems and then you send me all that

                 5            our house.                                                                          5    stuff, that kind of shows me that he is a liar

                  6                                AIDAN KEARNEY:   Oh, wow.               Jesus                  6    and he cannot be trusted, here.             And you know,
                  7           Christ, and there was another incident when your                                    7    he is just trying to smear your mother, and                 I

                  8           dad was on top of a bridge trying to kill                                           8    don‘t —— why does he want your sister back, if

                 9            himself; wasn't there?                                                              9    he treats her like shit?

                10                                 HOLLY ST. ANGELO:      Yes,       I     believe    I          10                   HOLLY ST. ANGELO:     Because he is
                ll            sent you that article, too.                                                        ll    abusive, manipulative.          He is a control freak,

                12                                 AIDAN KEARNEY:   Yes, we do have that                         12    and he wants the money from the state.                  He has a

                l3            one.        The police officer went.              It actually                      l3    business that he runs, still, and it's an

                l4            sounds heroic, and it was, because he couldn't                                     l4    illegal business, because he can't afford to

                15            get a sex change, right?                                                           15    keep the business, and it's all just show and

                16                                 HOLLY ST. ANGELO:      Yes, at the time he                    16    for money.       He is technically not supposed to be

                l7            was struggling with his medical.                       His medical ——              l7    working, because he‘s collecting SSI and he

                18            a medical doesn't normally cover things like                                       18    wants the checks to keep coming for the kids.

                l9            that.                                                                              l9                   AIDAN KEARNEY:     How does he collect
                20                                 AIDAN KEARNEY:   Yes   .                                      20    SSI?

                21                                 HOLLY ST. ANGELO:      And he couldn‘t                        21                   HOLLY ST. ANGELO:     He claims about all

                22            afford it, and he decided to go around and tell                                    22    his disabilities, his mental disability, because

                23            people that his family was against him.                                            23    he has been in and out of Butler.             He claims he

                24                                 AIDAN KEARNEY:   Yeah.        Wow.          And what          24    has back injuries, neurological injuries.

                                                                                                      Page l4                                                                      Page 16
                  l           is your —— like, when did your dad start                                            l                   AIDAN KEARNEY:     Yup.   Oh, Jesus

                 2            transitioning?              How old were you when that                              2    Christ, and so your sister is a check for him?

                 3            happened, and what was that like?                                                   3                   HOLLY ST. ANGELO:     Yes.     That is all

                 4                                 HOLLY ST. ANGELO:      I   believe it was                      4    we are.    As children, we've always been just

                 5            the very end of 2015 to the beginning of 2016                                       5    numbers.

                  6           and     I   was 16.                                                                 6                   AIDAN KEARNEY:     Yeah, and so you had a

                  7                                AIDAN KEARNEY:   l6,       so that must have                   7    baby at very young age and he tried to use your
                  8           been tough.                                                                         8    baby to raise money, too.
                 9                                 HOLLY ST. ANGELO:      It was very tough.                      9                   HOLLY ST. ANGELO:     He did.

                10            I   grew up with him as a father, and now he                                       10                   AIDAN KEARNEY:    And you still have
                ll            wanted to be transgender.                And if he wasn't                          ll    your baby?
                12            abusive,         I    probably would have been a little                            12                   HOLLY ST. ANGELO:     I   have joint

                l3            more accepting over it.                                                            l3    custody with my daughter‘s father, but because
                l4                                 AIDAN KEARNEY:   Yes, so you don't call                       l4    of my father and the way he's been our whole

                15            him "she" or anything like that or "mom"?                                          15    life, my daughter's father doesn't believe that

                16                                 HOLLY ST. ANGELO:      No.                                    16    it's safe for me to take her, which is complete

                l7                                 AIDAN KEARNEY:   Okay.                                        l7    BS, because I have a clean record,            and   I    have

                18                                 HOLLY ST. ANGELO:      Absolutely not.                        18    always been known to be a good person, so I'm

                l9                                 AIDAN KEARNEY:   Do you have any                              l9    also currently fighting my daughter's father in

                20            relationship that‘s good for you?                           Do you have            20    court ——

                21            any relationship with him, whatsoever?                                             21                   AIDAN KEARNEY:    Wow.

                22                                 HOLLY ST. ANGELO:      No, not really.                        22                   HOLLY ST. ANGELO:     —— because of

                23                                 AIDAN KEARNEY:   Okay.        And so this                     23    repercussions over what my father has set in
                24            e—mail that he sent me, it seems like it's just                                    24    place for us as children and what he did.


                                  1        A          A                          A   1'   T   Th“   AAT'rnrl-u   “ﬁhnhmhhn    TxY/ﬁ                                    /An1\r\A/ [-an
                                                                                                    Page 160
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
Submitted: 5/29262126mPM                   Document       6-3 Filed 07/02/21
                                             St.Angelo vs Kearney,Y0uTube               Page 161 of 259 PageID #: 576
                                                                          Episode 246 9-5—2020                     5 (17                                                                                _
                                                                                                                                                                                                            20)
Envelope: 311 59
Reviewer: Jaid BnF.                                                                                       Page l7                                                                           Page l9
                  l                          AIDAN KEARNEY:           Jesus, so this is                               l                    HOLLY ST. ANGELO:            Well,      (inaudible)

                 2            doing a lot of damage, not just to you, but to                                          2    screenshot it, and we keep continuing to share

                 3            your family and ——                                                                      3    it,    because we want her voice to be heard,
                 4                           HOLLY ST. ANGELO:             To everybody.                              4    because    I    remember how bad         I   felt when my voice

                 5                           AIDAN KEARNEY:           —— anyone —— yeah.                              5    wasn't heard five years ago.

                  6                          HOLLY ST. ANGELO:             Everybody he knows.                        6                    AIDAN KEARNEY:          Aww.

                  7                          AIDAN KEARNEY:           Wow, okay,             so ——                    7                    HOLLY ST. ANGELO:            And    I   don't want

                  8                          WESTERN MASS:           Can   I   ask a question?                        8    her to feel the same way.                I   want justice for my
                 9                           AIDAN KEARNEY:           Yes, go ahead.                                  9    sister.

                10                           WESTERN MASS:           Is there a brother                              10                    AIDAN KEARNEY:          It's sad, you don't

                ll            involved in this, too?                                                                 ll    get to talk to her, huh?

                12                           HOLLY ST. ANGELO:             There is.               My                12                    HOLLY ST. ANGELO:            No,    She is ——          I

                l3            brother is still with my father, unfortunately.                                        l3    think and truly believe she is just so scared.
                l4            My brother doesn't know any better, because he                                         l4    I   remember when     I   was in her shoes,              I   didn't

                15            is autistic,       so he grew up seeing abuse, so he                                   15    talk to nobody (sic).              I   cut everybody off,

                16            thinks abuse is okay.             My mother was trying to                              16    because    I    was scared my father would get ahold

                l7            get custody of both Marissa and Anthony, and she                                       l7    of me somehow and         I   guarantee that‘s exactly how

                18            wants to give my brother the proper help he can                                        18    she feels.

                l9            get at Bradley, and maybe possibly the proper                                          l9                    AIDAN KEARNEY:          That's awful.              That's

                20            medication to help him straighten out.                                                 20    fuckin‘ awful.        I   am sorry you‘ve got to deal

                21                           AIDAN KEARNEY:          Wow.      What are the                          21    with this.
                22            cops going to do now?             I   mean, are they just                              22                    HOLLY ST. ANGELO:            Thank you.            I

                23            going to forget about —— I mean, they must know                                        23    appreciate it.
                24            where she is.           Why did the cops put out a                                     24                    AIDAN KEARNEY:          Your dad sounds like a
                                                                          Page 18                                                                                                                     Page 20
                  l           missing kid thing, if they have no intention of                                         l    jerk.     No offense.         I   mean ——
                 2            returning the missing kid?                                                              2                    HOLLY ST. ANGELO:            (Inaudible) to me.

                 3                           HOLLY ST. ANGELO:             Well, my father is                         3                    AIDAN KEARNEY:          Yeah, yeah.           So

                 4            the one that starred the posting.                                                       4    anyway, do you have —— is there any chance you

                 5                           AIDAN KEARNEY:          Wow.                                             5    can reconcile with your dad or you think your

                  6                          HOLLY ST. ANGELO:             And just sharing                           6    relationship with him is permanently just
                  7           it,   I   guess.                                                                        7    destroyed?
                  8                          AIDAN KEARNEY:           Okay.      So they have no                      8                    HOLLY ST. ANGELO:            My relationship
                 9            —— they know the deal.                They have no intention                            9    with him was permanently destroyed, the first
                10            of --                                                                                  10    time he put his hands on me.

                ll                           HOLLY ST. ANGELO:             At this time, as                          ll                    AIDAN KEARNEY:          Wow.

                12            far as     I   am aware, they have no intentions of                                    12                    HOLLY ST. ANGELO:            As a kid,        I    knew
                l3            bringing my sister to my father.                                                       l3    that it wasn't right.              I   was just scared to

                l4                           AIDAN KEARNEY:          Well, that is good,                             l4    speak out against it, because —— the same reason

                15            and you started this petition and a lot of                                             15    my mother and my sister are.                     He always

                16            people signed it.             Her posts went viral, fast.                              16    threatened to kill us.
                l7            It got taken down.                                                                     l7                    AIDAN KEARNEY:          He did threaten to

                18                           HOLLY ST. ANGELO:             It got (inaudible)                        18    kill you?

                l9            views -- 2,000 shares and about 1,000 comments.                                        19                    HOLLY ST. ANGELO:            All the time, and

                20                           AIDAN KEARNEY:           Yes, because everybody                         20    if we opened our mouths, he threatened that he

                21            was sending me that.             Like, you‘ve got to see                               21    would kill one of us.
                22            this story.        So    I   went and screenshot it, and                               22                    AIDAN KEARNEY:          Like, literally kill

                23            the next day it was gone, but luckily,                           I                     23    you?

                24            screenshotted (sic) it, so ——                                                          24                    HOLLY ST. ANGELO:            I    don't know if



                                1        A       A                              A   1'   T   Th“        AAT'rnrl-u   “ﬁhnhmhhn     TxY/ﬁ                                                /An1\r\A/ [-an
                                                                                                        Page 161
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
Submitted: 5/29262126mPM                   Document     6-3 Filed
                                              Angelo vs Kearney,       07/02/21
                                                                 YouTube
                                                                      St.              Page 162 of 259 PageID #: 577
                                                                         Episode 246 9-5—2020                     6 (21                                                                      _
                                                                                                                                                                                                 24)
Envelope: 311 59
Reviewer: Jaid BnF.                                                                           Page 21                                                                                      Page 23
                  l           he'd actually do it.                                                        l    —— or do you just think he's just mentally ill

                 2                           AIDAN KEARNEY:    Yes.                                       2    and has always been like this?

                 3                           HOLLY ST. ANGELO:    But that's what the                     3                  HOLLY ST. ANGELO:       He has had —— he

                 4            threats were.                                                               4    had a criminal record since he was a juvenile,

                 5                           AIDAN KEARNEY:    You just lived in fear                     5    because of being in school, he'd start fights;

                  6           of him, constantly?                                                         6    he's picked fights.      I    think it has always been
                  7                          HOLLY ST. ANGELO:    Yes.                                    7    a mental —— like, a mental disability, but he

                  8                          AIDAN KEARNEY:    Jesus Christ, that‘s                       8    has been in and out of Bradley as a child.

                 9            awful.        I'm so happy your sister spoke out,                           9                  AIDAN KEARNEY:     Okay.            Yeah,       I       am,

                10            because without that, they might have found and                            10    like, looking at his docket here.                   Stuff goes

                ll            returned her, because you see a missing kid like                           ll    back to 1997.      He has gotten stuff on his

                12            that, everyone is just, like —— the first thing                            12    criminal file back until —— a lot of domestic
                l3            you assume is she ran away with her boyfriend.                             l3    assault charges.      You know, a lot of stuff,

                l4            That's usually what that means, but it sounds                              l4    like, self harm, stuff like that.

                15            like this chick actually was, like, running away                           15                  HOLLY ST. ANGELO:       He had a lot of

                16            for legitimate reasons.                                                    16    domestic charges as a juvenile, as well, is what

                l7                           HOLLY ST. ANGELO:    I   know, and a lot                    l7    I've been told by family members.

                18            of people tried saying, oh, that her letter is                             18                  AIDAN KEARNEY:     I   mean, so is your mom

                l9            fake, that her sister is being fake and that is                            l9    going to get custody or what?

                20            why I‘m glad that we're doing this.                                        20                  HOLLY ST. ANGELO:       I   really hope so.
                21                           AIDAN KEARNEY:    Yup.                                      21    That is what they‘re fighting for.                   The court

                22                           HOLLY ST. ANGELO:    Because now people                     22    hearing ended up getting postponed.                      I    don't

                23            —— we can kind of resolve some of these                                    23    really know why, but my mother's lawyer is going
                24            questions and negative comments.                                           24    to try to go on Tuesday and see what he can do

                                                                                Page 22                                                                                                    Page 24
                  l                          AIDAN KEARNEY:   And somebody actually                       l    about getting another date or talking to the

                 2            brings up a good question, here.               Are the police               2    judge about getting her full custody.

                 3            or DCYF investigating your father?                                          3                  AIDAN KEARNEY:     Wow.

                 4                           HOLLY ST. ANGELO:    No, as far as I‘m                       4                  HOLLY ST. ANGELO:       But the end goal is

                 5            concerned, they are not, and        I   don't understand                    5    to get full custody of both kids and I'm hoping

                  6           why.     They didn't back then, either.                                     6    there will be another court date.

                  7                          WESTERN MASS:    You said that he was ——                     7                  AIDAN KEARNEY:     Wow.         I    am,       like,

                  8           he had been using his transgenderism as a                                   8    reading all —— these are horrifying.                         Wow.

                 9            crutch, kind of to fend off anybody that's going                            9    Anyway, well, thank you for coming on.                            I

                10            to say anything negative to him.                                           10    appreciate that, and keep me -- you know how to
                ll                           HOLLY ST. ANGELO:    Yes, he has, and a                     ll    reach me.      Keep me up to date.            I    want to keep
                12            good example of that is, like, this article that                           12    following up on this story.

                l3            he still has —— that report he still had up,                               l3                  HOLLY ST. ANGELO:       Of course,                  I    will.

                l4            about the ramming of my mother's car.                    He used           l4    Thank you so much for letting me get our story

                15            it in the court of the law and said that my wife                           15    out there.

                16            and my children are discriminating against me,                             16                  AIDAN KEARNEY:     You‘re very welcome.

                l7            because I‘m transgender, and all charges got                               l7    You have a nice night.

                18            dropped.                                                                   18                  HOLLY ST. ANGELO:       You, too.

                l9                           AIDAN KEARNEY:    Really.            So he knows            l9                  WESTERN MASS:     Thank you.
                20            how to play the victim.         Wow, that‘s                                20                  AIDAN KEARNEY:     Bye.

                21            unbelievable.                                                              21                  HOLLY ST. ANGELO:       Bye.

                22                           WESTERN MASS:    Do you know, by any                        22                  AIDAN KEARNEY:    What      I       nice girl, huh?

                23            chance, if he had, like, some kind of troubled                             23                  WESTERN MASS:     That is so sad.

                24            upbringing or something that would have made him                           24                  AIDAN KEARNEY:     I   know.          It's



                                1       A        A                       A   1'   T   Th“   AAT'rnrl-u   “ﬁhnhmhhn   TxY/ﬁ                                              /An1\r\A/ [-an
                                                                                            Page 162
Case Number: PC-2021-00224
                     County Superior Court
Submitted: 5/2
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
              M&Qem   PM                   Document     6-3 Filed
                                              Angelo vs Kearney,       07/02/21
                                                                 YouTube               Page 163 of 259 PageID #: 578
                                                                         Episode 246 9-5—2020
                                                                           St.
                                                                                                                  7 (25                                                                        _
                                                                                                                                                                                                   28)
Envelope: 311 59
Reviewer: Jaid 3n   |-   .                                                                            Page 25                                                                             Page 27
                  l           terrible.                                                                           l                       WESTERN MASS:          I       mean, beating a kid

                 2                          WESTERN MASS:     It's so sad and ——                                  2       is awful,       so no matter what this guy is ——

                 3                          AIDAN KEARNEY:        It's terrible, yes.                             3                       AIDAN KEARNEY:             No, of course.

                 4                          WESTERN MASS:     —— but didn't —— but                                4                       WESTERN MASS:          (Inaudible)

                 5            like, part of me wants to know, is any of this                                      5                       AIDAN KEARNEY:             I    am against beating

                  6           abuse, like, of a sexual nature, because ——                                         6       kids.

                  7                         AIDAN KEARNEY:        That's —— that's what                           7                       WESTERN MASS:          This guy obviously has

                  8           I   was thinking in my head.             I    didn't even want                      8       an issue.

                 9            to ask it, either.       I   just thought it was                                    9                       AIDAN KEARNEY:             Just to be very clear.

                10            inappropriate to, but ——                                                           10       All right.        Let's move onto a lighter topic,

                ll                          WESTERN MASS:     Yes, but it's, like,                               ll       here.

                12            something that is in the back of your mind,                                        12

                l3            because a lot of times, you know ——                                                l3

                l4                          AIDAN KEARNEY:        It's a different ——                            l4

                15            it's a very different level of abuse.                                              15

                16                          WESTERN MASS:     I 'm         trying to pick my                     16

                l7            words nicely, here.                                                                l7

                18                          AIDAN KEARNEY:        No, no,                     it's a very        18

                l9            different level, like, you know, sexual abuse,                                     l9

                20            and like, being beaten are very different,                                         20

                21            obviously.      A lot of kids get beaten.                                          21

                22                          WESTERN MASS:     Yes, there's ——                                    22

                23                          AIDAN KEARNEY:        But sexual abuse is                            23

                24            like,   fuckin'   ——                                                               24

                                                                                                      Page 26                                                                             Page 28
                  l                       WESTERN MASS:     —— also a gray area                                   l


                 2            with what's beating and what is spanking and all                                    2                         C E R T I F I C                A T E
                 3            that.                                                                               3                        I,   Jeannette M. Criscione, hereby
                 4                        AIDAN KEARNEY:     Yeah, yeah.                                          4        certify that the foregoing is a true, accurate
                 5                        WESTERN MASS:     But there is not really                               5        and complete transcript to the best of my
                  6           much of a gray area with sexual crimes.                                             6        ability taken from the tape recordings supplied
                  7                       AIDAN KEARNEY:     No, no.                                              7        to the offices of Allied Court Reporters, Inc.
                  8                       WESTERN MASS:     And    I   think, maybe,                              8

                 9            people would take it more seriously, if they                                        9

                10            knew that that was involved, too.                                                  10 IN   WITNESS WHEREOF, I have hereunto set my hand this
                                                                                                                      27th day of April, 2021.
                ll                        AIDAN KEARNEY:     Yeah.                                               ll

                12                        WESTERN MASS:     And not to say that it                               12

                l3            absolutely is, but they —— I noticed that they                                     l3                                  ._      .             .




                                                                                                                                                     /;ammﬂﬂ_}H ﬂuuménL.
                              use the word "abuse" a lot or she dld and her
                                                                                      .

                l4                                                                                               l4                              -




                15            sister did.                                                                        15

                l6                        AIDAN KEARNEY:     Yeah.                                               l6
                                                                                                                      JEANNETTE M. CRISCIONE                CERTIFIED COURT REPORTER
                l7                        WESTERN MASS:     But they didn‘t really                               l7                                         NOTARY PUBLIC/COMMISSION
                                                                                                                                                            EXPIRES 12—17—24
                18            specify whether it was, like, physical or                                          18

                l9            mental, emotional or sexual, like, so that kind                                    l9

                20            of just leaves it a little blank for me, and                             I         20

                21            am just, like ——   I   feel like it would be a lot                                 21

                22            more serious if something, you know, was said                                      22

                23            about what exactly was happening.                                                  23

                24                        AIDAN KEARNEY:     Yeah, yeah.                                         24



                                                                             A   1'       T   Th“   AAT'rnrl-u   “ﬁhnhmhhn        TxY/ﬁ                                            /An1\r\A/ 1-an
                                                                                                    Page 163
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 164 of 259 PageID #: 579
Envelope: 31 12592
Reviewer: Jaiden H.




                                          EXHIBIT                    7

                              Uncle Turtleboy, Transgender East Providence
                               Dad Whose Daughter Alleged He Abused Her
                              Got a R0 Placed 0n Him In Leominster District
                                Court Today For Harassing My Family And
                                      Using The Courts T0 Abuse Us


                                            Turtleboy Sports
                                             (Feb.10,2021)




                                                     Page 164
                              W
Case Number: PC-2021-00224
                              County Superior Court
        Case 1:21-cv-00261-JJM-LDA
                     Dad Whose Daughter AllegedDocument
Filed in Providence/Bristol
Subnﬁmﬂqwﬁffgﬁqvmnce                                          6-3 Filed
                                                He Abused...Harassing        07/02/21
                                                                      My Family             Page
                                                                                And Using The Courts 165   of 259
                                                                                                     To Abuse        PageID
                                                                                                              Us — Turtleboy                    #:5/14/21,
                                                                                                                                                    580 11201       AM
Envelope: 31 12592
Reviewer: Jaiden H.




                        JOIN THE REVOLUTION




     WTF         HOODRAT HEROES                   SOCIALJUSTICE WARRIORS                  PODCASTS            ALL CATEGORIES


     TURTLE CLUB                 SHOP        MY ACCOUNT




              wn:                    Uncle Turtleboy/ February 10, 2021          /   116 Comments




          Transgender East Providence
          Dad Whose Daughter
          Alleged He Abused Her Got A
           R0 Placed On Him In
          Leominster District Court
          Today For Harassing My
          Family And Using The Courts
          To Abuse Us




     https://turtleboysports.com/transgender—east—providence—dad—whose—d...rt—today—for—harassing—my—famiIy—and—using—the—courts—to—abuse—us/       Page   1   of   123




                                                                            Page 165
Case Number: PC-2021 -00224
        Case 1:21-cv-00261-JJM-LDA
                     Dad Whose Daughter AllegedDocument
Filed in Providence/Bristol
Subnﬁmﬂqwﬁffgﬁqvmnce
                              County Superior Court
                                                             6-3 Filed
                                                He Abused,..Harassmg        07/02/21
                                                                     My Famlly
                                                                                ‘         .
                                                                                           Page
                                                                               And USIng The Courts 166
                                                                                                    .
                                                                                                          of 259
                                                                                                    To Abuse        PageID
                                                                                                             Us — Turtleboy                     #:5/14/21,
                                                                                                                                                    581 11201     AM
Envelope: 31 12592
Reviewer: Jaiden H.




                                                                                                                                Support
                                                                                                                                    Our
                                                                                                                                   Cause

                                                                                                                                         PayPaI
                                                                                                                                         Has
                                                                                                                                         Permanentl
                                                                                                                                         Banned
                                                                                                                                         TB
                                                                                                                                         For
                                                                                                                                         Being
                                      25 Votes
                                                                                                                                         “Inconsister
                                                                                                                                         With
                                                                                                                                         Their
           Everything          |   discuss   in this   blog   was discussed         at length   on                                       User
          the    live   show        last night. Click    here to subscribe to our                                                        Ag reement
          YouTube channel and always get the content                           ﬁrst.                                                     And
                                                                                                                                         Not
                                                                                                                                         Creating
                                                                                                                                          A
                                                                                                                                         “Safe
                                                                                                                                         Com m u nity


                                                                                                                                       A                          A




                                                                                                                                  FOLLOW
                                                                                                                          TU RTLEBOY ON
                                                                                                                               FACEBOOK


     https://turtleboysports.com/transgender—east—providence—dad—whose—d...rt—today—for—harassing—my—famiIy—and—using—the—courts—to—abuse—us/       Page 2   of   123




                                                                            Page 166
Case Number: PC-2021-00224
        Case 1:21-cv-00261-JJM-LDA
                     Dad Whose Daughter AllegedDocument
Filed in Providence/Bristol
Subnﬁmﬂqwﬁffgﬁqvmnce
                              County Superior Court
                                                              6-3 Filed
                                                He Abused...Harassing        07/02/21
                                                                      My Family             Page
                                                                                And Using The Courts 167   of 259
                                                                                                     To Abuse        PageID
                                                                                                              Us — Turtleboy                    #:5/14/21,
                                                                                                                                                    582 11201     AM
Envelope: 31 12592
Reviewer: Jaidnn H.



                           Episode #311               -
                                                          Turtleboy Gets Visited by           th...




                                                                                                                                     “I   AM
                                                                                                                           TU RTLEBOY"
                                                                                                                           NOW ON SALE
                                                                                                                            ON AMAZON,
                                                                                                                              BUY YOUR’S
                                                                                                                                TODAY




                                                                                                                                SHOP THE
                                                                                                                              TU RTLEBOY
                                                                                                                                 STORE
                                           Tunneeov
                                               ,




                                                   STORE
           Last September              |   published a blog about a missing 16 year
          old    girl in      East Providence             who posted on Facebook and
           alleged that she had run                   away from her abusive transgender
          father Ashley St. Angelo,                   who attempted     to fundraise       and
           proﬁt off of her disappearance.




     https://turtleboysports.com/transgender—east—providence—dad—whose—d...rt—today—for—harassing—my—famiIy—and—using—the—courts—to—abuse—us/       Page 3   of   123




                                                                            Page 167
Case Number: PC-2021 -00224
        Case 1:21-cv-00261-JJM-LDA
                     Dad Whose Daughter AllegedDocument
Filed in Providence/Bristol
Subnﬁmﬂqwﬁffgﬁqvmnce
                                    County Superior Court
                                                             6-3 Filed
                                                He Abused...Harassmg        07/02/21
                                                                     My Famlly
                                                                                         .
                                                                                          Page
                                                                               And Usmg The Courts 168
                                                                                                      .
                                                                                                         of 259
                                                                                                   To Abuse        PageID
                                                                                                            Us — Turtleboy
                                                                                                              A
                                                                                                                                                    #:5/14/21,
                                                                                                                                                        583 11201     AM
Envelope: 31 12592
Reviewer: aiden H.

                                                                                                                        LISTEN              To UNCLE
             .      Ashley StAngelo
                    m
             Please help
                            v




                           my
                                a
                                find   my Mussmg Daughter
                                                                                                                               TURTLEBov's
                                                                                                                                LATE NIGHT
                                                                        .
                                                                                                                                 GARAGE
                                                Manssa                                        h
                                                                                                                               PODCAST 0N
                                                gt ”19°”                           v




                                                                                                          ‘
                                                                                                                               ITUNEs AND
                                                ""°"“"“
                                                                                                                               SOUNDCLOUD
                                                                                                  l

                                                                                                                  '




                                                                               .




            YOUTUEL x LEK‘
            RISP looking for missing teen from East Providence
            RISP lookmg {or missing men from East Providcm-
                                                                                                                                WWW
                                                                                                                           Q
            .O§ 20                            84 Comments 34 Shaw                                                        D"!                    O
                ﬂ   Like               O   Comment          ﬂ   Share
                                                                                                                         wim-
                                                                                                                         Imwmwfllﬂ
                                                                                                                         lama
                                                                                                                                        I




                                                                                                                         r—m
                                                                                                                         Iwwulmml.
                                                                                                                         unintu-
                                                                                                                                            ﬂ




                                                                            :r-4
                                              QAILYNEWQTURT EBOYSPORTS

                                                                                                                                  FOLLOW
                                                                                                                          TU RTLEBOY ON
                                                                                                                                FACEBOOK




                                                                                                                           SUBSCRIBE TO
                                                                                                                           RECEIVE EMAIL
                                                                                                                          NOTIFICATION
                                                                                                                         EVERY TIME WE
                                                                                                                         PUBLISH A NEW
                                                                                                                                     BLOG


     https://turtleboysports.com/transgender—east—providence—dad—whose—d...rt—today—for—harassing—my—famiIy—and—using—the—courts—to—abuse—us/           Page 4   of   123




                                                                                       Page 168
Case Number: PC-2021 -00224
        Case 1:21-cv-00261-JJM-LDA
                     Dad Whose Daughter AllegedDocument
Filed in Providence/Bristol
Subnﬁmﬂqwﬁffgﬁqvmnce                                         6-3 Filed
                                          County Superior Court
                                                He Abused...Harassmg        07/02/21
                                                                     My Famlly            Page
                                                                               And Usmg The Courts 169   of 259
                                                                                                   To Abuse        PageID
                                                                                                            Us — Turtleboy
                                                                                                                                    .                                 .                         A
                                                                                                                                                                                                                   #:5/14/21,
                                                                                                                                                                                                                       584 11201        AM
Envelope: 31 12592
Reviewer: Jaiden H.

                                                                                                                                                                                           "'        Get updated from the
             v


                            Marissa Lynn Stangelo                                  is   at East             Providence Police.
                            20h               r
                                                  East Providence, RI          -3                                                                                                                   latest   posts straight to

             My name                 is           Marissa Stangelo,            I   am        a 16 year old runaway and                                    my              life is                       your mailbox!
             indanger because of my dad Ashley Stangelo. I've been dealing with
             mental, physical,and psychological abuse at the hands of Ashley and my
             brother Anthony for years. I'm tired of the constant abuse, refuse to go                                                               I




             home as             long as Ashley Stangelo                                is       running around keeping this
            manhunt              for               me   going.      She has been                      telling       everyone that               I       ran   away                    to
             be   in       a refationship with an older                                 man,           |   have no idea where she came up
            with this            |    have been                   telling   her for a long time thatl have no interest                                                                in

            dating,          |   don't               know how she has run with
                                                                     know she is                             this     lie   so long.        l




            going to hurt me as soon as she gets her hands on me. She had kept me                                                                                                                       SUBSCRIBE
            locked in my room for three months before managed to get out of the                                 I




            house with my mom. When we went to the police together they wouldn't
            even help us even though they knew we were in danger because of
            Ashley.          I   think the East Providence police                                      and any authorities involved
            are afraid of                          my dad because she                   is       trans. Ashley has been lying to the
            law and the court                            in       order to get what she wants and that's                                                why have  I




             been out                of that            house       for so long.             I   was        afraid for       my   life      24 hours                              a
            day.       |   couldn’t                  live like      that anymore.                 |   have      tried to get in front of a
            judge withmy mom a number of times, but Ashley had already lied to
            them and got what she wanted. She has full custody of me and no one                                                                                                            in

            the state                is           listening to      my     voice.       If   Ashley gets rne back, she                                   will

                                     make me pay                                                                                            good. She
            definitely
            the abuser and she
                                                                     for trying to get
                                                                   keeping this manhunt for
                                                                                                           away from her
                                                                                                                       me
                                                                                                                                  for
                                                                                                                              going because she
                                                                                                                                                                                      is
                                                                                                                                                                                                        CLICK T0
            doesn't want anyone to know everything she has put
                                                              is

                                                                                                                                me through. can't                             |
                                                                                                                                                                                                    DOWNLOAD THE
            go home              to               my dad am
                                                  my life in that
                                                              l       in    fear for                                        house. am not going
                                                                                                                                        |
                                                                                                                                                                                                    TU RTLEBOY APP
            to stop running from her, because am not a missing child and Ashley          l




            DOESN'T care about me, she wants me back in her control so can be                                                                             |




            the punching bag of the house between my father and brother. AM                                                                                   I
                                                                                                                                                                                                                   :    “Janina"

            SAFE AND WILL NOT GO BACK TO ASHLEY!!!!!!!
                                          I
                                                                                                                                                                                                                   Ii «mmmm—
                                                                                                                                                                                                                      mmmmmm-
            (If you think don't think it's me here's your proof. Ask Ashley how

            my hand. She's going to say the dog did it)
                                                                                broke                                                                                     l

                                                                                                                                                                                                                   -  Mmm...
                                                                                                                                                                                                                      ”mmmmmu


                                                                                                                                                                                                                                   .Dm

                                                                                                                                                                                                                       mhnmh—n
                                                                                                                                                                                                                       hhmnﬂ.“




                                                                                                                                                                                                    TRENDING           NOW


                                                                                                                                                                                                         RECENT
                                                                                                                                                                                                      COMMENTS

     https://turtleboysports.com/transgender—east—providence—dad—whose—d...rt—today—for—harassing—my—famiIy—and—using—the—courts—to—abuse—us/                                                                          Page 5      of   123




                                                                                                                                Page 169
Case Number: PC-2021 -00224
        Case 1:21-cv-00261-JJM-LDA
                    Dad Whose Daughter AllegedDocument
Filed in Providence/Bristol
Subnﬁm/ﬁﬁﬁfﬂqvmnce
                              County Superior Court
                                                            6-3 Filed
                                               He Abused...Harassmg        07/02/21
                                                                    My Famlly
                                                                                     .
                                                                                         Page
                                                                              And Usmg The Courts 170
                                                                                              .
                                                                                                        of 259
                                                                                                  To Abuse
                                                                                                          A
                                                                                                                  PageID #:5/14/21,
                                                                                                           Us — Turtleboy    585 11201                        AM
Envelope: 31 12592
Reviewer: aiden H.
                                                                                                                        Her Mother on

                                      Ashley StAngelo
                <
                                       Aug 22     -
                                                      e
                                                                                                                       THANK You JESUS on




                                                                                                                        Dr   Wu on




               My daughter               Marissa           St.   Angelo   is   Missing                                  Hate Has     A Home HERE!        on

               $170 raised of $3,000
              u
               3 peaple donated.



                                                                                                                       SAY HER NAME on
                    .        Angry                O Comment                              Q Share
              .i 3             You and 14 others


               2 Shares


                                Ashley StAngelo
                                Please share                     .1
                                1w      Like      Reply



           In late    December Ashley                 St   Angelo contacted          me    and asked
           me to remove the               blogs, claiming that he              had proof that       his

          two daughters              alleging    abuse were           lying.   He   didn't provide

           anything, and           because he was further               trying to        smear    his   own
          children       |    refused to have         them removed.

     https://turtleboysports.com/transgender—east—providence—dad—whose—d...rt—today—for—harassing—my—famiIy—and—using—the—courts—to—abuse—us/   Page 6   of   123




                                                                                 Page 170
Case Number: PC-2021 -00224
        Case 1:21-cv-00261-JJM-LDA
                     Dad Whose Daughter AllegedDocument
Filed in Providence/Bristol
Subnﬁmﬂqwﬁffgﬁqvmnce
                              County Superior Court
                                                             6-3 Filed
                                                He Abused...Harassmg        07/02/21
                                                                     My Famlly
                                                                                     .
                                                                                          Page
                                                                               And Usmg The Courts 171
                                                                                                  .
                                                                                                         of 259
                                                                                                   To Abuse        PageID
                                                                                                            Us — Turtleboy
                                                                                                             A
                                                                                                                                                #:5/14/21,
                                                                                                                                                    586 11201     AM
Envelope: 31 12592
Reviewer: Jaiden H.
           On January 4              |   started getting emails from an email account

           named Jenny Manning, who claimed                          to be working for a

          group called the Justice League, which exposes defamatory
           bloggers. Jenny Manning said that Ashley                        St.       Angelo had                          «Ellis
                                                                                                                         .
                                                                                                                                Egg”
          contracted them to clear his                     name and    repeatedly emailed

           me,    my    parents, and             my wife's employer asking                for    comment.
          They said they would stop the harassment                         if    |   removed the
           blogs about Ashley, which gave away the fact that Jenny
           Manning was Ashley.


          Ashley published a blog for the "Justice League" that                                       made
           up ridiculous allegations that                   we   sexually abuse children, and

          falsely claimed that                  my family    also writes for TBS.                He posted
          our address, urged people to contact                       my wife's            employer, and
           posted a picture of                  my children   with the quote             "I
                                                                                              hope these
           kids are not being sexually                    demonized by their             farther. Lord

           pray for these kids."                He even included an email                 of   me telling
           him to stop contacting me.




                          El      f)      38°
                                                :2                   t6   aB-VA 950%126

               <-              Re:       No response to our previous email
                              and may need to get a response from
                              your family or co-workers


                                Me                                                                     3h

                 0              Well hello

                                View message
                                                  Mr Kearney     since your not           c...




                                Turtleboy Hottakes

                 0              to       Me
                                Today, 1:16          PM
                                                                                                      ﬂ
                 Do not contact me or any member of my family

     https://turtleboysports.com/transgender—east—providence—dad—whose—d...rt—today—for—harassing—my—famiIy—and—using—the—courts—to—abuse—us/       Page 7   of   123




                                                                            Page 171
Case Number: PC-2021 -00224
        Case 1:21-cv-00261-JJM-LDA
                     Dad Whose Daughter AllegedDocument
Filed in Providence/Bristol
Subnﬁmﬂqwﬁffgﬁqvmnce
                              County Superior Court
                                                             6-3 Filed
                                                He Abused...Harassmg        07/02/21
                                                                     My Famlly            Page
                                                                               And Usmg The Courts 172
                                                                                            .       .
                                                                                                         of 259
                                                                                                   To Abuse        PageID
                                                                                                            Us — Turtleboy
                                                                                                                A
                                                                                                                                                #:5/14/21,
                                                                                                                                                    587 11201     AM
Envelope: 31 12592
Reviewer: Jaiden H.
                 again.


                  Show more



                                       4A                 (CA
                                      Reply           Reply     all             More



                                Me                                                                       6m

                 ﬂ              |   would
                                View message
                                            just like a   response       if   possible...

                                                                                                        ﬁ




                  E
                 Delete
                                        E
                                       Archive
                                                          [El
                                                          Move
                                                                               <<A
                                                                              Reply   all               More



                                4                         ©                                     I

           But the harassment continued so                        |   contacted the Holden
           Police     who      then contacted Ashley, and Ashley told them that
           he found the Justice League online, "asked them to handle
           him on her          behalf," said      she would contact the Justice
           League to          tell   them   to stop, stated that the group                      was     real,

           and    told the          Holden Police Ofﬁcer that "Many years ago                             |




          would've driven to his house and beaten the shit out of him."
          She even         told the police that           she would buy them lobster
          dinner      if   they got      me to take the       blogs down.


          According to the police report Ashley then went to a
          courthouse            in   Providence to get an order against me, and                                lied


     https://turtleboysports.com/transgender—east—providence—dad—whose—d...rt—today—for—harassing—my—famiIy—and—using—the—courts—to—abuse—us/       Page 8   of   123




                                                                                  Page 172
Case Number: PC-2021 -00224
          Case 1:21-cv-00261-JJM-LDA
                         Dad Whose Daughter AllegedDocument
Filed in Providence/Bristol
Subrﬂ'im/qugégftgﬁqvmnce                                          6-3 Filed
                                                 County Superior Court
                                                    He Abused...Harassing        07/02/21
                                                                          My Family             Page
                                                                                    And Using The Courts 173   of 259
                                                                                                         To Abuse        PageID
                                                                                                                  Us — Turtleboy                                                                                                             #:5/14/21,
                                                                                                                                                                                                                                                 588 11:01     AM
Envelope: 31 12592
Reviewer: Jaiden H.
           and       told the                               judge that the Holden Police had recommended
           he do so.                            HPD               says that this was a                                                         lie.




                                                                                      Holden Pollen Dapartnmt
                                                                        nmm'm                  Ion     owns:              mumvm u msnm
                                                                nut:     2101-8-0?
                                                            ﬁltradt 01/06I2031 I 1111
                                                           Modified: 01/15/2ﬂ21 C I339
                                                                                                                                  mtry
                                                                                                                           Hodilled ID:
                                                                                                                                          1D: G0!
                                                                                                                                                  m
               I   Oﬁkmr Christopher Meservey ofthe Holden                                             Police Depl‘ sues: lo the following sci of facts:


                          0n Wednesday                                                             was working my            regularly scheduled         7am — 3pm patrol                 shiﬂ   When l          ‘




                                                              January 61h. 2021                I


                                                                                                                                                                 who had                  called  in. Upon
               received radio call from dispatch requesting                                          mc     to return Io 1h: station lo assist a citizen                                                                     ]




               my arrivah             I   mcl with            {he dispatchers        and they advised mc                    that   Mr. Aidan Kearney requested to have an ofﬁcer
                                                                                                                                  fo|lowing to me;
               call      him back                    regards lo an ongoing he has. [called Mr. Kearney bank and he relayed the
                                                                                                                                                                                                                     ‘




                                                in                                                                                                                                                                               ‘




                                                                                                                                           Mr.
               Mr. Kearney                  stated than hack in                 of 2020 he had wriucn an biog an posted iI lo his website.
                                                                              September                                                                                                                                          \




                                                                                                                 an article
               Kearney           is   the     writer for Tunlchoy Sports, Mr. Kearney stated that he had written
                                                pan owner and                                                                                                                                                            ‘




               about a Mrs. Ashley Sl. Angelo. Within this ankle Mr. Kearney discusses Mrs. Sl. Angela‘s social
                                                                                                                  media posls

               and an online fundraiser she started [o ﬁnd her missing daughter (Marissa St. Angelo). In the aniclc Mr.
                                                                                                                                                                                                                                 ‘




                                                                                                                  w'uh her
               Kearney goes onto say [hat Mrs. SI. Angela‘s daughter was not truly missing and that shc had been
               mother. Furthermore lhc fundraiser appeared                                             Lo   he     sci   up Io proﬁt Mrs‘       SI.   Angelo rather than be used to ﬁnd
               Mrs.              Angelo’s daughter. Mr. Kearney went unto say                                             lhal   over the past several weeks Mrs‘                   SI.   Angelo has
                          St.

               contacted him and requested that hc lake the article down. Mrs. SI. Angelo forwarded emails
                                                                                                             which sh: claimed
                                                                                                                  the article
               proved that she was in fact innocent of what was 'm Mr‘ Kcamey‘s aniclc. Mr. Kearney stated lhat
                                                                                                                  Manning”
               Would nol bc taken down. ML Kearney then advised Ihai he began receiving emails from a “Jenny
                Mrs. Manning               represent lhc “Justice League l7“. This group is apparenlly an anti-dcfumalion group
                                                 is       alleged lo
                                                                                          Kearney went onto say                    that this   group advised him          [hat they posted a link
                {hat helps panics with blag post; Mr.

                abaui      In:   and        his wife. Within this blag they claimed ‘hat Mr. and Mrs.                                           Kearney are "sexual deviants“ and Iha!

                [hey are "racists“.                        The blog    also contained pictures ofthe Kearncy‘s children, their addresscs‘ contact
                                                                                                                                                       lhc email        a screenshol          which
                information, and Mrs. Keamcy‘s employer’s infonmniun‘ Also included                                                               in               is

                                                                                                          Mr. Kearney. This
               shows a communicalion from Mr. Kearney requesting [hat Mrs. Manning stop contacting
               email. which includL-AJ a link to thc biog. was scnl (o the
                                                                           Mn and Mrs. Kcarncy. Mr. Kearncy‘s father in law, and
               Mrs. Kearncy‘s employer. Mr. Kearney did nol originally
                                                                            know who Ihis person was but later discuvcrcd [hat                                                                                                       ,




                                                              about Ashley St. Angelo. If Mr. Kearney complied and mok
                                                                                                                                                                                                                                         ‘




               1hey were requesting mat [hey removed his blag
               dam the blag then :hcy zoo would lake dawn their blag. Mr. Kearney slated that his wife (who works as a
                schoo! teacher)was conlacled by her employer bccause someone had reached nul     [hem for a quote in regards                                 m
                                                {ch aboul employing a sexual deviant“ These interactions have had a
                                                                                                                    grave cfftm on both Mr. and
                   m "how Ihey
                   Mus. Kearney.                 l   told     Mn Kearney Lhat             I    would        cal!   Mrs.    St.   Angelo and speak with        her.



                            I   called Mrs. St.                 Angelo       a1    Iz49pm and talked lo her                      for approx.    20 minutes. Mrs, SL Angelo                   slated Ihat

                   5h: had reached out the Mr.                          Keamey        to take         down         the post hul he       was not going      to.   MrsV 5L Angelo wcnl onto tn

                   say   mm um of frustraxiun she                            began Io look online for help. She stated that shc had contacted \he court system
                   and aucmcy               in East          Providence when: she lived but that no one would help her. She sxaled ma: shc searched an
                   Facebuok           for help with blogs                    and   this   is       where she found           the Justice       League l7 group. She wen! onto say she
                   Forwarded              all   lhe emails        and whatever other informaxion she had about Ihe Turtleboy situation and                                                   lhat she   askcd
                   them    to handle                 'u
                                                          on hcr bchaiﬁ She slatcd than she did not                              know what      they did wiLh the informa‘ion aﬂer lhat.                     l



                   infonmd            her [hat [he group had been in contact with Mrs. Kearncy‘s employer and that they were beginning lo

                   Coming 51035                 l0        hMSSiﬂg      lhe   meeY‘s.                Mrs. SL Angelo slated that she did not want                         that,   I   advised her to




     https://turtleboysports.com/transgender—east—providence—dad—whose—d...rt—today—for—harassing—my—famiIy—and—using—the—courts—to—abuse—us/                                                                                                    Page 9   of   123




                                                                                                                                                                         Page 173
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Subrﬂ'immwészqvmnce                Dad Whose Daughter AllegedDocument       6-3 Filed
                                                              He Abused,..Harassing        07/02/21
                                                                                    My Family             Page
                                                                                              And Using The Courts 174   of 259
                                                                                                                   To Abuse        PageID #:5/14/21,
                                                                                                                            Us — Turtleboy    589 11:01                                                                                                                 AM
Envelope: 31 12592
Reviewer: J den H-                                                                       Holden Police Depxrtmen:
                                                                       mum ma Drum causmma
                                                            nu: 2101-3-01’
                                                                                                               n unsum

                                                      mternd: 01/06/2021 O 1111                                                           mtzy            ID:        um
                                                    llodiEiad:            01/15/3021 C 1339                                         Hadilltd ID:                     UH

                  contact the group and                  tell    them     lo cease            and desist any further contact with the Kcamey‘s. Mrs.
             ‘
                                                                                                                                                                                                                      St.   Angelo              stalcd
                  [hat shc        would do          that.   Mrs.       SI.   Angelo went unto say
                                                                                              Ihal she has had a difﬁcull lime since the article came 0U!
                  and     that    she has even           lost    out on section B housing due to the article lexplainsd
                                                                                                                         lo her that she has rights and
                  she should conlacl themun system where she lives [a sce ifthere are any possible avenues shc nan pursue. Mrs_
                  St.Angelo was quite upset abuul the anicle and slated several
                                                                                times ‘hal she wished Mr. Kearney would take il
                  down. Mrs. SI. Angelo went onto say on two separate
                                                                        occasions with in the conversation that “Many years ago                                                                                                                      I


                  would‘ve driven m his house and beat the shil oul ofhirn".
                                                                             0r than is she hadn’t changed she would’ve handled
                  llﬁs   hcrselflhrough physical means. Mrs.                                       SI.    Angclo then again requested                                 that       I   ask Mr.           Kuamcy              to lake         down
                  the article and that              EH was        successful in this she would "buy everyone lunch; Lobsters                                                                     I   don‘t carc‘ﬂ             l   informed
                  Mrs.     SI.    Angelo (hall would contact Mr. Kearney and advised him
                                                                                                                                                        that   we         had lalkcd.

                              Tuesday January               Ill“, 202]             was    my next shiﬂ                      0n duty. Upon               my     arrival       I       checked email and had received
                 emails from Mr. Kearney stating lhal Mrs. Manning
                                                                   had not stopped contacting him.                                                                                          l   lhen looked into Ihe blag
                 abom Mr- Kearney and                       there      was an updale on “612021 al 3:23pm which stated that a client oflheirs had been
                 contacted by the police and spoken                                 m
                                                                                The update went onto say [hat they would “would nol slop or be stopped
                 until    you give           in   or are ruincd complelcly by Ihc actions you have caused“ {lhis                                                              was                                    Mn
                                                                                                                                                                                          directed al                       Kearney as
                 he has refused lo rake                  down         the article.            then attempted to contact the Justice League l7 and Mrs.
                                                                                          I
                                                                                                                                                                                                                            Manning
                 speciﬁcally.            l   was unable         to    make         contact with [he Juslice League through any                                               imemet searches or through
                 Facebook.           l   ﬁnd      this   odd    as [his      is     an apparent ami-dcfamation group whose sole purpose                                                                 is   to assist            pmplc
                 online.         Furthermore there was n0 conmcl                                  in     ﬁmnation 0n                lhc blog that             was posted              via       WORDPRESSLOM.
                 This    is   a websitc that allows people Io create their                                          own          blogs.   t   also found             i:   strange that the ”about us" story
                 explaining         who       the justice league               is   was       created and posted on lhc                             same day (January                           3rd.    202D              as Ihe article in
                 regards to Mrs.           Angelo. Also there are only two blog stories from she Justice League I? on lhc website‘
                                              SI.
                                                                                                                                                                                                                                                I

                 wailcd       m   hear back from Mrs. Manning before comaacd Mrs. St. Angelo again.        I




                           Wednesday January                     13”]. 202| at approx. l2:                              l   9pm     received a radio call [o proceed lo the lobby                                                 ofour
                 station lo assist a party in the lobby wilh                                  paperwork Upon                         my arrival                met and spoke wilh Mrs.
                                                                                                                                                          I                                                           SI.    Angelo. Mrs.
                 Sl.   Angelo had paperwork                     For    Mr. and Mrs. Keamcy                                  in    regards     m a civil case                [hat has            come from                 the blog story.
                 Mrs. SL Angelo handed                      me    a   civil restraining                   order lhal she stated need to be served                                         m lhe Kcamey's.                         I       reviewed
                 the rcslraining order and                  saw       1hat    it    was   a civil restraining order.                           While reviewing the neslraining order                                                  l   read
                 over    111::   afﬁdavit that Mrs. SL Angclo had                                        led out.           within the afﬁdavit
                                                                                                   fil                                                           il       stated that           Ofﬁcer H-32                  (thal         is   my
                 badge number) “advised                     me       lo get    an immediate reslraining order (and hinled [hat                                                        |   may need               '11)"!     had never
                 [old    Mrs.     St.    Angelo any1hing of the                     sort,          then had dispatch contact the Lichl Judicial
                                                                                              l
                                                                                                                                                                                                 Complex of
                 vaidcncclBrislol                   Cnumy        lo   conﬁrm          the authenticity (:flhis                         paperwork                as    I    locked for anymore inconsistencies
                 within the afﬁdavit.               Aﬂcr        several minutes                   we     did con ﬁnn (hat the                       paperwork was authentic but the whole matter
                 was     civil.   Furthcrmorc            lhc.   coun advised                  us   mat Mrs.                 St.   Angelo       is   responsible for dclivcring the civil restraining
                 ordcrs lo        ML     and Mrs. Kearney via constable and                                        is   responsible           l'or
                                                                                                                                                        any    fees associated with.                             I   returned lo the
                 lobby and explained                 this {o     Mrs.     St.       Angelo. [also advised her [hat she had
                                                                                                                                                                                                         me


             g
                                                                                                                           misrepresented                                                                            in   herafﬁdavu.
                 MIR 3L          '5'13‘510 StaICd “that's              whal you told                 me"       I   assured her [hat                 I   said nothing                 of lhc          sort.   l   knew        lhal         she




    https://turt|eboysports.com/transgender—east—providence—dad—whose—...rt—today—for—harassing—my—famiIy—and—using—the—courts—to—abuse—us/                                                                                                              Page 10   of   123




                                                                                                                                                                                                 Page 174
Case Number: PC-2021 -00224

        fﬁm Case 1:21-cv-00261-JJM-LDA                        Document       6-3 Filed      07/02/21      Page
                                                                                                            Courts 175   of 259    PageID #:5/14/21,
                                                                                                                                              590 11:01 AM
         Prov'gggggéi'ggql Cougcne/ Eggewggsceogaughter
Elliiqlin
 u                                     .
                                               FE“      Alleged He Abused,..Harassmg My Famlly And Usmg The        To Abuse Us — Turtleboy
Envelope: 31 12592
Reviewer: J
                     '




                                                                         Holden Police Department
                                                                                                                                                                              ‘    '




                                                                manna
                                                         Ref:
                                                                           Pan orucak CHRISTOPHER
                                                                    2101-a-OF
                                                                                                  u imam                                  m                           Page :   3


                                                Entered: 011'061'2021 ﬂ
                                                                        1411                                   Entry ID:     0m
                                               Modified: 01115/2021 a
                                                                        1339                            Modiﬁed       ID:    m4

                         Mu not qualify for a restraining order. The only advice                         |   gave her was   that       she should seek legal advice
                         mush     the court   orlhrough an attorney ifshe                felt   she had been     wmnged‘         asked her when      I" hinted that
                                                                                                                             l
                                                                                                                                                                       she
                     may need a restraining order?"                 To which       she replied “your voice deepened".
                                                                                                                                   I   told her that thal   never happened.
                     5m went       onto say that     “my memory             is   shot", “I can’t     remember    thc conversation”, and that         maybe she
                                         "
                 t
                     misinterpret             what   l   had said         also told her lhat
                                                                      I
                                                                                                 I   was unable   to get a hold ofneither the Juslice           League l7
            1‘       nor Mrs.     Jenny Manning and  was beginning lo doubt ifthey in exist. l told Mrs.
                                                                |

                                                                                                             St. Angelo that] ﬁnd it
                     mially     suspicious that the only one lhal
                                                                   can get a hold of [his group is Mrs. St. Angelo. Iwem
                                                                                                                              onto explain to
                     Mrs. SL Angelo |hat given the fact
                                                          that l cannot get a hold ofthis group Mrs;
                     m   real penple, and that the
                                                                                                ,


                                                   only goal of the Justice League 17 is lo keep a
                                                                                                       Manning, cannol conﬁrm lhal they
                                                                                                    blag up until Mr. Kearney Lakes his
                     about Mrs. St. Angelo down. l have
                                                            formulated the professional opinion that Mrs. SI. Angelo
                                                                                                                          is the author ofthe
                     blog from the Justice League 17.
                                                        Furthermore there is no Justice League l7 and Mrs. St. Angela’s
                                                                                                                               purpose is nol
                     w  inform the public about            Mn
                                                      Kearney but rather her sole purpose in posljng this blog is
                                                                                                                    l0 intimidate Mr.
                     Kcamey into taking dOWn his post about Mrs. St. Angelo.
                                                                                  Mrs, St. Angelo stated that they group was real. l told
                     herto get in contact with them and lo have
                                                                   them. As the writing ofthis report l still have nol
                                                                                                                        heard from any
                     party. l informed Mrs. St. Angelo that l would
                                                                      be ﬁling this report should either party need it.

                             On     Friday 01f] 5f202| at            1:30PM loaned        the   Rhode    Island Superior Court to advise           ofthe inaccuracy      in
                     Mrs‘   St.   Angefo's afﬁdaviL The clerk               I    spoke with merely slated       that the hearing is       on the 25th.




            Yet             somehow                        Providence Superior Court Judge Melissa
            Darigan granted the temporary restraining order (which                                                                                                       was
            not served                          in       time for the January 25 court date and                                                                   |   did not

            receive until yesterday) based off this ridiculous afﬁdavit

            ﬁlled with lies that                                          Judge Darigan                           couldn't be bothered to

            verify.                  (he       was              also given a waiver for paying for any of this,

            so            it's all         just a free                      game)




      https://turt|eboysports.com/transgender—east—providence—dad—whose—...rt—today—for—harassing—my—famiIy—and—using—the—courts—to—abuse—usl                                          Page   11 of   123




                                                                                                                                              Page 175
Case Number: PC-2021-00224
                                        County Superior Court
        Case 1:21-cv-00261-JJM-LDA
                     Dad Whose Daughter AllegedDocument
Filed in Providence/Bristol
Subnﬁmﬂqwﬁffgﬁqvmnce                                          6-3 Filed
                                                He Abused,..Harassing        07/02/21
                                                                      My Family             Page
                                                                                And Using The Courts 176   of 259
                                                                                                     To Abuse        PageID
                                                                                                              Us — Turtleboy                         #:5/14/21,
                                                                                                                                                         591 11:01     AM
Envelope: 31 12592
             '



Reviewer:        H.                                                                                                                  7
                     '

                                                              STATE OF RHODE ISLAND

                                                                        SUPERIOR COURT


                              Plaintiﬂ'                                                             Civil Action File       Number
                              Ashley   SaimAngdoPPA Anthony St. Angelo                              PC-2021-00224
                                 v.
                              Datendlnt
                              Aidan Kmmcy
                              Liam Judicial Couple:
                              vaidmm/Brisbol Counly                _
                                                                                            ‘
                                                                                                    ,
                                                                                                        PLT            5‘
                              250 Beam     sum                     '-

                              Providence RI 02903
                              (401)322-2259  _  _                                   7   7       J




                                                          TEMPORARY RESTRAINDIG ORDER
                          In the above-entiﬂed cause it 1's ordetad that the same he set down for hearing onmthe pnyerﬁs) fur                   'a

                     preliminary injunction contained in the Complaint on 02/19i202! at 2pm (Courtroom 16, 4 Flow); and mat,                    1:

                     the meantime and until further order ofthe court


                         1.     The Plaintiﬂ’s prayer for a Temporary Restraining Order is GRANTED.

                         2.     The Defendant, Aidan Kearney,     is    hereby restrained from interfering with, mnlesting,                  main
                                                                                                                                                ,a

                                threatening, annoying or contacting the Plaintiff in any manner, directly or indirecﬂy.


                         3.     This restraining order shall expire on 2119f21.

                         4.     OTHER:

                 ,
                    A COPY o1? THIS ORDER AND A COPY 0F THE COMPLMNT SHALL BE SERVED
                 Epinmqnm, AmAN KEARNEY, EORTHWHH.
                                                                                                                                         -




                                      asunOIdetofmscourton                 BYORDEROE;                         _‘


                         insmm.                                            IsIMmybethacniele)                      .

                 "
                                                                           Clerk
                                                                           ENTER:
                                                                           Isl   Melissa E. Darigan
                                                                          Associate Justice




                          A-


                               ‘71?   Item July 2020)




     https://turtleboysports.com/transgender—east—providence—dad—whose—...rt—today—for—harassing—my—famiIy—and—using—the—courts—to—abuse—us/            Page 12   of   123




                                                                                                                            Page 176
Case Number: PC-2021-00224
                                  County Superior Court
         Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
Subnﬁfwgsmwéﬁftfm‘m                              Document
                    “Ge Dad Whose Daughter Alleged               6-3 Filed
                                                   He Abused...Harassing        07/02/21
                                                                         My Family             Page
                                                                                   And Using The Courts 177  of 259
                                                                                                        To Abuse        PageID
                                                                                                                 Us — Turtleboy                      #:5/14/21,
                                                                                                                                                         592 11201     AM
Envelope: 31 12592
Reviewer: Jaiden H.




                                                                     4 Tum:       bu]
                                                                        .iirffj                                      r        a    g    \




                              ‘
                                                onbmiimonow'                 Bomr                                      2% E                 \-
                                                                                                             ‘
                                                           l!                                                            —1T_u§.~.:..
                  .


                                  _
                                           -
                                               hmruxddédﬁntﬁm
                                                                             v
                                                                                  ﬁmﬁﬁmUDﬁwﬂmﬂmpmdmnmy'ﬂn                E;
                                                                                                                                  >-
                                                                                                                                       §1\
              $1”?          ﬁgfﬁﬁmmmcél'wiﬂm                                     tameﬁlingfwudmmwymm                     é        E3;            i
                  ”mﬁamnrdmmwiﬂrﬂn'9,chapm5(                                     '.         {?ndpxmshfmmanmmg             -
                                                                                                                                  I...“          I



                                                                                        Wataoncrﬂnefmdauﬂnapundmtmy
                  Gmmﬂlmshallmnmgtchargcmﬁp
                  andallsmdmnsae,mmplainlshrpdiﬁnns,mo
                                                                                      nrdm,andalloth£tchmeddncummtxm
                                                                        r



                  aﬁsmnuwimmdmgm                           Ii
                                                                                                     _




               U Wz'ltishmby wallsdﬁatﬁmUPla'nﬁﬁPdﬁmDDmem
                                                       '
                                                                                                                 ,


                      mscu‘pbwmontcharge.
                                                           .ia




                DEW.
                                                            g




                 454—
                                                   A




                  Was                 OrdanfﬂmmntI3m


                                                            I

                                       ‘


                                                            i




                                                            i


                                                            i
                                                                            Woo” Alum
                                                            i


                                                            l        magi “sw‘rw  m“
                                                                           "3cm a          Bristol

                                                            a        wg‘ggmmw bland
                                                            t


                                                             9
                                                             Ii




                                                                h
                                                             i
                                                                 g




     https://turt|eboysports.com/transgender—east—providence—dad—whose—...rt—today—for—harassing—my—famiIy—and—using—the—courts—to—abuse—us/            Page 13   of   123




                                                                                                      Page 177
Case Number: PC- 2021 -00224
Filed' Providence/Bristol County Superior Court
      In

Subnﬁmﬂqw    Case     1:21-cv-00261-JJM-LDA
                   ?%qvmnce      Dad Whose Daughter AllegedDocument      6-3 Filed
                                                            He Abused. Harassing        07/02/21
                                                                                 My Family             Page
                                                                                           And Using The Courts 178   of 259
                                                                                                                To Abuse        PageID #:5/14/21,
                                                                                                                         Us — Turtleboy    593 11:01                                                                                                               AM
Envelope: 31 12592
Reviewer:    iden H’.,,_             Jig; .m m:                       ....
                                                                                      m“                         ._....~                         .



                                                                         jig
                                                                                                                                                                                       E


                                                                                                                                                                                       |




                                         OFRHODE ELAN)                                                                                                                                 '



                                                                           AND momma; PLANTAIIONS
                                                       ,
                                                                      SUFBRIDR COURT                                   .




                    3% mommmmsron
                                                                         amt:                   u   mammal autumn.
                                                                                                                                                 n-
                                                                                                                                                 ag,                            1‘.“
                                                                                                                                                                                           I




                                                                                                             .    ~
                                                                                                                      :r.   ..   PC.   -
                                                                                                                                           Doap ()aaq
                 £3;   m_QManJf                                                       713m:         b”;


                 71A       Mr          of      Turmm
                                                                         L




                                                                       s'mvc
                                                                                 COW
                                                                                   man                     c          sumac lémncq
                                                                                                                                                                                 ”DE
                                                                                                                                                                                 m x       n.


                            Pare)             aLCc                                           ﬁg     141195                        2r

                                      916       ﬁg;              g    b:—            ﬁ'lr     m‘é‘ca         -        {Julin-          CM‘Ms                 op-     0:1»;
                 Qﬁgsbfg
                                      .‘tw                   cs                  c   M1                m                    r    GMM'                           5m          'n


                 @Fﬁe mcﬂns w                              Frag?“      Hulk                 $41.]    bwy'rqf                      brﬁsdﬂﬂcnmurtbf
             i


                                 u                 r                         c        Aw        Jew}                   ol’        aim                m          0a?"        -




                 car       b3!At       Trapsémhr; £611 0P €£Ti3§7 ﬂu“ )Mé fncITgJ
                 Walma—            me.uarJ-g      .S‘aiﬁ MJ   mp S’nn  Karl mjf4¢
                 ‘ﬂné        w            Omaniinn 1M            Qt!” ,I’Eh‘a/q .3“                 AL
                  M         ﬁ.       O‘R‘   mu mom numanr MM 0am Pam) M' 7.2.2-
                  PML-           I &nm£755"mn                                           7r:            Fecwddﬁf—ﬁﬂzsﬂL
                 m"         ﬂslsc            Gm 'm                fﬁmi               TM             fa’m
                                                                                                                 7:]
                                                                                                                                 .mx                     i

                                 f0                          r                              ﬂ                                    ‘72                 a       J’ﬂS/(e)
                 7M          HM?"            Prwidj                   r768)             ﬂ           32nd“              TM                  7E3       agr         7741.25“

                 pm“             0N          .4,           ﬁrm”                        mad
                                                                                                                                                                 mt
                                                                                 7m      mW         712/ Etyﬁdmﬁa}                               i4
                                                                                                                                                         9,4;
                                                                                                                                                         9%               woﬁ
                                                                                                                                                                                                    332’




                                                                                                                             IQ/ﬁw     o!                                                           '25-:
                                                                                                                                                                         g9!
                    re   ma                    .46”                  ow              MW,                   0t)
                                                                                                                                                                                               Egg}
                                 90g» f
                                                           A/mﬁu               oﬂiw, 9514er :ﬂf                                            J              éyalJ           .5340 E                   JE‘
                 ﬂﬁecdﬂpsv MOI           ,   am' a E
                                                                             3:th Mn, @557?                                       6                                  ‘
                                                                                                                                                                                0
                                                                                                                                                                                                     Eh;
                                                                                                                                                                                                     ej-
                                                                             AnJ             M51       50/?
                                                                 4E                                                                                                                    avarsﬂég




     https //turt|eboysports com/transgender east—providence—dad—whose—...rt—today—for harassing                                                                                               my   family and   usmg the courts   to   abuse us/   Page 14   of   123




                                                                                                                                                     Page 178
Case Number: PC- 2021 -00224
Filed'In Providence/Bristol            County Superior Court
        Case 1:21-cv-00261-JJM-LDA
Subnﬁmﬂqwﬁffgﬁqvmnce Dad Whose Daughter AllegedDocument      6-3 Filed
                                                He Abused. Harassing        07/02/21
                                                                     My Family             Page
                                                                               And Using The Courts 179   of 259
                                                                                                    To Abuse        PageID
                                                                                                             Us — Turtleboy                                                                                           #:5/14/21,
                                                                                                                                                                                                                          594 11201     AM
Envelope: 31 12592
Reviewerzfiden    H.




                   Tm
                                   W   I.




                                            .




                                       Kero'a)
                                                _L_x£_;m_.___._ﬁ_

                                                                  .




                                                                 “Qnm Dawn
                                                                               Ii.

                                                                               |
                                                                                   I




                                                                                   J
                                                                                                  ,__..__.._._




                                                                                                                      IZ/
                                                                                                                    S‘JR
                                                                                                                          L_M
                                                                                                                               .




                                                                                                                                        .




                                                                                                                                            m
                                                                                                                                             .
                                                                                                                                                 ,   TH_‘__I._____




                                                                                                                                                         '—




                                                                                                                                                         199%]
                                                                                                                                                                               --'




               “ﬂa- _,g{':_cg3_                    :‘ﬂ                .7]               qioczlo             m
                 -3q',;*t)‘-
                                       M&ﬂl       -§‘            247/ é                 c)   -_
                                                                                                       [2           “9-
                                                                                                                          a            J/w'K}        Imlms                     Par;
                 _'—’-—‘
                                                                                                                                                                                                  I
                                                                                                                                   ‘




                                                                                                       [/H'ﬁﬂu‘r’)                          29!. __C‘1-'«4’J—.                               ‘-
                                                            -.

                                                                           ,
                                                                                              ﬂing




              ,5?“
                     m
                     M
                        A
                               _
                                   15M,
                                   ma 4M5!
                                   Nikita;

                                   4




                                   2'
                       Wadmmkﬁmmnﬁca
                                                  j‘n




                                                '.'_-.-_
                                                        '
                                                            PM
                                                        FoSrs-r
                                                                 977.;




                                                                  III
                                                                      'J
                                                                        r
                                                                           .




                                                                                        WI.
                                                                                       ﬂ.
                                                                                       ﬁxed
                                                                                             ﬁbreﬁn 135w
                                                                                             ﬁﬁﬁmrrzﬂm


                                                                                                     "
                                                                                                         bow)!»



                                                                                                          .,    -

                                                                                                                          --
                                                                                                                              may


                                                                                                                                  mm
                                                                                                                                       0;- VIM?


                                                                                                                              é Wd'zuée,



                                                                                                                               ¢“‘\qw:"li,
                                                                                                                                                 190!“




                                                                                                                                                     _
                                                                                                                                                         ﬂkeq

                                                                                                                                                              <
                                                                                                                                                                  j‘ﬂlﬂ




                                                                                                                                                                  '
                                                                                                                                                                      _




                                                                                                                                                                      -,
                                                                                                                                                                           mfc/ﬂ



                                                                                                                                                                           .
                                                                                                                                                                               .




                                                                                                                                                                                     -
                                                                                                                                                                                         -
                                                                                                                                                                                                      £3


                                                                                                                                                                                                      .
                                                                                                                                                                                                          .




                                                                                                                                                                                                          -
                                                                                                                                                                                                              50m

                                                                                                                                                                                                              :


                                                                                                                                                                                                              ‘
                                                                                                                                                                                                              ‘




                                                                                                                                                                               '

                                                                                                                                                                                   Ofﬁce of Cluk ofSupeﬂo"
                                                                                                                                                                                   Cnumies of Providemﬂ
                                                                                                                                                                                                  Rh!!!           M




     https://turt|eboysports.com/transgender—east—providence—dad—whose—...rt—today—for—harassing—my—famiIy—and—using—the—courts—to—abuse—us/                                                                             Page 15   of   123




                                                                                                                                                         Page 179
Case Number: PC-2021 -00224
        Case 1:21-cv-00261-JJM-LDA
                     Dad Whose Daughter AllegedDocument
Filed in Providence/Bristol
Subnﬁmﬂqwﬁffgﬁqvmnce
                              County Superior Court
                                                             6-3 Filed
                                                He Abused,..Harassmg        07/02/21
                                                                     My Famlly
                                                                                   .
                                                                                          Page
                                                                               And Usmg The Courts 180
                                                                                                .
                                                                                                         of 259
                                                                                                         A

                                                                                                   To Abuse        PageID
                                                                                                            Us — Turtleboy                     #:5/14/21,
                                                                                                                                                   595 11:01     AM
Envelope: 31 12592
Reviewer: Jaiden H.




           Lies:



                  My wife had        anything to do with this


                  |   incited violence       towards him

              o   He had       "bricks, eggs, rocks      and so on" thrown through          his

                  windows

              o   Hid daughter's allegations were untrue


              o   He provided me            with evidence that the story       was     untrue


              o   He contacted an            online group to help him get the blog taken
                  down

              o   HPD told him            that they didn't think   it   was him harassing my
                  family


              o   HPD     advised him to get a restraining order against                my family

              o   His   life is   being threatened by turtle riders



          Judge Darigan              didn't     ask for evidence of any of these things,
           because there             is    none. She simply signed the order and                    is

           attempting to force two innocent people (one of                              whom
          doesn't even            know who Ashley           St.    Angelo    is)   to drive across

          state lines during a pandemic.



     https://turt|eboysports.com/transgender—east—providence—dad—whose—...rt—today—for—harassing—my—famiIy—and—using—the—courts—to—abuse—us/      Page 16   of   123




                                                                               Page 180
Case Number: PC-2021 -00224
        Case 1:21-cv-00261-JJM-LDA
                     Dad Whose Daughter AllegedDocument
Filed in Providence/Bristol
Subnﬁmﬂqwﬁffgﬁqvmnce
                                  County Superior Court
                                                             6-3 Filed
                                                He Abused...Harassmg        07/02/21
                                                                     My Famlly
                                                                                         .
                                                                                          Page
                                                                               And Usmg The Courts 181
                                                                                                 .
                                                                                                         of 259
                                                                                                   To Abuse        PageID
                                                                                                            Us — Turtleboy
                                                                                                              A
                                                                                                                                               #:5/14/21,
                                                                                                                                                   596 11:01     AM
Envelope: 3112592
Reviewer: Jaiden H.
                              ~       _                                              _               .


          Around       thls         tlme    |   also ﬁled for an order against Ashley                In

           Leominster               District     Court after he repeatedly contacted                     me
          via email       and continued to harass                        my wife's   employer,
          threatening to                  show up     at her      work    to protest against her.

          Attacking       my family to get to me is the lowest thing a person
          can do.       Come after me all you want, I'm built for this. Leave
           innocent people alone.



          The temporary order was granted against Ashley, who
           appeared           in     court today with            me     and was   in rare    form. Ashley

           (formerly Anthony) said that he never told the police that he
           knew       or contacted the Justice League, and that                              HPD was
          conspiring with me. Calling the police                             liars is    not generally an
          effective strategy to use                       in   court,   and the order was granted
          for a    full   year for not only me, but also for                      my family and my
          wife’s employer.




     https://turt|eboysports.com/transgender—east—providence—dad—whose—...rt—today—for—harassing—my—famiIy—and—using—the—courts—to—abuse—us/      Page 17   of   123




                                                                                     Page 181
      .   “.mmm.     .    viLuL I-ché‘r
                County Superior Court
        Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                                                Document 6-3 Filed 07/02/21 Page 182 of 259                      — PageID #:
SubnﬁWM?262ffd?qunc e D ad Whose Daughter Alleged He Abused,..Harassmg My Family And Using The Courts To Abuse Us Turtleboy
                                                                                                                              597
                                                                                                                            5/14/2 1, 11201 AM
                                                                                                                                                                                                                                       ‘




Envelope: 31 12592
Reviewer:    iden H.                                                                                                                                                                                                                                                                              k


                                                                                                                                                                                                                                                                                                                ‘




                                HARAss-MTEN        vamuou ORDER                                                                                                                                                                                   L
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                ‘,




                                     G.L. c. 2535 (Page t cc 3]                                                                                                                                                                                        .




                                                                                                                                                                                                                 mmmmcm
                                                                                                                                                                                                                                                                    V


                           —                   .;


                     "5333mm
                                                           .




                     1                                                                                                              '                                                                            255°“00‘5m‘
                                                                                                                        -    -
                                                                                                                                                                                                                 Lnominslau.               MA         D1 553

                         Ashley Si Angala
                         129 Roger William Avenue
                                                                                                                                                                                                                 "”3”?“
                                                                                                                                                                                                                                                                                                         '




                         Rumfuru, RI 02516


                                                                                                                                    .su
                                                                                                                                                 or ﬁne album
                                                                                                            L OFFENSE punlsnanla by im- Isonmenl
                                                                   VIOLATION OF THIS ORDER IS A CRIMINA
                                                                                                       TO THE DEFENDANT: loﬂ’y muse Ilems checked
                                                                                                                                                     shat! apply)
                                       COURT                   HA5 ISSUED THE FOLLOWING ORDERS                                                            U'l’w-
                                                                                                                                                                                 m                                                     8W W
            ‘
                         A‘ .THE
                               This    Dmrm
                                                          m
                                                               Issued wanna:        mm
                                                                                now: mmuswne Com     bemrmn-ad
                                                                                    Arum me Juan: nsmw hem. nu
                                                                                     wemm
                                                                                                               val 9w:
                                                                                                                poms
                                                                                                                       a a
                                                                                                                     newsman
                                                                                                                                                    WC! o
                                                                                                                                                                                                                                     Um“ M
                                                                                                                                                                                                                                                                   ---~-


                                                                                                                                                                                                                                                                        ‘
                                                                                                                                                                                                                                                                                   ﬂ   >




                     H
                               Tr":  omer w.“ ocmmmcs                    nea
                                                                                                                                                                                WWW                ""            ma.
                                                                                                                                                                                                                              warn” mm mum m
                                                                                                                                                                                                                                           0’    Dy



                                m
                                                                                                         'ﬂ
                                                                                Hanmrq mealrrmu ar                                                                                                                                                                                Hamil
                                                                                                                                                                                                       w
                                                                                                                                                                                                    W
                                                                                                                                                                                                                                                                            u-e
                                1. VOU REE ORDERED N0! TO ABUSE THE FLMNTlFF b1
                                                                                       Hams 11E PLAINTIFE m                                         m                                                      wuvul and                                                                         a
                                _"“"'"*"" 32mm
                                              “J   mWmimmm WM m
                                                      harm You ARE ALSO omEnED NOT

                                      Wmmlﬁim anr o! ma wmnp
                                                                    'w-
                                                                                                     o:
                                                                                                         damage lo 9mm.
                                                                                                     macaw:       am mm
                                                                                                                                               nr
                                                                                                                                  mm, mm. summary
                                                                                                                                                    12]
                                                                                                                                                   mam mm
                                                                                                                                                          by   uno       how,
                                                                                                                                                                          raps.
                                                                                                                                                                                      m mam nu mm‘wm m 2m: mmmmm
                                                                                                                                                                                mm mmmum
                                                                                                                                                                                                  n1

                                                                                                                                                                                         m raw“: c 2w §§ m. 13M mnw,      L

                                                                                                                                                                                                                                       m
                                                                                                                                                                                                                                     272‘ $31
                                                                                                                                                                                                                                                 133.                       22.


                                                                                                                                                                                                                                                                                  m    23‘ 2:.


                                                                                                                                                                                                                                                                                             ﬂu
                                ’3’
                                24B}.      much;           adw t§ 25C], mm!
                                                       ammo NOT TO CONTACV THE PLAINTIFmm
                                                                                                    mm
                                                                                          F pagan Dy re‘wm         Wy_
                                                                                                                   i513).   cumin: harm: (Mm. u magneto:
                                                                                                                                                   m mung
                                                                                                                                                         nexus

                                                                                                                                           cum u Ihalyuu my IUII WI
                                                                                                                                                                                                                 u um“,
                                                                                                                                                                                                                         (EL.   r,
                                                                                                                                                                                                                                                      mew”: mruqh
                     y am                                                                                    runueﬂwm Tho My Wmloms
                                                                                                                                          In
                                      YOU JIRE
                                2.
                                                                                            Mm scansMmnoalbm          u reamed mum a mm nae
                                                                                                                                                                                   o:


                                Mn,
                                       ho   sayal am!           yams wormhe Funnel oven
                                                             w gum au
                                              by mail, ur steal.                     ‘onua:
                                                                                    by
                                                                                                  M      M cam Mun mm
                                                                                                                   E. Wen ll
                                                                                                                                          cl pager:
                                                                                                                               1H Mason Road Juﬂemoﬂ‘
                                                                                                                                                                                                                     u
                                                                                                                                                                                                                                                                                   ‘




                                                                                 VAEDS FROM THE PLMNTHFF‘B ESDENC
                     I «meme
                        YOU    J.             ARE ORDERED TO 5‘Mi’ATLEAST
                                                 also you      mwn m me  rm..-
                                                                         mo
                                                                                  mm
                                                                                 have
                                                                                   7mm
                                                                                        rem
                                                                                        n:nan      from me yawn spam bufﬁhu
                                                                                                                            a mmr mumps: {amuly umumn
                                                                                                                                                      m d W ”3"“                                                                                                                                      ﬂ- '




                     E
                                                mm
                                                mnis box a Mann

                                  You ARE ammo Ta 51M AT Lam
                                                                mo Court
                                                                         I:
                                                                            ORDERS
                                                                 mans FROM TIE
                                                                              Imam!
                                                                                              envy
                                                                                                                                                  Jeﬂursnn, MA
                                                                                                                                                                   PLmNTrFr-“s      WORKPLACE           mm a              1 1 1   Mason Road.

                                                                                                                                                                                           ﬂ Ham”! WWW
                               4
                                ummeheyoumarhave-uasonmknmx      man-rm
                     D
                     U
                           ,—  i.

                               s.
                                      IHE COURT ORDERS ma: Me
                                      You ARE ORDERED

                                      ll      ;:           ;        o-:-;r
                                                                          n
                                                                                      mm
                                                           Badman! n9: no lined on mu Omar
                                                                                 m camping”: ma
                                                                                 wmunmumulylmmplaw
                                                                                                                            PLAINTIFF     rot


                                                                                                                                          D     5m   Hwam            a
                                                                                                                                                                             U Punk”
                                                                                                                                                                           crk's   min:   awsowﬂ.
                                                                                                                                                                                                 Residence
                                                                                                                                                                            Iniossassmasadlmmwolmaama
                                                                                                                                                                                                      :umpamiancnoer:




                     B.         .   .1"... u‘                                                                           w‘e‘                          m        um a
                                                                                                                                                                            rmm comment Fawn am a many aims Order Lard Summon!) 8nd
                                                                                                            sent won             the De‘enaan:
                     1     NI   anmle law eulorsementmrcer                                          Quill

                                                                                                                                                                                                                                  u.       .-_         n      u-        y   v...“-     .n‘   I.       ‘.....r   u
                     make       return of      semen no Inls Caurz                                                                                                                      m»   ~   usu'        -
                                                                                                                                                                                                                     .1-11
                                                                              ":4”                  ".1...“             -u,.. .n,
                                      u                I            ..                    ..:




                           Dalandaml I smn Faun
                                                                                 J"                         .u-    mt
                    D
                     2.

                             3 Form moons are on meat
                                                             ”EFENW‘S ”“557
                                                                                      tha
                                                                                                                                                                             Fame DecarumM
                                                                                                                                                                                                                                                                                  (m "9
                    D       ‘        WETAND'NG WWNTS FOR THE
                                                                                                                                                                                                                                                 Pawe Deumanﬁs) by
                                                                                                                  m lhe P2311511!       Nance ssuod            to
                                                                          d beau,       Immy amt!
                     D      5 An inwinom wast

                                     D                              D ﬁner                                                                                                                                                                                              “
                                                                                  mm
                                                                                   [spacJM'                                                                                                                                     H."                         u:

                     “I          u     "I
                                            Ialcpv‘ow

                                                   i
                                                                V


                                                                                      h         n      l“           l
                                                                                                                                   m
                                                                                                                                                              ‘I     I    I..-T     I   ORDER                        SIG
                                                                                                                                                                                                                     PR:        7m
                                                                                                                                                                                                                                                 F
                                                                                                                                                                                                                                                 ".'-_»—
                                                                                                                                                                                                                                                           -\'.-   h.
                                                                                                                                                                                                                                                                   4“,-                ‘
                                                                                                                                   PM                         a‘lﬂ          3‘s 314p”                                Honorable              MarkiNoonan




                                                                                                                                                                                                                          [:2
                                                                                                                                                                                                                 J




                         I/ar '9’
                    mu m.
                     Nam ﬂamers                                                                                                  mm                                                                         cmsm~umw-E:L__—:m                                                     5mm
                    n ave~                                                                          cam
                                                                           D-Iandant has questions about
                                                                                                                                          1M hcarlng or tho Omar, wnlautha Court by                WOURT (1 335-512—5813).
                                                                                                                                                                                                                              maphona al the commune phon- numb"
                    ﬂ ulnar           Ina Plaintlﬂor                     mo                                                                IIII Court ptsm call the Trial
                                                                                                                                                                          Cour! How Linl m 1-833-S
                    BEFORE THE DATE 0F                                   THE HEARING. IV you cannot reach
                                                                                                                                                                                Aime mm,         angst [Asst     ]
                                                                                                                                                                                                                     CIeak-Magarme
                    MTNESS —F|R5T OR CHIEF JUSTICE
                                                                                                                                                 the Drum wﬂl be haw on mg dun:
                                                                                        a Judge. A Deanna on m£Mr
                                                                                                                       lo continue andlm muddy
                                                                                                                                                              Ihe Dasswnm If one h
                                                      nt Orders nave been ‘ssuacd by                                            caulin number abnve aw use
                    The above Older and any subseque                                           conference can. misled. can Ihe                                                ANT M.
                                                                                                                          wunhwse phone numher at 9AM. THE DEFEND
                                                                                  a telephone
                    Ih'ne Indiana on me Gram.
                                                The neanng ml be held    1hrnu9n
                                                       aims Hszeu far your hearing.
                                                                                     N no caII-in number k5 med, call me                  ORDER,    IF THE DEFENDANY DOES N,‘
                                        Y          ana                                                                    AT‘ON   OF  {HE
                      mm‘eﬂ an  EXACTL    lhe dais
                    PARTECIPATE WI TH 0R WITHOU
                                                      T AN  ATTORN    EY   T0  DPPOSE     ANY EXTENSION OR MODIFIC
                                                                                                                                              Drme  UeVerIﬂan l may   [equest                                                                                                                            mm;
                                                                                            THE JUDGE. Fot good cause. Elmer me
                                                                                                                                      Ptatmiﬂ

                    PARTICIPATE. THE ORDER MAY BE
                                                          EXTENDED CR MODIFIED BY                                            wmhouse puma number NOTICE To
                                                                                                                                                                        DEFENDAN‘B
                                                                                           ung me Cum by lempmne a1 me
                    Com modiiy tho Order below me schedule    d mnrauon dale bywntac
                                                                                       era Mild of Inc Ffaintﬂ. 0114M Gahabrl
                                                                                                                               omavo cchauﬂed mm the Plath” the Dumas” an;
                                                                                parent                                                                           anti 925.
                    me Plain“ vs your spouse orlannerspouse, {Jan's mfer is m effect Isa fedeIaJ m‘ma sualm m certain excepnan; 1B U
                ‘




                                                                aryou   are the                                                               5,6. §§ sﬂfgjla)

                    pmessian era    gun        ammunvffon whﬁe 5mm

                    Ml»)???




     httpsr/lturtle b0 y s p orts.co m/transgender — east — provndence—dad—whose—...rt—today—for—harassing—my—
                                                                                                                                                          '

                                                                                                                                                                                                                                                                                                        family—and—using—the — courts — to — abuse —us /   Page 18   of   123




                                                                                                                                                                                                                              Page 182
Case Number: PC-2021-00224
                                                       County Superior Court
           Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
subnﬁwggqﬁggégﬁgﬁqvfpﬁnce                          Document
                          Dad Whose Daughter Alleged               6-3 Filed
                                                     He Abused.,.Harassing        07/02/21
                                                                           My Family             Page
                                                                                     And Using The Courts 183  of 259
                                                                                                          To Abuse        PageID
                                                                                                                   Us — Turtleboy                                                                                                                                   #:5/14/21,
                                                                                                                                                                                                                                                                        598 11201     AM
Envelope: 31 12592
Reviewer: Jaiden
                                          ssMENT PREVENTION ORDER
                                          5"" °' 258E "339° 2 “31                                              / '4/1 {/3                            -—;2‘/              M                   L        “-
                                                                                                                                                                                                           Trial   court
                         '6‘ MouIFICATIOHSIEXTENSIoNs


                          ms     “NE, was issued aﬂer

                          m W onus RED                     that
                                                                  a   heanng   a1   m
                                                                  me pﬁor order Issued
                                                                                        the Fla‘mliH

                                                                                                       I
                                                                                                           panic!            ted        dlu nut paniclpale

                                                                                                                                            bu   MODIFIED us
                                                                                                                                                                         and
                                                                                                                                                                         Mm:
                                                                                                                                                                               ﬂw Defendant            meed Din Ml 98mm
                                                                                                                    l




                                                                                                                                                                                    ﬁr:


                                          Wannn um mm mar rm ham EXTENDED (See Mow)
                d.“
                         F
                             I
                                 The

                                  MI      I     J-   n.
                                                                                                                                   n    OTHER Monlncmoms)
                                                                                                                                       n,                Rom
                                                                                                                                                              PM
                                                                                                                                                                             scme            (Sec Above)




                                 9.
                                      ]
                                              m lat                                                                                          ,   .
                                                                                                                                                       a: 4


                                                                                                                                                                                    j
                                                                                                                                                                                         7
                                                                                                                                                                                                           _


                NBU HEARWG
                                 951
                                      I
                                          q
                                               DATE

                                                              arm w um m                                                                                             9mm:
                                                                                                                                                                                    unmemmm                                    —_—m  537 . 3722

                                                                                                                                                                                                                                                                '

                D         av TELEPHdNE CONFERENCE: Calm Human
                                                                                                                                                                         rI by ulnhunl It tho
                                                                                                                                                                                              mullhousl pmnn II "mm:
                Htllhnr ma Plalmlﬂ or mo Dndnndi nI has qumllonl lbaul lha
                                                                           hurlng or ﬂan Dml. cam“!                                                                  III-

                                                                                          uu Inn Trial                                                             Cum6:; p Una ll 1-833‘9‘ COUNI “-833.912-53731.
                BEFORE THE DATE 0F THE HEARING. I7 you cunnu ram! tho Court. pleas.

                         D.      MODIFICATIONSIEXTENSIONS                                                                                                                                                                  A       Dam "M a ‘ ”c.m
                                                                                                                                                                                                                                                  ’



                I   i

                                                     Issuaﬂ aﬂer a rvearng at which the Plalnm             D                       ‘
                                                                                                                                       Ddid          nu! ,
                                                                                                                                                               V
                                                                                                                                                                             and    me   E                 E           I
                                                                                                                                                                                                                               4

              n          Thls order           was                                                              I,


                                                                                                                                             bu MODIFIED us                  lnlwws.
                          Thu Cour:           ORDEREDmaI          Ina   mar omer \ssued




                         D       The      expiration dare ul [Na order has          bean   EXTENDED                n OTHER MODIFICA‘HOMS) {SM me
                                                                                                           (Sea Below}                                                                                         J

                                                                                                                                                                                                                           _                          "
                                                                                                               WMAETon—uen SIGNATUREOFTUDGE
                                                                                                                                                         ﬂ 4 PM,




            Ejmmw
            D
             NET HEARING DATE


                         BY TELEPHONE CONFERENCE: calm Numhec
            lfamnr the Plaintiff or me Delamaru has questions
                                                              about the hurlug or tho Order,
                                                                                             um
                                                                                                I
                                                                                                                        '




                                                                                                                                                              contact
                                                                                                                                                                         1
                                                                                                                                                                             Password: I
                                                                                                                                                                                                 M         Phone Number.



                                                                                                                                                                             Court by telephone suns :ounhousa p
                                                                                                                                                                             Illa
                                                                                                                                                                                                                                   E:
                                                                                                                                                                                                                                    978 537- 3722



                                                                                                                                                                                                                                             M“gumw
                                                                                                                                                                                                                                                      l




                                                                         Conn, ﬂeas: call “Ia                                                                  Trial     Court H919 Lino at 1-833-81 COURT (1 ~833-312-63                                 5)-
            BEFORE THE DATE OF THE HEAR1 NG. If you cannot teach "Ia

            D       E.    PRIOR COURT ORDER TERMINATED
                                                                       agencies                                                                      destroy             records of such Order.
                                         is terminated. Law enlcmement
                                                                                                                                       shall                       all
                    This Court's pﬁor Order


           u TERMINATED AT FLAINTIFF'S REQUEST
                                                                                                                                                                         DAMI
                                                                                                                                                                           PM'
            IMTNESS— FIRST OR CHIEF JUSTICE                                                                         A   U’UE   mm. anen (Asst)                     0W    U




           |wi||                 do anything to protect                                                                     my family.

          Anyway,                                I've tried                         contacting attorneys                                                                        in           Rhode                         Island about

           how to do                                     this remotely, since innocent                                                                                              people should not be
          dragged across state                                                                lines during a                                                       pandemic                                    to be forced to

          stand next to their abusers                                                                                       in     court.                          No one                              will        help us for

           less than $2,500,                                                        which              I’m not paying                                                          because                             |       could get
          this               dismissed very easily by showing up.                                                                                                                                I'd       rather not

          though, and                                         it's        a rather simple matter, so                                                                                             if   you are an
          attorney                                  in    Rhode                     Island                 and wanna help                                                                    my family                              out feel

     https://turt|eboysports.com/transgender—east—providence—dad—whose—...rt—today—for—harassing—my—famiIy—and—using—the—courts—to—abuse—us/                                                                                                                           Page 19   of   123




                                                                                                                                                                                                      Page 183
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 184 of 259 PageID #: 599
Envelope: 31 12592
Reviewer: Jaiden H.




                                          EXHIBIT                    8

                                           Ashley St. Angelo
                                             Facebook Post

                                             (Oct. 18, 2020)




                                                     Page 184
Case Number: PC-2021-00224
                '


                                 County Superior Court
Filed in
           Case5:01
Submiﬁggggggg‘mm 1:21-cv-00261-JJM-LDA
                    ce/Bristol
                    PM                                                                                          Document 6-3
                                                                                                                Ashley StAngelo Filedbeen
                                                                                                                          have always  07/02/21
                                                                                                                                          a friend     Page Facebook
                                                                                                                                                          -
                                                                                                                                                   everyone... 185 of 259 PageID #: 600
                                                                                                                                                               I                                                                     to         |




Envelope: 31 12592
Reviewer: Jaiden H.

                                                                                                                                                                                                                                                              II                                       IILong
                                                                                                                                                                                                                                                                      Forgot account?




                                             wirxszzzz'e                                  '

                                                                                                                                                                                                                                                    Portugues         (BraSII)   .
                                                                                                                                                                                                                                                                                           .

                                                                                                                                                                                                                                                                                     Frangals (France)    -




                                             l   have always been a friend to everyone and always put                                                                                                    my family on                     a         DEUtSCh
                                             pedestal.                    |       have been treated                                like shit              by       my soon                 to   be ex wife as                        well as
                                             arrested by false claims and proven false                                                                             in   court and the case                                  was                     Privacy Terms AdVertiSing
                                                                                                                                                                                                                                                              ‘            ‘                   ‘
                                                                                                                                                                                                                                                                                                   Ad Ch°i°es
                                                                                                                                                                                                                                                    Cookies  More »


                                             dismissed. Ithought of leaving                                                            my       soon to be ex wife then but                                             |       believed
                                                                                                                                                                                                                                                    Facebook © 2021
                                             that the court would give custody to mom because am a transgender                                                                              |




                                             woman and being judged for who am as transgender not only that but                             |




                                             the lies my soon to be ex wife cooked up so decided to stay for my kids                                                        |




                                             and only my kids who loved me and loved them but the marriage cin my                                |




                                             opinion was over. As my daughter got older was framed by my daughter                                                       |




                                             so she can get what she wanted and my wife helped. My my daughter is
                                             now over 18 she has jumped from house to house living her life from one
                                             man to the next and recently been involved with a guy believe won't last.                                                                               |




                                             In my opinion her life is ruined. My other daughter is going down the

                                             same path as she has been involved with a 49 year old guy and she is
                                             only 16. But the frame up job has not only come back but it has with a
                                             vengeance. My wife knew about this relationship and allowing was                                                                                                           it


                                             unimaginable to say the                                                 least.        When              the guy George Liolios from East
                                             Providence                           RI told      me my                     daughter               is ‘I6         and she can fuck whoever she
                                             wanted and there is nothing can do wanted to beat him but took the               |                       |                                                             |




                                             higher road and thew him off the property. My wife soon later the same
                                             day to leave with him after he stole tools and other miscellaneous
                                             property from me. Within a few days the public bashing started causing
                                             violence to not only  me but to my 15 year old son all a while nobody knew
                                             the truth and  my wife and 2 daughter's laughing in the background while
                                             we has eggs, bricks, rocks, and so on thrown at the home and we were in
                                             fear of bullets being next. Yes am a transgender woman and no that had                |




                                             nothing to do with    but they made    a part of their plan to publicly
                                                                                               it                                               it


                                             destroy me. My wife knew since day 23 years ago and never had a                                         ‘l




                                             problem. She brought me willingly for my top surgery and even chose the
                                             size   |   should get for top surgery and sex was more incredible for her
                                             since. But                       now we have been shamed and                                                           in risk               of loosing our                     home and
                                             leaving us                       flat.    The             lies     continue and public shaming                                                     is still        going on
                                             bringing false witnesses to court and lately the only joy                                                                                                   |   get   in       my        life is

                                             proving          in              court      all       their lies.                    Some have been                                     proven         in       court by medical
                                             documents already and have documentation to prove the rest. But yes |




                                             more and more lies come up and my soon to be ex wife is using someone
                                             for now because this woman has money and once all said and done my
                                             wife   will          ditch this person. This                                              is   the type of person                                  |   did not marry. This
                                             is   not the                 first        time this has happened to                                                   me           but       made me more prepared
                                             for the         games she plays. have always loved her                  |                                                                    and even now miss her             |




                                             but the love that       was there is now gone and will not endure her abuse                                                    |




                                             mentally any more.                                        l   almost committed suicide                                                  in   the past due to trauma
                                             at   home she has                            allowed and aggravated and                                                             |   could not handle                           it   until

                                             one day decided my life without my kids would ruin my kids down the
                                                                  |




                                             road. So got help and years of mental help made me stronger than ever
                                                                      I




                                             and now stand up for me and my kids against any trouble that may
                                                                      |




                                             come. Understand filed for divorce not her and she claims she could not
                                                                                                   |




                                             cry for help well that is easy to show that is /was a lie. We all had cell
                                             phones paid for and if there was fear they could have called 911 whilel
                                                              |




                                             was sleeping or out during the day or had a friend call and so on. My
                                             daughter claimed the same but she had gone to school where any staff
                                             would have listened and she had a counselor privately who would have
                                             stepped in but no she only complained about bully's and school work.
                                             They also claimed starved my daughter but how is that possible when
                                                                                               |




                                             thereis plenty of food in the house and my soon to be ex wife was always

                                             home and went out during the day could have fed her if she was starved.
                                                                              I




                                             Why        is   it       everyone blamed                                        me for         starving                my daughter and                                believed
                                             these       lies        was juicy and don't use common sense. was a
                                                                          ?       Because                  it                                                                                                               |




                                             severely abused child and know abuse but unfortunately people use           |




                                             these tactical miniver's to get away with what they did and it hurts the
                                             people that                          is   being honest.                          It   hurts the people that are trying to be


           https://www.faceb00k.com/ashleymarie.stangelo/posts/3690854407632339                                                                                                                                                                                                                                 1/2

                                                                                                                                                               Page 185
Case Number: PC-2021 -00224
Filed in
Submiﬁgég     wCase 1:21-cv-00261-JJM-LDA
Envelope: 31 12592
                    ce/Bristol
                   ?2021 5:01
                                 County Superior Court
                                 PM                                              Document 6-3
                                                                                 Ashley StAngelo

                                             protected or people needing protection.
                                                                                                 Filedbeen
                                                                                           have always  07/02/21
                                                                                                            - I
                                                                                                           a frlend

                                                                                                               |
                                                                                                                        Page Facebook
                                                                                                                    everyone... 186 of 259 PageID #: 601
                                                                                                                   have one daughter
                                                                                                                                            .




                                                                                                                                            who
                                                                                                                                                     to


                                                                                                                                                     |
                                                                                                                                                               |




Reviewer: Jaiden H.                          believe her       life is    ruined but    now want |          to protect       my   other daughter and
                                             make sure        her    life is   going to go       in   the right direction. Iwant her to grow
                                             stronger than          it   can ever be and yes           |   want better than        |   ever had. That's
                                             what a REAL parent wanted                  for every child.

                                             Here   is   a   comparison         to   what   |   have   lived       !




                                             YOUTUBEQOM
                                             Woman           hits herself to 'frame                   husband          for   domestic violence'           |




                                             A Current Affair Australia

                                                    2                                                                                           5   Comments


                                                                                                           Share




           https://www.faceb00k.com/ashleymarie.stangelo/posts/3690854407632339                                                                                    2/2

                                                                                                              Page 186
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 187 of 259 PageID #: 602
Envelope: 31 12592
Reviewer: Jaiden H.




                                          EXHIBIT                    9

                                              0f Aidan Kearney
                                  Declaration of




                                                     Page 187
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 188 of 259 PageID #: 603
Envelope: 31 12592
Reviewer: Jaiden H.

              DocuSign Envelope   ID:   3BFBB39A-B880-414E-B945-BA0369D19254




                               STATE OF RHODE ISLAND                                                             SUPERIOR COURT
                               PROVIDENCE, SC.


                               ASHLEY ST. ANGELO, PPA
                               ANTHONY ST. ANGELO,
                                                       Plaintiff,                               :              CASE NO. PC-2021-0224
                                          V.


                               AIDAN KEARNEY AND JULIANNE
                               KEARNEY,

                                                       Defendants.



                                                                         DECLARATION OF AIDAN KEARNEY
                                         I,   Aidan Kearney,         declare:


                                         1.        I   am    over the 18 years 0f age and have never been convicted of a crime involving

                              fraud 0r dishonesty.            I   have ﬁrst—hand knowledge 0f the           facts set forth herein,   and    if called as    a

                              Witness could and would testify competently thereto.

                                         2.        I    am   a defendant in the above-captioned action, along With                 my     wife, Julianne


                              Kearney.

                                         3.        I   make       this   Declaration in support of my Motion to Dismiss for Lack of Personal

                              Jurisdiction      and Failure        to State a   Claim   for Relief, as well as   my Motion to Terminate and Vacate
                              Restraining Order, ﬁled herewith.

                                         4.        I   have rarely been to the          state   of Rhode Island, and even then, only occasionally,

                              Visiting    beaches and tourist attractions.

                                         5.        I   d0 not conduct business          in the state   of Rhode Island or have any regular presence

                              there.


                                         6.        I   am a resident 0f the Commonwealth of Massachusetts                  and d0 business        there.


                                         7.        I     operate         and    maintain    two     websites     called   “turtleboysports.com”            and

                              “TBDailyNews.com,” Which can be assessed from anywhere                              in the world.   There     is   n0 separate

                              business entity that operates or maintains these websites.



                                                                                                -1-




                                                                                           Page 188
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 189 of 259 PageID #: 604
Envelope: 31 12592
Reviewer: Jaiden H.

              DocuSign Envelope    ID:   3BFBB39A-B880-414E-B945-BA0369D19254




                                          8.           On these websites,      I   collect     and comment 0n matters 0f public          interest    and conduct

                              and report 0n investigative journalism.

                                          9.           Ihave used the websites            to   expose corruption in the Massachusetts State Police.              A
                              February 18, 2018 Boston Globe editorial credited Turtleboysports.com for breaking two stories

                              Which led          t0 the   shakeup and departure 0f high-ranking members 0f the Massachusetts State

                              Police.1


                                           10.         Revenue from these websites               is   derived from placement 0f advertisements, just like

                              any other news            site like the   Providence Journal 0r Boston Globe.                   None 0f the   ads 0r promotions

                              appearing on the websites target Rhode Island or are directed t0 a speciﬁc geographical

                              community. The contents 0f the websites are accessible                               t0 anyone.


                                           11.         Prior t0 September          1,   2020,   I   was aware 0f ﬁmdraising       efforts Plaintiff    had made

                              regarding her daughter allegedly going missing.                           I   reviewed these fundraising messages and found

                              them       suspicious.      My suspicions were later heightened When I saw a social media post published
                              by   Plaintiff’s allegedly          “missing” daughter stating she had ﬂed her                    home because      she had been

                              subjected to abuse at the hands 0f Plaintiff and Plaintiff’s son.                            Her older   sister also   published a

                              statement claiming that she had been abused by Plaintiff and Plaintiff’s son, as well.                                 A friend of
                              the older sister also published a statement providing details 0f the younger sister’s abuse.


                                           12.         Upon     obtaining this information,                 I   weighed the evidence available        t0   me   and

                              determined that the account of events provided by Plaintiff’s daughters was more credible. Then,

                              0n         September         1,     2020,    I        authored           articles     on   my     websites     at      the    URLs

                              <https://tbdai1ynews.com/missing-east—providence-teen-posts-on-facebook-that—she-ran-away-

                              from-abusive-transgender—father—who-is—attempting-to-proﬁt—off—of—her—disappearance/>                                             and

                              <https://turtleb0ysports.c0m/blt-123-dad—accused-0f—abusing-missing-east—providence-teenage-

                              daughter—in-facebook—post-she—wrote-has—been-cashing-in-on-fundraiser—and-has—several-other—




                                   1
                                          “Where’s the accountability of the State Police?”, BOSTON GLOBE (Feb. 28, 2018),
                              available          at:   https://Www.bostonglobe.com/opinion/editorials/ZO18/02/28/Where—accountability-
                              state-police/IZOy2DRWGUPs5XNsoGuMoK/story.html.


                                                                                                      -2-




                                                                                                Page 189
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 190 of 259 PageID #: 605
Envelope: 31 12592
Reviewer: Jaiden H.

              DocuSign Envelope    ID:   3BFBB39A-B880-414E-B945-BA0369D19254




                              allegations-by-family-members/>.                           True and correct copies of these                      articles are attached t0           my
                              Motion to Vacate and Terminate Restraining Order as Exhibits 5 and                                          6.    The   articles contain screen


                              shots demonstrating the facts                     0n which     I   relied in   making        my statements,         including the research             I



                              performed and the statements 0f Plaintiff’s daughters and                                    their friend.


                                              13.            On    September    5,   2020,   I   interviewed Plaintiff’s older daughter. She clariﬁed that

                              her sister        was not missing and provided multiple                      reports contradicting Plaintiff’s denials of abuse.


                              The same             day,      I   uploaded a Video 0f this interview 0n the Video streaming platform YouTube. The

                              Video      is   accessible at the           URL <https://Www.y0utube.com/watch?v=hTTJNAkaEO>.
                                              14.            Plaintiff contacted       me    and asked       that    I   remove      my   statements about her on                 my
                              websites.                I   did not   ﬁnd her   denials 0f her daughters’ claims of abuse convincing and                                 I felt    that


                              Plaintiff was not telling                  me the truth.      Accordingly,       I   did not remove the statements, as                  I felt it   was

                              important to                 let   the public   know    about apparent child abuse and Plaintiff’s attempt t0 proﬁt from

                              this abuse.


                                              15   .         Plaintiff then    began to harass      me and my family by publishing statements under the

                              alias “Justice                League.”      Plaintiff falsely claimed, inter alia, that                   my     wife and    I   sexually abuse

                              children, published our                    home   address, urged readers to contact                    my wife’s     employer, and posted a

                              picture of           my children with the              statement “I hope these kids are not being sexually demonized by

                              their father.                 Lord pray     for these kids.”          These statements continued despite                         me    speciﬁcally

                              instructing “Justice                   League” not     t0 contact    me.

                                              16.            Due     to this harassment, I contacted the             Holden, Massachusetts Police Department

                              in January               2021 and reported What Plaintiff was doing. The Holden police then contacted Plaintiff.

                              In the police report ﬁled                   by   the ofﬁcer    who spoke       With        Plaintiff, the   ofﬁcer makes          it   clear that he


                              did not advise Plaintiff t0 seek a restraining order against                                 me   0r   my Wife.
                                              17.            Ithen published an        article    about   this     development 0n February               10,   2021, available

                              at    the                URL         <https://turtleboysp0rts.com/transgender—east—providence-dad-whose-daughter—

                              alleged-he-abused-her—got—a—ro-placed-on-him-in-leominster-district-court-today-for-harassing-

                              my-family—and—using—the—courts—t0-abuse-us/>.                                This article includes photographs                     I   took 0f the



                                                                                                         -3-




                                                                                                   Page 190
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA                         "’ i "W'
                                           Document 6-3 Filed 07/02/21 Page 191 of 259 PageID #: 606
Filed in Providence/Bristol
                      PM
Submitted25/21/2021 5:01
                                                                             ’_"'       ‘         V‘ﬁrﬁ        '                              '




Envelope: 31 12592
Reviewer: Jaiden H.
                 DocuSIgn Enve|ope   ID:   3BFBB3QA-3880-414E-3945-BA0369019254




                              Holden police report              clearly displaying      its text.   A true and correct copy of this article is attached
                              to   my Motion to Vacate and Terminate Restraining Order as Exhibit 8.
                                            18.         Due to   Plaintiﬁ’s continuing harassment,                 I   sought a Harassment Prevention Order

                              against Plaintiﬁ' in Leominster, Massachusetts District Court,                               which was granted on January 25,

                              2021. Photographs ofthis order are also included in the February 10, 2021                                    article.


                                            19.         The Harassment Prevention Order prccluded                        Plaintiff   from contacting   me   or from

                              making statements regarding                me   or   my    family online, through text, or through email, and from

                              contacting             my wife’s employer.
                                            20.         Plaintiﬁ violated this order and            was      arrested     by East Providence, Rhode         Island.


                              Within minutes 0f being arraigned on charges for doing                               so, Plaintiff violated the     order again.

                                            2]   .      In writing articles about Plaintiff,        I   did not invite. request, or otherwise suggest that

                              my readers communicate with Plaintiff.
                                            22.         I   do not conduct any advertising targeted directly                 at   Rhode   Island.


                                            23.         I   never purposely availed myself ofthe forum of Rhode Island.

                                            I   declare under penalty of perj ury under the law of Rhode Island that the foregoing                           is   true


                              and     correct.




                                                             5/6/2021                                                              Jefferson MA
                                            Signed 0n                                               ,   at




                                                                                                    nocusumd w.

                                                                                                11:01”                 W‘Em’
                                                                                              Aidan Kearney




                                                                                            Page 191
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 192 of 259 PageID #: 607
Envelope: 31 12592
Reviewer: Jaiden H.




                                        EXHIBIT                     10
                                                             0f
                                      Excerpts 0f Transcript of
                                      January 12, 2021 Hearing




                                                     Page 192
Case Number: PC-2021-00224
                    County Superior Court
          Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                     PM
Submitted: 5/21/2021 5:01
                                          Document 6-3 Filed 07/02/21 Page 193 of 259 PageID #: 608
Envelope: 31 12592
Reviewer: Jaiden H.



     A                                                        STATE OF RHODE ISLAM

                              PROVIDENCE   ,   SC   .                                      SUPERIOR COURT




                                                                              ORIGINAL
                              ASHLEY ST.       Ame                   )




                                                                     )




                                           vs.                       )    CIVIL ACTION No: PC/2021—00224

                                                                     )




                              AmAN   KEARNEY,           E1“   AL     )




                                I'm    BEEORE ASSOCIATE JUSI'Im

                                                         TUESDAY,    W         MESA E.
                                                                                12, 2021
                                                                                           DARIW   ON:




    ..-                       APPEARMS:
                              ASHLEY ST. ANGELO, PROBE



                               ROSEMARY A. PATALANO, RPR; OFFICIAL STATE COURT REPORTER
                                                               Page 193
Case Number: PC-2021-00224
                     County Superior Court
           Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 194 of 259 PageID #: 609
Envelope: 31 12592
Reviewer: Jaiden H.




                                             CERTIFICATION


                                   I,   Rosanary A. Patalano, hereby certify that the

                              succeeding pages, l through 15, inclusive, are a true and

                              accurate transcript of my stenographic notes.




    _/"\




                                                   Page 194
Case Number: PC-2021-00224
                   County Superior Court
         Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                    PM
Submitted: 5/21/2021 5:01
                                         Document 6-3 Filed 07/02/21 Page 195 of 259 PageID #: 610
Envelope: 31 12592
Reviewer: Jaiden H.



                                                    THEORY, JANUARY      12. 2021

                                                        AFTERIDON SESSION

                                   THE:   CLERK:    “me case before this Court is Ashley

                              St. Angelo, as parent of Anthony St. Angelo, versus Aidan

                              Kearney and Julianne Kearney.            Last name is spelled

                              K-E—A-R-N-E-Y.

                                   Ms. St. Angelo, please raise 3mm: right hand.

                                   (Plaintiff duly sworn by the clerk)

                                   TEE CLERK:       Thank you.

                    10             Please state your name for the record            and.   spell your

                    ll        first and last name.

                    l2             IVE.   ST. ANGELO:       Ashley Marie St. Angelo:

                    13        A—s-H—L-E-Y; and then it's s-T period; A-N-G—E—L-o.

                    l4             'IHE   COURT:    So, you‘re here asking to waive the

                    15        filing fee so you can bring a complaint against these

                    16        named defendants?
                    1'7            MS. ST.    ANGED:        Correct.

                    18             And their       -- their   blog also.    It's called Turtleboy

                    19        Sports in ——

                    20             COURT REPORTER:          I'm sorry?

                    21             MS. ST. ANGELO:          It's :LanhSS --

                    22             COURT REPORTER:          I didn't hear you.

                    23             MS. ST. ANGELO:          Their blog also.     It's called

                              Turtleboy Sports.        "Turtleboy" is one word.

                    25             THECOURI':       Well,     Idon'tlmowifyoucansuea


                                                        Page 195
Case Number: PC-2021-00224
                   County Superior Court
         Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                    PM
Submitted: 5/21/2021 5:01
                                         Document 6-3 Filed 07/02/21 Page 196 of 259 PageID #: 611
Envelope: 31 12592
Reviewer: Jaiden H.



                              blog.

                                      IVE.      ST. ANGELO:     I am not looking to sue, Your

                              Honor.           I am looking to have them take the defamatory

                              speech down that's inciting violence towards me and my

                              son.

                                      ﬁnd as you know, Your Honor, I have been before you

                              before.          And I have always been truthful.          And the other
                              issue has been resolved without problem since.                   I am

                              looking basically, Your Honor, to do the same thing.

                    10                If you read the Statement, I don't mind if you read

                    ll        the statemalt, it will take a moment, but I have acme law

                    12        I'd like to ——

                    13                'IHE      COURT:   A11 right.

                    14                MS. ST. ANGELO:           Unforttmately, again, everytl'ﬁng is

                    15        on my phone.           I apologize.         I don't want to --

                    16                THE COURT:         Well, I am not going t0 grant any ~— any

                    1'7       substantive relief today.                  The auly thing that is before

                    18        me today ——

                    19                MS. ST. ANGELO:           I'm just looking to have than stop

                    20        contacting me and take the false information down off

                    21        their websites.

                    22                The discrimﬁnation, the -- the referring to me as ~-

                    23        sexual discrimination as a "BLT123" and a "he", which I

                              don't know what that's about, the BLT123.

                    25                'IHE‘.   COURT:    Give me    a.   rtdnute to —-




                                                              Page 196
Case Number: PC-2021-00224
                   County Superior Court
         Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                    PM
Submitted: 5/21/2021 5:01
                                         Document 6-3 Filed 07/02/21 Page 197 of 259 PageID #: 612
Envelope: 31 12592
Reviewer: Jaiden H.



                      H            MS. ST. ANGEEO:           Sure.

                      no           THE COURT:         —-   review this.
                      UJ
                                   (Pause)

                                   'IHE     COURT:    So, Ms. St. Angelo,       your carplaint

                              involves an awful lot.           Have you ——

                                   This is somthjng you might want to seek out an

                              attorney.

                      Lomd
                                   MS. ST. ANGELO:           I would,     hmest to   God, I can't

                              even afford my own emenses.

                    lO             'IHE:    COURT:    I know that.       But I’m going to give you

                    ll        a phone number for the Rhoda Island Bar Association.

                    12             MS. ST. ANGELD:           I did speak to them before coming

                    13.       here today.

                    14             THE      GDURI':   You did?

                    15             MS. ST. ANGELO:           Yes.

                    16             ‘II-IE   COURT:    They do have an LGB‘IQ carmittee.        Did
                    1'7       anyone mention that to you?

                    18             MS. ST. ANGELO:           NO.

                    19             'IHE     COURT:    When you called the bar association,

                    20        what happened?

                    21             MS. ST. ANGELO:           They said that they're going to

                    22        refer me to several pro bone lawyers, but they don't

                    23        handle cases like this.

                                   ‘II-E    COURT:    Exactly.        They don't.   But a pro bono

                    25        lawyer means a free lawyer.




                                                           Page 197
Case Number: PC-2021-00224
                   County Superior Court
         Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                    PM
Submitted: 5/21/2021 5:01
                                         Document 6-3 Filed 07/02/21 Page 198 of 259 PageID #: 613
Envelope: 31 12592
Reviewer: Jaiden H.



                                      MS. ST. ANGELO:                  Correct.

                                      'ITE     COURT:      So,    did you get any names        fmn   than?

                                      MS. ST. ANGELO:                  I called several different ones

                              that they gave me, but none of than handle a case like

                              this.

                                      'I'his    is my problem.             I   ms   told by the police

                              officer in Massachusetts to highly recommend coming to

                              get a restraining order against than.                        They keep calling

                              me and trying to get me to go on their live show, which                          I

                    10        am eigecting if I had done that, they would destroy me

                    11        even more.            All their words are defamatory, okay?                One

                    12        mnmt.
                    13                THE:     COURT:      So, you're looking for a restraining

                    14        order?         See,    I   ms     not:   aware that you were looking for a

                    15.       restrairﬁng order today.                     I thought:   you mere just looking

                    16        for the ability to file —- to file.                        So, let me just get

                    17        up to speed.

                    18                MS. ST. ANGEID:              No, I am looking for a restraining

                    19        order.

                    :20               THE:     COURT:      So,    you'd like a restraining order

                    21        against Aidan and Julianne Kearney to prevent them frcm

                    22        what?      To stop them from what?

                    23                MS. ST. ANGELO:              Having these people calling me.

     ,..            24        The Violence.              ’Ihe   posts that they put, basically says

                    25        that I starve my daughter, I abuse my wife and daughter,




                                                                 Page 198
Case Number: PC-2021-00224
                   County Superior Court
         Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                    PM
Submitted: 5/21/2021 5:01
                                         Document 6-3 Filed 07/02/21 Page 199 of 259 PageID #: 614
Envelope: 31 12592
Reviewer: Jaiden H.



                              my son, abuse my wife and daughter.                  I'm getting

                              threatening phone calls.                I would change the number

                              except the whole world lmows the umber.

                                      My son is getting harassed online because of these
                              people.        They‘re calling me crushed turtles.            That's what:

                              they keep calling us, crushed turtles.                  I don't know what

                              that agreesion means, but it's all related to their

                              Turtleboy website, that me will get crushed by their

                              website.

                    10                And all their information is defamatory.               Freedom of

                    ll        speech --

                    12                'IHE   COURT:         All right.

                    13                MS. ST. ANGEID:            I will go to -—

                    14                THE:   COURT:         Ms. St. Angelo,   I am going to stop you

                    15        because I am aware, I am aware of the fighting words.

                    16        And I am aware           --

                    1'7               MS. ST.    m0:             That's what I was going t0 ——

                    18                THE COURT:            I am aware of that.

                    l9                I am going to grant a limited restraining order

                    20        today.

                    21                Mg. ST.    mama:           Okay.

                    2-2               THE    CXDURT:        All right?    Because this requires ~-

                    23        this-   requires a lot more time.

                                      MS. ST. ANGELO:            I apologize.     I never give ycu an

                    25        easy case.



                                                               Page 199
Case Number: PC-2021-00224
                   County Superior Court
         Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                    PM
Submitted: 5/21/2021 5:01
                                         Document 6-3 Filed 07/02/21 Page 200 of 259 PageID #: 615
Envelope: 31 12592
Reviewer: Jaiden H.



                                    THE:     CUURT:    And it requires an opportunity for the

                              defendant to appear.

                                    MS. ST.      mo:        Right.

                                    Also, a lot of evidence that I would have to bring

                              in to you.

                                    'IHE:    COURT:    Yes, there's a lot here.

                                    M9. ST.      ANGEm:     oh, yeah.

                                    My main goal for today, Your Honor, is that they
                              don‘t: call me.         Those come down for the ten days.     The

                    10        You'l‘ube   video and their —— and their four posts come down

                    11        forthetendays.            Andifycuagree that theywerejnthe
                    12        right, they can place them back up, and I will seek

                    13        further treasures thereon after.

                    14              But I am looking for, until the case is heard, for

                    15        this to come dam.           Because these are the reasons we are

                    16        getting these harassing phone calls.             People on blogs

                    l7        are reading their blog, they're calling us.              I have

                    18        gotten calls from Canada, Texas, California, with

                    19        threats.        I've got Facebook threats left and right that

                    20        they're going to care to my house and shoot me because of

                    21        stuff like this.          And it's all    -~

                    22              It's all a lie.         I proved t0 the gentleman it's all

                    23        a lie.        And he told me if I don't go on a live broadcast,

     A              24        he ain't taking it down, tough.

                    25              'IHE:    COURT:    So, I have almost:    no evidence in front



                                                          Page 200
Case Number: PC-2021-00224
                      County Superior Court
           Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                            Document 6-3 Filed 07/02/21 Page 201 of 259 PageID #: 616
Envelope: 31 12592                                                                                l5
Reviewer: Jaiden H.




    PAY               l            'I‘I—E   COURT:   Clerk's office and then do what they

                      2       tell you to do-

                      3            MS.ST.ANGEIO:             Itrustyouknowme.            Ihavealways
                      4       been honest: with you.

                      5            THECOURI‘:        Youhavebeenvery candid withthe
                      6       Court.    That's for sure.

                      7            Ms. ST. ANGELO:           'Ihamc you,   Your Hanor.

                      8            TEE COURT:        All right, Miss.        We‘ll see you -— we'll

                      9       see you in a week and-a-half.

                    :Lo            Ms. ST. ANGELO:           Thank you.

                    11             Have a good afternoon.

                    12             THE CLERK:        You, too.
    A               13             IHE COURT:        Okay.

                    14             (Matter concluded)

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

    ,—..            24

                    25




                                                        Page 201
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 202 of 259 PageID #: 617
Envelope: 31 12592
Reviewer: Jaiden H.




                                        EXHIBIT                     11

                                      Excerpts of
                                               0f Transcript of
                                                             0f
                                        April    7,   2021 Hearing




                                                      Page 202
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 203 of 259 PageID #: 618
Envelope: 31 12592
Reviewer: Jaiden H.




                                                  STATE OF RHODE ISLAND

                              PROVIDENCE, SC.                                     SUPERIOR.COURT




                              ASHLEY   &   ANTHONY R. ST.      )

                              ANGELO                           )


                                                               )
                                                                     PC-2021-00224
                                            vs.                )




                              AIDAN & JULIANNE KEARNEY,        g

                              TURTLE BOY SPORTS                )




                      lO

                      ll
                                                            I-EARD   BEFORE
                      12
                                            THE HWORABIE JUSTIE MELISSA DARIGAN
                      l3
                                                       w APRIL        7,   2021
                      l4

                      15

                      l6

                      l7

                      l8
                              APPEARANCES:
                      l9
                              ASHLEY ST. ANGELO .............. PRO SE
                      20      AIDAN KEARNEY .................. PRO SE

                      21

                      22

                      23

                      24                              ELLEN MCNAMARA, RPR
                                                         COURT REPORTER
                      25




                                                      Page 203
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 204 of 259 PageID #: 619
Envelope: 31 12592
Reviewer: Jaiden H.




                                                 C E R.T I F I C.A.T I O N




                                    I,   ELLEN   WA,      hereby certify that the

                              succeeding pages 1 through 70, inclusive, are a true and

                              accurate transcript of my stenographic notes.



                                                           WW
                                                      ELLEN McNAMARA, RPR
                                                      Court Reporter




                                                     Page 204
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 205 of 259 PageID #: 620
Envelope: 31 12592                                                                             ]_

Reviewer: Jaiden H.




                         l                          Wédnesday,.April 7, 2021

                         2                                AFTERNOON SESSION

                         3            THE CLERK:     The case before this Court is Ashley St.

                         4    Angelo versus Aidan Kearney and Julianne Kearney.             This

                         5    is PC—2021—00224.

                         6            Ms. St. Angelo, please raise your right hand.

                         7                    ASHLEY ST. ANGELO, duly sworn

                         8            THE CLERK:     Please state your name for the record,

                         9    and spell your first and last name.

                      lO              MS. ST. ANGELO:       Ashley'Marie St. Angelo,

                      11      A—s—H—L—E—Y, space, S—T. A—N—G—E—L—O.

                      12              THE CLERK:     Mr. Kearney, please raise your right

                      l3      hand.

                      l4                           AIDAN'KEARNEY, duly sworn

                      15              THE CLERK:     Please state your full name and spell

                      l6      your first and last name for the record.

                      l7              MR. KEARNEY:       Aidan, A—I-D-A—N, K-E-A—R—N-E-Y.

                      l8              THE CLERK:     Did you say.A—

                      l9              MR. KEARNEY:       A—I-D-A—N.

                      20              THE COURT:     Sir, how do you pronounce your last

                      21      name?

                      22              MRJ KEARNEY:       Kearney.

                      23              THE COURT:     I   want to make sure I'm_pronouncing it

                      24      right.

                      25              MRJ KEARNEY:       Your Honor, my wife is —— she's having




                                                         Page 205
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 206 of 259 PageID #: 621
Envelope: 31 12592
Reviewer: Jaiden H.




                              further about confidential communications that you have

                              had with attorneys.

                                   MS. ST. ANGELO:        If you'd like the attorney's

                              information, I'm_more than happy to give it to you.                          You

                              can verify he asked, as well as               I am,   for an extension.

                              It's not to prolong this Situation, Your Honor.                       It's

                              just to protect myself.

                                   THE COURT:        W611, again, it would have been more

                              helpful to have this information or to have this request

                      lO      more than 24 hours in advance of the hearing so that

                      ll      Mr. Kearney didn't have to drive down here today.

                      12           MS. ST. ANGELO:        I   agree, Your Honor, but            I   did not

                      l3      hear from.the attorney until this afternoon.                  And.had            I


                      l4      known prior to,    I    absolutely would.have made the Court

                      15      aware more than 24 hours' notice.                  I'm_not the type of

                      l6      person to disrespect Mr. Kearney, his time, you know, his

                      l7      gas and everything else.            I   am.not type of the person to

                      l8      disrespect that.        Because     I   haven't heard from the

                      l9      attorney until yesterday when             I   sent the e—mail, and           I


                      20      did hear from_him.this morning.

                      21           THE COURT:        You can take a sit for right now.

                      22           MS. ST. ANGELO:        Sure.        Thank you.

                      23           THE COURT:        So this is what         I   had hoped to

                      24      accomplish today.        So Ms. St. Angelo came to this Court

                      25      in early January on a complaint against Aidan and




                                                       Page 206
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 207 of 259 PageID #: 622
Envelope: 31 12592                                                                                6
Reviewer: Jaiden H.




                         l    Jnlianne Kearney, as well as something called Turtleboy

                         2    Sports.

                         3         The complaint generally alleges harassment, but as                 I


                         4    understand.the complaint, most if not all of the alleged

                         5    harassment is taking place online.

                         6         MS. ST. ANGELO:      Correct.

                         7         THE COURT:      Because the allegation relates to words

                         8    spoken or words written, material published, this is a

                         9    little more complicated.than what       I   would call the usual

                      lO      neighbor dispute or interpersonal issues of people not

                      ll      being able to get along with each other.          I   am.happy to

                      12      hear that you have an attorney in the wings and           I   really

                      l3      hope that an attorney does step in, because one of the

                      l4      things that   I   really need to happen in this case is         I


                      15      need —— not   I   need, the plaintiff, you need to keep this

                      l6      case alive and going forward.        You are going to —— I'm

                      l7      going to need you to provide an amended.complaint that

                      l8      details exactly and clearly what your claims are against

                      l9      these defendants ——

                      20           MS. ST. ANGELO:      Sure.

                      21           THE COURT:      —— including as exhibits to the

                      22      complaints the material that you contend are harassment,

                      23      defamatory, whatever the theories of the case are going

                      24      to be.

                      25           Perhaps we can clear up one thing right now, and




                                                     Page 207
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 208 of 259 PageID #: 623
Envelope: 31 12592
Reviewer: Jaiden H.




                              that has to do with Jnlianne Kearney.

                                     Do you have a claim.against her specifically as to

                              conduct that you allege she has committed or done?

                                     MS. ST. ANGELO:          She —— she is part owner of the

                              website, so      I   included.both.       So I'm_not sure who is

                              typing, what information is being brought by either

                              party.       So as being co—owner of the website, that is why

                              I   brought the claim.against her as well.

                                     THE COURT:      And as you're standing here right now,

                      lO      it would.be your intention to pursue a claim.against her.

                      ll             MS. ST. ANGELO:          Yes.

                      12             THE COURT:      Ms. St. Angelo, has there been any

                      l3      interpersonal interaction between you and.Mr. Kearney or

                      l4      Mrs. Kearney ——

                      15             MS. ST. ANGELO:          Yes.

                      l6             THE COURT:       —— in terms of texts, phone calls,

                      l7      e—mails?

                      l8             MS. ST. ANGELO:          Yes.

                      l9             THE COURT:       There have been.

                      20             MS. ST. ANGELO:          Yes.

                      21             THE COURT:      What's the nature of those interactions?

                      22             MS. ST. ANGELO:          I   don't have them_with me, Your

                      23      Honor,   I   apologize, because I'm_waiting for the attorney.

                      24      He's got the documents.

                      25             If you want,      I   can look them.up right now.




                                                           Page 208
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 209 of 259 PageID #: 624
Envelope: 31 12592                                                                                             ]_   7
Reviewer: Jaiden H.




                         l    an active restraining against order him”                      There's a

                         2    warrant out for his arrest.               And    I   am forced to drive

                         3    across state lines during a pandemic because                      I   am.a

                         4    defendant in this case, as if               I   have done anything wrong.

                         5    Especially'my wife, who is completely innocent in this

                         6    case, and is lOO percent a victim”                     It is morally

                         7    reprehensible what is happening now and just absolutely

                         8    awful.

                         9              And there's so much more to this, what this person

                      lO      has done, that         I   have barely even scratched.the surface,

                      ll      but   I    think you get the point.

                      12                THE COURT:       I   get the point, and        I   also get the

                      l3      point that Ms. St. Angelo has many, many of the same

                      l4      concerns and statements about you, all of which are going

                      15      to be sorted out.

                      l6                So you did have some options, Mr. Kearney.                    You

                      l7      could.have hired a lawyer.                You could.have filed a motion

                      l8      to dismiss.       There's a lot of things that you could have

                      l9      done.       You didn't do them ——

                      20                MR4 KEARNEY:         I   can't afford a lawyer.

                      21                THE COURT:       —— that's fine.           This is what we're

                      22      going to do now, because there is a whole lot to both

                      23      sides of the story.                A_whole lot, a whole lot that             I


                      24      don't understand, and a whole lot that I'm_going to need

                      25      to understand, but it's the plaintiff's case, so the




                                                             Page 209
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 210 of 259 PageID #: 625
Envelope: 31 12592                                                                                            ]_   8
Reviewer: Jaiden H.




                         l    plaintiff is going to start first by getting this case in

                         2    order.

                         3            MS. ST. ANGELO:            If   I   may, Your Honor.    If   I   may?

                         4            First of all, everything he stated is inaccurate,

                         5    but he also stated he didn't post my name, address or

                         6    phone number.         I       do have a video showing that he has.

                         7    Okay.       I   have been accused.of all this through the police

                         8    department when           I    went to go serve a restraining order to

                         9    him_they refused to serve.                   There's a lot more to this

                      lO      case.

                      ll              I've been —— I've got verifiable information that

                      12      when things don't go his way he posts fake blogs to cover

                      l3      and.protect himself.               I've got evidence of that.            Just

                      l4      the same of what he's accusing me, I've got evidence that

                      15      he has done that to people in the past.

                      l6              This has already gone far and beyond.without my

                      l7      attorney'present.               JUst the same,     I   can verify everything

                      l8      that    I   have stated is true.              I'm getting a lawyer to

                      l9      represent me to make sure that information that's not

                      20      relevant to this case is not provided.

                      21              THE COURT:            All right.      This is what we're going to

                      22      do, we're going to —— basically, we're going to start

                      23      this case over ——

                      24              MS. ST. ANGELO:            Okay.

                      25              THE COURT:            —— because the complaint as it currently




                                                              Page 210
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 211 of 259 PageID #: 626
Envelope: 31 12592                                                                               ]_   9
Reviewer: Jaiden H.




                         l    stands now is just insufficient for me to address

                         2    anything on a substantive level.

                         3         MS. ST. ANGELO:       Okay.

                         4         THE COURT:     So I'm going to give the plaintiff ——

                         5         MS. ST. ANGELO:       And.I may also want to add, Your

                         6    Honor, he knew about the court date that he was supposed

                         7    to appear for.     Prior to being served, I've got a video

                         8    of that, that was a date that he went to Leominster

                         9    courthouse to get his restraining order versus showing up

                      lO      here that he knew was a hearing date to arrive for.

                      ll           So he filed a revenge restraining order, lied to the

                      12      JUdge.   I   can't proof that at this point, and that's

                      l3      another case that doesn't belong here, and he got his

                      l4      restraining order.      But he maliciously did that on the

                      15      day that he was supposed.to be here.

                      l6           THE COURT:     I   know that there are some questions

                      l7      about service on Mr. and.Mrs. Kearney, how service was

                      l8      made, when it was made.        I   know that service was made

                      l9      eventually and finally through the Rhode Island Sheriff's

                      20      Department with their corresponding unit in

                      21      Massachusetts.     I'm_not going to look back as to all of

                      22      the travel from.the start.         we're going to hit the reset

                      23      button on this case as of today.         And.that is what we're

                      24      going to do.

                      25           MRJ KEARNEY:       Your Honor, if    I   could add just one




                                                      Page 211
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 212 of 259 PageID #: 627
Envelope: 31 12592                                                                                              2O
Reviewer: Jaiden H.




                         l    more thing.         In the police report, the Holden police

                         2    report, which        I   did submit as evidence, they specifically

                         3    say in here, Ashley, when he applied for the —— on his

                         4    affidavit that he provided to this Court, he says that

                         5    the Holden police instructed.him.to attempt to get a

                         6    restraining order.              The Holden police saw this, and

                         7    specifically in their report say that that is a bold—face

                         8    lie.       That they never ever told him.to do that.                       He made

                         9    that up.       So he lied on the police report.                  In Court,

                      lO      when   I    got my restraining order against him, his argument

                      ll      to the JUdge was that the Holden police are also a lie.

                      12      So everybody is lying here except for Ashley St. Angelo.

                      l3             THE COURT:        Maybe everybody is lying.              Maybe nobody

                      l4      is lying.       I   don't know.        What   I   do know is     I,   myself

                      15      called.the Holden Police Department three times to find

                      l6      out about service in this case and not once did                        I   have

                      l7      the courtesy of a return phone call.                   So   I   don't think

                      l8      all that highly of the police department, when they don't

                      l9      return a phone call of a JUstice of another court

                      20      corresponding ——

                      21             MR4 KEARNEY:         I   would like to speak to the police

                      22      about that.

                      23             THE COURT:        No.      Done.   Like three months ago.              And

                      24      that's why service went through the Rhode Island

                      25      Sheriff's Department because the Holden Police Department




                                                          Page 212
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 213 of 259 PageID #: 628
Envelope: 31 12592                                                                                2   ]_

Reviewer: Jaiden H.




                         l    failed to respond.to me.            Three phone calls.

                         2         MR HEMEE           (kﬁﬁ        TMemﬂﬁmgmhﬁa anlsmde
                         3    to them, they said that they did contact the Court about

                         4    specifically the fact that they did not instruct.Ashley

                         5    to come down here, and that they had called, but it

                         6    didn't matter.

                         7         THE COURT:     They didn't talk to this Court.           I   don't

                         8    know what Court they were talking to.            It wasn't me.

                         9         So in any event ——

                      lO           MR4 KEARNEY:       Could   I    have them.contact you?

                      ll           THE COURT:     No.      I'm.done with the Holden Police

                      12      Department.    The Holden Police Department has absolutely

                      l3      nothing to do with this case at this point.

                      14           MR. KEARNEY:       They do.

                      15           THE COURT:     Not with this case, they don't.

                      l6           MR4 KEARNEY:       I   mean, this —— specifically about

                      l7      this case, this police report is ——

                      l8           THE COURT:     The Holden Police Department does not

                      l9      have a role in this case at this time.            If they end up

                      20      being a witness for you at the time of the hearing, we'll

                      21      deal with that when that happens.

                      22           All right.     Ms. St. Angelo.

                      23           MS. ST. ANGELO:         Yes, Your Honor.

                      24           THE COURT:     I   am.going to order you to file an

                      25      amended.affidavit in this case ——




                                                      Page 213
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 214 of 259 PageID #: 629
Envelope: 31 12592                                                                                        22
Reviewer: Jaiden H.




                         l            MS. ST. ANGELO:     Correct.

                         2            THE COURT:     —— that details all of your allegations

                         3    and claims against these defendants, whether it's

                         4    Mr. Kearney, Mrs. Kearney or some business entity that he

                         5    or they run ——

                         6            MS. ST. ANGELO:     Okay.

                         7            THE COURT:     —— by May 7th.

                         8            MS. ST. ANGELO:     Okay.      I   don't have a pen.         I


                         9    apologize.     I   have one.     I   apologize.      I   have one.

                      lO              THE COURT:     So May 7th for the plaintiff to file an

                      ll      amended.complaint.

                      12              THE CLERK:     I'll give you more paper.

                      l3              MR4 KEARNEY:     Do you want me to submit any of this

                      l4      as evidence?

                      15              THE COURT:     Hang on, Mr. Kearney.

                      l6              When the amended.complaint is served on the

                      l7      defendant ——

                      l8              THE CLERK:     Ms. St. Angelo, the JUdge is speaking to

                      l9      you.

                      20              MS. ST. ANGELO:     I   apologize, Your Honor.          What was

                      21      that?

                      22              THE COURT:     So the amended.complaint must be filed

                      23      by May 7th.

                      24              MS. ST. ANGELO:     Yes.     May    I   ask, Your Honor,         just

                      25      what specifically did you say you wanted.me to write on




                                                       Page 214
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 215 of 259 PageID #: 630
Envelope: 31 12592                                                                                     23
Reviewer: Jaiden H.




                         l    the amended.complaint or how you wanted it written,

                         2    please?

                         3         THE COURT:     You have an attorney.                Your attorney

                         4    will know what to do.

                         5         MS. ST. ANGELO:          Okay.

                         6         THE COURT:     But   I       need an amended.complaint that

                         7    clearly sets forth what your claims are, against who and

                         8    what the basis is for the Claimd                Again, if you have an

                         9    attorney and that attorney actually enters an appearance

                      lO      in this case, then that attorney will know what to do.

                      ll           This deadline of May 7th applies whether you have an

                      12      attorney or not.

                      l3           MS. ST. ANGELO:          Okay.

                      l4           THE COURT:     And if the attorney that you're talking

                      15      with, if that falls through, then the burden is going to

                      l6      be on you to figure out an amended.complaint.

                      l7           MS. ST. ANGELO:          Sure.

                      l8           THE COURT:     That amended.complaint is going to need

                      l9      to be served on all of the defendants.

                      20           MS. ST. ANGELO:          Okay.

                      21           THE COURT:     So I'm going to hav             ——

                      22           MS. ST. ANGELO:          I    apologize.

                      23           THE COURT:     I'm going to allow you to serve them.by

                      24      regular mail and certified.mail, return receipt

                      25      requested.




                                                     Page 215
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 216 of 259 PageID #: 631
Envelope: 31 12592                                                                                 24
Reviewer: Jaiden H.




                         l           MS. ST. ANGELO:       Okay.

                         2           THE COURT:      Again, if you have an attorney, the

                         3    attorney will know exactly what you have to do.           If you

                         4    don't have an attorney and you're going to remain

                         5    self—represented, you are going to have to figure that

                         6    out.    But   I   am.going to permit service to be made by

                         7    regular and certified.mail, in accordance with Rule              4   of

                         8    the Rules of Civil Procedure, since the defendants live

                         9    in Massachusetts.

                      lO             Under our rule the defendants have 20 days to

                      ll      respond to that complaint.

                      12             MR4 KEARNEY:      What did you mean by that, "respond"?

                      l3      Like ——

                      l4             THE COURT:      You can either answer the complaint ——

                      15             MRJ KEARNEY:      In writing?

                      l6             THE COURT:      In writing or you can file a motion to

                      l7      dismiss.      I   would encourage you, sir, to seek out counsel

                      l8      on this case.

                      l9             MR. KEARNEY:      I   ——

                      20             THE COURT:      It is not going to be an easy case for

                      21      someone without legal training to handle.

                      22             MR4 KEARNEY:      I   can't afford counsel, so.   I've been

                      23      through a dozen of these restraining hearings so ——

                      24             THE COURT:      Hang on.      Don't interrupt.

                      25             MR4 KEARNEY:      I'm.going to represent myself.      I




                                                       Page 216
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:01
                                           Document 6-3 Filed 07/02/21 Page 217 of 259 PageID #: 632
Envelope: 31 12592                                                                               7O
Reviewer: Jaiden H.




                              I's,   cross the T's a little bit more than what we have

                              been able to flesh out here today.

                                     And   I   will see the parties on WQbex for a review on

                              April 29 at 11:00 a.m.        .As   I   said, you will get an

                              invitation to that appearance from_me probably a couple

                              of days beforehandd       And.hopefully we'll use that time to

                              solidify, confirm the agreement and the settlement.              And

                              if there is no agreement and settlement, then            I   will lay

                              out the date for the forward travel of this case, and

                      lO      we'll go from.there.        It will be not a hearing if —— it's

                      ll      more a status conference than anything else.

                      12             All right.      I'm going to let our court reporter go,

                      l3      she was supposed.to leave 25 minutes ago, and I'm going

                      l4      to recess for the day.        And our court personnel here will

                      15      get you the document that you need, and you can both be

                      l6      on your way.

                      l7             MS. ST. ANGELO:      Thank you, Your Honor.

                      l8             THE COURT:      You're welcome.

                      l9             (Proceedings adjourned at 4:19 p.m.)

                      20

                      21

                      22

                      23

                      24

                      25




                                                       Page 217
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 218 of 259 PageID #: 633
Envelope: 31 12595
Reviewer: Victoria H




                       STATE OF RHODE ISLAND                                                      SUPERIOR COURT
                       PROVIDENCE, SC.


                      ASHLEY ST. ANGELO, PPA
                      ANTHONY ST. ANGELO,
                                          Plaintifﬁ                           :             CASE NO. PC-2021-0224
                              V.


                      AIDAN KEARNEY AND JULIANNE
                      KEARNEY,

                                          Defendants.



                                          DEFENDANT AIDAN KEARNEY’S MOTION TO DISMISS
                                               FOR LACK OF PERSONAL JURISDICTION
                                             AND FAILURE TO STATE A CLAIM FOR RELIEF
                              Pursuant t0 Rhode Island Superior Court Rules of Civil Procedure 12(b)(2) and 12(b)(6).

                     Defendant, Aidan Kearney, moves this Court t0 dismiss this action because Plaintiff failed to

                     establish personal jurisdiction over         Defendant and has failed   t0 state a claim for relief,


                              This case concerns a series 0f news articles written by Mr. Kearney after he became aware

                     of a matter 0f public concern pertaining t0           Plaintiff.   Mr. Kearney has n0 contacts With Rhode

                     Island other than these articles.

                              The    fact that this case exists, at all, is Constitutionally misplaced.         If such a case         can

                     proceed, then if the Boston Globe writes a story about Whitey Bulger, and Mr. Bulger prefers t0

                     have his misdeeds hidden from the public, he can bring                       kind 0f harassing action not only

                                                       m
                                                                                           this


                     against the author of the                piece, but against the author’s spouse.


                              This   is   not the kind 0f thing that the civil harassment statute was designed       for.   If   Ms.   St.


                     Angelo believes        that the   news   reports about her are defamatory, then she has a     remedy — a      civil


                     defamation claim. But, a claim that journalism can subj ect the author t0 a restraining order should

                     ﬁnd no oxygen        at all.




                                                                          Page 218
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 219 of 259 PageID #: 634
Envelope: 31 12595
Reviewer: Victoria H




                                   This motion should not be necessary.                      The Court has already found                that   Ms.    St.   Angelo

                     fails to state       a claim for relief in her Complaint. (See excerpts 0ftranscript                      oprril          7,   2021 hearing

                     [“Apr. 7 Trans.”], attached as Exhibit 1, at 6:15-24 (Court telling                               Ms.   St.   Angelo “I’m going              t0


                     need you to provide an amended complaint that                            details exactly       and clearly what your claims are

                     against these defendants              including as exhibits t0 the complaints the material that you contend

                     are harassment, defamatory, whatever the theories 0f the case are going t0 be”);                                        id. at   18:21-19:2

                     (Court stating that “the complaint as                  it   currently stands       now   is   just insufﬁcient for          me    t0 address


                     anything on a substantive level”);                id. at    2326-8 (Court stating that “I need an amended complaint

                     that clearly sets forth        What your claims              are, against       who and What         the basis     is   for the claim”).)


                     This     is   why    the Court said “[W]e’re going to hit the reset button                      on   this case as         0f today”      (id. at


                     19:22-24), and ordered Ms.           St.   Angelo       to ﬁle    an amended complaint by May                 7,   202 1.      (id. at   21 :24-

                     22:11.) Despite explicitly ﬁnding that                      Ms.   St.   Angelo’s complaint        is fatally   defective and that             it



                     could         make no    substantive ﬁndings based on                     its   threadbare allegations, the Court has                      now

                     apparently revived this pleading and                   is   even Willing        t0 enter a preliminary injunction                based on    it.




                     This     is   not permissible, and Ms.          St.   Angelo’s claims (such as they are) should be dismissed. Most

                     certainly,         an injunction should not issue on a claim that even the Court could not untangle nor

                     interpret.


                                                                            STANDARD OF LAW
                                   1.       Every defense,      in   law 0r      fact, t0    a claim for relief in any pleading, whether a claim,

                     counterclaim, crossclaim, or third-party claim, shall be asserted in the responsive pleading thereto

                     if   one   is   required, except that, inter alia, lack ofjurisdiction over the person and failure t0 state a


                     claim upon which relief can be granted may be raised by motion. R.I. Sup. Ct. R. CiV. Pro. 12(b)(2)

                     &    12(b)(6).


                                                       PERSONAL JURISDICTION STANDARDS
                                   2.       “As   interpreted   by     this Court, [R.I.        Gen. Laws] §9-5-33(a) permits the exercise 0f

                     jurisdiction over nonresident defendants to the fullest extent allowed                                        by    the United States




                                                                                       Page 219
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 5/21/2021 5:03 PM
                                                    Document 6-3 Filed 07/02/21 Page 220 of 259 PageID #: 635
Envelope: 3112595
Reviewer: Victoria H




                Constitution.” Rose v. Firstar Bank, 819 A.2d 1247, 1250 (R.I. 2003) (citing McKenney v. Kenyon

                Piece Dye Works, Inc., 582 A.2d 107, 108 (R.I. 1990)).

                         3.      “To ensure constitutional due process to a nonresident defendant, certain minimum

                contacts with the forum state are required 'such that the maintenance of the suit does not offend

                “traditional notions of fair play and substantial justice.”” Kalooski v. Albert-Frankenthal AG, 770

                A.2d 831, 832-33 (R.I. 2001) (quoting International Shoe Co. v. Washington, 326 U.S. 310, 316

                (1945)).

                         4.      To establish minimum contacts, a “defendant’s conduct and connection with the

                forum state must be… such that he should reasonably anticipate being hauled into court…” in that

                state. World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980). This requires “That

                there be some act by which the defendant purposefully avails itself of the privilege of conducting

                activities within the forum state, thus invoking the benefits and protections of its laws.” Id.

                         5.      Jurisdiction in this forum over a nonresident defendant requires both that the

                complainant allege facts sufficient to satisfy the requirements of Rhode Island's "long-arm" statute,

                and that the court's exercise of personal jurisdiction comports with the requirements of

                constitutional due process. McKenney v. Kenyon Piece Dye Works, Inc., 582 A.2d 107, 108 (R.I.

                1990).
                                                         A. General Jurisdiction
                         6.      When its contacts with a state are continuous, purposeful, and systematic, a

                nonresident defendant will subject itself to the general jurisdiction of that forum's courts with

                respect to all claims, regardless of whether they relate to or arise out of the nonresident's contacts

                with the forum. International Shoe Co., 326 U.S. at 318.

                                                         B. Specific Jurisdiction

                         7.      To sustain such specific jurisdiction, “all that need be shown is a ‘relationship

                among the defendant, the forum, and the litigation.’” Ben's Marine Sales v. Sleek Craft Boats, 502

                A.2d 808, 812 (R.I. 1985) (quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S.

                408, 414 (1984)).


                                                                 -3-

                                                              Page 220
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 221 of 259 PageID #: 636
Envelope: 31 12595
Reviewer: Victoria H




                                8.       There must be “some act by Which the defendant purposefully avails                              itself   0f the

                     privilege 0f conducting activities within the               forum   state,   thus invoking the beneﬁts and protections

                     0f its laws.” Maryland Central Collection Unit v. Board ofRegentsfor Education offhe University

                     othode Island,           529 A.2d 144, 151       (R.I.      1987) (quoting Hanson          v.   Denckla, 357 U.S. 235, 253

                     (1958)).

                                9.       T0 ensure       constitutional   due process      to a nonresident defendant, certain              minimum

                     contacts with the forum state are required “such that the maintenance of the suit does not offend

                     ‘traditional notions       of fair play and substantial justice.” Kalooskz'                v.   Albert—Frankenthal AG, 770

                     A.2d 831, 832-33           (R.I.    2001).    In determining whether litigation in the forum state offends

                     traditional notions        of   fair   play and substantial justice, courts 100k to the “so-called ‘[G]esta1t

                     factors’ to determine           whether the exercise 0f personal jurisdiction                   is    reasonable[.]”      Cerberus

                     Partners, L.P.      v.   Gadsby, 836 A.2d 1113, 1121            (R.I. 2003).      However, the Gestalt            factors should


                     only be considered after the defendant has purposefully established minimum contacts in the forum

                     state. Id.


                                                      FAILURE TO STATE A CLAIM STANDARDS
                                10.      A complaint must give            fair   and adequate notice of the               plaintiff’s claim,   but need

                     not contain a “high degree of factual speciﬁcity.” Hyatt v. Village House Convalescent Home, Inc.                                 ,




                     880 A.2d 821, 824         (R.I.    2005).    The complaint here does not d0          so.


                                                                              ANALYSIS
                          A.          General Personal Jurisdiction

                                11.      Plaintiff does not appear t0 claim that general jurisdiction exists.                        Plaintiff has not


                     established that Defendant has had sufﬁcient forum-based contacts to permit a ﬁnding of general

                     jurisdiction.


                                12.      Defendant has rarely been                t0 the state     0f Rhode Island, and even then only

                     occasionally, Visiting beaches and tourist attractions, nor does defendant conduct business in the


                     state    of Rhode Island. (Declaration ofAidan Kearney [“Aidan Decl.”], attached as Exhibit                                   2, at


                     1N 4-5.)




                                                                                  Page 221
Case Number: PC-2021-00224
Filed in Providence/Bristol County Superior Court
               Case 1:21-cv-00261-JJM-LDA
Submitted: 5/21/2021 5:03 PM
                                                    Document 6-3 Filed 07/02/21 Page 222 of 259 PageID #: 637
Envelope: 3112595
Reviewer: Victoria H




                          13.      Defendant is a resident of the Commonwealth of Massachusetts. (Id. at ¶ 6.)

                          14.      Defendant maintains a website, which can be assessed from anywhere in the world,

                but he does not conduct any advertising targeted directly at Rhode Island. (Id. at ¶ 10.)

                     B.         Specific Personal Jurisdiction

                          15.      Defendant never purposely availed himself of the forum of Rhode Island. (Id. at

                ¶¶ 4-5, 10.)

                          16.      Plaintiff’s alleged injuries arise out of publications in Massachusetts. There are no

                allegations that Defendant was specifically targeting Plaintiff as opposed to reporting on a public

                controversy that incidentally included a Rhode Island resident, and there are no allegations that

                any alleged harm was felt primarily (or at all) in Rhode Island.

                          17.      This is not the first time a censorship-minded plaintiff has sued the Turtleboy

                publications in Rhode Island. Narcisi v. Turtleboy Dig. Mktg., LLC, No. 1:19-CV-00329-MSM-

                PAS, 2020 U.S. Dist. LEXIS 160630 (D.R.I. Sep. 3, 2020). In Narcisi, the District of Rhode Island

                correctly analyzed an almost identical situation and found that there was no jurisdiction over the

                publication or the author, Mr. Kearney. The Narcisi analysis clearly applies to Mr. Kearney here,

                and Plaintiff’s claims (to the extent she has asserted any) should be dismissed.

                          18.      In Broadvoice, Inc. v. TP Innovations LLC, 733 F. Supp. 2d 219 (D. Mass. 2010),
                the court found personal jurisdiction did not exist over a nonresident defendant who had created a
                website that attacked a business and its officers. The court found the website did not establish

                purposeful availment for the personal jurisdiction test, noting that the “defamatory website was

                aimed at Massachusetts only in the sense that it could be accessed by Massachusetts residents

                (along with the rest of the world). [Defendant] did nothing to incite residents of Massachusetts –

                as opposed to the world at large – to take up arms against Broadvoice. Nor do [plaintiffs] even

                allege that [defendants] intended that ‘the brunt of the harm’ be felt in Massachusetts.” Id. at 226

                (quoting Calder v. Jones, 465 U.S. 783 at 789-90 (1984).




                                                                   -5-

                                                                 Page 222
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 223 of 259 PageID #: 638
Envelope: 31 12595
Reviewer: Victoria H




                                19.       Defendant’s only connection to Rhode Island                           is   that his websites are just as


                     accessible in      Rhode    Island as they are in any other place in the world. Neither the complained-of

                     statements nor Defendant’s use 0f the internet t0 publish                        them were focused 0n Rhode                 Island.


                                                                     FAILURE TO STATE A CLAIM
                                20.       A complaint must             give fair and adequate notice of the plaintiff’s claim, but need

                     not contain a “high degree 0f factual speciﬁcity.” Hyatt v. Village House Convalescent Home, Inc.                                         ,




                     880 A.2d 821, 824          (R.I.   2005).

                                21.       Ms.   St.   Angelo’s complaint            fails t0 state   a claim for relief.         It   does not identify any

                     causes 0f action, does not identify any kind damages resulting from Defendant’s alleged actions,

                     and does not seek any                  relief other than a restraining order, with                   no underlying       statutory nor


                     common law basis           for   it.




                                22.       Interpreted charitably,           Ms.      St.   Angelo appears        t0       Wish    t0 assert a claim for


                     defamation, based on the allegation that Defendants                          made    “false claims of using              my     eX-Wife’s


                     social security       number           [and] claiming      I   am     using false means t0 proﬁt from                  my   daughter’s

                     disappearance.” Ms.          St.       Angelo    also stated during the January 12,             2021 hearing         in this action that


                     “[a]11 their      words    are defamatory,          okay         all their   information        is   defamatory.”         (Excerpts 0f

                     transcript of January 12,          2021 hearing       [“Jan. 12 Trans.”], attached as            Exhibit         3, at 4:8-11   and 4:23-

                     5:10.)


                                23.       An    action for defamation requires a showing of “(1) the utterance of a false and


                     defamatory statement concerning another; (2) an unprivileged communication t0 a third party;                                            (3)


                     fault    amounting    t0 at least negligence;           and     (4)   damages     ....”   Cullen      v.   Auclair, 809     A.2d 1107,

                     1110     (R.I.   2002). Statements ofpure opinion cannot be defamatory, nor can conclusions based on

                     disclosed, non-defamatory facts,                  n0 matter how objectionable 0r unreasonable. Beattie                           v.   Fleet

                     Nat’l Bank, 746 A.2d 717, 721-23 (R.I. 2000).

                                24.       Though Ms.           St.   Angelo does not         identify the allegedly defamatory statements 0r


                     provide the context 0f their surrounding publication, her complaint admits that Defendants’ alleged




                                                                                     Page 223
Case Number: PC-2 021 -00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/202 1 5:03
                                           Document 6-3 Filed 07/02/21 Page 224 of 259 PageID #: 639
Envelope: 31 12595
Reviewer: Victoria H




                     statements were            made       in reliance    on representations from Ms.            St.   Angelo’s daughter about Ms.            St.


                     Angelo, which are not alleged t0 be false or defamatory.

                                       25.    Ms.    St.   Angelo       also provides conclusory statements t0 the effect that Defendants


                     harassed her by “calling                me   out for being transgender,” and “incited Violence towards                          my self and
                     my son both online and in person,” potentially claiming incitement to Violence 0r harassment}                                           but

                     does not provide a single fact in support of these claims or identify even the gist of these alleged

                     statements.             Ms.    St.    Angelo   refers to “rocks, bricks, eggs,               and so 0n,” but does not claim

                     Defendants did anything With such obj ects.

                                       26.    Ms.   St.    Angelo   alleges Defendants published her               phone number as well               as an email


                     she sent t0 Defendants, which sounds like an attempt to allege an invasion of privacy claim. But

                     there        is   no allegation       that   Ms.    St.   Angelo suffered any damages from                 this    conduct 0r that      this


                     information was non-public.

                                       27.     The Court has already found                that   Ms.   St.   Angelo    fails t0 state   a claim for relief in

                     her Complaint and instructed Ms.                      St.   Angelo   t0 ﬁle   an amended complaint curing                its   defects. (See


                     Exhibit            1 at 6:15-24, 18:21-19:2, 2326-8,            and 21:24-22:11.)




                     //




                     //




                     //




                     //



                              1
                                       Plaintiff has not alleged a statutory claim                of harassment. Although              this   Court has heard
                     cases sounding in harassment, the                     Supreme Court 0f Rhode Island has not yet outlined the contours
                     0f a common law cause 0f action for harassment 0r asserted that the criminal prohibition of
                     harassment contains a private right 0f action. However, the statutory analogs must be relied upon
                     for purposes            0f this motion.




                                                                                       Page 224
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 225 of 259 PageID #: 640
Envelope: 31 12595
Reviewer: Victoria H




                                                             CONCLUSION
                              28.      WHEREFORE Defendant requests that this Court GRANT Defendant’s Motion t0
                     Dismiss for Lack 0f Personal Jurisdiction and for Failure t0 State a Claim in   its   entirety   and With

                     prejudice.




                                                                     Respectfully submitted,


                                                                     Defendant Aidan Kearney,
                                                                     By his   attorneys,


                                                                     /s/Sean M. McAteer
                                                                     Sean M. McAteer, 41 1 8
                                                                     203 South Main Street
                                                                     Providence, RI 02903
                                                                     (401) 946-9200
                                                                      summerromance@verizon.net

                                                                     Marc  J. Randazza

                                                                     (pro hac  vice pending)
                                                                     Randazza Legal Group,     PLLC
                                                                     30 Western Avenue
                                                                     Gloucester,   MA  01776
                                                                     (978) 801-1776
                                                                     Fax: (305) 437-7662
                                                                      ecf@randazza.com

                              Dated:   May 21,   2021.




                                                                 Page 225
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 226 of 259 PageID #: 641
Envelope: 31 12595
Reviewer: Victoria H




                                                          CERTIFICATE OF SERVICE

                              I,   Sean McAteer, hereby   certify that a true   and correct copy 0f the foregoing document was

                     served upon the Plaintiffs in the above-captioned matter by First Class Mail, postage prepaid, this


                     21“ day of May 2021, as follows:


                              Ashley St. Angelo & Anthony       St.   Angelo
                              129 Roger Williams Avenue
                              Rumford, RI 029 1 6

                              A courtesy copy 0f the foregoing document was served Via electronic mail and First Class
                     Mail, postage prepaid, as follows:


                              Edward Manning
                              2377 Pawtucket Avenue
                              East Providence,   Rhode    Island 02914
                              <emanning@surﬁngthelaw.com>



                                                                                  /s/Sean M. McAteer
                                                                                  Sean McAteer




                                                                        Page 226
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 227 of 259 PageID #: 642
Envelope: 31 12595
Reviewer: Victoria H




                                              Exhibit 1

                                     Transcript 0f April 7, 2021


                                        St.   Angelo     v.     Kearney
                                     Providence Superior Court




                                                     Page 227
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 228 of 259 PageID #: 643
Envelope: 31 12595
Reviewer: Victoria H




                                                       STATE OF RHODE ISLAND

                                   PROVIDENCE, Sc.                                SUPERIOR COURT




                                   ASHLEY   &   ANTHONY R. ST.     )

                                   ANGELO                          )


                                                                   )
                                                                       PC-2021-00224
                                                 vs.               )




                                   AIDAN & JULIANNE KEARNEY,       i

                                   TURTLE BOY SPORTS               )




                              lO

                              ll
                                                                 HEARD BEFORE
                              12
                                                 THE HONORABLE JUSTICEIMELISSA.DARIGAN
                              13
                                                            ON‘AERIL    7, 2021
                              l4

                              15

                              l6

                              l7

                              l8
                                   APPEARANCES:
                              l9
                                   ASHLEY ST. ANGELO .............. PRO SE
                              20   AIDAN KEARNEY .................. PRO SE

                              21

                              22

                              23

                              24                           ELLEN MCNAMARA, RPR
                                                             COURT REPORTER
                              25




                                                           Page 228
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 229 of 259 PageID #: 644
Envelope: 31 12595
Reviewer: Victoria H




                                                   C E R.T   I   F   I C‘A.T I   O'N




                                     I,   ELLEN   MCWMRA, hereby       certify that the

                                succeeding pages 1 through 70, inclusive, are a true and

                               accurate transcript of my stenographic notes.



                                                             WW
                                                       ELLEN McNAMARA, RPR
                                                       Court Reporter




                                                      Page 229
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 230 of 259 PageID #: 645
Envelope: 31 12595
Reviewer: Victoria H




                                   further about confidential communications that you have

                                   had with attorneys.

                                        NE. ST. ANGELO:        If you'd like the attorney's

                                   information, I'm_more than happy to give it to you.                          You

                                   can verify he asked, as well as               I am,   for an extension.

                                   It's not to prolong this situation, Your Honor.                       It's

                                   just to protect myself.

                                        THE COURT:        W611, again, it would have been more

                                   helpful to have this information or to have this request

                              lO   more than 24 hours in advance of the hearing so that

                              ll   Mr. Kearney didn't have to drive down here today.

                              12        NE. ST. ANGELO:        I   agree, Your Honor, but            I   did not

                              13   hear from the attorney until this afternoon.                  And had            I


                              l4   known prior to,    I    absolutely would have made the Court

                              15   aware more than 24 hours' notice.                  I'm.not the type of

                              l6   person to disrespect Mr. Kearney, his time, you know, his

                              l7   gas and everything else.            I   am.not type of the person to

                              l8   disrespect that.        Because     I   haven't heard from the

                              l9   attorney until yesterday when             I   sent the e—mail, and           I


                              20   did hear from him_this morning.

                              21        THE COURT:        You can take a sit for right now.

                              22        NE. ST. ANGELO:        Sure.        Thank you.

                              23        THE COURT:        So this is what         I   had hoped to

                              24   accomplish today.        So Ms. St. Angelo came to this Court

                              25   in early January on a complaint against Aidan and




                                                            Page 230
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 231 of 259 PageID #: 646
Envelope: 31 12595
Reviewer: Victoria H


                                                                                                       6




                               l   Jnlianne Kearney, as well as something called Turtleboy

                               2   Sports.

                               3        The complaint generally alleges harassment, but as                 I


                               4   understand.the complaint, most if not all of the alleged

                               5   harassment is taking place online.

                               6        NE. ST. ANGELO:      Correct.

                               7        THE COURT:      Because the allegation relates to words

                               8   spoken or words written, material published, this is a

                               9   little more complicated than what       I   would call the usual

                              lO   neighbor dispute or interpersonal issues of people not

                              ll   being able to get along with each other.          I   am.happy to

                              12   hear that you have an attorney in the wings and           I   really

                              13   hope that an attorney does step in, because one of the

                              l4   things that   I   really need to happen in this case is         I


                              15   need —— not   I   need, the plaintiff, you need to keep this

                              l6   case alive and going forward.        You are going to —— I'm

                              l7   going to need you to provide an amended complaint that

                              l8   details exactly and clearly what your claims are against

                              l9   these defendants ——

                              20        NE. ST. ANGELO:      Sure.

                              21        THE COURT:      —— including as exhibits to the

                              22   complaints the material that you contend are harassment,

                              23   defamatory; whatever the theories of the case are going

                              24   to be.

                              25        Perhaps we can clear up one thing right now, and




                                                          Page 231
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 232 of 259 PageID #: 647
Envelope: 31 12595
Reviewer: Victoria H




                                   that has to do with Jnlianne Kearney.

                                          Do you have a claim.against her specifically as to

                                   conduct that you allege she has committed or done?

                                          NE. ST. ANGELO:          She —— she is part owner of the

                                   website, so      I   included.both.       So I'm.not sure who is

                                   typing, what information is being brought by either

                                   party.       So as being co—owner of the website, that is why

                                   I   brought the claim.against her as well.

                                          THE COURT:      And as you're standing here right now,

                              lO   it would.be your intention to pursue a claim.against her.

                              ll          NE. ST. ANGELO:          Yes.

                              12          THE COURT:      Ms. St. Angelo, has there been any

                              13   interpersonal interaction between you and Mr. Kearney or

                              l4   Mrs. Kearney ——

                              15          NE. ST. ANGELO:          Yes.

                              l6          THE COURT:       —— in terms of texts, phone calls,

                              l7   e—mails?

                              l8          NE. ST. ANGELO:          Yes.

                              l9          THE COURT:       There have been.

                              20          NE. ST. ANGELO:          Yes.

                              21          THE COURT:      What's the nature of those interactions?

                              22          NE. ST. ANGELO:          I   don't have them_with me, Your

                              23   Honor,   I   apologize, because I'm.waiting for the attorney.

                              24   He's got the documents.

                              25          If you want,      I   can look them_up right now.




                                                                Page 232
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 233 of 259 PageID #: 648
Envelope: 31 12595
Reviewer: Victoria H




                                          THE COURT:     No.     Hang on.

                                          MRJ KEARNEY:        Your Honor,        I       have the entire e—mail

                                   history, if you'd like it.

                                          THE COURT:     Hang on a moment.

                                          NE. ST. ANGELO:        For the most part, Your Honor, it's

                                   generally me begging this person to take this stuff down.

                                   They said send.me proof.              I    sent proof and some

                                   documentation and here is all the proof                        I   had, and they

                                   still refused to take it down.                    I   did get an e—mail from

                              lO   Mr. Kearney saying that if I dropped this case he would

                              ll   take everything down.          He took everything down, but                   I


                              12   didn't drop the case and          I       believe it's put all back up

                              13   already.    So he asked.me to drop this case and he'll take

                              l4   everything about me down, which he did do, but currently

                              15   I   believe it's all back up.

                              l6          And that was against the restraining order as well,

                              l7   Your Honor, that he has posted.videos since he's been

                              l8   served, about me and this case, which                      I   believe is a

                              l9   direct Violation of the restraining order.

                              20          THE COURT:     Are you alleging, Ms. St. Angelo, any

                              21   threat to your person?

                              22          NE. ST. ANGELO:        WE have gotten threats.                  WE have

                              23   had Violent action towards us, not by him, but because

                              24   and through himd       I    have a long history of over 50 texts.

                              25   I've had the police at the house, rocks, eggs, bricks, BB




                                                              Page 233
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 234 of 259 PageID #: 649
Envelope: 31 12595
Reviewer: Victoria H


                                                                                                                    l7



                                   an active restraining against order himd                      There's a

                                   warrant out for his arrest.                And   I   am.forced to drive

                                   across state lines during a pandemic because                      I   am.a

                                   defendant in this case, as if               I   have done anything wrong.

                                   Especially'my wife, who is completely innocent in this

                                   case, and is lOO percent a Victim“                     It is morally

                                   reprehensible what is happening now and just absolutely

                                   awful.

                                             And there's so much more to this, what this person

                              lO   has done, that         I   have barely even scratched the surface,

                              ll   but   I    think you get the point.

                              12             THE COURT:       I   get the point, and        I   also get the

                              13   point that Ms. St. Angelo has many, many of the same

                              l4   concerns and statements about you, all of which are going

                              15   to be sorted out.

                              l6             So you did have some options, Mr. Kearney.                    You

                              l7   could have hired a lawyer.                You could have filed a motion

                              l8   to dismiss.       There's a lot of things that you could have

                              l9   done.       You didn't do them ——

                              20             MRJ KEARNEY:         I   can't afford a lawyer.

                              21             THE COURT:       —— that's fine.           This is what we're

                              22   going to do now, because there is a whole lot to both

                              23   sides of the story.                A.whole lot, a whole lot that             I


                              24   don't understand, and a whole lot that I'm.going to need

                              25   to understand, but it's the plaintiff's case, so the




                                                                  Page 234
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 235 of 259 PageID #: 650
Envelope: 31 12595
Reviewer: Victoria H


                                                                                                                   l8



                                   plaintiff is going to start first by getting this case in

                                   order.

                                           NB. ST. ANGELO:            If   I   may, Your Honor.    If   I   may?

                                           First of all, everything he stated is inaccurate,

                                   but he also stated he didn't post my name, address or

                                   phone number.         I       do have a Video showing that he has.

                                   Okay.       I   have been accused of all this through the police

                                   department when           I    went to go serve a restraining order to

                                   him.they refused to serve.                   There's a lot more to this

                              lO   case.

                              ll           I've been —— I've got verifiable information that

                              12   when things don't go his way he posts fake blogs to cover

                              13   and protect himself.               I've got evidence of that.            Just

                              l4   the same of what he's accusing me, I've got evidence that

                              15   he has done that to people in the past.

                              l6           This has already gone far and beyond without my

                              l7   attorney present.               JUst the same,     I   can verify everything

                              l8   that    I   have stated is true.              I'm.getting a lawyer to

                              l9   represent me to make sure that information that's not

                              20   relevant to this case is not provided.

                              21           THE COURT:            All right.      This is what we're going to

                              22   do, we're going to —— basically, we're going to start

                              23   this case over ——

                              24           NB. ST. ANGELO:            Okay.

                              25           THE COURT:            —— because the complaint as it currently




                                                                   Page 235
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 236 of 259 PageID #: 651
Envelope: 31 12595
Reviewer: Victoria H


                                                                                                            l9



                                   stands now is just insufficient for me to address

                                   anything on a substantive level.

                                        NB. ST. ANGELO:       Okay.

                                        THE COURT:     So I'm.going to give the plaintiff ——

                                        NE. ST. ANGELO:       And       I   may also want to add, Your

                                   Honor, he knew about the court date that he was supposed

                                   to appear for.     Prior to being served, I've got a Video

                                   of that, that was a date that he went to Leominster

                                   courthouse to get his restraining order versus showing up

                              lO   here that he knew was a hearing date to arrive for.

                              ll        So he filed a revenge restraining order, lied to the

                              12   JUdge.   I   can't proof that at this point, and that's

                              13   another case that doesn't belong here, and he got his

                              l4   restraining order.      But he maliciously did that on the

                              15   day that he was supposed to be here.

                              l6        THE COURT:     I   know that there are some questions

                              l7   about service on Mr. and Mrs. Kearney, how service was

                              l8   made, when it was made.          I       know that service was made

                              l9   eventually and finally through the Rhode Island Sheriff's

                              20   Department with their corresponding unit in

                              21   Massachusetts.     I'm.not going to look back as to all of

                              22   the travel from the start.               we‘re going to hit the reset

                              23   button on this case as of today.               And that is what we're

                              24   going to do.

                              25        MRJ KEARNEY:       Your Honor, if          I   could add just one




                                                           Page 236
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 237 of 259 PageID #: 652
Envelope: 31 12595
Reviewer: Victoria H


                                                                                                                     20



                                   more thing.         In the police report, the Holden police

                                   report, which        I   did submit as evidence, they specifically

                                   say in here, Ashley, when he applied for the —— on his

                                   affidavit that he provided to this Court, he says that

                                   the Holden police instructed.him.to attempt to get a

                                   restraining order.              The Holden police saw this, and

                                   specifically in their report say that that is a boldrface

                                   lie.       That they never ever told him.to do that.                       He made

                                   that up.       So he lied on the police report.                  In Court,

                              lO   when   I   got my restraining order against him, his argument

                              ll   to the JUdge was that the Holden police are also a lie.

                              12   So everybody is lying here except for Ashley St. Angelo.

                              13          THE COURT:        Maybe everybody is lying.              Maybe nobody

                              l4   is lying.       I   don't know.        What   I   do know is     I,   myself

                              15   called the Holden Police Department three times to find

                              l6   out about service in this case and not once did                        I   have

                              l7   the courtesy of a return phone call.                   So   I   don't think

                              l8   all that highly of the police department, when they don't

                              l9   return a phone call of a JUstice of another court

                              20   corresponding ——

                              21          MRJ KEARNEY:         I   would like to speak to the police

                              22   about that.

                              23          THE COURT:        No.      Done.   Like three months ago.              And

                              24   that's why service went through the Rhode Island

                              25   Sheriff's Department because the Holden Police Department




                                                               Page 237
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 238 of 259 PageID #: 653
Envelope: 31 12595
Reviewer: Victoria H


                                                                                                       21



                                   failed to respond to me.            Three phone calls.

                                        MRJ KEARNEY:       Okay.       The Holden police, when   I   spoke

                                   to them, they said that they did contact the Court about

                                   specifically the fact that they did not instruct.Ashley

                                   to come down here, and that they had called, but it

                                   didn't matter.

                                        THE COURT:     They didn't talk to this Court.           I   don't

                                   know what Court they were talking to.            It wasn't me.

                                        So in any event ——

                              lO        MRJ KEARNEY:       Could   I    have them contact you?

                              ll        THE COURT:     No.      I'm.done with the Holden Police

                              12   Department.   The Holden Police Department has absolutely

                              13   nothing to do with this case at this point.

                              l4        MRJ KEARNEY:       They do.

                              15        THE COURT:     Not with this case, they don't.

                              l6        MRJ KEARNEY:       I   mean, this —— specifically about

                              l7   this case, this police report is ——

                              l8        THE COURT:     The Holden Police Department does not

                              l9   have a role in this case at this time.            If they end up

                              20   being a witness for you at the time of the hearing, we'll

                              21   deal with that when that happens.

                              22        All right.     Ms. St. Angelo.

                              23        NE. ST. ANGELO:         Yes, Your Honor.

                              24        THE COURT:     I   am.going to order you to file an

                              25   amended affidavit in this case ——




                                                           Page 238
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 239 of 259 PageID #: 654
Envelope: 31 12595
Reviewer: Victoria H


                                                                                                               22



                                           NE. ST. ANGELO:     Correct.

                                           THE COURT:     —— that details all of your allegations

                                   and claims against these defendants, whether it's

                                   Mr. Kearney, Mrs. Kearney or some business entity that he

                                   or they run ——

                                           NB. ST. ANGELO:     Okay.

                                           THE COURT:     —— by May 7th.

                                           NE. ST. ANGELO:     Okay.      I   don't have a pen.         I


                                   apologize.     I   have one.     I   apologize.      I   have one.

                              lO           THE COURT:     So May 7th for the plaintiff to file an

                              ll   amended complaint.

                              12           THE CLERK:     I'll give you more paper.

                              13           MRJ KEARNEY:     Do you want me to submit any of this

                              l4   as evidence?

                              15           THE COURT:     Hang on, Mr. Kearney.

                              l6           When the amended complaint is served on the

                              l7   defendant ——

                              l8           THE CLERK:     Ms. St. Angelo, the JUdge is speaking to

                              l9   you.

                              20           NE. ST. ANGELO:     I   apologize, Your Honor.          What was

                              21   that?

                              22           THE COURT:     So the amended complaint must be filed

                              23   by May 7th.

                              24           NE. ST. ANGELO:     Yes.     May    I   ask, Your Honor,         just

                              25   what specifically did you say you wanted.me to write on




                                                            Page 239
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 240 of 259 PageID #: 655
Envelope: 31 12595
Reviewer: Victoria H


                                                                                                        23



                                   the amended complaint or how you wanted it written,

                                   please?

                                        THE COURT:    You have an attorney.             Your attorney

                                   Will know what to do.

                                        NB. ST. ANGELO:         Okay.

                                        THE COURT:    But   I       need an amended complaint that

                                   clearly sets forth what your claims are, against who and

                                   what the basis is for the claimd               Again, if you have an

                                   attorney and that attorney actually enters an appearance

                              lO   in this case, then that attorney will know what to do.

                              ll        This deadline of May 7th applies whether you have an

                              12   attorney or not.

                              13        NB. ST. ANGELO:         Okay.

                              l4        THE COURT:    And if the attorney that you're talking

                              15   with, if that falls through, then the burden is going to

                              l6   be on you to figure out an amended complaint.

                              l7        NE. ST. ANGELO:         Sure.

                              l8        THE COURT:    That amended complaint is going to need

                              l9   to be served on all of the defendants.

                              20        NB. ST. ANGELO:         Okay.

                              21        THE COURT:    So I'm.going to have ——

                              22        NE. ST. ANGELO:         I    apologize.

                              23        THE COURT:    I'm.going to allow you to serve them by

                              24   regular mail and certified.mail, return receipt

                              25   requested.




                                                        Page 240
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 241 of 259 PageID #: 656
Envelope: 31 12595
Reviewer: Victoria H


                                                                                                       24



                                          NB. ST. ANGELO:        Okay.

                                          THE COURT:      Again, if you have an attorney, the

                                   attorney will know exactly what you have to do.           If you

                                   don't have an attorney and you're going to remain

                                   self—represented, you are going to have to figure that

                                   out.    But   I   am.going to permit service to be made by

                                   regular and certified_mail, in accordance with Rule             4   of

                                   the Rules of Civil Procedure, since the defendants live

                                   in Massachusetts.

                              lO          Under our rule the defendants have 20 days to

                              ll   respond to that complaint.

                              12          MRJ KEARNEY:      What did you mean by that, "respond"?

                              13   Like ——

                              l4          THE COURT:      You can either answer the complaint ——

                              15          MRJ KEARNEY:      In writing?

                              l6          THE COURT:      In writing or you can file a motion to

                              l7   dismiss.      I   would encourage you, sir, to seek out counsel

                              l8   on this case.

                              l9          MR. KEARNEY:      I   ——

                              20          THE COURT:      It is not going to be an easy case for

                              21   someone without legal training to handle.

                              22          MRJ KEARNEY:      I   can't afford counsel, so.   I've been

                              23   through a dozen of these restraining hearings so ——

                              24          THE COURT:      Hang on.       Don't interrupt.

                              25          MRJ KEARNEY:      I'm_going to represent myself.     I




                                                            Page 241
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 242 of 259 PageID #: 657
Envelope: 31 12595
Reviewer: Victoria H




                                              Exhibit 2

                                  Declaration 0f Aidan Kearney




                                                     Page 242
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 243 of 259 PageID #: 658
Envelope: 31 12595
Reviewer: Victoria H

              DocuSign Envelope   ID:   3BFBB39A-B880-414E-B945-BA0369D19254




                               STATE OF RHODE ISLAND                                                             SUPERIOR COURT
                               PROVIDENCE, SC.


                               ASHLEY ST. ANGELO, PPA
                               ANTHONY ST. ANGELO,
                                                       Plaintiff,                               :              CASE NO. PC-2021-0224
                                          V.


                               AIDAN KEARNEY AND JULIANNE
                               KEARNEY,

                                                       Defendants.



                                                                         DECLARATION OF AIDAN KEARNEY
                                         I,   Aidan Kearney,         declare:


                                         1.        I   am    over the 18 years 0f age and have never been convicted of a crime involving

                              fraud 0r dishonesty.            I   have ﬁrst—hand knowledge 0f the           facts set forth herein,   and    if called as    a

                              Witness could and would testify competently thereto.

                                         2.        I    am   a defendant in the above-captioned action, along With                 my     wife, Julianne


                              Kearney.

                                         3.        I   make       this   Declaration in support of my Motion to Dismiss for Lack of Personal

                              Jurisdiction      and Failure        to State a   Claim   for Relief, as well as   my Motion to Terminate and Vacate
                              Restraining Order, ﬁled herewith.

                                         4.        I   have rarely been to the          state   of Rhode Island, and even then, only occasionally,

                              Visiting    beaches and tourist attractions.

                                         5.        I   d0 not conduct business          in the state   of Rhode Island or have any regular presence

                              there.


                                         6.        I   am a resident 0f the Commonwealth of Massachusetts                  and d0 business        there.


                                         7.        I     operate         and    maintain    two     websites     called   “turtleboysports.com”            and

                              “TBDailyNews.com,” Which can be assessed from anywhere                              in the world.   There     is   n0 separate

                              business entity that operates or maintains these websites.



                                                                                                -1-




                                                                                           Page 243
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 244 of 259 PageID #: 659
Envelope: 31 12595
Reviewer: Victoria H

              DocuSign Envelope    ID:   3BFBB39A-B880-414E-B945-BA0369D19254




                                          8.           On these websites,      I   collect     and comment 0n matters 0f public          interest    and conduct

                              and report 0n investigative journalism.

                                          9.           Ihave used the websites            to   expose corruption in the Massachusetts State Police.              A
                              February 18, 2018 Boston Globe editorial credited Turtleboysports.com for breaking two stories

                              Which led          t0 the   shakeup and departure 0f high-ranking members 0f the Massachusetts State

                              Police.1


                                           10.         Revenue from these websites               is   derived from placement 0f advertisements, just like

                              any other news            site like the   Providence Journal 0r Boston Globe.                   None 0f the   ads 0r promotions

                              appearing on the websites target Rhode Island or are directed t0 a speciﬁc geographical

                              community. The contents 0f the websites are accessible                               t0 anyone.


                                           11.         Prior t0 September          1,   2020,   I   was aware 0f ﬁmdraising       efforts Plaintiff    had made

                              regarding her daughter allegedly going missing.                           I   reviewed these fundraising messages and found

                              them       suspicious.      My suspicions were later heightened When I saw a social media post published
                              by   Plaintiff’s allegedly          “missing” daughter stating she had ﬂed her                    home because      she had been

                              subjected to abuse at the hands 0f Plaintiff and Plaintiff’s son.                            Her older   sister also   published a

                              statement claiming that she had been abused by Plaintiff and Plaintiff’s son, as well.                                 A friend of
                              the older sister also published a statement providing details 0f the younger sister’s abuse.


                                           12.         Upon     obtaining this information,                 I   weighed the evidence available        t0   me   and

                              determined that the account of events provided by Plaintiff’s daughters was more credible. Then,

                              0n         September         1,     2020,    I        authored           articles     on   my     websites     at      the    URLs

                              <https://tbdai1ynews.com/missing-east—providence-teen-posts-on-facebook-that—she-ran-away-

                              from-abusive-transgender—father—who-is—attempting-to-proﬁt—off—of—her—disappearance/>                                             and

                              <https://turtleb0ysports.c0m/blt-123-dad—accused-0f—abusing-missing-east—providence-teenage-

                              daughter—in-facebook—post-she—wrote-has—been-cashing-in-on-fundraiser—and-has—several-other—




                                   1
                                          “Where’s the accountability of the State Police?”, BOSTON GLOBE (Feb. 28, 2018),
                              available          at:   https://Www.bostonglobe.com/opinion/editorials/ZO18/02/28/Where—accountability-
                              state-police/IZOy2DRWGUPs5XNsoGuMoK/story.html.


                                                                                                      -2-




                                                                                                Page 244
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 245 of 259 PageID #: 660
Envelope: 31 12595
Reviewer: Victoria H

              DocuSign Envelope    ID:   3BFBB39A-B880-414E-B945-BA0369D19254




                              allegations-by-family-members/>.                           True and correct copies of these                      articles are attached t0           my
                              Motion to Vacate and Terminate Restraining Order as Exhibits 5 and                                          6.    The   articles contain screen


                              shots demonstrating the facts                     0n which     I   relied in   making        my statements,         including the research             I



                              performed and the statements 0f Plaintiff’s daughters and                                    their friend.


                                              13.            On    September    5,   2020,   I   interviewed Plaintiff’s older daughter. She clariﬁed that

                              her sister        was not missing and provided multiple                      reports contradicting Plaintiff’s denials of abuse.


                              The same             day,      I   uploaded a Video 0f this interview 0n the Video streaming platform YouTube. The

                              Video      is   accessible at the           URL <https://Www.y0utube.com/watch?v=hTTJNAkaEO>.
                                              14.            Plaintiff contacted       me    and asked       that    I   remove      my   statements about her on                 my
                              websites.                I   did not   ﬁnd her   denials 0f her daughters’ claims of abuse convincing and                                 I felt    that


                              Plaintiff was not telling                  me the truth.      Accordingly,       I   did not remove the statements, as                  I felt it   was

                              important to                 let   the public   know    about apparent child abuse and Plaintiff’s attempt t0 proﬁt from

                              this abuse.


                                              15   .         Plaintiff then    began to harass      me and my family by publishing statements under the

                              alias “Justice                League.”      Plaintiff falsely claimed, inter alia, that                   my     wife and    I   sexually abuse

                              children, published our                    home   address, urged readers to contact                    my wife’s     employer, and posted a

                              picture of           my children with the              statement “I hope these kids are not being sexually demonized by

                              their father.                 Lord pray     for these kids.”          These statements continued despite                         me    speciﬁcally

                              instructing “Justice                   League” not     t0 contact    me.

                                              16.            Due     to this harassment, I contacted the             Holden, Massachusetts Police Department

                              in January               2021 and reported What Plaintiff was doing. The Holden police then contacted Plaintiff.

                              In the police report ﬁled                   by   the ofﬁcer    who spoke       With        Plaintiff, the   ofﬁcer makes          it   clear that he


                              did not advise Plaintiff t0 seek a restraining order against                                 me   0r   my Wife.
                                              17.            Ithen published an        article    about   this     development 0n February               10,   2021, available

                              at    the                URL         <https://turtleboysp0rts.com/transgender—east—providence-dad-whose-daughter—

                              alleged-he-abused-her—got—a—ro-placed-on-him-in-leominster-district-court-today-for-harassing-

                              my-family—and—using—the—courts—t0-abuse-us/>.                                This article includes photographs                     I   took 0f the



                                                                                                         -3-




                                                                                                   Page 245
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA                         "’ i "W'
                                           Document 6-3 Filed 07/02/21 Page 246 of 259 PageID #: 661
Filed in Providence/Bristol
Submitted: 5/21/2021 5:03 PM
                                                                             ’_"'       ‘         V‘ﬁrﬁ       '                              '




Envelope: 31 12595
Reviewer: Victoria H
                DocuSIgn Enve|ope   ID:   3BFBB3QA-3880-414E-3945-BA0369019254




                              Holden police report             clearly displaying      its text.   A true and correct copy of this article is attached
                              to   my Motion to Vacate and Terminate Restraining Order as Exhibit 8.
                                           18.         Due to   Plaintiﬁ’s continuing harassment,                 I   sought a Harassment Prevention Order

                              against Plaintiﬁ' in Leominster, Massachusetts District Court,                              which was granted on January 25,

                              2021. Photographs ofthis order are also included in the February 10, 2021                                   article.


                                           19.         The Harassment Prevention Order prccluded                        Plaintiff   from contacting   me   or from

                              making statements regarding               me   or   my    family online, through text, or through email, and from

                              contacting            my wife’s employer.
                                           20.         Plaintiﬁ violated this order and            was      arrested     by East Providence, Rhode         Island.


                              Within minutes 0f being arraigned on charges for doing                              so, Plaintiff violated the     order again.

                                           2]   .      In writing articles about Plaintiff,        I   did not invite. request, or otherwise suggest that

                              my readers communicate with Plaintiff.
                                           22.         I   do not conduct any advertising targeted directly                 at   Rhode   Island.


                                           23.         I   never purposely availed myself ofthe forum of Rhode Island.

                                           I   declare under penalty of perj ury under the law of Rhode Island that the foregoing                           is   true


                              and    correct.




                                                            5/6/2021                                                              Jefferson MA
                                           Signed 0n                                               ,   at




                                                                                                   nocusumd w.

                                                                                               11:01”                 W‘Em’
                                                                                             Aidan Kearney




                                                                                           Page 246
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 247 of 259 PageID #: 662
Envelope: 31 12595
Reviewer: Victoria H




                                              Exhibit 3

                                  Transcript 0f January 12, 2021


                                        St.   Angelo     v.     Kearney
                                     Providence Superior Court




                                                     Page 247
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 248 of 259 PageID #: 663
Envelope: 31 12595
Reviewer: Victoria H




           A                                       STATE OF RHODE ISLAND

                               PROVIDENCE, SC.                                  SUPERIOR COURT




                                                                    ORIGINAL
                               ASHLEY ST. ANGELO           )




                                                           )




                                          vs.              )    CIVIL ACTION No: PC/2021—00224

                                                           )




                               AIDAN KEARNEY, ET AL        )




                                 I-EARD BEFORE ASSOCIATE JUSTICE     DELISSA E. DARIGAN ON:

                                                 TUESDAY, JANKERY 12, 2021




           >,-\                APPEARANCES :

                               ASHLEY ST. ANGELO, PRO SE



                                ROSEMARY A. PATALANO, RPR; OFFICIAL STATE COURT REPORTER


                                                     Page 248
Case Number: PC-2021 -00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 249 of 259 PageID #: 664
Envelope: 31 12595
Reviewer: Victoria H




                                              CERTIFICATION


                                    I,   Rosemary'A" Patalano, hereby certify that the

                               succeeding pages, l through 15, inclusive, are a true and

                               accurate transcript of my stenographic notes.




                                                     Page 249
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 250 of 259 PageID #: 665
Envelope: 31 12595
Reviewer: Victoria H




                                        MS. ST. ANGELO:      Sure.

                                        THE COURT:   ——    review this.

                                        (Pause)

                                        THE COURT:   So, Ms. St. Angelo,       your complaint

                                   involves an awful lot.        Have you —-

                                        This is something you might want to seek out an

                                   attorney.

                                        MS. ST. ANGELO:      I would,    honest to God, I can't

                                   even afford‘my own expenses.

                              lO        THE COURT:   I    know that.     But I'm going to give you

                              ll   a phone number for the Rhode Island Bar Association.

                              12        MS. ST. ANGELO:      I   did speak to them before coming

                              13   here today.

                              l4        THE COURT:   You did?

                              15        MS. ST. ANGELO:      Yes.

                              l6        THE COURT:   They do have an LGBTQ committee.           Did

                              l7   anyone mention that to you?

                              l8        MS. ST. ANGELO:      Nb.

                              l9        THE COURT:   When you called the bar association,

                              20   what happened?

                              21        MS. ST. ANGELO:      They said that they're going to

                              22   refer me to several pro bono lawyers, but they don't

                              23   handle cases like this.

                              24        THE COURT:   Exactly.        They don't.   But a pro bono

                              25   lawyer means a free lawyer.




                                                          Page 250
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 251 of 259 PageID #: 666
Envelope: 31 12595
Reviewer: Victoria H




                                              MS. ST. ANGELO:            Correct.

                                              THE COURT:         So,    did you get any names from them?

                                              MS. ST. ANGELO:            I called several different ones

                                   that they gave me, but none of them handle a case like

                                   this   .




                                              This is my problem.              I was told   by the police
                                   officer in Massachusetts to highly recommend coming to

                                   get a restraining order against them.                      They keep calling

                                   me and trying to get me to go on their live show, which I

                              10   am expecting if I had done that, they would destroy me

                              ll   even more            .   All their words are defamatory, okay?            One

                              l2   moment.

                              l3              THE COURT:         So, you're looking for           a restraining

                              l4   order?              See, I was not aware that you were looking for a

                              15   restraining order today.                    I thought you were just looking

                              l6   for the ability to file —— to file.                      So,    let me just get

                              l7   up to speed.

                              18              MS. ST. ANGELO:            No,   I   am looking for a restraining

                              l9   order.

                              20              THE COURT:         So, you' d like a restraining order

                          21       against Aidan and Julianne Kearney to prevent them from

                              22   what?           To stop them from what?

                              23              MS   .    ST. ANGELO:      Having these people calling me.

                          24       The violence.               'Ihe   posts that they put, basically says

                              25   that I starve my daughter, I abuse my wife and daughter,




                                                                       Page 251
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 252 of 259 PageID #: 667
Envelope: 31 12595
Reviewer: Victoria H




                                   my son, abuse my wife and.daughter.             I'm getting

                                   threatening phone calls.           I   would change the number

                                   except the whole world knows the number.

                                         My son is getting harassed online because of these

                                   perle.      They're calling me crushed turtles.          That's what

                                   they'keep calling us, crushed.turtles.             I don't knOW'what

                                   that expression means, but it's all related.to their

                                   Turtleboy website, that we will get crushed.by their

                                   wébsite.

                          lO             And all their information is defamatory.            Freedom of

                          ll       speech ——

                          12             THE COURT:         A11 right.

                          l3             MS. ST. ANGELO:         I will go to -—

                          l4             THE COURT:         Ms. St. Angelo, I am going to stop you

                              15   because I am aware, I am aware of the fighting'words.

                              l6   And   I am.awar     ~—


                              l7         MS. ST. ANGELO:         That‘s what I was going to ——

                              18         THE COURT:         I am aware of that.

                              l9          I   am going to grant a limited restraining order

                              20   today.

                              21         Ms. ST. ANGELO:         Okay.

                              22          THE COURT:        All right?     Because this requires —-

                              23   this requires a lot more time.

                              24         MS. ST. ANGELO:         I apologize.     I never give you an

                              25   easy case.




                                                               Page 252
Case Number: PC-2021-00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      PM
Submitted: 5/21/2021 5:03
                                           Document 6-3 Filed 07/02/21 Page 253 of 259 PageID #: 668
Envelope: 31 12595
Reviewer: Victoria H




                                        THE COURT:     And it requires an opportunity for the

                                   defendant to appear.

                                        Ms. ST. ANGELO:        Right.

                                        Also, a lot of evidence that I would.have to bring

                                   in to you.

                                        THE COURT:     Yes, there's a lot here.

                                        Ms. ST. ANGELO;        Oh, yeah.

                                        My main goal for today; Your HCnor, is that they
                                   don't call me.     Those come down for the ten days.         The

                          lO       YouTube video and their —— and their four posts come down

                          ll       for the ten days.    And if you agree that they were in the

                              12   right, they can.place them back up, and I will seek

                              l3   further measures thereon after.

                              l4        But I am looking for, until the case is heard, for

                              15   this to come down.        Because these are the reasons we are

                              l6   getting these harassing phone calls.            People on blogs

                              l7   are reading their blog, they're calling us.            I have

                              l8   gotten calls from canada, Texas, California, with

                              l9   threats.     I've got Facebook threats left and right that

                              20   they're going to come to my'house and shoot me because of

                              21   stuff like this.     And it's all       ——


                              22        It's all a lie.        I   proved to the gentleman it's all

                              23   a lie.     And he told.me if I don't go on a live broadcast,

                              24   he ain't taking it down, tough.

                              25        THE COURT:     So,    I have almost     no evidence in front




                                                             Page 253
   Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 254 of 259 PageID #: 669


                                                          STATE OF RHODE ISLAND
                                                                   SUPERIOR COURT


  Plaintiff                                                                            Civil Action File   Number
  Ashley Saint Angelo,            PPA Anthony St.            Angelo                    PC-202 1 -00224
         V.

  Defendant
  Aidan Kearney and Julianne Kearney
  Licht Judicial        Complex
  Providence/Bristol County
  250 Beneﬁt          Street
  Providence RI 02903
  (401) 222-3250


                                     MUTUAL TEMPORARY RESTRAINING ORDER
    In the above-entitled cause                 it   is   ordered that the same be set         down for hearing 0n   the prayer(s) for a
                                                                                                                           4th
preliminary injunction contained in the Complaint on 05/12/2021 at                              2:00PM (Courtroom    16,         Floor);   and
that, in the     meantime and      until further order         0f the court


    1.        The Plaintiff’s prayer for a Temporary Restraining Order is GRANTED.
              The Defendant’s prayer for a Temporary Restraining Order is GRANTED.


    2.        The Defendants, Aidan and Julianne Kearney, are hereby                                restrained from interfering with,
              molesting, harassing, threatening, annoying 0r contacting the Plaintiff in any manner, directly 0r
              indirectly.
              The   Plaintiff,   Ashley   St.    Angelo,      is   hereby restrained from interfering with, molesting, harassing,
              threatening, annoying or contacting the Defendants in any manner, directly 0r indirectly.


    3.        This restraining order shall expire 0n 5/12/21.




  Entered as an Order of the court on                                 BY ORDER OF:
   4/22/202 1.                                                        /s/   Marybeth Rachiele
                                                                      Clerk
                                                                      ENTER:
                                                                      /s/   Melissa E. Darigan
                                                                      Associate Justice




SC-CMS-18           (revised July 2020)



                                                                            Page 254
Case Number: PC-2021—00224
                     County Superior Court
              Case 1:21-cv-00261-JJM-LDA
Filed in Providence/Bristol
                      AM
Submitted: 4/22/2021 8:42
                                           Document 6-3 Filed 07/02/21 Page 255 of 259 PageID #: 670
Envelope: 3065784
Reviewer: Jaiden H.




                                                                            STATE OF RHODE ISLAND
                                   ODE \sW


                 D SUPREME COURT                                    SUPERIOR COURT                    D FAMILY COURT                 D DISTRICT COURT
                           E       Providence/Bristol County 0r Sixth Division                    D
                                                                                                 Washington County 0r Fourth Division
                                           D     Kent County or Third Division          D   Newport County or Second Division

                   Plaintiff                                                                                     Civil Action File   Number
                   Ashley          St.   Angelo & Anthony    St.   Angelo                                       PC-2021-00224


                   Defendant
                   Aidan Kearney             &   Julianne Kearney




                                                         ENTRY OF APPEARANCE — CIVIL CASES
                       I       hereby        enter     my appearance for the U Plaintiff/Petitioner Z                           Defendant/Respondent
                 Aidan Kearney and Julianne Kearney

                /s/    Sean M. McAteer                                                            41 18
                      Attorney           Name   0r Self—represented Litigant                      Rhode   Island Bar   Number
                 203 South Main              Street, Providence. R.|.   02903
                Address

                 401 -946-9200
                Telephone Number                                                                  Cell Telephone   Number
                summerromance@verizon.net
                Email Address

                 April 22,         2021
                Date
                                                                      CERTIFICATE OF SERVICE
                       Ihereby certify that, on the 22  day of April                     20 21                         ,


                       U I ﬁled and served this document through the electronic ﬁling system on the following                               parties:


                The document electronically ﬁled and served is available                              for   Viewing and/or downloading from the
                Rhode Island Judiciary’s Electronic Filing System.
                       D       I     served this document through the electronic ﬁling system on the following parties:


                The document                 electronically served          is   available for Viewing and/or downloading          from the Rhode
                Island Judiciary’s Electronic Filing System.

                           I       mailed or      D   hand-delivered this document to the attorney for the opposing party and/or the
                opposing party               if self—represented, whose name is AShley St- Angelo & Arlthony St- Angelo
                at the     following address 129 Roger Williams Avenue, East Providence, RI 02916

                                                                                            /s/   Sean M. McAteer
                                                                                                  Name


                CC-ll      (revised June 2020)




                                                                                      Page 255
   Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 256 of 259 PageID #: 671

                                 \Oolcmh’
                        /
                                   I‘ '‘.
                                                              STATE OF RHODE ISLAND
                            4:              o                         SUPERIOR COURT
                             400E    ‘Sﬁ/

  Plaintiff                                                                                  Civil Action File   Number
  Ashley Saint Angelo,                PPA Anthony             St,   Angelo                   PC-2021-00224
         V.

  Defendant
  Aidan Kearney and Julianne Kearney
  Licht Judicial       Complex
  Providence/Bristol County
  250 Beneﬁt         Street
  Providence RI 02903
  (401) 222-3250


                                                MUTUAL TEMPORARY RESTRAINING ORDER
    In the above-entitled cause                    it    is   ordered that the same be set           down   for hearing    0n the prayer(s) for a
                                                                                                                              4th
preliminary injunction contained in the Complaint on 04/29/2021 at 11:00 (Courtroom 16,                                           Floor); and that,
in the   meantime and until                 further order 0f the court


    1.        The Plaintiff’s prayer for a Temporary Restraining Order is GRANTED.
              The Defendants prayer for Temporary Restraining Order is GRANTED
    2.        The Defendant, Aidan Kearney and Julianne Kearney, are hereby restrained from                                            interfering
              with, molesting, harassing, threatening, annoying or contacting the Plaintiffs in any manner,
              directly 0r indirectly.
              The   Plaintiff,       Ashley      St.    Angelo,      is   hereby restrained from interfering with, molesting, harassing,
              threatening, annoying 0r contacting the Defendants in any                              manner      directly 0r indirectly.
    3.        This restraining order shall expire 0n 4/29/21.


    4.        OTHER:

    A COPY OF               THIS      ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
DEFENDANT, AIDAN KEARNEY, FORTHWITH.

  Entered as an Order of the court on                                       BY ORDER OF:
  4/7/2021.                                                                 /s/   Marybeth Rachiele
                                                                            Clerk
                                                                            ENTER:
                                                                            /s/   Melissa E. Darigan
                                                                            Associate Justice




SC-CMS-18           (revised July 2020)



                                                                                  Page 256
   Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 257 of 259 PageID #: 672


                                                STATE OF RHODE ISLAND
                    g
                    J9       e9                      SUPERIOR COURT
                      ODE \sW



  Plaintiff                                                               Civil Action File   Number
  Ashley Saint Angelo        PPA Anthony St, Angelo                       PC-2021-00224

  Defendant
  Aidan Kearney and Julianne Kearney
  Licht Judicial   Complex
  Providence/Bristol County
  250 Beneﬁt     Street
  Providence RI 02903
  (401) 222-3250


                                  MUTUL TEMPORARY RESTRAINING ORDER
    In the above-entitled cause       it   is   ordered that the same be set      down   for hearing   0n the prayer(s) for a
                                                                                                          4th
preliminary injunction contained in the Complaint on 04/29/2021 at 11:00 (Courtroom 16,                       Floor); and that,
in the   meantime and until    further order 0f the court


    1.    The Plaintiff’s prayer for a Temporary Restraining Order is GRANTED.
    2.    The Defendant’s prayer for a Temporary Restraining Order is GRANTED.

    3.    The Defendants, Aidan Kearney and Julianne Kearney, are hereby                        restrained from interfering
          With, molesting, harassing, threatening, annoying 0r contacting the Plaintiffs in any manner,
          directly or indirectly.



          The   Plaintiff,Ashley Saint Angelo, is hereby restrained from interfering with, molesting,
          harassing, threatening, annoying 0r contacting the Defendants in any manner.


          This restraining order shall expire on 4/29/21.




    A COPY OF        THIS     ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
DEFENDANT, AIDAN KEARNEY, FORTHWITH.

  Entered as an Order of the court on                    BY ORDER 0F:
  4/7/202 1.                                             /s/   Marybeth Rachiele
                                                         Clerk
                                                         ENTER:
                                                         /s/   Melissa E. Darigan
                                                         Associate Justice




SC-CMS-18       (revised July 2020)



                                                               Page 257
   Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 258 of 259 PageID #: 673


                               I‘   '
                                                          STATE OF RHODE ISLAND
                        m“          dé   zem-
                         p4.             e°                    SUPERIOR COURT
                           ODE      \sU“




  Plaintiff                                                                         Civil Action File   Number
  Ashley Saint Angelo                                                               PC-202 1 -00224
         V.

  Defendant
  Julianne Kearney
  Licht Judicial        Complex
  Providence/Bristol County
  250 Beneﬁt          Street
  Providence RI 02903
  (401) 222-3250


                                                 TEMPORARY RESTRAINING ORDER
    In the above-entitled cause                 it   is   ordered that the same be set      down   for hearing   0n the prayer(s) for a
                                                                                                                    4th
preliminary injunction contained in the Complaint on 04/07/2021 at 2:00pm (Courtroom 16,                                Floor); and that,
in the   meantime and until              further order 0f the court


    1.        The   Plaintiff’s     prayer for a Temporary Restraining Order                is   GRANTED.

    2.        The Defendant, Julianne Kearney,          hereby restrained from interfering with, molesting,
                                                                   is

              harassing, threatening, annoying 0r contacting the Plaintiff in any manner, directly 0r indirectly.


    3.        This restraining order shall expire on 4/7/21.

    4.        OTHER:



  Entered as an Order of the court on                              BY ORDER OF:
  3/2/2021.                                                        /s/   Marybeth Rachiele
                                                                   Clerk
                                                                   ENTER:
                                                                   /s/   Melissa E. Darigan
                                                                   Associate Justice




SC-CMS-18           (revised July 2020)



                                                                         Page 258
   Case 1:21-cv-00261-JJM-LDA Document 6-3 Filed 07/02/21 Page 259 of 259 PageID #: 674


                                                     STATE OF RHODE ISLAND
                                                             SUPERIOR COURT


  Plaintiff                                                                     Civil Action File   Number
  Ashley Saint Angelo                                                           PC-202 1 -00224
         V.

  Defendant
  Aidan Kearney
  Licht Judicial        Complex
  Providence/Bristol County
  250 Beneﬁt          Street
  Providence RI 02903
  (401) 222-3250


                                            TEMPORARY RESTRAINING ORDER
    In the above-entitled cause            it   is   ordered that the same be set       down   for hearing   0n the prayer(s) for a
                                                                                                                4th
preliminary injunction contained in the Complaint on 04/07/2021 at 2:00pm (Courtroom 16,                            Floor); and that,
in the   meantime and until         further order 0f the court


    1.        The   Plaintiff’s   prayer for a Temporary Restraining Order              is   GRANTED.

    2.        The Defendant, Aidan Kearney,      hereby restrained from interfering with, molesting, harassing,
                                                        is

              threatening, annoying 0r contacting the Plaintiff in any manner, directly 0r indirectly.


    3.        This restraining order shall expire on 4/7/21.

    4.        OTHER:


  Entered as an Order of the court on                          BY ORDER OF:
  3/2/2021.                                                    /s/   Marybeth Rachiele
                                                               Clerk
                                                               ENTER:
                                                               /s/   Melissa E. Darrigan
                                                               Associate Justice




SC-CMS-18           (revised July 2020)



                                                                     Page 259
